EXHIBIT 10.4

 

--------------------------------------------------------------------------------

TRANSFER AND SERVICING AGREEMENT

by and among

ACAS BUSINESS LOAN TRUST 2006-1,

as the Issuer,

ACAS BUSINESS LOAN LLC, 2006-1,

as the Trust Depositor,

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Originator and as the Servicer,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Indenture Trustee and as the Backup Servicer

Dated as of July 28, 2006

 

--------------------------------------------------------------------------------

ACAS Business Loan Trust Notes, Series 2006-1

Class A, Class B, Class C, Class D and Class E Notes



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I    DEFINITIONS

   2

        Section 1.01

   Definitions    2

        Section 1.02

   Other Terms    55

        Section 1.03

   Computation of Time Periods    55

        Section 1.04

   Interpretation    55

        Section 1.05

   Section References    56

        Section 1.06

   Calculations    56

ARTICLE II    ESTABLISHMENT OF ISSUER; TRANSFER OF LOAN ASSETS

   56

        Section 2.01

   Creation and Funding of Issuer; Transfer of Loan Assets    56

        Section 2.02

   Conditions to Transfer of Initial Loan Assets to Issuer    59

        Section 2.03

   Acceptance by the Issuer    60

        Section 2.04

   Conveyance of Substitute Loans    60

        Section 2.05

   Conveyance of Additional Loans    64

        Section 2.06

   Release of Released Amounts    66

        Section 2.07

   Delivery of Loan Files    66

        Section 2.08

   Certification by Indenture Trustee; Possession of Loan Files    67

        Section 2.09

   Optional Repurchase by the Originator of Certain Loans; Limitations on
Substitution and Repurchase    68

ARTICLE III    REPRESENTATIONS AND WARRANTIES

   69

        Section 3.01

   Representations and Warranties Regarding the Originator    69

        Section 3.02

   Representations and Warranties Regarding Each Loan and as to Certain Loans in
the Aggregate    73

        Section 3.03

   Representations and Warranties Regarding the Initial Loans in the Aggregate
   74

        Section 3.04

   Representations and Warranties Regarding the Loan Files    74

        Section 3.05

   Representations and Warranties Regarding Initial Loans and Portfolio Criteria
   74

        Section 3.06

   Representations and Warranties Regarding the Trust Depositor    75

        Section 3.07

   Representations and Warranties Regarding the Servicer    78

        Section 3.08

   Representations and Warranties of the Backup Servicer and the Indenture
Trustee    80

ARTICLE IV    PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

   81

        Section 4.01

   Custody of Loans    81

        Section 4.02

   Filing    81

        Section 4.03

   Changes in Name, Corporate Structure or Location    81

        Section 4.04

   Chief Executive Office    82

        Section 4.05

   Costs and Expenses    82

        Section 4.06

   Sale Treatment    82

        Section 4.07

   Separateness from Trust Depositor    82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE V    SERVICING OF LOANS

   82

        Section 5.01

   Appointment and Acceptance; Responsibility for Loan Administration    82

        Section 5.02

   General Duties    83

        Section 5.03

   Administration    83

        Section 5.04

   Disposition upon Termination of Loan    84

        Section 5.05

   Subservicers    84

        Section 5.06

   Further Assurance    84

        Section 5.07

   Notice to Obligors    85

        Section 5.08

   Collection Efforts; Modification of Loans; Release of Loan Files    85

        Section 5.09

   Prepaid Loan    87

        Section 5.10

   Acceleration    87

        Section 5.11

   Taxes    88

        Section 5.12

   Insurance Premiums    88

        Section 5.13

   Remittances    88

        Section 5.14

   Servicer Advances    88

        Section 5.15

   Realization upon Defaulted Loan    88

        Section 5.16

   Maintenance of Insurance Policies    89

        Section 5.17

   Other Servicer Covenants    89

        Section 5.18

   Servicing Compensation    91

        Section 5.19

   Payment of Certain Expenses by Servicer    91

        Section 5.20

   Records    92

        Section 5.21

   Inspection    92

        Section 5.22

   The Backup Servicer    92

        Section 5.23

   [Reserved]    95

        Section 5.24

   Covenants of the Backup Servicer    95

        Section 5.25

   Appointment of Successor Backup Servicer; Successor Backup Servicer to Act   
95

ARTICLE VI    COVENANTS OF THE TRUST DEPOSITOR

   96

        Section 6.01

   Legal Existence    96

        Section 6.02

   Loans Not to Be Evidenced by Promissory Notes    96

        Section 6.03

   Security Interests    96

        Section 6.04

   Delivery of Collections    97

        Section 6.05

   Regulatory Filings    97

        Section 6.06

   Compliance with Law    97

        Section 6.07

   Activities; Transfers of Notes or Certificates by Trust Depositor    97

        Section 6.08

   Indebtedness    98

        Section 6.09

   Guarantees    98

        Section 6.10

   Investments    98

        Section 6.11

   Merger; Sales    98

        Section 6.12

   Distributions    98

        Section 6.13

   Other Agreements    99

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

        Section 6.14

   Separate Legal Existence    99

        Section 6.15

   Liability of Trust Depositor and Others    100

        Section 6.16

   Bankruptcy Limitations    100

        Section 6.17

   Chief Executive Office    100

ARTICLE VII    ESTABLISHMENT OF ACCOUNTS; DISTRIBUTIONS; RESERVE FUND

   101

        Section 7.01

   Trust Accounts; Collections    101

        Section 7.02

   Reserve Fund Deposit    102

        Section 7.03

   Trust Account Procedures    102

        Section 7.04

   Holder Distributions    103

        Section 7.05

   Allocations and Distributions    103

        Section 7.06

   Determination of LIBOR    108

ARTICLE VIII    SERVICER DEFAULT; SERVICER TRANSFER

   109

        Section 8.01

   Servicer Default    109

        Section 8.02

   Servicer Transfer    110

        Section 8.03

   Appointment of Successor Servicer; Reconveyance; Successor Servicer to Act   
110

        Section 8.04

   Notification to Holders and Swap Counterparties    112

        Section 8.05

   Effect of Transfer    112

        Section 8.06

   Database File    112

        Section 8.07

   Successor Servicer Indemnification    112

        Section 8.08

   Responsibilities of the Successor Servicer    113

        Section 8.09

   Rating Agency Condition for Servicer Transfer    113

ARTICLE IX    REPORTS

   114

        Section 9.01

   Quarterly Reports; Compliance with Portfolio Criteria    114

        Section 9.02

   Officer’s Certificate    114

        Section 9.03

   Other Data    114

        Section 9.04

   Annual Report of Accountants    115

        Section 9.05

   Annual Statement of Compliance from Servicer; Obligor Financial Statements   
116

        Section 9.06

   Annual Summary Statement    116

        Section 9.07

   Reports of Foreclosure and Abandonment of Mortgaged Property    116

        Section 9.08

   Notices    116

ARTICLE X    TERMINATION

   117

        Section 10.01

   Optional Repurchase and Refinancing of Notes    117

        Section 10.02

   Sale of Loan Assets    118

ARTICLE XI    REMEDIES UPON MISREPRESENTATION; REPURCHASE OPTION

   118

        Section 11.01

   Repurchases of, or Substitution for, Loans for Breach of Representations and
Warranties    118

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

        Section 11.02

   Reassignment of Repurchased or Substituted Loans    119

ARTICLE XII    INDEMNITIES

   119

        Section 12.01

   Indemnification by Servicer    119

        Section 12.02

   Indemnification by Trust Depositor    120

        Section 12.03

   Liabilities to Obligors    121

        Section 12.04

   Tax Indemnification    121

        Section 12.05

   Adjustments    122

        Section 12.06

   Operation of Indemnities    122

ARTICLE XIII    MISCELLANEOUS

   123

        Section 13.01

   Amendment    123

        Section 13.02

   Protection of Title to the Issuer    124

        Section 13.03

   Governing Law    125

        Section 13.04

   Notices    126

        Section 13.05

   Severability of Provisions    128

        Section 13.06

   Third Party Beneficiaries    129

        Section 13.07

   Counterparts    129

        Section 13.08

   Headings    129

        Section 13.09

   No Bankruptcy Petition; Disclaimer    129

        Section 13.10

   Jurisdiction    130

        Section 13.11

   Tax Characterization    130

        Section 13.12

   Prohibited Transactions with Respect to the Issuer    130

        Section 13.13

   Merger or Consolidation of the Originator or the Servicer    131

        Section 13.14

   Assignment or Delegation by the Originator    131

        Section 13.15

   Limitation of Liability of Owner Trustee    131

        Section 13.16

   No Partnership    132

        Section 13.17

   Successors and Assigns    132

        Section 13.18

   Acts of Noteholders    132

        Section 13.19

   Duration of Agreement    132

        Section 13.20

   Servicer Assignment and Resignation    132

        Section 13.21

   Limited Recourse    133

        Section 13.22

   Non-Confidentiality of Tax Treatment    133

        Section 13.23

   Alternative Exchange Listing    133

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page EXHIBITS AND SCHEDULES   

Exhibit A

   Form of Assignment    A-1

Exhibit B

   Form of Closing Certificate of Trust Depositor    B-1

Exhibit C

   Form of Closing Certificate of Servicer/Originator    C-1

Exhibit D-1

   Form of Initial Certification    D-1-1

Exhibit D-2

   Form of Final Certification    D-2-1

Exhibit E

   Form of Request for Release of Documents    E-1

Exhibit F

   Form of Additional Loan Information Schedule    F-1

Exhibit G

   List of Loans    G-1

Exhibit H

   Form of Quarterly Servicer Report    H-1

Exhibit I

   Form of Subsequent Transfer Agreement    I-1

Exhibit J

   Form of Subsequent Purchase Agreement    J-1

Exhibit K

   Credit and Collection Policy    K-1

Exhibit L

   List of Subordinated Loans    L-1



--------------------------------------------------------------------------------

TRANSFER AND SERVICING AGREEMENT

THIS TRANSFER AND SERVICING AGREEMENT, dated as of July 28, 2006, is by and
among:

 

  (1) ACAS BUSINESS LOAN TRUST 2006-1, a statutory trust created and existing
under the laws of the State of Delaware, as the issuer (together with its
successors and assigns, in such capacity, the “Issuer”);

 

  (2) ACAS BUSINESS LOAN LLC, 2006-1, a Delaware limited liability company, as
the trust depositor (together with its successor and assigns, in such capacity,
the “Trust Depositor”);

 

  (3) AMERICAN CAPITAL STRATEGIES, LTD., a Delaware corporation (together with
its successors and assigns, “ACAS”), as the servicer (together with its
successors and assigns, in such capacity, the “Servicer”), and as the originator
(together with its wholly-owned subsidiaries, successors and assigns, in such
capacity, the “Originator”); and

 

  (4) WELLS FARGO BANK, NATIONAL ASSOCIATION, (together with its successors and
assigns, “Wells Fargo”), not in its individual capacity but as the indenture
trustee (together with its successors and assigns, in such capacity, the
“Indenture Trustee”), and not in its individual capacity but as the backup
servicer (together with its successors and assigns, in such capacity, the
“Backup Servicer”).

R E C I T A L S

WHEREAS, in the regular course of its business, the Originator originates,
purchases and/or acquires Loans (as defined herein);

WHEREAS, the Trust Depositor purchased the Initial Loans from the Originator and
may purchase from time to time thereafter certain Additional Loans and
Substitute Loans (such Initial Loans, Additional Loans and Substitute Loans,
together with certain related property as more fully described herein, being the
Loan Assets as defined herein);

WHEREAS, it was a condition to the Trust Depositor’s acquisition of the Initial
Loans from the Originator that the Originator make certain representations and
warranties regarding the Loan Assets for the benefit of the Trust Depositor as
well as the Issuer;

WHEREAS, on the Closing Date (as defined herein) the Trust Depositor will fund
the Issuer by selling, conveying and assigning all its right, title and interest
in the Initial Loan Assets and certain other assets to the Issuer;

WHEREAS, during the Pre-Funding Period and the Replenishment Period (each as
defined herein), the Issuer intends to purchase Additional Loans from the Trust
Depositor from time to time using Principal Collections with respect to the Loan
Assets, and, solely during the Pre-Funding Period, using Unused Proceeds (as
defined herein), and the Trust Depositor wishes to convey any such Additional
Loans to the Issuer;



--------------------------------------------------------------------------------

WHEREAS, the Issuer is willing to purchase and accept assignment of the Loan
Assets from the Trust Depositor pursuant to the terms hereof; and

WHEREAS, the Servicer is willing to service the Loan Assets for the benefit and
account of the Issuer pursuant to the terms hereof;

NOW, THEREFORE, based upon the above recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

“ACAS” has the meaning given to such term in the Preamble.

“ACAS Transfer Agreement” means the ACAS Transfer Agreement, dated as of the
date hereof, between ACAS and the Trust Depositor, as amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time.

“Addition Notice” means, with respect to any transfer of Additional Loans or
Substitute Loans to the Issuer pursuant to Section 2.04, Section 2.05 or
Section 11.01, as applicable, (and the Trust Depositor’s corresponding prior
purchase of such Loans from the Originator), a notice, which shall be given at
least five days prior to the related Subsequent Transfer Date, identifying the
Additional Loans or Substitute Loans, as applicable, to be transferred, the
Outstanding Loan Balance of such Additional Loans or Substitute Loans, as
applicable, and, in the case of Substitute Loans, the related Substitution Event
(with respect to an identified Loan or Loans then in the Loan Pool) to which
such Substitute Loan relates, with such notice to be signed both by the Trust
Depositor and the Originator.

“Additional Loan” means any Eligible Loan purchased by the Issuer from the Trust
Depositor for inclusion in the Loan Pool and having a Cut-Off Date during the
Pre-Funding Period or the Replenishment Period.

“Additional Loan Assets” means any assets purchased by the Issuer from the Trust
Depositor during the Pre-Funding Period with Principal Collections or Unused
Proceeds, and, during the Replenishment Period, with Principal Collections,
which assets shall include the Trust Depositor’s right, title and interest in
the following:

 

- 2 -



--------------------------------------------------------------------------------

(a) the Additional Loans and all Collections and other monies due or to become
due in payment of such Loans on and after the related Cut-Off Date, including
any Prepayment Amounts, any Prepayment Premiums, any Late Charges, any payments
in respect of a casualty or early termination, any Insurance Proceeds and any
Liquidation Proceeds received with respect to the foregoing;

(b) the Collateral related to such Loans (to the extent the Originator, other
than solely in its capacity as collateral agent under any loan agreement with an
Obligor, has been granted a Lien thereon), including the security interest of
the Trust Depositor in such Collateral, all proceeds from any sale or other
disposition of such Collateral and all Insurance Policies;

(c) the Loan Files and all documents and records (including computer records)
relating thereto;

(d) all guarantees, indemnities, warranties and other agreements or arrangements
of whatever character from time to time supporting or securing payment of such
Loans; and

(e) all income, payments, products, proceeds and other benefits of any and all
of the foregoing.

“Additional Loan Information Schedule” means the schedule attached to this
Agreement as Exhibit F.

“Additional Principal Amount” means, as of any Determination Date, with respect
to any Payment Date, an amount equal to (but in no event less than zero) the
positive excess, if any, of the Aggregate Outstanding Principal Balance prior to
any distribution on such day over the sum of (i) the Aggregate Outstanding Loan
Balance as of the last Business Day of the related Collection Period plus
(ii) all Principal Collections on deposit in the Principal Collection Account as
of the last Business Day of the related Collection Period.

“Additional Servicing Fee” means an amount, in addition to the Servicing Fee,
necessary to induce a Successor Servicer to serve as Servicer hereunder.

“Administrative Expenses” means fees and expenses due or accrued with respect to
any Payment Date and payable by the Issuer:

(i) prior to the occurrence of a Fee Event, to the Indenture Trustee, the Backup
Servicer and the Owner Trustee, any amounts owed to such parties under the
Transaction Documents for fees and expenses, other than for fees, expenses and
other amounts related to indemnification; provided that in no event shall the
amounts payable pursuant to clause Second of Section 7.05(a):

(A) to the Indenture Trustee and the Backup Servicer, in the aggregate, exceed
$20,000 for any 12 month period (excluding amounts paid as part of the Indenture
Trustee Fee, the quarterly fees to be paid to the Backup Servicer and recording
expenses incurred by the Indenture Trustee in recording Assignments of Mortgages
after an Event of Default or Servicer Default to the extent not paid by the
Servicer);

 

- 3 -



--------------------------------------------------------------------------------

(B) to the Owner Trustee, exceed $5,000 for any 12 month period (excluding
amounts paid as part of the Owner Trustee Fee);

(C) if a Successor Servicer is being appointed, to the Indenture Trustee for
costs and expenses associated with such appointment, exceed $100,000 in the
aggregate for any given servicing transfer;

(ii) following the occurrence of a Fee Event, to the Indenture Trustee, the
Backup Servicer and the Owner Trustee, any amounts owed to such parties under
the Transaction Documents for fees and expenses, other than for fees, expenses
and other amounts related to indemnification; and

(iii) to S&P, Moody’s and Fitch, for their respective surveillance fees.

“Affiliate” of any specified Person means any other Person controlling or
controlled by, or under common control with, such specified Person. For the
purposes of this definition, “control” (including the terms “controlling”,
“controlled by” and “under common control with”), when used with respect to any
specified Person means the possession, direct or indirect, of the power to vote
5% or more of the voting securities of such Person or to direct or cause the
direction of the management and policies of such Person whether through the
ownership of voting securities, by contract or otherwise.

“Agented Notes” means one or more promissory notes issued by an Eligible Obligor
wherein (a) the Loan is originated by the Originator in accordance with the
Credit and Collection Policy as a part of a syndicated loan transaction,
(b) upon an assignment of the note to the Trust Depositor under the ACAS
Transfer Agreement and in turn to the Issuer under this Agreement, the original
note will be endorsed in blank, and held by the Indenture Trustee, on behalf of
the Noteholders and the Swap Counterparties, or, in the case of a Noteless Loan,
a copy of the related Loan Register shall have been provided to the Indenture
Trustee, as applicable, (c) the Issuer, as assignee of related indebtedness,
will have all of the rights (but none of the obligations) of the Originator with
respect to such indebtedness and the Collateral, including the rights, directly
or through the administrative agent, to receive and collect payments in its own
name and to enforce its rights against the Obligor thereof, (d) the indebtedness
in respect of such notes is secured by an undivided interest in the Collateral
which also secures and is shared by, on a pro rata basis, all other holders of
such Obligor’s notes of equal priority issued under the related Designated Loan
Agreement, and (e) the Originator (or American Capital Financial Services) is
the collateral agent for all loans made to such Obligor under the Designated
Loan Agreement; provided that Agented Notes shall not include (1) the
obligations, if any, of any agents under the Loan Documents evidencing such
Agented Notes, and (2) the interests, rights and obligations under the Loan
Documents evidencing such Agented Notes that are retained by the Originator or
are owned or owed by other noteholders.

“Aggregate Notional Amount” shall have the meaning given to such term in the
Indenture.

 

- 4 -



--------------------------------------------------------------------------------

“Aggregate Outstanding Loan Balance” means, as of any date of determination, the
Loan Pool Balance minus the sum of (i) the Outstanding Loan Balances of all
Ineligible Loans then in the Loan Pool and (ii) the Outstanding Loan Balances of
all Defaulted Loans then in the Loan Pool.

“Aggregate Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balances of each Class of
Notes Outstanding on such date.

“Agreement” means this Transfer and Servicing Agreement, as amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time.

“American Capital Financial Services” means American Capital Financial Services,
Inc., a Delaware corporation and a wholly owned subsidiary of the Originator.

“Assignment” means each Assignment, substantially in the form of Exhibit A,
relating to an assignment, transfer and conveyance of Loans and related property
by the Trust Depositor to the Issuer.

“Assignment Date” means each date on which the Trust Depositor transfers Loans,
or portions thereof, to the Issuer, which date shall be (i) the Closing Date, in
the case of the Initial Loans and (ii) the applicable Subsequent Transfer Date,
in the case of the Substitute Loans and Additional Loans.

“Assignment of Mortgage” means, as to each Loan secured by an interest in real
property, one or more assignments, notices of transfer or equivalent
instruments, each in recordable form and sufficient under the laws of the
relevant jurisdiction to reflect the transfer of an undivided interest in the
related mortgage, deed of trust, security deed or similar security instrument
and all other documents related to such Loan to the Issuer as assignee of the
Trust Depositor and to grant a perfected Lien thereon in favor of the Indenture
Trustee on behalf of the Noteholders and the Swap Counterparties; provided with
respect to Agented Notes and all other Loans where a collateral agent has been
appointed under the related Loan Documents to hold the security interest in the
collateral securing the Loan, Assignment of Mortgage shall mean such documents,
including assignments, notices of transfer or equivalent instruments, each in
recordable form as necessary, as are sufficient under the laws of the relevant
jurisdiction to reflect the transfer to the collateral agent for all holders of
notes issued by the Obligor under the related Designated Loan Agreement that
rank pari passu in terms of security interest, of the related mortgage, deed of
trust, security deed or other similar instrument securing such notes and all
other documents relating to such notes and to grant a perfected Lien thereon by
the Obligor in favor of the collateral agent for all such noteholders.

“Average Life” means, on any Measurement Date with respect to any Loan, the
number obtained by dividing (a) the sum of the products of (i) the number of
years (rounded to the nearest one tenth) from such Measurement Date to the
respective dates of each successive Scheduled Payment of principal of such Loan
and (ii) the respective amounts of principal of such Scheduled Payments by
(b) the sum of all future Scheduled Payments of principal on such Loan.

“Backup Servicer” has the meaning given to such term in the Preamble and
includes any successor backup servicer hereunder.

 

- 5 -



--------------------------------------------------------------------------------

“Backup Servicer Termination Notice” has the meaning given to such term in
Section 5.25(a).

“Backup Servicer Transfer” has the meaning given to such term in
Section 5.25(b).

“Backup Servicing Fee” has the meaning given to such term in the fee letter,
dated as of the date hereof, among the Originator, the Trust Depositor, the
Issuer and the Indenture Trustee, as amended, modified, restated, replaced,
waived, substituted, supplemented or extended from time to time.

“Bankruptcy Code” means the United States Bankruptcy Code, Title 11 of the
United States Code, as amended.

“Broadly Syndicated Loans” means any Loan to an Obligor issued as part of a loan
facility with an original loan size (including any first and second lien loans
included in the facility) greater than $250,000,000.

“Business Day” means any day which is neither a Saturday nor a Sunday, nor
another day on which banking institutions in the cities of New York, New York or
Minneapolis, Minnesota are authorized or obligated by law, executive order, or
governmental decree to be closed; provided that, if any action is required of
the Ireland Paying Agent, then, for purposes of determining when such action is
required, Dublin, Ireland will be considered in determining “Business Day”.

“Calculation Agent” has the meaning given to such term in the Swap.

“Call Period” means the period beginning on the date after August 27, 2009, on
which the Outstanding Principal Balance of the Offered Notes is less than or
equal to 10% of the Outstanding Principal Balance of the Offered Notes on the
Closing Date.

“CCC Excess Amount” means, as of any date of determination, an amount equal to
50% of the excess of (a) the sum of the Outstanding Loan Balances of all Loans
included in the Loan Pool that have an S&P Rating of “CCC+” or lower over
(b) the product of (x) the Aggregate Outstanding Loan Balance times (y) 30%.

“CCC Excess Condition” means, as of any date of determination, the CCC Excess
Amount shall be equal to or less than 12.8% of the Aggregate Outstanding Loan
Balance.

“Certificate” means each ACAS Business Loan Trust 2006-1 Certificate
representing a beneficial equity interest in the Issuer and issued pursuant to
the Trust Agreement.

“Certificate Distribution Account” has the meaning given to such term in the
Trust Agreement.

“Certificate Register” has the meaning given to such term in the Trust
Agreement.

“Certificateholder” has the meaning given to such term in the Trust Agreement.

“Class” means any of the group of Notes identified herein as, as applicable, the
Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes or the
Class E Note.

 

- 6 -



--------------------------------------------------------------------------------

“Class A Interest Amount” means, with respect to each Interest Accrual Period,
an amount equal to the product of (i) the Outstanding Principal Balance of the
Class A Notes as of the first day of such Interest Accrual Period after giving
effect to all distributions made on such day and (ii) the applicable Class A
Note Interest Rate for such Interest Accrual Period.

“Class A Note Interest Rate” means the annual rate of interest payable with
respect to the Class A Notes, which shall be equal to LIBOR plus 0.23% per annum
(calculated on the basis of a year of 360 days and actual days elapsed in the
Interest Accrual Period).

“Class A Noteholder” means each Person in whose name a Class A Note is
registered in the Note Register.

“Class A Notes” means the ACAS Business Loan Trust 2006-1, Class A Floating Rate
Asset Backed Notes, Series 2006-1, issued pursuant to the Indenture.

“Class B Accrued Payable” means, with respect to any Payment Date, the sum of,
for each preceding Payment Date, the excess, if any, of (i) the amount that
would have been calculated as the Class B Interest Amount on each such preceding
Payment Date if the calculation had been made using clause (ii)(a) of the
definition of “Class B Interest Amount” only and clause (ii)(b) of the
definition was not used over (ii) the amount calculated as the Class B Interest
Amount on each such preceding Payment Date, together with interest accrued
thereon at the then applicable Class B Note Interest Rate in effect on such
preceding Payment Date.

“Class B Interest Amount” means, with respect to each Interest Accrual Period,
an amount equal to the product of (i) the Note Interest Rate applicable to the
Class B Notes for such Interest Accrual Period and (ii) the lesser of (a) the
Outstanding Principal Balance of the Class B Notes as of the first day of such
Interest Accrual Period after giving effect to all distributions on such day and
(b) the excess, if any, of (x) the Aggregate Outstanding Loan Balance as of the
last day of the related Collection Period over (y) the Outstanding Principal
Balance of the Class A Notes as of the first day of such Interest Accrual Period
after giving effect to all distributions on such day; provided that for purposes
of this definition in no event will the amount determined pursuant to clause
(b) hereof be less than zero.

“Class B Note Interest Rate” means the annual rate of interest payable with
respect to the Class B Notes, which shall be equal to LIBOR plus 0.36% per annum
(calculated on the basis of a year of 360 days and actual days elapsed in the
Interest Accrual Period).

“Class B Noteholder” means each Person in whose name a Class B Note is
registered in the Note Register.

“Class B Notes” means the ACAS Business Loan Trust 2006-1, Class B Floating Rate
Deferrable Asset Backed Notes, Series 2006-1, issued pursuant to the Indenture.

“Class C Accrued Payable” means, with respect to any Payment Date, the sum of,
for each preceding Payment Date, the excess, if any, of (i) the amount that
would have been calculated as the Class C Interest Amount on each such preceding
Payment Date, if the calculation had been made using clause (ii)(a) of the
definition of “Class C Interest Amount” only and clause (ii)(b) of such
definition was not used over (ii) the amount calculated as the Class C Interest
Amount on each such preceding Payment Date, together with interest accrued
thereon at the then applicable Class C Note Interest Rate in effect on such
preceding Payment Date.

 

- 7 -



--------------------------------------------------------------------------------

“Class C Interest Amount” means, with respect to each Interest Accrual Period,
an amount equal to the product of (i) the Note Interest Rate applicable to the
Class C Notes for such Interest Accrual Period and (ii) the lesser of (a) the
Outstanding Principal Balance of the Class C Notes as of the first day of such
Interest Accrual Period after giving effect to all distributions on such day and
(b) the excess, if any, of (x) the Aggregate Outstanding Loan Balance as of the
last day of the related Collection Period over (y) the sum of the Outstanding
Principal Balances of the Class A Notes and Class B Notes as of the first day of
such Interest Accrual Period after giving effect to all distributions on such
day; provided that for purposes of this definition in no event will the amount
determined pursuant to clause (b) hereof be less than zero.

“Class C Note Interest Rate” means the annual rate of interest payable with
respect to the Class C Notes, which shall be equal to LIBOR plus 0.65% per annum
(calculated on the basis of a year of 360 days and actual days elapsed in the
Interest Accrual Period).

“Class C Noteholder” means each Person in whose name a Class C Note is
registered in the Note Register.

“Class C Notes” means ACAS Business Loan Trust 2006-1, Class C Floating Rate
Deferrable Asset Backed Notes, Series 2006-1, issued pursuant to the Indenture.

“Class D Accrued Payable” means, with respect to any Payment Date, the sum of,
for each preceding Payment Date, the excess, if any, of (i) the amount that
would have been calculated as the Class D Interest Amount on each such preceding
Payment Date, if the calculation had been made using clause (ii)(a) of the
definition of “Class D Interest Amount” only and clause (ii)(b) of such
definition was not used over (ii) the amount calculated as the Class D Interest
Amount on each such preceding Payment Date, together with interest accrued
thereon at the at the Note Interest Rate applicable to the Class D Notes on such
preceding Payment Date.

“Class D Interest Amount” means, with respect to each Interest Accrual Period,
an amount equal to the product of (i) the Note Interest Rate applicable to the
Class D Notes for such Interest Accrual Period and (ii) the lesser of (a) the
Outstanding Principal Balance of the Class D Notes as of the first day of such
Interest Accrual Period after giving effect to all distributions on such day and
(b) the excess, if any, of (x) the Aggregate Outstanding Loan Balance as of the
last day of the related Collection Period over (y) the sum of the Outstanding
Principal Balances of the Class A Notes, Class B Notes and Class C Notes as of
the first day of such Interest Accrual Period after giving effect to all
distributions on such day; provided that for purposes of this definition in no
event will the amount determined pursuant to clause (b) hereof be less than
zero.

“Class D Note Interest Rate” means the annual rate of interest payable with
respect to the Class D Notes, which shall be equal to LIBOR plus 1.25% per annum
(calculated on the basis of a year of 360 days and actual days elapsed in the
Interest Accrual Period).

“Class D Noteholder” means each Person in whose name a Class D Note is
registered in the Note Register.

 

- 8 -



--------------------------------------------------------------------------------

“Class D Notes” means ACAS Business Loan Trust 2006-1, Class D Floating Rate
Deferrable Asset Backed Notes, Series 2006-1, issued pursuant to the Indenture.

“Class E Note” means ACAS Business Loan Trust 2006-1, Class E Principal Only
Asset Backed Note, Series 2006-1, issued pursuant to the Indenture.

“Class E Noteholder” means each Person in whose name a Class E Note is
registered in the Note Register.

“Class Scenario Loss Rate” means, with respect to any Class of Offered Notes
rated by S&P, at any time, an estimate of the cumulative default rate for the
Current Portfolio or the Proposed Portfolio, as applicable, consistent with
S&P’s rating of such Class of Offered Notes on the Closing Date, determined by
application of the S&P CDO Monitor at such time.

“Closing Date” means July 28, 2006.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor legislation thereto.

“Collateral” means the assets of each Obligor that have been pledged as security
for each Loan, including but not limited to real and personal property, accounts
receivable, inventory, equipment and intellectual property rights.

“Collateral Quality Table” means table below; provided that the numbers set
forth under the heading “Weighted Average Rating Factor” are subject to
adjustment by the Recovery Rate Modifier, as described in the definition of
Moody’s Weighted Average Rating Factor Test:

 

Weighted

Average

Coupon

 

Diversity

Score

 

Weighted

Average

Rating Factor

12.00%

  25   3520

11.75%

  25   3455

11.50%

  25   3395

11.25%

  25   3325

11.00%

  25   3260

12.00%

  23   3415

11.75%

  23   3370

11.50%

  23   3350

11.25%

  23   3260

11.00%

  23   3195

12.00%

  21   3275

11.75%

  21   3235

11.50%

  21   3200

11.25%

  21   3150

11.00%

  21   3100

 

- 9 -



--------------------------------------------------------------------------------

“Collection Account” means the Trust Account so designated and established
pursuant to Section 7.01.

“Collection Period” means (a) with respect to the first Payment Date, the period
from and including the Closing Date to but excluding the 10th day of the
calendar month in which the first Payment Date occurs, and (b) with respect to
any subsequent Payment Date, the period from and including the 10th day of the
calendar month in which the prior Payment Date occurred to but excluding the
10th day of the calendar month in which such Payment Date occurs.

“Collections” means all payments received on or after the related Cut-Off Date
for a Loan on account of (i) interest on the Loans including payments of
capitalized interest with respect to Deferred Interest Loans and all Late
Charges and default and waiver charges, (ii) principal on the Loans,
(iii) Scheduled Payments and Prepayments, (iv) Liquidation Proceeds on Defaulted
Loans, (v) Insurance Proceeds, (vi) Servicer Advances, (vii) the purchase or
repurchase of any Loan, (viii) the amount of any gains or losses incurred in
connection with the investment of funds in the Trust Accounts other than the
Swap Counterparty Collateral Account, (ix) Net Trust Swap Receipts and Swap
Breakage Receipts and (x) during the Pre-Funding Period and the Replenishment
Period, the Required Liquidation Proceeds, all as related to amounts
attributable to the Loans in the Loan Pool or the related Collateral, but
excluding any Excluded Amounts and Retained Interest.

“Commission” means the United States Securities and Exchange Commission or any
successor thereto.

“Computer Records” means the computer records generated by the Servicer or any
subservicer that provide information relating to the Loans and that were used by
the Originator in selecting the Loans conveyed to the Trust Depositor pursuant
to Section 2.01 (and any Substitute Loans and Additional Loans conveyed to the
Trust Depositor pursuant to Section 2.04 and Section 2.05, respectively).

“Contractual Obligation” means, with respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.

“Corporate Trust Office” means, with respect to the Indenture Trustee or Owner
Trustee, as applicable, the office of the Indenture Trustee or Owner Trustee at
which at any particular time its corporate trust business shall be principally
administered, which offices at the date of the execution of this Agreement are
located at the addresses set forth in Section 13.04.

“Credit and Collection Policy” means those credit, collection, customer relation
and service policies relating to the Loans and related Loan Files described in
Exhibit K, as the same may be amended or modified from time to time in
accordance with Section 5.17(g); and, with respect to any Successor Servicer,
the collection procedures and policies of such Person at the time such Person
becomes Successor Servicer.

 

- 10 -



--------------------------------------------------------------------------------

“Current Portfolio” means the portfolio (measured by the outstanding principal
balance) of (a) the Loans, (b) Principal Collections held as cash and
(c) Eligible Investments purchased with Principal Collections existing
immediately prior to the applicable Measurement Date.

“Cut-Off Date” means either or both (as the context may require) the Closing
Date and any Subsequent Cut-Off Date, as applicable to the Loan or Loans in
question. For the avoidance of doubt, the Cut-Off Date with respect to the
Initial Loans shall be the Closing Date.

“Defaulted Loan” means a Loan in the Loan Pool with respect to which there has
occurred one or more of the following: (i) both (a) any portion of a payment of
interest on or principal of such Loan is not paid when due (without giving
effect to any grace period or Servicer Advance) and (b) within 120 days of when
such delinquent payment was first due, all delinquencies have not been cured,
(ii) an Insolvency Event with respect to the related Obligor, (iii) the related
Obligor has suffered any material adverse change (as determined in accordance
with the Designated Loan Agreement), (iv) the Servicer has determined in its
sole discretion, in accordance with the Credit and Collection Policy, that such
Loan is not collectible, (v) on a quarterly mark-to-market the value is written
down due to such Loan being placed on “non-accrual” status or assigned a risk
rating of “Grade 1”, in each case in accordance with the Credit and Collection
Policy, in which case the portion of the Loan written down is defaulted,
(vi) the Obligor of the related Loan (excluding DIP Loans) is rated “D” or “SD”
by S&P, or (vii) the Loan is rated “CC” or lower by Fitch.

“Deferred Interest Loan” means a Loan that requires the Obligor to pay only a
portion of the accrued and unpaid interest on a current basis, the remainder of
which is deferred and paid later together with interest thereon as a lump sum
and is treated as Interest Collections at the time it is received.

“Definitive Notes” shall have the meaning specified in the Indenture.

“Delayed Draw Term Loan” means any Loan that is fully committed on the initial
funding date of such Loan and is required to be fully funded in one or more
installments on draw dates to occur within one year of the initial funding of
such Loan but which, once such installments have been made has the
characteristics of a term loan; provided that any Loan as to which no further
installment may be funded shall not be a Delayed Draw Term Loan.

“Delinquent Loan” means a Loan in the Loan Pool as to which there has occurred
one or more of the following: (i) both (a) any portion of a payment of interest
or principal on such Loan is not paid when due (without giving effect to any
grace period or Servicer Advance) and (b) within 60 days of when such delinquent
payment was first due all delinquencies have not been cured, (ii) in the case of
a Loan which is publicly rated by Moody’s or S&P, any portion of a payment of
interest on or principal of such Loan is not paid when due (after giving effect
to any applicable grace period (subject in all cases to a maximum grace period
of five Business Days) but without giving effect to any Servicer Advance made in
respect of such payment of interest or principal), (iii) the Loan becomes a
Materially Modified Loan as a result of an Obligor’s inability to pay principal
or interest, (iv) the related Obligor is not paying any of the accrued and
unpaid interest on a current basis, or (v) any portion of a payment of principal
or interest on such Loan comes from the proceeds of another loan made by the
Originator or its Affiliates to such Obligor.

 

- 11 -



--------------------------------------------------------------------------------

“Designated Loan Agreement” means the note purchase agreement, credit agreement
or other facility under which a Loan arises.

“Determination Date” means, with respect to any Payment Date, the third
(3rd) Business Day prior to such Payment Date.

“DIP Loan” means any Loan of an Obligor that is a debtor-in-possession as
defined under the Bankruptcy Code.

“Discretionary Repurchased Loan” means, subject to the restrictions set forth in
Section 2.09, any Loan that becomes subject to substitution or repurchase at the
discretion of the Issuer; provided that no repurchase of a Discretionary
Repurchased Loan shall be undertaken for the primary purpose of recognizing
gains or decreasing losses resulting from market value changes.

“Diversity Score” means the single number that indicates collateral
concentration for Loans in terms of both Obligor and industry concentration,
which is calculated as described in Annex A attached hereto.

“Diversity Test” means a test that will be satisfied, as of any date of
determination, if the Diversity Score equals or exceeds the Diversity Score set
forth in the Collateral Quality Table in the appropriate column opposite the
then-current Reference Rates, in each case as of such date of determination.

“Downgrade Event” means the reduction or withdrawal of the then-current rating
issued by any of Moody’s, S&P or Fitch with respect to any Outstanding Class of
Offered Notes.

“Effective Date” means the earlier of (i) the date that is 15 Business Days
prior to the Payment Date occurring on November 27, 2006 and (ii) the date on
which the Aggregate Outstanding Loan Balance equals the Expected Aggregate
Outstanding Loan Balance.

“Effective Date Ratings Confirmation” has the meaning given to such term in
Section 2.05(b).

“Effective Date Ratings Downgrade” has the meaning given to such term in
Section 2.05(b).

“Eligible Deposit Account” means either (a) a segregated account with a
Qualified Institution, or (b) a segregated trust account with the corporate
trust department of a depository institution organized under the laws of the
United States or any one of the states thereof, including the District of
Columbia (or any domestic branch of a foreign bank), and acting as a trustee for
funds deposited in such account, so long as any of the securities of such
depository institution shall have a (i) in the case of Moody’s, a short-term
credit rating of at least “P-l”, (ii) in the case of Fitch, a short-term credit
rating of at least “F-l+”, and (iii) in the case of S&P, a commercial paper,
short-term debt rating of “A-1+” and a long-term unsecured debt rating of “AA-”.

“Eligible Investments” means, with respect to any Payment Date, negotiable
instruments or securities or other investments maturing on or before such
Payment Date (a) which, except in the case of demand or time deposits,
investments in money market funds and Eligible Repurchase Obligations, are
represented by instruments in bearer or registered form or ownership of which is
represented by book entries by a clearing agency or by a Federal Reserve Bank in
favor of

 

- 12 -



--------------------------------------------------------------------------------

depository institutions eligible to have an account with such Federal Reserve
Bank who hold such investments on behalf of their customers, (b) that, as of any
date of determination, mature by their terms on or prior to the Payment Date
immediately following such date of determination, and (c) that evidence:

(i) direct obligations of, and obligations fully guaranteed as to full and
timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);

(ii) demand deposits, time deposits or certificates of deposit of depository
institutions or trust companies incorporated under the laws of the United States
or any state thereof and subject to supervision and examination by federal or
state banking or depository institution authorities; provided that at the time
of the Issuer’s investment or contractual commitment to invest therein, the
commercial paper, if any, and short-term unsecured debt obligations (other than
such obligation whose rating is based on the credit of a Person other than such
institution or trust company) of such depository institution or trust company
shall have a credit rating from each Rating Agency in the Highest Required
Investment Category granted by such Rating Agency, which, in the case of Fitch,
shall be “F1+”;

(iii) commercial paper, or other short term obligations, having, at the time of
the Issuer’s investment or contractual commitment to invest therein, a rating in
the Highest Required Investment Category granted by each Rating Agency, which,
in the case of Fitch, shall be “F1+”;

(iv) demand deposits, time deposits or certificates of deposit that are fully
insured by the FDIC and either have a rating on their certificates of deposit or
short-term deposits from Moody’s and S&P of “P-1” and “A-1+”, respectively, and,
if rated by Fitch, from Fitch of “F1+”;

(v) notes that are payable on demand or bankers’ acceptances issued by any
depository institution or trust company referred to in clause (ii) above;

(vi) investments in taxable money market funds or other regulated investment
companies having, at the time of the Issuer’s investment or contractual
commitment to invest therein, a rating of the Highest Required Investment
Category from Moody’s, S&P and Fitch (if rated by Fitch) or otherwise subject to
satisfaction of the Rating Agency Condition; provided that such investments
shall have at least an “AAAm” or “AAAmg” rating from S&P;

(vii) time deposits (having maturities of not more than 90 days) by an entity
the commercial paper of which has, at the time of the Issuer’s investment or
contractual commitment to invest therein, a rating of the Highest Required
Investment Category granted by each Rating Agency;

(viii) Eligible Repurchase Obligations with a rating acceptable to the Rating
Agencies, which, in the case of Fitch, shall be “F1+” and in the case of S&P
shall be “A-l+”; or

(ix) any other investments approved in writing by the Rating Agencies.

 

- 13 -



--------------------------------------------------------------------------------

Eligible Investments shall not include any instrument, security or investment
(1) that is an interest-only security or a mortgaged-backed security, (2) that
is purchased at a price (excluding accrued interest) in excess of 100% of par,
(3) the S&P rating of which includes a “p”, “pi”, “q”, “r” or “t” subscript,
(4) that is subject to an “offer” to repurchase such instrument, security or
investment or (5) that is subject to withholding tax if owned by the Issuer
(unless the issuer thereof is required to make “gross-up” payments to the Issuer
covering the full amount of such withholding tax). The Indenture Trustee may
purchase or sell to itself or an Affiliate, as principal or agent, the Eligible
Investments described above.

“Eligible Loan” means, on and as of the Closing Date in the case of the Initial
Loans and as of the related Cut-Off Date in the case of any Additional Loans or
Substitute Loans, each Loan with respect to which each of the following is true;
provided that any Loan which has an S&P Rating shall not include a “p”, “pi”,
“q”, “r” or “t” subscript:

(1) the Loan and the pledge of Collateral thereunder is valid, binding and
enforceable against the related Obligor, except the enforcement may be limited
by insolvency, bankruptcy, moratorium, reorganization or other similar laws
affecting enforceability of creditors’ rights and the availability of equitable
remedies, and the Loan contains a clause substantially to the effect that the
related Obligor agrees to make its payments under the Loan without any
deduction, offset, netting, recoupment, defenses, reservation of rights or
counterclaim;

(2) the Loan is evidenced by an Underlying Note or, in the case of a Noteless
Loan, the related Loan Register, Designated Loan Agreement and related loan
documents that have been duly authorized and that are in full force and effect
and constitute the legal, valid and binding obligations of the Obligor of such
Loan, except the enforcement may be limited by insolvency, bankruptcy,
moratorium, reorganization or other similar laws affecting enforceability of
creditors’ rights and the availability of equitable remedies;

(3) the Loan was originated or purchased in accordance with the terms of the
Credit and Collection Policy and arose in the ordinary course of the
Originator’s business from the loaning of money to the Obligor thereof;

(4) the Loan is not, and during the six months preceding the Closing Date or the
related Cut-Off Date, as applicable, has not been, a Defaulted Loan or a Loan
that is Delinquent and is current with respect to all Scheduled Payments
thereunder as of the Closing Date, in the case of an Initial Loan, or as of the
related Cut-Off Date, in the case of an Additional Loan or a Substitute Loan;

(5) the Obligor of such Loan has executed all appropriate documentation required
by the Originator;

(6) the Loan, together with the Loan File related thereto, is a “general
intangible,” a “payment intangible,” an “instrument,” an “account,” or “chattel
paper” within the meaning of the UCC of all jurisdictions that govern the
perfection of a security interest granted therein;

 

- 14 -



--------------------------------------------------------------------------------

(7) all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such Loan have been
duly obtained, effected or given and are in full force and effect;

(8) any applicable taxes in connection with the transfer of the Loan have been
paid and the Obligor has been given any assurances (including with respect to
payment of transfer taxes and compliance with securities laws) required by the
Designated Loan Agreement in connection with the transfer of such Loan;

(9) the Loan is denominated and payable only in United States dollars in the
United States, does not permit the country or currency in which such Loan is
payable to be changed except in accordance with the applicable Designated Loan
Agreement and all or substantially all of the assets that constitute the primary
Collateral for the Loan are located in the United States, Canada, or any Group I
Country, Group II Country or Group III Country;

(10) all payments in respect of the Loan are required to be made free and clear
of, and without deduction or withholding for or on account of, any taxes, unless
such withholding or deduction is required by Requirements of Law in which case
the Obligor thereof is required to make “gross-up” payments to ensure that the
net amount actually received by the Originator thereunder will equal the full
amount that the Originator would have received had no such deduction or
withholding been required;

(11) the Loan bears some current interest;

(12) the Loan, together with the Loan File related thereto, does not contravene
in any material respect any Requirements of Law (including, without limitation,
laws, rules and regulations relating to usury, truth in lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy) and with respect to which no party to the Loan File
related thereto is in material violation of any such Requirements of Law;

(13) the Loan is eligible to be sold, assigned or transferred to the Trust
Depositor and the Issuer, respectively (giving effect to the provisions of
Sections 9­406 and 9­408 of the UCC), and neither the sale, transfer or
assignment of the Loan under this Agreement to the Trust Depositor and the
Issuer, respectively, nor the granting of a security interest under the
Indenture to the Indenture Trustee, violates, conflicts with or contravenes in
any material respect any Requirements of Law or any contractual or other
restriction, limitation or encumbrance;

(14) the Loan is not the subject of an offer of exchange or tender by its
issuer, for cash, securities or any other type of consideration, and has not
been called for redemption or tender into any other security or property;

 

- 15 -



--------------------------------------------------------------------------------

(15) no consent or waiver is required in connection with the transfer of the
Loan or the Loan File, or, if such consent or waiver is required, such consent
or waiver has been obtained, and, if such Loan is not a loan made as part of a
syndicated transaction with a collateral agent and is secured by an interest in
real property, an Assignment of Mortgage has been delivered to the Indenture
Trustee;

(16) the Loan was documented and closed in accordance with the Credit and
Collection Policy and, other than in the case of Noteless Loans, there is only
one current original Underlying Note with respect to such Loan and such
Underlying Note has been delivered to the Indenture Trustee and is duly
endorsed;

(17) the Loan and the Originator’s, Trust Depositor’s and Issuer’s interest in
all related Collateral are free of any Liens except for Permitted Liens, and all
filings and other actions required to perfect the security interest of (a) the
Indenture Trustee in the Originator’s, the Trust Depositor’s and the Issuer’s
interest in the Collateral have been made or taken and (b) in the case of
Agented Notes, the collateral agent, as agent for all holders of indebtedness
issued by the related Obligor under the Designated Loan Agreements in the
Collateral;

(18) the Loan has a maturity no greater than 36 months prior to the Legal Final
Maturity Date, and is either fully amortizing in installments (which
installments need not be in identical amounts) over such term or the principal
amount thereof is due in a single installment at the end of such term;

(19) no right of rescission, set off, counterclaim, defense or other material
dispute has been asserted with respect to such Loan;

(20) any related Collateral with respect to such Loan is insured under an
Insurance Policy in accordance with the Credit and Collection Policy;

(21) the Obligor with respect to such Loan is an Eligible Obligor;

(22) such Loan does not represent payment obligations relating to “put” rights;

(23) the Loan does not by its terms permit the payment obligation of the Obligor
thereunder to be converted into or exchanged for equity capital of such Obligor;

(24) the Loan is not a loan or extension of credit made by the Originator or one
of its subsidiaries to an Obligor for the purpose of making any principal,
interest, deferred interest or other payment on a loan to the same Obligor
necessary in order to keep such loan from becoming delinquent and such Loan is
not being kept current by the Originator or one of its Affiliates making any
other loans to this Obligor;

(25) the repayment of the Loan is not subject to material non-credit related
risk (for example, a Loan the payment of which is expressly contingent upon the
nonoccurrence of a catastrophe), as reasonably determined by the Servicer in
accordance with the Credit and Collection Policy;

 

- 16 -



--------------------------------------------------------------------------------

(26) no provision of the Loan has been waived, altered or modified in any way,
except by instruments or documents contained in the Loan File relating to the
Loan;

(27) the Loan is an “eligible asset” as defined in Rule 3a-7 of the Investment
Company Act of 1940, as amended;

(28) the Loan has an Eligible Risk Rating;

(29) if such Loan was originated on or after December 1, 2000, the Obligor of
such Loan has waived all rights of set-off, counterclaim, rescission and/or
defense to payment against the Originator and all assignees thereof;

(30) with respect to Agented Notes, the related Loan Documents (a) shall include
a Designated Loan Agreement containing provisions relating to the appointment
and duties of an administrative agent and a collateral agent and intercreditor
and (if applicable) subordination provisions substantially similar to the forms
provided to and approved by BMO Capital Markets Corp., as the agent under the
Fairway CP Transaction, or Wachovia Capital Markets, LLC, as deal agent under
the VFCC CP Transaction, as applicable, and (b) are duly authorized, fully and
properly executed and are the valid, binding and unconditional payment
obligation of the Obligor thereof;

(31) with respect to Agented Notes, the Originator (or American Capital
Financial Services) has been appointed the collateral agent of the collateral,
if any, securing such Loan for all indebtedness of the Obligor under the
Designated Loan Agreement prior to such Agented Note becoming a part of the Loan
Pool;

(32) with respect to Agented Notes, if the entity serving as the collateral
agent of the security for all syndicated indebtedness the Obligor has or will
change from the time of the origination of the indebtedness, all appropriate
assignments of the collateral agent’s rights in and to the collateral on behalf
of the holders of such indebtedness have been executed and filed or recorded as
appropriate prior to such Agented Note becoming a part of the Loan Pool;

(33) with respect to Agented Notes, all required notifications, if any, have
been given to the collateral agent, the administrative agent and any other
parties required by the Loan Documents of, and all required consents, if any,
have been obtained with respect to, the Originator’s assignment of the Agented
Notes and the Originator’s right, title and interest in the Collateral to the
Issuer as assignee of the Trust Depositor and the Indenture Trustee’s security
interest therein on behalf of the Noteholders and the Swap Counterparties;

(34) with respect to Agented Notes, the right to control certain actions of and
to replace the collateral agent and/or the administrative agent of the Loan is
by the holders of the indebtedness evidencing not less than a majority of the
outstanding amount of all such indebtedness issued by the Obligor under the
Designated Loan Agreement that is ranked pari passu in terms of priority of
payment and/or security interest;

 

- 17 -



--------------------------------------------------------------------------------

(35) with respect to Agented Notes, the Loan is cross-defaulted to all other
loans of the same priority made under the Designated Loan Agreement, the
collateral securing the Loan is held by the collateral agent for the benefit of
all holders of such loans, and all holders of such loans (a) have an undivided
interest in the collateral securing such loans, (b) share in the proceeds of the
sale or other disposition of such collateral on a pro rata basis and (c) may
transfer or assign their right, title and interest in the collateral securing
such loans;

(36) all information in the List of Loans is true and correct with respect to
such Loan;

(37) all original or certified documentation, including but not limited to the
original Underlying Note (other than in the case of a Noteless Loan), required
to be delivered to the Indenture Trustee with respect to such Loan has been or
will be delivered on the related Assignment Date;

(38) immediately prior to the transfer of the Loan, the Originator held good and
indefeasible title to and was the sole owner of the Loan being transferred to
the Trust Depositor and the Issuer, subject to no Liens or rights of others
except for Permitted Liens, and upon such transfer, the Issuer will hold good
and indefeasible title to and be the sole owner of such Loans;

(39) to the actual knowledge of the Originator, the documents signed by a
Responsible Officer of the Originator contained in the Loan Files do not (taken
as a whole together with the other components of the Loan File) contain any
untrue statement of material fact or omit to state a material fact necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading;

(40) no payment related default, breach or violation has occurred under the
Designated Loan Agreement or, as applicable, the Underlying Note, and no event
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a payment related default, breach or violation;

(41) other than in the case of Noteless Loans, all parties executing the
Underlying Note had a legal capacity to execute the Underlying Note at the time
it was executed;

(42) (a) such Loan is not a Delayed Draw Term Loan or a Loan which provides the
Obligor with a line of credit against which one or more borrowings may be made
to the stated principal amount of such facility and which provides that such
borrowed amount may be repaid and reborrowed from time to time, and (b) as of
its applicable Cut-Off Date, no Loan contained a provision obligating the
Originator to make additional fundings with respect to the portion of the
related indebtedness held by the Issuer;

(43) neither the Loan nor any portion of the related Collateral constitutes
“margin stock” as defined under Regulation U issued by the Board of Governors of
the Federal Reserve System;

 

- 18 -



--------------------------------------------------------------------------------

(44) the Loan is a First Lien Loan, a Qualified Second Lien Loan, a Second Lien
Loan, a Subordinated Loan or an unsecured Loan;

(45) the first-priority Lien related to any First Lien Loan is not contractually
subordinated to the Lien of any other loan or financing to the related Obligor;

(46) except with respect to Subordinated Loans, Qualified Second Lien Loans or
Second Lien Loans, the Designated Loan Agreements for multiple Loans to the same
Obligor (excluding any guarantor) contain customary cross-collateralization and
cross-default provisions;

(47) other than Subordinated Loans and unsecured Loans, the Loan is secured by a
valid, perfected Lien on all assets that constitute the Collateral for the Loan
(other than assets comprising Collateral that are in addition to the primary
Collateral with respect to which the Loan is principally underwritten), subject
to Liens that are permitted under the related Loan Documents;

(48) such Loan is not a DIP Loan;

(49) such Loan is not an interest in a Loan acquired indirectly by way of
participation from an institution from which the Issuer acquires a participation
interest in a Loan;

(50) the fair market value of such Loan, as determined by the Servicer in
accordance with the Credit and Collection Policy, is not less than the
Outstanding Loan Balance of such Loan;

(51) the Loan (i) is not an equity security and (ii) does not provide for the
conversion or exchange into an equity security at any time on or after the date
it is included as part of the Loan Pool; and

(52) the Loan is not a Synthetic Obligation.

“Eligible Obligor” means, as of any date of determination, any Obligor that
satisfies each of the following requirements at all times:

(1) such Obligor is not in the gaming, nuclear waste, bio-tech, oil and gas or
real estate industries;

(2) such Obligor is not a natural Person and is a legal operating entity, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization;

(3) the business being financed by such Obligor has an Operating History of at
least 60 months from the date of its organization;

(4) such Obligor is not the subject of any Insolvency Event;

 

- 19 -



--------------------------------------------------------------------------------

(5) such Obligor is not an Affiliate of any other Obligor hereto (other than as
a result of being an Affiliate of the Originator);

(6) no other Loan of such Obligor is delinquent for more than 30 days;

(7) such Obligor is not a Governmental Authority;

(8) such Obligor is in compliance with all material terms and conditions of its
Loan Documents;

(9) other than in the case of Loans to Obligors representing not more than 10%
of the Aggregate Outstanding Loan Balance, such Obligor’s principal office and
all or substantially all of the related primary Collateral are located in the
United States; and

(10) such Obligor has an Eligible Risk Rating.

“Eligible Repurchase Obligations” means repurchase obligations with respect to
any security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof, the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clauses (c)(ii) and (c)(iv) of the definition of Eligible
Investments.

“Eligible Risk Rating” means, on any date of determination, with respect to a
designated Obligor, a risk rating of “Grade 3” or “Grade 4.”

“Enterprise Value” means, with respect to any Obligor, as of any date of
determination, (a) if such Obligor has been the subject of a merger, acquisition
or recapitalization transaction within the most recent three months, the
valuation of such Obligor as an entirety as determined in connection with such
transaction, as such valuation may be reduced as determined by the Servicer in
its reasonable discretion and in a manner consistent with the Credit and
Collection Policy, giving due consideration to transactions involving
enterprises comparable to such Obligor occurring during such three-month period,
and (b) in all other cases, the valuation of such Obligor as an entirety as
determined by the Servicer in its reasonable discretion and in a manner
consistent with the Credit and Collection Policy, giving due consideration to
transactions involving enterprises comparable to such Obligor which have been
consummated within the three months prior to such date.

“Event of Default” shall have the meaning specified in Section 5.01 of the
Indenture.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor legislation thereto.

“Excluded Amounts” means any collections with respect to repurchased Loans or
Loans that have been replaced with Substitute Loans.

“Expected Aggregate Outstanding Loan Balance” means $500,000,000.

 

- 20 -



--------------------------------------------------------------------------------

“Fairway CP Transaction” means the Loan Funding and Servicing Agreement, dated
as of June 30, 2004, among ACS Funding Trust II, the Servicer, Fairway Finance
Company, LLC, as the Conduit Lender, the Fairway Deal Agent, and Wells Fargo, as
amended, modified, waived, supplemented or restated from time to time and all
documents executed in connection therewith and all transactions contemplated
thereby.

“Fairway Deal Agent” means Harris Nesbitt Corp., a Delaware corporation, as the
agent under the Fairway CP Transaction.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Fee Event” means an Event of Default other than the occurrence of the
following:

(1) the Class E Note is held by more than ten (10) persons; and

(2) the Originator or the Servicer agrees or consents to, or otherwise permits
to occur, any amendment, modification, change, supplement or rescission of or to
the Credit and Collection Policy in whole or in part that could reasonably be
expected to have a material adverse effect on the Noteholders and the Swap
Counterparties.

“First Lien Loan” means a Loan (including a portion of a Loan) which (i) is not,
except as provided in the last sentence of this definition, by its terms (and is
not expressly permitted by its terms to become) subordinate in right of payment
to any other obligation for borrowed money of the Obligor of such Loan, (ii) is
secured by a valid first priority perfected security interest or Lien in, to or
on specified Collateral subject to Permitted Liens (whether or not the Issuer
and any other lenders are also granted a security interest of a lower priority
in additional Collateral), and (iii) is secured by Collateral having a value
(determined as set forth below) not less than the Outstanding Loan Balance of
such Loan plus the aggregate Outstanding Loan Balance of all other loans of
equal seniority secured by a first Lien or security interest in the same
Collateral. The determination as to whether condition (iii) of this definition
is satisfied shall be based on the Servicer’s judgment at the time the Loan is
included in the Loan Pool. The right to receive the proceeds of designated
Collateral subject to a set of contractual payment priorities affecting debt
issued under or governed by the same Loan Documents will not prevent a Loan (or
portion thereof) that satisfies the express requirements hereof from being a
First Lien Loan.

“Fitch” means Fitch, Inc. or any successor thereto.

“Fitch Rating” means, for any Loan, the rating assigned to such Loan by Fitch,
as updated from time to time by Fitch.

“Fitch Rating Condition” means, with respect to any action or series of related
actions or proposed transaction or series of proposed transactions, that Fitch
shall have notified the Trust Depositor, the Owner Trustee and the Indenture
Trustee in writing that such action or series of related actions or the
consummation of such proposed transaction or series of related transactions will
not result in a reduction or withdrawal of the then-current rating by Fitch with
respect to any Outstanding Class of Notes as a result of such action or series
of related actions or the consummation of such proposed transaction or series of
related transactions.

 

- 21 -



--------------------------------------------------------------------------------

“Fitch Rating Factor” means, for any Loan with a Fitch Rating, the percentage
set forth below under the heading “Fitch Rating Factor” across from the Fitch
Rating of such Loan or, in the case of a rating assigned by Fitch at the request
of the Issuer (or the Servicer on behalf of the Issuer), the Fitch Rating Factor
as assigned by Fitch.

 

Fitch Rating of Loan

 

Fitch Rating Factor

AAA

  0.19%

AA+

  0.57%

AA

  0.89%

AA-

  1.15%

A+

  1.65%

A

  1.85%

A-

  2.44%

BBB+

  3.13%

BBB

  3.74%

BBB-

  7.26%

BB+

  10.18%

BB

  13.53%

BB-

  18.46%

B+

  22.84%

B

  27.67%

B-

  34.98%

CCC+

  43.36%

CCC

  48.52%

CC

  77.00%

C

  95.00%

DDD-D

  100.00%

“Fitch Weighted Average Rating” means, as of any Measurement Date, the
percentage obtained by dividing (a) the sum of the products obtained by
multiplying the Outstanding Loan Balance of each Loan (excluding any Defaulted
Loans) by its Fitch Rating Factor as of such date by (b) the Loan Pool Balance
(excluding any Defaulted Loans) as of such date.

“Fixed Rate Excess” means, as of any Measurement Date, an amount equal to a
fraction (expressed as a percentage), the numerator of which is equal to the
product of (a) the excess, if any, of the Weighted Average Coupon for such
Measurement Date over the applicable Reference Rate for such Measurement Date
and (b) the sum of the Outstanding Loan Balances of all Fixed Rate Loans
(excluding any Defaulted Loans and Delinquent Loans) in the Loan Pool as of such
Measurement Date and the denominator of which is equal to the sum of the
Outstanding Loan Balances of all Floating Rate Loans (excluding Delinquent Loans
and Defaulted Loans), solely to the extent that the Fixed Rate Excess is
included in the calculation of the Weighted Average Spread in the Loan Pool as
of such Measurement Date. In determining the Fixed Rate Excess on any
Measurement Date, the Weighted Average Coupon will be calculated as if the
Floating Rate Excess were equal to zero, and Loans that are Defaulted Loans and
Delinquent Loans will be included in the calculations described herein if, as of
such Measurement Date, such Loans are paying in full current interest pursuant
to the terms of their Underlying Note or, in the case of a Noteless Loan, the
Designated Loan Agreement.

 

- 22 -



--------------------------------------------------------------------------------

“Fixed Rate Loan” means a Loan, other than a Floating Rate Loan, where the Loan
Rate payable by the Obligor thereunder is expressed as a fixed rate of interest.

“Fixed Rate Permitted Excess Amount” shall have the meaning given to such term
in the Indenture.

“Floating LIBOR Rate Loan” means, as of any date of determination, a Loan where
the Loan Rate payable by the Obligor thereof in respect of the majority of the
Outstanding Loan Balance of such Loan is based on LIBOR plus some specified
percentage in addition thereto, and the Loan provides that such Loan Rate will
reset periodically upon any change in the related LIBOR rate.

“Floating Prime Rate Loan” means, as of any date of determination, a Loan where
the Loan Rate payable by the Obligor thereof in respect of the majority of the
Outstanding Loan Balance of such Loan is based on the Prime Rate plus some
specified percentage in addition thereto, and the Loan provides that such Loan
Rate will reset immediately upon any change in the related Prime Rate.

“Floating Rate Excess” means, as of any Measurement Date, a fraction (expressed
as a percentage), the numerator of which is equal to the product of (a) the
excess, if any, of the Weighted Average Spread for such Measurement Date over
the Minimum Weighted Average Spread for such Measurement Date and (b) the sum of
the Outstanding Loan Balances of all Floating Rate Loans (excluding Defaulted
Loans and Delinquent Loans) in the Loan Pool as of such Measurement Date, and
the denominator of which is equal to the sum of the Outstanding Loan Balances of
all Fixed Rate Loans (excluding Delinquent Loans and Defaulted Loans), solely to
the extent that the Floating Rate Excess is included in the calculation of the
Weighted Average Coupon in the Loan Pool as of such Measurement Date. In
computing the Floating Rate Excess on any Measurement Date, the Weighted Average
Spread for such Measurement Date will be computed as if the Fixed Rate Excess
were equal to zero, and Loans that are Defaulted Loans and Delinquent Loans will
be included in the calculations described herein if, as of such Measurement
Date, such Loans are paying in full current interest pursuant to the terms of
their respective Underlying Note or, in the case of a Noteless Loan, the
Designated Loan Agreement.

“Floating Rate Loan” means a Floating LIBOR Rate Loan or a Floating Prime Rate
Loan, as applicable.

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any court or arbitrator having jurisdiction over
such Person.

“Grade 1” means that, under the Originator’s loan grading system, which ranks
loans based on its analysis of credit quality of the underlying assets, the
Obligor is performing materially below expectations, the Loan risk has increased
substantially since origination, some or all of the debt covenants are out of
compliance and Scheduled Payments are Delinquent.

 

- 23 -



--------------------------------------------------------------------------------

“Grade 2” means that, under the Originator’s loan grading system, which ranks
loans based on its analysis of credit quality of the underlying assets, the
Obligor is performing slightly below expectations, the Loan risk has increased
since origination, the Obligor may be out of compliance with debt covenants,
however, Scheduled Payments are not more than 120 days past due.

“Grade 3” means that, under the Originator’s loan grading system, which ranks
loans based on its analysis of credit quality of the underlying assets, the
Obligor is performing as expected, the risk factors are neutral to favorable and
the Loan risk is at an acceptable level that is similar to the risk at the time
of origination.

“Grade 4” means that, under the Originator’s loan grading system, which ranks
loans based on its analysis of credit quality of the underlying assets, the
Obligor is performing above expectations, the trends and risk factors are
generally favorable and the Loan involves the least amount of risk in the
Originator’s portfolio.

“Gross Interest Rate” means, with respect to any Loan, the sum of the Loan Rate
with respect to such Loan plus the rate of interest, if any, that the related
Obligor may defer and pay later, together with interest thereon.

“Group I Country” means, for so long as the outstanding indebtedness of such
country is rated at least “AA-” by S&P, any of The Netherlands, the United
Kingdom, Australia and New Zealand.

“Group II Country” means, for so long as the outstanding indebtedness of such
country is rated at least “AA-” by S&P, any of Germany, Ireland, Sweden, and
Switzerland.

“Group III Country” means, for so long as the outstanding indebtedness of such
country is rated at least “AA-” by S&P, any of Austria, Belgium, Denmark,
Finland, France, Iceland, Liechtenstein, Luxembourg, Norway and Spain.

“Highest Required Investment Category” means (i) with respect to ratings
assigned by Fitch (if such investment is rated by Fitch), “F-l+” for short-term
instruments and “AAA” for long-term instruments, (ii) with respect to ratings
assigned by Moody’s, “A2” and “P-1” for one month instruments, “Al” and “P-1”
for three month instruments, “Aa3” and “P-1” for six month instruments and “Aaa”
and “P-1” for instruments with a term in excess of six months, and (iii) with
respect to ratings assigned by S&P, “A-l+” for short-term instruments and “AAA”
for long- term instruments.

“Holder” means a Noteholder or a Certificateholder, as applicable.

“Indebtedness” means, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or which is evidenced by a note, bond, debenture or similar
instrument, (b) all obligations of such Person under capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, and (d) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof.

 

- 24 -



--------------------------------------------------------------------------------

“Indenture” means the Indenture, dated as of the date hereof, between the Issuer
and the Indenture Trustee, as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time.

“Indenture Collateral” has the meaning given to such term in the “granting
clause” of the Indenture.

“Indenture Trustee” means the Person acting as Indenture Trustee under the
Indenture, its successors in interest and any successor trustee under the
Indenture.

“Indenture Trustee Fee” has the meaning given to such term in the fee letter,
dated as of the date hereof, among the Originator, the Trust Depositor, the
Issuer and the Indenture Trustee, as amended, modified, restated, replaced,
waived, substituted, supplemented or extended from time to time.

“Independent” means, when used with respect to any specified Person, a Person
who (i) is in fact independent of each of the Issuer, the Trust Depositor or
ACAS, (ii) is not a director, officer or employee of any Affiliate of any of the
Issuer, the Trust Depositor or ACAS, (iii) is not a Person related to any
officer or director of any of the Issuer, the Trust Depositor or ACAS or any of
their respective Affiliates, (iv) is not a holder (directly or indirectly) of
more than 10% of any voting securities of any of the Issuer, the Trust Depositor
or ACAS or any of their respective Affiliates, and (v) is not connected with any
of the Issuer, the Trust Depositor or ACAS as an officer, employee, promoter,
underwriter, trustee, partner, director or Person performing similar functions;
provided however that a Person that otherwise satisfies the requirements of
clauses (i) through (v), but is a director, officer or manager of a bankruptcy
remote special purpose Affiliate of ACAS, will be deemed to be Independent for
purposes hereof.

“Independent Accountants” has the meaning given to such term in Section 9.04(a).

“Ineligible Loan” has the meaning given to such term in Section 11.01 and
includes such Loans described in Section 12.05(b).

“Initial Class A Principal Balance” means $291,000,000.

“Initial Class B Principal Balance” means $37,000,000.

“Initial Class C Principal Balance” means $72,500,000.

“Initial Class D Principal Balance” means $35,500,000.

“Initial Class E Principal Balance” means $64,000,000.

“Initial Loan Assets” has the meaning given to such term in Section 2.01(b).

“Initial Loans” means those Loans conveyed to the Issuer on the Closing Date and
identified on the initial List of Loans required to be delivered pursuant to
Section 2.02(iv).

 

- 25 -



--------------------------------------------------------------------------------

“Initial Purchasers” means Wachovia Capital Markets, LLC, Citigroup Global
Markets Inc., Banc of America Securities LLC, Credit Suisse Securities (USA)
LLC, Dresdner Kleinwort Wasserstein Securities LLC, BMO Capital Markets Corp.
and WestLB AG, London Branch, as initial purchasers of the Offered Notes.

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed or undismissed and in effect for a period of 60
consecutive days; or (b) the commencement by such Person of a voluntary case
under any applicable Insolvency Law now or hereafter in effect, or the consent
by such Person to the entry of an order for relief in an involuntary case under
such law, taking possession by a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official for such Person or for any substantial
part of this property, or the making by such Person of any general assignment
for the benefit of creditors, or the failure by such Person generally to pay its
debts as such debts become due, or the taking of action by such Person in
furtherance of any of the foregoing.

“Insolvency Laws” means the Bankruptcy Code of the United States and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Insolvency Proceeds” has the meaning given to such term in Section 10.02.

“Insurance Policy” means, with respect to any Loan, an insurance policy covering
physical damage to or loss of the related Collateral, and any other insurance
policies relating to such Loan, including but not limited to title, property,
hazard, liability, life and/or accident insurance policies.

“Insurance Proceeds” means, depending on the context, any amounts payable or any
payments made under any Insurance Policy covering a Loan or the Collateral.

“Interest Accrual Period” means the period from and including the most recent
Payment Date to but excluding the following Payment Date; provided that, the
initial Interest Accrual Period following the Closing Date shall be the period
from and including the Closing Date to but excluding the first Payment Date
following the Closing Date.

“Interest Collection Account” means a sub-account of the Collection Account
established pursuant to Section 7.01.

“Interest Collections” means (A) amounts deposited into the Collection Account
pursuant to clauses (i), (v), (viii), (ix) and (x) of the definition of
Collections, as well as the interest portion of any amounts received pursuant to
clauses (iii), (vi) and (vii) of the definition of Collections, (B) investment
earnings on funds held in the Trust Accounts other than the Swap Counterparty
Collateral Account, and (C) in the discretion of the Issuer, Liquidation
Proceeds.

 

- 26 -



--------------------------------------------------------------------------------

“Interest Distributable Amount“ means, as of any Payment Date, the amount of
Interest Collections (excluding for purposes of calculating such amount any
Required Liquidation Proceeds) remaining after distribution of amounts under
clauses First through Eighth of Section 7.05(a).

“Interest Distributable Test“ means a test satisfied on any Payment Date
(a) during the Pre-Funding Period and the Replenishment Period, if the sum of
the Interest Distributable Amount plus the Required Liquidation Proceeds equals
or exceeds the Required Distributable Amount and (b) after the Replenishment
Period, if the Interest Distributable Amount equals or exceeds the Required
Distributable Amount.

“Interest Shortfall” means, with respect to the Class A Notes, the Class B
Notes, the Class C Notes or the Class D Notes, as applicable, the amount by
which the interest paid to such Class on a Payment Date is less than the amount
due to such Class, together with accrued interest on such amount at the then
applicable Note Interest Rate for such Class.

“Investment Earnings” means the investment earnings (net of losses and
investment expenses) on amounts on deposit in the Trust Accounts (other than any
Swap Counterparty Collateral Account) to be credited to the Collection Account
on the applicable Payment Date pursuant to Section 7.03.

“Ireland Paying Agent” means JP Morgan Bank (Ireland) PLC and includes any
successor Ireland paying agent.

“Issuer” means the trust created by the Trust Agreement and funded pursuant to
this Agreement, consisting primarily of the Loan Assets.

“Late Charges” means any late payment fees paid by Obligors in accordance with
the Servicer’s Credit and Collection Policy.

“Legal Final Maturity Date” has the meaning given to such term in the Indenture.

“LIBOR” means the London interbank offered rate for Eurodollar deposits for the
applicable index maturity; provided that for purposes of calculating the Note
Interest Rates with respect to the Offered Notes, LIBOR shall be as determined
by the Indenture Trustee in accordance with Section 7.06.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), equity interest,
participation interest, preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement, and any
financing lease having substantially the same economic effect as any of the
foregoing.

“Liquidation Expenses” means, with respect to any Loan, the aggregate amount of
all out-of-pocket expenses reasonably incurred by the Servicer (including
amounts paid to any subservicer) and any reasonably allocated costs of internal
counsel, in each case in accordance with the Servicer’s Credit and Collection
Policy in connection with the foreclosure and disposition of any related
Collateral or the bankruptcy of an Obligor upon or after the expiration or
earlier

 

- 27 -



--------------------------------------------------------------------------------

termination or acceleration of such Loan, and other out-of-pocket costs related
to the liquidation of any such Collateral, including the attempted collection of
any amount owing pursuant to such Loan if it is a Defaulted Loan, and, if
requested by the Indenture Trustee, the Servicer and the Originator must provide
to the Indenture Trustee a breakdown of the Liquidation Expenses for any Loan
along with any supporting documentation therefor; provided that, to the extent
any such “Liquidation Expenses” relate to any Loan with a Retained Interest,
such expenses shall be allocated pro rata to such Loan based on the Outstanding
Loan Balance of such Loan included in the Loan Pool and the outstanding loan
balance of the Retained Interest.

“Liquidation Proceeds” means, with respect to a Defaulted Loan, proceeds from
the sale of the Collateral, Insurance Proceeds and any other recoveries with
respect to such Defaulted Loan and the related Collateral, net of Liquidation
Expenses and amounts, if any, so received that are required either to be
refunded to the Obligor on such Loan or paid to a third party.

“List of Loans” means the electronic list in the form of an Excel spreadsheet
identifying each Loan constituting part of the Loan Assets, which list shall
consist of the initial List of Loans reflecting the Initial Loans transferred to
the Issuer on the Closing Date, together with any Subsequent List of Loans
amending the most current List of Loans reflecting the Substitute Loans or
Additional Loans, as applicable, transferred to the Issuer on the related
Subsequent Transfer Date (together, in the case of Substitute Loans, with a
deletion from such list of the related Loan or Loans identified on the
corresponding Addition Notice with respect to which a Substitution Event has
occurred), and (1) which list in each case (a) identifies by account number and
Obligor name each Loan included in the Loan Pool, and (b) sets forth as to each
such Loan (i) the Outstanding Loan Balance as of the applicable Cut-Off Date,
and (ii) the maturity date, and (2) which list (as in effect on the Closing
Date) is attached to this Agreement as Exhibit G.

“Loan” means the payment obligations of each Obligor to the Originator under
first lien, second lien or subordinated loans created under the related Loan
Documents and evidenced by an Underlying Note (unless such Loan is a Noteless
Loan), transferred by the Originator to the Trust Depositor and by the Trust
Depositor to the Issuer, and including Initial Loans, Additional Loans and
Substitute Loans.

“Loan Assets” means, collectively, the Initial Loan Assets, the Substitute Loan
Assets and the Additional Loan Assets, as applicable.

“Loan Checklist” means the list in the form of an Excel spreadsheet delivered
electronically by the Trust Depositor to the Indenture Trustee pursuant to
Section 2.07 of this Agreement that identifies the Loan Documents and other
items contained in the related Loan File.

“Loan Documents” means, with respect to any Loan, (a) with the exception of
Noteless Loans, the original, executed related Underlying Note, (b) in the case
of Noteless Loans, a copy of the Loan Register, (c) an executed copy of the
Designated Loan Agreement, (d) in each case, as applicable, a copy of: any
security agreement, intercreditor and/or subordination agreement, mortgage, any
assignment of such Loan, all guarantees and UCC financing statements and
continuation statements (including amendments or modifications thereof) executed
by the Obligor thereof or by another Person on the Obligor’s behalf in respect
of such Loan and the related Underlying Note (if any), and (e) for each Loan
secured by real property and evidenced

 

- 28 -



--------------------------------------------------------------------------------

by a mortgage, deed of trust, security deed or similar security instrument, a
copy of the executed Assignment of Mortgage, and for all Loans with an
Underlying Note, an original assignment (which may be by allonge) in blank
signed by an authorized officer of the Originator.

“Loan File” means, with respect to each Loan, a file labeled with the account
number and Obligor name containing the Loan Documents, and such other documents,
if any, that the Servicer keeps on file in accordance with its Credit and
Collection Policy and all other documents originally delivered to the Originator
or held by the Servicer with respect to any Loan; provided that all documents,
other than the Underlying Note, if any, along with any assignment (which may be
by allonge), constituting the Loan File may be copies of such documents.

“Loan Pool” means, as of any date of determination, the Initial Loans, the
Additional Loans and the Substitute Loans (if any), other than any such Loans
that (i) have been reconveyed by the Issuer to the Trust Depositor, and
concurrently by the Trust Depositor to the Originator, pursuant to Section 11.02
hereof, or (ii) have been paid (or prepaid) in full.

“Loan Pool Balance” means, as of any date of determination, the sum of the
Outstanding Loan Balances of all Loans in the Loan Pool as of such date.

“Loan Rate” means, for each Loan in a Collection Period, the current cash pay
interest rate for such Loan in such period, as specified in the related Loan
Documents.

“Loan Register” means, with respect to each Noteless Loan, the register in which
the agent or collateral agent for such Loan will record, among other things,
(i) the amount of such Loan, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Obligor thereunder, (iii) the
amount of any sum in respect of such Loan received from the Obligor and each
lender’s share thereof, (iv) the date of origination of such Loan and (v) the
maturity date of such Loan.

“Loan-to-Value” means, with respect to any Loan, as of any date of
determination, the percentage equivalent of a fraction (a) the numerator of
which is equal to the sum of (i) the maximum availability (as provided in the
applicable Loan Documents) of such Loan as of the date of its origination plus
(ii) the maximum availability under all other indebtedness of the related
Obligor which ranks either senior to, or pari passu with, such Loan and (b) the
denominator of which is equal to the Enterprise Value of the Obligor with
respect to such Loan.

“London Banking Day” means any day on which dealings in deposits in United
States dollars are transacted in the London interbank market.

“Materially Modified Loan” means a Loan that has been terminated, released
(including pursuant to prepayment), amended, modified, waived or subject to a
similar undertaking or agreement by the Servicer which is not permitted under
the standards and criteria set forth in Sections 5.08 and/or 5.09 hereof, as
applicable.

“Maximum Weighted Average Life” means, as of the Closing Date, 7.0 years,
declining by 0.25 years for each Collection Period elapsed during the
Replenishment Period.

 

- 29 -



--------------------------------------------------------------------------------

“Measurement Date” means (a) the Closing Date, (b) during the Replenishment
Period, each Cut-Off Date with respect to an Additional Loan or a Substitute
Loan and each Determination Date, and (c) following the Replenishment Period,
each Cut-Off Date with respect to any Substitute Loan and each Determination
Date.

“Minimum Weighted Average Spread” means 5.25%.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Moody’s Rating” means, with respect to any Loan, the rating assigned to such
Loan by Moody’s; provided that, other than in the case of a DIP Loan, prior to
the time that such Loan has been assigned a rating by Moody’s, the Moody’s
Rating shall be deemed to be, with respect to such Loan:

(a) The Moody’s Rating determined as follows (all references to “rating” in
clauses (i)-(iii) below are to ratings by Moody’s):

(i) if the Obligor of such Loan has a corporate family rating from Moody’s, then
the Moody’s Rating of such Loan shall be such rating.

(ii) if the Obligor of such Loan has a senior unsecured obligation publicly
rated by Moody’s, then the Moody’s Rating of such Loan shall be such rating.

(iii) if the Obligor of such Loan does not have a senior unsecured obligation
publicly rated by Moody’s but the Loan itself is rated by Moody’s, then the
Moody’s Rating of such Loan shall be the subcategory below such rating.

(iv) if neither such Loan nor any senior unsecured obligation of the Obligor has
been publicly rated by Moody’s, but another obligation of the Obligor has been
so rated, then the Moody’s Rating shall be determined as though such Loan were a
senior unsecured Loan, as follows:

(1) if there is a rating by Moody’s on a senior secured obligation of the
Obligor, then the Moody’s Rating of such Loan shall equal such rating if such
Loan is also a senior secured obligation of the Obligor, shall be one
subcategory below such rating if such Loan is a senior unsecured obligation of
the Obligor, and shall be three subcategories below such rating if such rating
is “Ba3” or higher or two subcategories below such rating if such rating is “B1”
or lower, in each case if such Loan is a subordinated obligation of the Obligor,

(2) if there is a rating by Moody’s on a senior unsecured obligation of the
Obligor, then the Moody’s Rating of such Loan shall equal such rating if such
Loan is also a senior unsecured obligation of the Obligor, shall equal such
rating if such rating is “Baa3” or higher or shall equal one subcategory above
such rating if such rating is “Ba1” or lower, in each case if such Loan is a
senior secured obligation of the Obligor, and shall be two subcategories below
such rating if such rating is “B1” or higher or one subcategory below such
rating if such rating is “B2” or lower, in each case if such Loan is a
subordinated obligation of the Obligor; or

 

- 30 -



--------------------------------------------------------------------------------

(3) if there is a rating by Moody’s on a subordinated obligation of the Obligor,
then the Moody’s Rating of such Loan

(A) shall equal such rating if such Loan is also a subordinated obligation of
the Obligor or if such rating is equal to “Caa1,” “Caa2,” “Caa3,” “Ca” or “C,”

(B) shall be one subcategory above such rating if such rating is “Baa3” or
higher and such Loan is a senior (either secured or unsecured) obligation of the
Obligor,

(C) shall be two subcategories above such rating if such rating is below “Baa3”
and such Loan is a senior secured obligation of the Obligor (except that if such
rating is “B3,” the Moody’s Rating of such Loan shall be “B2”), and

(D) shall be one subcategory above such rating if such rating is below “Baa3”
and such Loan is a senior unsecured obligation of the Obligor;

provided that if the operation of clauses (1) through (3) above shall result in
two or more inconsistent Moody’s Ratings, then the Moody’s Rating of the related
Loan shall be the lowest of such Moody’s Ratings;

(b) If a Moody’s Rating cannot be determined pursuant to clause (a) above, then
at the election of the Servicer, the Moody’s Rating of such Loan may be
determined using any one of the methods provided below:

(i) if there are ratings on obligations of the underlying borrower by S&P, then
the Moody’s Rating of such Loan will be the rating according to clause (a) above
using such S&P ratings; provided that bank loan ratings by S&P may not be used;
provided further that such resulting rating will be reduced by (x) one rating
subcategory if it is “BBB-” or higher and (y) two rating subcategories if it is
“BB+” or lower; provided further that no more than 10% of the Expected Aggregate
Outstanding Loan Balance may be Loans given a Moody’s Rating based on a rating
given by S&P as provided in this subclause (b)(i);

(ii) with respect to a senior secured Loan issued by a U.S. Obligor, if

(1) neither the Obligor nor any of its affiliates is subject to reorganization
or bankruptcy proceedings,

(2) no debt securities or obligations of the Obligor are in default,

 

- 31 -



--------------------------------------------------------------------------------

(3) neither the Obligor nor any of its affiliates has defaulted on any debt
during the past two years,

(4) the Obligor has been in existence for the past five years,

(5) the Obligor is current on any cumulative dividends,

(6) the fixed-charge ratio for the Obligor exceeds 125% for each of the past two
fiscal years and for the most recent quarter,

(7) the Obligor had a net profit before tax in the past fiscal year and the most
recent quarter; and

(8) the annual financial statements of the Obligor are unqualified and certified
by a firm of Independent Accountants of international reputation, and quarterly
statements are unaudited but signed by a corporate officer, the Moody’s Rating
of such Loan will be “B3”;

(iii) with respect to a senior secured Loan issued by a U.S. Obligor, if

(1) neither the Obligor nor any of its affiliates is subject to reorganization
or bankruptcy proceedings and

(2) no debt security or obligation of the Obligor has been in default during the
past two years, the Moody’s Rating of such Loan will be “Caa2”;

provided further that if a Moody’s Rating is obtained pursuant to this subclause
(b)(iii), the Obligor must confirm such Rating with Moody’s within 30 days
pursuant to clause (c) below; and

(iv) if a debt security or obligation of the Obligor has been in default during
the past two years, the Moody’s Rating of such Loan will be “Ca”.

(c) If such Loan is not rated by Moody’s or S&P, and no other security or
obligation of the Obligor is rated by Moody’s or S&P, or if the rating of such
Loan is not addressed in any of clauses (a) or (b) above, then the Issuer or the
Servicer on behalf of the Issuer, may present such Loan to Moody’s for an
estimate of such Loan’s Moody’s Rating Factor, from which its corresponding
Moody’s Rating shall be determined; provided that until such Moody’s Rating has
been obtained, the Moody’s Rating of such Loan shall be the rating as may be
estimated in good faith by the Servicer; provided further that such estimated
rating shall not be higher than “B3” for the first 60 Business Days following
the applicable Cut-Off Date and not higher than “Caa2” thereafter.

(d) In all cases, if a Loan is (x) on watch for upgrade it shall be treated as
upgraded by one rating subcategory or (y) on watch for downgrade it shall be
treated as downgraded by one rating subcategory unless, in each case, Moody’s
has advised the Servicer in writing that such treatment is no longer required.

 

- 32 -



--------------------------------------------------------------------------------

“Moody’s Rating Factor” means, for any Loan with a Moody’s Rating, the number
set forth below under the heading “Moody’s Rating Factor” across from the
Moody’s Rating of such Loan or, in the case of a rating assigned by Moody’s at
the request of the Issuer (or the Servicer on behalf of the Issuer), the Moody’s
Rating Factor as assigned by Moody’s.

 

Moody’s Rating of Loan

 

Moody’s Rating Factor

Aaa (1)

  1

Aa1

  10

Aa2

  20

Aa3

  40

A1

  70

A2

  120

A3

  180

Baa1

  260

Baa2

  360

Baa3

  610

Ba1

  940

Ba2

  1,350

Ba3

  1,766

B1

  2,220

B2

  2,720

B3

  3,490

Caa1

  4,770

Caa2

  6,500

Caa3

  8,070

Ca

  10,000

C

  10,000

--------------------------------------------------------------------------------

(1) Includes any security issued or guaranteed as to the payment of principal
and interest by the United States government or any agency or instrumentality
thereof.

“Moody’s Recovery Rate” means, with respect to any Loan, the recovery rate
specified by Moody’s for such Loan; provided that prior to the time that such
Loan has been assigned a recovery rate by Moody’s, the Moody’s Recovery Rate
with respect to such loan shall be deemed to be the percentage specified in the
table below:

 

Moody’s Category

   Recovery Rate  

Type 1: U.S. or Canadian Obligor

senior secured Loan with first priority perfected Lien

   50 %

Type 2: U.S. or Canadian Obligor

senior secured “second lien” or “last-out” Loan

   40 %

Type 3: U.S. or Canadian Obligor

senior unsecured Loan

   30 %

 

- 33 -



--------------------------------------------------------------------------------

Moody’s Category

   Recovery Rate  

Type 4: U.S. or Canadian Obligor

senior subordinated Loan or junior subordinated Loan

   15 %

Type 5: Non-US, Non-Canadian Obligor

any Loan

   0 %

“Moody’s Weighted Average Rating” means, as of any Measurement Date, the number
obtained by dividing (a) the sum of the products obtained by multiplying the
Outstanding Loan Balance of each Loan (excluding any Defaulted Loans) by its
Moody’s Rating Factor as of such date by (b) the Loan Pool Balance (excluding
any Defaulted Loans) as of such date.

“Moody’s Weighted Average Rating Factor Test” means a test that will be
satisfied, as of any date of determination, if the Moody’s Weighted Average
Rating is less than or equal to the sum of (a) the number in the appropriate
column in the Collateral Quality Table opposite the then-current applicable
Reference Rate plus (b) the Recovery Rate Modifier, in each case as of such date
of determination.

“Moody’s Weighted Average Recovery Rate” means, as of any Measurement Date, the
percentage (rounded up to the first decimal place) obtained by dividing (a) the
sum of the products obtained by multiplying the Outstanding Loan Balance of each
Loan (excluding any Defaulted Loans) by its Moody’s Recovery Rate, by (b) the
Loan Pool Balance (excluding any Defaulted Loans).

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to (a) the aggregate Outstanding Loan Balance of all Loans conveyed by the
Originator to the Trust Depositor under the ACAS Transfer Agreement prior to
such date minus (b) the aggregate Outstanding Loan Balance of all Loans (other
than Ineligible Loans) repurchased by the Originator (or the Servicer, so long
as it is an Affiliate of the Originator) or substituted pursuant to this
Agreement prior to such date.

“Net Trust Swap Payments” means, with respect to each Payment Date, the excess,
if any, of (i) the payments required to be made on such date by the Issuer to
the Swap Counterparties under Section 2(a) of each Swap over (ii) the payments
required to be made on such date by the Swap Counterparties to the Issuer under
Section 2(a) of each Swap, together with any interest thereon.

“Net Trust Swap Receipts” means, with respect to each Payment Date, the excess,
if any, of (i) the payments required to be made on such date by the Swap
Counterparties to the Issuer under Section 2(a) of each Swap over (ii) the
payments required to be made on such date by the Issuer to the Swap
Counterparties under Section 2(a) of each Swap, together with any interest
thereon.

“New York Business Day” means any Business Day in New York, New York.

“Note” means any one of the notes of the Issuer of any Class executed and
authenticated in accordance with the Indenture.

 

- 34 -



--------------------------------------------------------------------------------

“Note Break-Even Loss Rate” means, with respect to any Class of Offered Notes
rated by S&P, at any time, the maximum percentage of defaults (as determined by
S&P through application of the S&P proprietary cash flow model) that the Current
Portfolio or the Proposed Portfolio, as applicable, can sustain such that, after
giving effect to S&P assumptions on recoveries and timing and to the priority of
payments with respect to the Offered Notes, will result in sufficient funds
remaining for the ultimate payment of principal of and interest on such Class of
Offered Notes in full by its stated maturity date and the timely payment of
interest on such Class of Offered Notes.

“Note Distribution Account” means the account established and maintained as such
pursuant to Section 7.01.

“Note Register” has the meaning given to such term in Section 4.02 of the
Indenture.

“Noteholder” means, with respect to a Note, the Person in whose name such Note
is registered in the Note Register.

“Noteless Loan” means a Loan with respect to which (i) the related Designated
Loan Agreement does not require the Obligor to execute and deliver an Underlying
Note to evidence the indebtedness created under such Loan and (ii) no Underlying
Notes are outstanding with respect to such Loan.

“Notes Loss Differential” means, with respect to any Class of Offered Notes
rated by S&P, at any time, the rate calculated by subtracting the Class Scenario
Loss Rate at such time from the Note Break-Even Loss Rate for such Class of
Offered Notes at such time.

“Notice of Substitution” has the meaning given to such term in
Section 2.04(a)(ii).

“Obligor” means, with respect to any Loan, the Person or Persons obligated to
make payments with respect to such Loan, including any guarantor thereof.

“Offered Notes” means only the Class A Notes, the Class B Notes, the Class C
Notes and the Class D Notes that are being offered in connection with the
Purchase Agreement.

“Offering Memorandum” means the confidential offering memorandum, dated as of
July 26, 2006 (including any exhibits, amendments or supplements thereto)
prepared by ACAS in connection with the offering and sale of the Offered Notes.

“Officer’s Certificate” shall mean a certificate signed by any officer of the
Trust Depositor or the Servicer and delivered to the Owner Trustee or the
Indenture Trustee, as the case may be, and (in the case of Section 2.05(b)) to
the Rating Agencies.

“Operating History” means, with respect to any specified Person, the time since
the date of such Person’s incorporation or formation that it has continuously
operated its business; provided, the Operating History of any Person newly
formed as a result of a merger of two or more Persons or as a result of the
acquisition of one or more Persons by a newly formed Person (“Merged Parties”)
shall be based on the weighted average (by relative sales) of the Operating
Histories of the Merged Parties (excluding for such purposes, entities that are
created only for the purpose of

 

- 35 -



--------------------------------------------------------------------------------

being acquisition entities); for example, if Corporation A, with sales of $10
million, has an Operating History of 4 years, and Corporation B, with sales of
$20 million, has an Operating History of 8 years, merge to form “NEWCO”, the
Operating History of NEWCO will be 6.67 years.

“Opinion of Counsel” means a written opinion of counsel, who may be outside
counsel, or internal counsel (except with respect to federal securities law
(including the Trust Indenture Act) or tax law matters), for the Trust Depositor
or the Servicer and who shall be reasonably acceptable to the Owner Trustee or
the Indenture Trustee, as the case may be.

“Optional Repurchase” means a repurchase of the Notes pursuant to Section 10.02
of the Indenture.

“Originator” has the meaning given to such term in the Preamble.

“Other Assets” has the meaning given to such term in Section 13.09(b).

“Outstanding” has the meaning given to such term in the Indenture.

“Outstanding Loan Balance” means, as of any date of determination, the sum of
the total scheduled remaining amounts of principal payable by an Obligor under a
Loan, exclusive of interest payments and capitalized interest amounts.

“Outstanding Principal Balance” means, as of date of determination and with
respect to any Class of Notes, the original principal amount of such Class of
Notes as reduced by all amounts paid by the Issuer with respect to such
principal amount up to such date.

“Owner Trustee” means the Person acting, not in its individual capacity, but
solely as Owner Trustee, under the Trust Agreement, its successors in interest
and any successor owner trustee under the Trust Agreement.

“Owner Trustee Fee” has the meaning given to such term in the fee letter, dated
as of the date hereof, among the Owner Trustee, the Trust Depositor, the
Originator and the Issuer, as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time.

“Paying Agent” has the meaning given to such term in the Indenture and the Trust
Agreement.

“Payment Date” shall mean the 27th day of each February, May, August and
November, or, if such 27th day is not a Business Day, the next Business Day,
with the first such Payment Date hereunder occurring on November 27, 2006.

“Permitted Liens” means:

(e) with respect to Loans in the Loan Pool:

(i) Liens in favor of the Trust Depositor created pursuant to the ACAS Transfer
Agreement and transferred to the Issuer pursuant hereto;

 

- 36 -



--------------------------------------------------------------------------------

(ii) Liens in favor of the Issuer created pursuant to this Agreement; and

(iii) Liens in favor of the Indenture Trustee created pursuant to the Indenture
and/or this Agreement; and

(f) with respect to the interest of the Originator, the Trust Depositor and the
Issuer in the related Collateral:

(i) materialmen’s, warehousemen’s, mechanics’ and other Liens arising by
operation of law in the ordinary course of business for sums not due or sums
that are being contested in good faith;

(ii) Liens for state, municipal and other local taxes if such taxes shall not at
the time be due and payable or if the Trust Depositor shall currently be
contesting the validity thereof in good faith by appropriate proceedings;

(iii) Liens in favor of the Trust Depositor created, and transferred by the
Trust Depositor to the Issuer, pursuant to the ACAS Transfer Agreement and this
Agreement;

(iv) Liens in favor of the Issuer created pursuant to this Agreement;

(v) Liens in favor of the Indenture Trustee created pursuant to the Indenture
and/or this Agreement;

(vi) purchase money security interests in equipment, Liens held by senior
lenders with respect to any subordinated Loans, including those subordinated
Loans listed on Exhibit L, and Liens in favor of junior lenders to the same
Obligor; and

(vii) Liens in favor of the collateral agent on behalf of all lenders that have
made loans to the related Obligor under the Designated Loan Agreement.

“Person” means any individual, corporation, estate, partnership, business trust,
statutory trust, limited liability company, sole proprietorship, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization or government or any agency or political subdivision
thereof, or other entity.

“Portfolio Acquisition and Disposition Requirements” means, with respect to any
acquisition or disposition of a Loan, each of the following conditions: (a) such
Loan, if being acquired by the Issuer, is an Eligible Loan; (b) such Loan is
being acquired or disposed of in accordance with the terms and conditions set
forth in this Agreement; (c) the acquisition or disposition of such Loan does
not result in a reduction or withdrawal of the then-current rating issued by any
Rating Agency on any Class of Notes then Outstanding; and (d) such Loan is not
being acquired or disposed of for the primary purpose of recognizing gains or
decreasing losses resulting from market value changes.

“Portfolio Criteria” means the criteria set forth below:

(a) the S&P CDO Monitor Test is satisfied;

 

- 37 -



--------------------------------------------------------------------------------

(b) the Moody’s Weighted Average Rating Factor Test is satisfied;

(c) the Fitch Weighted Average Rating is less than or equal to 30%;

(d) the Weighted Average Life Test is satisfied;

(e) the Weighted Average Spread is equal to or greater than the Minimum Weighted
Average Spread;

(f) the Weighted Average Coupon Test is satisfied;

(g) the Weighted Average Gross Coupon Test is satisfied;

(h) the Diversity Test is satisfied;

(i) the Moody’s Weighted Average Recovery Rate equals or exceeds 25%;

(j) the S&P Weighted Average Recovery Rate equals or exceeds 30%;

(k) not more than 70% of the Aggregate Outstanding Loan Balance may consist of
Fixed Rate Loans;

(l) not more than 5% of the Aggregate Outstanding Loan Balance may consist of
Floating Prime Rate Loans;

(m) not more than 70% of the Aggregate Outstanding Loan Balance may consist of
Subordinated Loans;

(n) not more than 90% of the Aggregate Outstanding Loan Balance may consist of
Second Lien Loans and Subordinated Loans;

(o) not more than 5% of the Aggregate Outstanding Loan Balance may consist of
Loans that pay interest less frequently than quarterly but at least annually;

(p) not more than 20% of the Aggregate Outstanding Loan Balance may consist of
Loans (other than Defaulted Loans) with a Moody’s Rating of “Caa1” or lower;

(q) not more than 30% of the Aggregate Outstanding Loan Balance may consist of
Loans (other than Defaulted Loans) with an S&P Rating of “CCC+” or lower;

(r) not more than 30% of the Aggregate Outstanding Loan Balance may consist of
Loans (other than Defaulted Loans) with a Fitch Rating of “CCC+” or lower;

(s) not more than 10% of the Aggregate Outstanding Loan Balance may consist of
Loans to primary Obligors organized under the laws of, or all or substantially
all of the assets of which are located in, any country other than the United
States; provided that the full aforementioned 10% may consist of Loans to
primary Obligors organized under the laws of, or all or substantially all of the
assets of which are located in, Canada;

 

- 38 -



--------------------------------------------------------------------------------

(t) not more than 5% of the Aggregate Outstanding Loan Balance may consist of
Loans to primary Obligors organized under the laws of, or all or substantially
all of the assets of which are located in, Group I Countries, Group II Countries
or Group III Countries;

(u) not more than 2.5% of the Aggregate Outstanding Loan Balance may consist of
Loans to a single primary Obligor organized under the laws of, or all or
substantially all of the assets of which are located in, a Group II Country or a
Group III Country;

(v) not more than 10% of the Aggregate Outstanding Loan Balance may consist of
Broadly Syndicated Loans; and

(w) not more than 5% of the Aggregate Outstanding Loan Balance may consist of
Loans to a single Obligor.

Compliance with the above criteria will be determined, in the case of a
Measurement Date relating to any Additional Loan or Substitute Loan, after
giving effect to the purchase of all Additional Loans or Substitute Loans, as
applicable, on such date.

“Pre-Funding Period” means the period during which the Issuer expects to obtain
the remainder of the Expected Aggregate Outstanding Loan Balance, beginning on
the Closing Date and ending on the Effective Date.

“Prepaid Loan” means any Loan that has terminated or been prepaid in full prior
to its scheduled expiration date, other than a Defaulted Loan.

“Prepayment” means any and all (i) partial and full prepayments, including any
Prepayment Premiums, on a Loan (including, with respect to any Loan and any
Collection Period), (ii) any Scheduled Payment (or portion thereof) that is due
in a subsequent Collection Period that the Servicer has received (and to the
extent permission therefor was necessary, expressly permitted the related
Obligor to make) in advance of its scheduled due date, (iii) during the
Replenishment Period, Liquidation Proceeds and (iv) amounts received in respect
of Transfer Deposit Amounts.

“Prepayment Amount” has the meaning given to such term in Section 5.09.

“Prepayment Premiums” means any prepayment premiums paid by an Obligor in
connection with any Prepayment.

“Prime Rate” means a rate equal to “USD-PRIME-H.15” (as defined in the Annex to
the 2000 ISDA Definitions (June 2000 version) as published by the International
Swaps and Derivatives Association, Inc.), such rate to change as and when such
designated rate changes.

“Principal Collection Account” means a sub-account of the Collection Account
established pursuant to Section 7.01.

“Principal Collections” means amounts deposited into the Collection Account
pursuant to clause (ii) and, during the Replenishment Period, clause (iv) of the
definition of Collections, as well as the principal portion of any amounts
received pursuant to clauses (iii), (vi) and (vii) of the definition of
Collections, together with, on or after an Event of Default, all amounts payable
pursuant to clause Ninth of Section 7.05(a).

 

- 39 -



--------------------------------------------------------------------------------

“Priority of Payments” means, collectively, the payments made on each Payment
Date in accordance with Sections 7.05(a), (b) and (c).

“Pro Rata Payment Date” means any Payment Date other than a Sequential Payment
Date.

“Proposed Plan” means a plan proposed by the Servicer, on behalf of the Issuer,
to the Rating Agencies to obtain an Effective Date Ratings Confirmation, which
plan may propose any action not otherwise prohibited hereunder or under the
Transaction Documents.

“Proposed Portfolio” means the portfolio (measured by the outstanding principal
balance) of (a) the Loans, (b) Principal Collections held as cash and
(c) Eligible Investments purchased with Principal Collections resulting from the
repurchase, maturity or other disposition of a Loan or a proposed purchase of an
Additional Loan or addition of a Substitute Loan, as the case may be.

“Purchase Agreement” means the Purchase Agreement, dated as of July 26, 2006,
among the Initial Purchasers, the Trust Depositor, the Issuer and ACAS, as
amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time.

“Qualified Eligible Investments” means Eligible Investments acquired by the
Indenture Trustee in its name and in its capacity as Indenture Trustee at the
written direction of the Issuer, which are held by the Indenture Trustee in the
Collection Account or the Reserve Fund and with respect to which (a) the
Indenture Trustee has noted its interest therein on its books and records,
(b) the Indenture Trustee has purchased such investments at the written
direction of the Issuer for value without notice of any adverse claim thereto
(and, if such investments are securities or other financial assets or interests
therein, within the meaning of Section 8-102 of the UCC as in effect in
Minnesota, without acting in collusion with a securities intermediary in
violating such securities intermediary’s obligations to entitlement holders in
such assets, under Section 8-504 of such UCC, to maintain a sufficient quantity
of such assets in favor of such entitlement holders), and (c) either (i) such
investments are in the possession of the Indenture Trustee, or (ii) such
investments, (A) if certificated securities and in bearer form, have been
delivered to the Indenture Trustee, or in registered form, have been delivered
to the Indenture Trustee and either registered by the issuer in the name of the
Indenture Trustee or endorsed by effective endorsement to the Indenture Trustee
or in blank; (B) if uncertificated securities, the ownership of which has been
registered to the Indenture Trustee on the books of the issuer thereof (or
another Person, other than a securities intermediary, either becomes the
registered owner of the uncertified security on behalf of the Indenture Trustee
or, having previously become the registered owner, acknowledges that it holds
for the Indenture Trustee); or (C) if securities entitlements (within the
meaning of Section 8-102 of the UCC as in effect in Minnesota) representing
interests in securities or other financial assets (or interests therein) held by
a securities intermediary (within the meaning of said Section 8-102), a
securities intermediary indicates by book entry that a security or other
financial asset has been credited to the Indenture Trustee’s securities account
with such securities intermediary. Any such Qualified Eligible Investment may be
purchased by or through the Indenture Trustee or any of its Affiliates acting at
the written direction of the Issuer.

 

- 40 -



--------------------------------------------------------------------------------

“Qualified Institution” means (a) the corporate trust department of the
Indenture Trustee, or (b) a depository institution organized under the laws of
the United States or any one of the states thereof or the District of Columbia
(or any domestic branch of a foreign bank), (i) (A) that has either (1) a
long-term unsecured debt rating acceptable to the Rating Agencies, which, in the
case of S&P, shall be “AA-”, in the case of Moody’s, shall be “Aa3”, and in the
case of Fitch, shall be “AAA” or (2) a short-term unsecured debt rating or
certificate of deposit rating acceptable to the Rating Agencies, which, in the
case of S&P, shall be “A-1+”, in the case of Moody’s, shall be “P-1”, and in the
case of Fitch, shall be “F-l+”, (B) the parent corporation, if such parent
corporation guarantees the obligations of the depository institution, of which
has either (1) a long-term unsecured debt rating acceptable to the Rating
Agencies, which, in the case of S&P, shall be “AA-”, in the case of Moody’s,
shall be “Aa3”, and in the case of Fitch, shall be “AAA” or (2) a short-term
unsecured debt rating or certificate of deposit rating acceptable to the Rating
Agencies, which, in the case of S&P, shall be “A-1+”, in the case of Moody’s,
shall be “P-1”, and in the case of Fitch, shall be “F1+” or (C) otherwise
satisfies the Rating Agency Condition, and (ii) whose deposits are insured by
the FDIC and satisfies the Rating Agency Condition.

“Qualified Second Lien Loan” means any Second Lien Loan: (i) which has a
Loan-to-Value of not greater than 70%; (ii) as to which the ratio, for the
related Obligor, of (a) the sum of (1) the maximum amount to be drawn (as
provided in the applicable Loan Documents) under such Loan as of the date of its
origination plus (2) the maximum amount to be drawn under all other indebtedness
of the related Obligor which ranks either senior to, or pari passu with, such
Loan to (b) such Obligor’s EBITDA (or similar term as defined in the related
Loan Documents) for the most recent twelve month period for which financial
statements are available preceding such date shall not exceed (I) in the case of
Obligors in the media and telecommunications industries, 6.5:1.0 and (II) in the
case of all other Obligors, 4.5:1.0; and (iii) with respect to which the Loan
Documents (a) contain a limit on the amount of total debt which may be incurred
by the related Obligor, (b) preserve enforcement rights, subject to a standstill
period as permitted by clause (c) below, for the second lien lender after a
default under the related Loan Documents, and (c) contain either or both (1) if
there is a standstill period applicable to the exercise of remedies by the
holders of such Second Lien Loan, such standstill period shall not extend longer
than 180 days following a delivery of notice of a default under the related Loan
Documents to the first lien and second lien agents (it being understood that the
second lien lender or agent may also be prohibited from exercising remedies
after the expiration of such standstill period if a first lien lender or agent
is exercising remedies) and/or (2) provisions requiring the consent of the
holders of such Second Lien Loan to release its lien on all or substantially all
of the Collateral securing such Loan unless the majority of the proceeds of the
disposition of such Collateral are used to repay the indebtedness which is
senior to or pari passu with such Second Lien Loan, and to repay such Second
Lien Loan.

“Qualified Swap Counterparty” has the meaning given to such term in the
Indenture.

“Quarterly Report” has the meaning given to such term in Section 9.01.

“Rating Agency” means each of S&P, Moody’s and Fitch, so long as such Persons
maintain a rating on any of the Class A Notes, the Class B Notes, the Class C
Notes and the Class D Notes; and if any of S&P, Moody’s or Fitch no longer
maintains a rating on the Class A Notes, the Class B Notes, the Class C Notes
and the Class D Notes, such other nationally recognized statistical rating
organization selected by the Trust Depositor.

 

- 41 -



--------------------------------------------------------------------------------

“Rating Agency Condition” means, for so long as any Offered Notes are
Outstanding and rated by a Rating Agency, with respect to any action or series
of related actions or proposed transaction or series of related proposed
transactions, that each Rating Agency shall have notified the Trust Depositor,
the Owner Trustee and the Indenture Trustee in writing that such action or
series of related actions or the consummation of such proposed transaction or
series of related transactions will not result in a Ratings Effect.

“Ratings Confirmation Failure” means the failure of the Servicer to receive the
Effective Date Ratings Confirmation in accordance with Section 2.05(b).

“Ratings Effect” means (for so long as any of the Offered Notes are deemed
Outstanding and are rated by a Rating Agency), with respect to any action or
series of related actions or proposed transaction or series of related proposed
transactions, a reduction or withdrawal of the then current rating of any
Outstanding Class with respect to which a Rating Agency has issued a rating as a
result of such action or series of related actions or the consummation of such
proposed transaction or series of related transactions.

“Record Date” means (i) for book-entry Notes, the calendar day immediately
preceding the applicable Payment Date or Refinancing Date, as applicable, and
(ii) for the definitive Notes and the Class E Note, the last Business Day of the
calendar month preceding the related Payment Date or Refinancing Date, as
applicable.

“Recovery Rate Modifier” shall be an amount equal to, as of any date of
determination, the product of (a) the excess, if any, of the Moody’s Weighted
Average Recovery Rate as of such date of determination over 25% times (b) 5,000;
provided that, if the Moody’s Weighted Average Recovery Rate shall be
(i) greater than or equal to 40%, then solely for the purposes of the
calculation of the Recovery Rate Modifier, the Moody’s Weighted Average Recovery
Rate shall be deemed to be equal to 40% (or, such other value, with respect to
which the Rating Agency Condition shall be satisfied), or (ii) less than or
equal to 25%, then solely for the purposes of the calculation of the Recovery
Rate Modifier, the Moody’s Weighted Average Recovery Rate shall be deemed to be
equal to 25%.

“Reference Banks” means leading banks selected by the Indenture Trustee and
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market.

“Reference Rate” means, initially, 11.5%, or such other percentages set forth in
the Collateral Quality Table under the heading “Weighted Average Coupon” that
has been most recently specified by the Servicer in a notice to the Indenture
Trustee as the level that will apply for purposes of determining compliance with
the Weighted Average Coupon Test, the Diversity Test and the Moody’s Weighted
Average Rating Factor Test; provided that no such specification shall be
effective unless, on the date of such notice and immediately after giving effect
to such specification, the Moody’s Weighted Average Rating of the Loans in the
Loan Pool is equal to or less than, and the Diversity Score is equal to or
greater than, the number specified in the applicable column in the Collateral
Quality Table opposite the specified Reference Rate.

 

- 42 -



--------------------------------------------------------------------------------

“Refinancing” means a refinancing of the Offered Notes pursuant to the
Indenture.

“Refinancing Date” means the Payment Date following the end of the Replenishment
Period designated as such by the Issuer in connection with a Refinancing.

“Refinancing Price” means an amount equal to sum of (i) the then Outstanding
Principal Balance of each Class of Offered Notes to be refinanced plus accrued
and unpaid interest thereon to but excluding the Refinancing Date and all other
amounts accrued and unpaid with respect thereto, plus (ii) all administrative
and other fees, expenses, advances and other amounts then accrued and payable or
reimbursable in accordance with the priority of payments (excluding any amounts
payable to the Class E Noteholder).

“Released Amounts” means, with respect to any payment or collection received
with respect to any Loan on any Business Day (whether such payment or collection
is received by the Servicer, the Owner Trustee or the Trust Depositor), an
amount equal to that portion of such payment or collection constituting Excluded
Amounts or Retained Interest.

“Replacement Notes” has the meaning set forth in Section 10.01(b).

“Replenishment Period” means the period beginning on the Closing Date and
terminating on the earlier to occur of (a) the Business Day preceding the
Payment Date in August 2009 or (b) an Event of Default; provided that, (i) if
the Replenishment Period terminates as described in clause (a), the
Replenishment Period may not be extended without the consent of the Servicer and
the Required Holders and satisfaction of the Fitch Rating Condition and the S&P
Rating Condition with respect to the extension of the Replenishment Period; and
(ii) if the Replenishment Period terminates as a result of the occurrence of an
Event of Default, the Replenishment Period may not be extended unless (w) the
event giving rise to such termination has been cured or waived, (x) no other
events that would terminate the Replenishment Period have occurred, (y) the
Servicer and the Required Holders have consented to such extension and (z) the
Fitch Rating Condition and the S&P Rating Condition have been satisfied with
respect to the extension of the Replenishment Period.

“Representative Amount” means an amount that is representative for a single
transaction in the relevant market at the relevant time.

“Repurchase Date” means in the case of an Optional Repurchase, the Payment Date
specified by the Issuer pursuant to Section 10.02 of the Indenture.

“Repurchase Price” means, in the case of an Optional Repurchase, an amount equal
to the sum of (i) the then Outstanding Principal Balance of each Class of
Offered Notes to be repurchased plus accrued and unpaid interest thereon to but
excluding the Repurchase Date plus (ii) all other amounts accrued and unpaid
with respect to each such Class of Offered Notes, together with all amounts then
owing to each Swap Counterparty, including Swap Breakage Costs, plus
(iii) without duplication, all amounts payable to each Swap Counterparty upon
termination of all Swap Transactions in connection with an Optional Repurchase
of the Notes, including Swap Breakage Costs, plus (iv) all administrative and
other fees, expenses, advances and other amounts accrued and payable or
reimbursable in accordance with the Priority of Payments (including fees and
expenses, if any, incurred by the Indenture Trustee and the Servicer in
connection with any sale of Loans in connection with a repurchase).

 

- 43 -



--------------------------------------------------------------------------------

“Required Distributable Amount“ means, for any Payment Date, the sum of the
Additional Principal Amount for such Payment Date and the Required Reserve
Amount for such Payment Date.

“Required Holders” means (i) prior to the payment in full of the Offered Notes,
the Holders evidencing more than 66 2/3% of the aggregate Outstanding Principal
Balance of each Class of Offered Notes, with each Class voting separately and
(ii) from and after the payment in full of the Offered Notes, the Class E
Noteholder evidencing more than 66 2/3% of the aggregate Outstanding Principal
Balance of the Class E Note.

“Required Liquidation Proceeds“ means, for any Payment Date during the
Pre-Funding Period and the Replenishment Period, the lesser of (a) an amount
equal to the Required Distributable Amount for such Payment Date minus the
Interest Distributable Amount for such Payment Date and (b) the amount of
Liquidation Proceeds, if any, on deposit in the Principal Collection Account on
the last day of the Collection Period immediately preceding such Payment Date,
which Required Liquidation Proceeds shall be deemed to constitute Interest
Collections for all purposes hereunder as of the end of the Collection Period
immediately preceding such Payment Date.

“Required Reserve Amount” means, with respect to any Payment Date, an amount
equal to the sum of (i) the aggregate Outstanding Loan Balance of all Delinquent
Loans and (ii) the Outstanding Loan Balance of any Loan that the Servicer has
not submitted to be rated by the Rating Agencies within 60 days of such Loan’s
inclusion in the Loan Pool.

“Requirements of Law” for any Person or property of such Person means the
certificate of incorporation or articles of association and by-laws or other
organizational or governing documents of such Person, and any law, treaty, rule,
regulation, or order or determination of an arbitrator or Governmental
Authority, in each case applicable to or binding upon such Person or to which
such Person is subject, whether Federal, state or local (including, without
limitation, usury laws, predatory lending laws, the Federal Truth in Lending
Act, the Investment Company Act of 1940, as amended, and Regulation Z and
Regulation B of the Board of Governors of the Federal Reserve System).

“Reserve Fund” means the Reserve Fund established and maintained pursuant to
Section 7.01 hereof.

“Reserve Fund Initial Deposit” means $1,000,000.

“Responsible Officer” means, with respect to the Owner Trustee, any officer in
its Corporate Trust Administration Department (or any similar group of a
successor Owner Trustee), and with respect to the Indenture Trustee, has the
meaning given to such term in the Indenture.

“Retained Interest” means, for each Loan, the following interests, rights and
obligations in such Loan and under the associated Loan Documents, which are
being retained by the Originator: (i) all of the obligations, if any, to provide
additional funding with respect to such Loan, (ii) all of

 

- 44 -



--------------------------------------------------------------------------------

the rights and obligations, if any, of the agent(s) under the documentation
evidencing such Loan, (iii) the applicable portion of the interests, rights and
obligations under the documentation evidencing such Loan that relate to such
portion(s) of the indebtedness that is owned by another lender or is being
retained by the Originator, (iv) any unused, commitment or similar fees
associated with the additional funding obligations that are not being
transferred in accordance with clause (i) of this definition, (v) any agency or
similar fees associated with the rights and obligations of the agent that are
not being transferred in accordance with clause (ii) of this definition,
(vi) any advisory, consulting or similar fees due from the Obligor associated
with services provided by the agent that are not being transferred in accordance
with clause (ii) of this definition, and (vii) any and all warrants, options,
and other equity instruments issued in the name of the Originator or its
Affiliates in connection with or relating to any Loan.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or any successor thereto.

“S&P CDO Monitor” means the dynamic, analytical computer model provided by S&P
to the Servicer and the Indenture Trustee within 30 days after the Effective
Date for the purpose of estimating the default risk of Loans, as such model may
be modified by S&P from time to time.

“S&P CDO Monitor Test” means a test satisfied on any Measurement Date if, after
giving effect to the substitution of a Substitute Loan or the purchase of an
Additional Loan (or both), as the case may be, on such Measurement Date, the
Notes Loss Differential of the Proposed Portfolio is positive, or if the Notes
Loss Differential of the Proposed Portfolio is negative prior to giving effect
to such sale or purchase, the extent of compliance is improved after giving
effect to the repurchase, substitution or purchase of a Substitute Loan or an
Additional Loan, as applicable; provided that the S&P CDO Monitor Test will be
considered improved if the Notes Loss Differential of the Proposed Portfolio is
greater than the corresponding Notes Loss Differential of the Current Portfolio.
In the event the S&P CDO Monitor Test, as in effect on the Effective Date, is
updated or otherwise modified by S&P after the Effective Date, “S&P CDO Monitor
Test” shall be deemed to mean such test as so updated or otherwise modified.

“S&P Priority Category Recovery Rate” means, with respect to any Loan, unless
otherwise specified by S&P, the percentage specified in the table below:

 

S&P Priority Category

   Recovery Rate  

First Lien Loan

   55 %

Qualified Second Lien Loan

   47 %

Second Lien Loan (other than a Qualified Second Lien Loan), up to an aggregate
of Outstanding Loan Balances of such Second Lien Loans of less than or equal to
15% of the Aggregate Outstanding Loan Balance

   38 %

Second Lien Loans (other than a Qualified Second Lien Loan), representing the
aggregate of Outstanding Loan Balances of such Second Lien Loans in excess of
15% of the Aggregate Outstanding Loan Balance

   22 %

Subordinated Loan

   22 %

 

- 45 -



--------------------------------------------------------------------------------

“S&P Rating” means, with respect to any Loan, for determining the S&P Rating as
of any Measurement Date:

(i) if there is an issuer credit rating of the Obligor of such Loan, or the
guarantor who unconditionally and irrevocably guarantees such Loan, then the S&P
Rating shall be such rating (regardless of whether there is a published rating
by S&P on such Loan in the Loan Pool); provided that if such rating is a private
rating, then consent must be provided by the Obligor prior to S&P’s disclosure
of such rating;

(ii) if there is no issuer credit rating of the Obligor and no other security or
obligation of the Obligor is rated by S&P, then the Issuer shall apply to S&P
for a corporate credit estimate after the acquisition of such Loan, which shall
be its S&P Rating; provided that, pending receipt from S&P of such estimate, the
S&P Rating of such Loan shall be the rating as may be estimated in good faith by
the Servicer; provided further that such estimated rating shall not be higher
than “B-“ for the first 60 Business Days following the applicable Cut-Off Date
and not higher than “CCC” thereafter;

(iii) if there is no issuer credit rating of the Obligor and such Loan is not
rated by S&P, but another security or obligation of the Obligor is rated by S&P
and the Issuer does not obtain a S&P Rating for such Loan pursuant to clause
(ii) above, then the S&P Rating of such Loan shall be the issuer credit rating
or shall be determined as follows: (A) if there is a rating on a senior secured
obligation of the Obligor, then the S&P Rating of such Loan shall be one rating
subcategory below such rating; (B) if there is a rating on a senior unsecured
obligation of the Obligor, then the S&P Rating of such Loan shall equal such
rating; and (C) if there is a rating on a subordinated obligation of the
Obligor, then the S&P Rating of such Loan shall be one rating subcategory above
such rating;

(iv) if there is no issuer credit rating of the Obligor published by S&P and
such Loan is not rated by S&P and no other security or obligation of the Obligor
is rated by S&P and the Issuer does not obtain a S&P Rating for such Loan
pursuant to clause (ii) above, then the S&P Rating of such Loan shall be
determined as follows: If such Loan has a public rating by Moody’s, then the S&P
Rating of such Loan shall be (A) one rating subcategory below the S&P equivalent
of the rating assigned by Moody’s if such Loan is rated “Baa3” or higher by
Moody’s, and (B) two rating subcategories below the S&P equivalent of the rating
assigned by Moody’s if such Loan is rated. “Bal” or lower by Moody’s; provided
that not more than 10% (or such higher percentage as S&P may specify in writing
to the Issuer and the Indenture Trustee from time to time) of the Loan Pool
Balance may be deemed to have a S&P Rating based on a rating assigned by Moody’s
as provided in this clause; and

 

- 46 -



--------------------------------------------------------------------------------

(v) if (A) the S&P Rating previously provided for a Loan expires 13 months after
issuance without such S&P Rating being renewed, (B) the Servicer fails to
provide S&P with requested materials within 60 days after the Cut-Off Date with
respect to a Loan in connection with obtaining an S&P Rating for such Loan,
(C) the Servicer fails to provide financial statements with respect to any
Obligor every 13 months from the date the applicable Loan is included in the
Loan Pool, until such Loan is paid in full or (D) no other rating for such Loan
applies by operation of clauses (i)-(iv) above, the applicable Loan will be
deemed to have an S&P Rating of “CCC-” (unless otherwise determined by S&P in
its sole discretion).

“S&P Rating Condition” means, with respect to any action or series of related
actions or proposed transaction or series of proposed transactions, that S&P
shall have notified the Trust Depositor, the Owner Trustee and the Indenture
Trustee in writing that such action or series of related actions or the
consummation of such proposed transaction or series of related transactions will
not result in a reduction or withdrawal of the then current rating issued by S&P
with respect to any Outstanding Class of Notes as a result of such action or
series of related actions or the consummation of such proposed transaction or
series of related transactions.

“S&P Weighted Average Recovery Rate” means, as of any Measurement Date, the
percentage (rounded up to the first decimal place) obtained by dividing (a) the
sum of the products obtained by multiplying the Outstanding Loan Balance of each
Loan (excluding any Defaulted Loans) by its S&P Priority Category Recovery Rate,
by (b) the Loan Pool Balance (excluding any Defaulted Loans).

“Scheduled Payment” means, with respect to any Loan, the monthly, quarterly,
semi-annual or annual financing (whether interest, principal or principal and
interest) payment scheduled to be made by the related Obligor under the terms of
such Loan on and after the related Cut-Off Date and any such payment received
after the related Cut-Off Date, it being understood that Scheduled Payments do
not include any Excluded Amounts.

“Second Lien Loan” means a Loan (or portion thereof) that (i) is not (and by its
terms is not permitted to become) subordinate in right of payment to any other
debt for borrowed money incurred by the Obligor under the Loan, other than a
First Lien Loan, (ii) is secured by a valid and perfected security interest or
lien on specified collateral securing the Obligor’s obligations under such Loan,
which security interest or lien is not by its terms subordinate to the security
interest or lien securing any other debt for borrowed money other than a First
Lien Loan on such specified collateral, and (iii) is secured by Loan Assets
having an aggregate value (as determined as set forth below) not less than the
Outstanding Loan Balance of such Loan plus the aggregate outstanding loan
balances of all other loans of equal or higher seniority secured by a first or
second Lien or security interest in the same Loan Assets; provided that with
respect to clauses (i), (ii) and (iii) above, such right of payment, security
interest or lien may be subordinate to customary permitted liens, such as, but
not limited to, tax liens. The determination as to whether condition (iii) of
this definition is satisfied shall be based on the Originator’s judgment at the
time the Loan is included in the Loan Pool.

“Securities” means the Notes and the Certificate, or any of them.

 

- 47 -



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor legislation thereto.

“Sequential Payment Date” means any Payment Date (a) following the occurrence of
a Servicer Default, an Event of Default, a Downgrade Event, the existence of any
Class D Accrued Payable, the Sequential Pool Condition or a Ratings Confirmation
Failure, (b) on which the Interest Distributable Test is not satisfied or (c) on
which the CCC Excess Condition is not satisfied; provided that in the case of a
Sequential Payment Date arising due to a Ratings Confirmation Failure, only the
first Payment Date following such Ratings Confirmation Failure and each
subsequent Payment Date prior to the earlier of (i) the date on which the
Effective Date Ratings Confirmation is delivered and (ii) the date on which the
Outstanding Principal Balance of each Class of Offered Notes has been reduced to
zero shall be a Sequential Payment Date.

“Sequential Pool Condition” means the period following the Replenishment Period,
beginning on the first Payment Date on or after the date on which the Aggregate
Outstanding Loan Balance is less than 50% of the Expected Aggregate Outstanding
Loan Balance.

“Servicer” means initially ACAS, or its successor; after any Servicer Transfer
hereunder, means the Successor Servicer appointed pursuant to Article VIII with
respect to the duties and obligations required of the Servicer under this
Agreement.

“Servicer Advance” means, with respect to any Payment Date, the amounts, if any,
deposited by the Servicer in the Collection Account for such Payment Date in
respect of Scheduled Payments pursuant to Section 5.14.

“Servicer Default” shall have the meaning given to such term in Section 8.01.

“Servicer Transfer” has the meaning given to such term in Section 8.02(b).

“Servicing Fee” has the meaning given to such term in Section 5.18.

“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of Loans whose name appears on
a list of servicing officers appearing in an Officer’s Certificate furnished to
the Indenture Trustee by the Servicer, as the same may be amended from time to
time.

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities), as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) such Person is able to realize upon its property and pay
its debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (d) such Person is not engaged in business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

 

- 48 -



--------------------------------------------------------------------------------

“Special Redemption” means, with respect to any Payment Date during the
Replenishment Period, the payment of the Special Redemption Amount by the Issuer
following written notice delivered by the Servicer to the Indenture Trustee on
or before the related Determination Date that:

(a) any Principal Collections (other than Unused Proceeds) have remained on
deposit in the Principal Collection Account for at least 90 days from the date
of their deposit to that account (or, in the case of Principal Collections
(other than Unused Proceeds) received during the Pre-Funding Period, for 90 days
after the Effective Date); or

(b) any Unused Proceeds remain on deposit in the Principal Collection Account on
the Effective Date; and

(c) the amounts described in the preceding clause (a) equal or exceed $1,000,000
in the aggregate, or the amounts described in the preceding clause (b) are
greater than zero.

“Special Redemption Amounts” means those amounts, specified in clause (c) of the
definition of “Special Redemption”, to be distributed pursuant to a Special
Redemption and in accordance with the priority of payments set forth in
Section 7.05(b).

“Specified Amendment” means, with respect to any Loan, any waiver, modification,
amendment or variance of any term of such Loan entered into for reasons
unrelated to the Obligor’s ability to make payments of principal or interest
under such Loan, as determined in accordance with the Credit and Collection
Policy, in a manner that would:

(a) modify the amortization schedule with respect to such Loan to reduce the
dollar amount of any Scheduled Payment by more than 20%, or to postpone by more
than two payment periods or eliminate a Scheduled Payment with respect thereto;
provided that any such modification, postponement or elimination shall not cause
the weighted average life of the applicable Loan to increase by more than 10%;

(b) reduce or increase the cash interest rate payable by the Obligor thereunder
by more than 100 basis points (excluding any increase in an interest rate
arising by operation of a default or penalty interest clause under a Loan);

(c) extend the stated maturity date of such Loan by more than 24 months;
provided that such extension shall be deemed not to have been made until the
business day following the original stated maturity date of such Loan;

(d) release any party from its obligations under such Loan, if such release
would have a material adverse effect on the Loan; or

(e) reduce the principal amount thereof.

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. C. § 3801 et. seq., as the same may be amended from time to time, or any
successor legislation thereto.

 

- 49 -



--------------------------------------------------------------------------------

“Subordinated Loan” means any Loan (i) other than a First Lien Loan or a Second
Lien Loan (including any Qualified Second Lien Loan) or (ii) that is subordinate
pursuant to the terms of the Credit and Collection Policy.

“Subsequent Cut-Off Date” means the date specified as such for Additional Loans
or Substitute Loans, as applicable, in the related Subsequent Transfer
Agreement.

“Subsequent List of Loans” means a list, in the form of the initial List of
Loans delivered on the Closing Date, but listing each Additional Loan or
Substitute Loan transferred to the Issuer pursuant to the related Subsequent
Transfer Agreement.

“Subsequent Purchase Agreement” means, with respect to any Additional Loans or
Substitute Loans, as applicable, the agreement between the Originator and the
Trust Depositor pursuant to which the Originator will transfer the Substitute
Loans or Additional Loans, as applicable, to the Trust Depositor, the form of
which is attached to hereto as Exhibit J.

“Subsequent Transfer Agreement” means the agreement described in Section 2.04
hereof, the form of which is attached hereto as Exhibit I.

“Subsequent Transfer Date” means any date on which Additional Loans or
Substitute Loans are transferred to the Issuer.

“Substitute Loan” means a Loan that is (a) transferred to the Issuer under
Section 2.04 with respect to which a related Substitution Event has occurred
with respect to a Loan or Loans then held in the Loan Pool and identified in the
related Addition Notice and (b) becomes part of the Loan Pool.

“Substitute Loan Assets” has the meaning given to such term in Section 2.04(a).

“Substitute Loan Qualification Conditions” means, with respect to any Substitute
Loan being transferred to the Issuer pursuant to Section 2.04, the accuracy of
each of the following statements as of the related Cut-Off Date for such Loan:

(a) the Outstanding Loan Balance of such Substitute Loan is not less than that
of the Loan identified on the related Addition Notice as the Loan to be
reassigned by the Issuer to the Trust Depositor and reconveyed to the Originator
in exchange for such Substitute Loan;

(b) no selection procedures believed by the Originator or the Trust Depositor to
be adverse shall have been employed in the selection of such Loan being
substituted from the Originator’s portfolio;

(c) all actions or additional actions (if any) necessary to perfect the security
interest and assignment of such Substitute Loan and related Collateral to the
Trust Depositor, the Issuer, and the Indenture Trustee shall have been taken as
of or prior to the Subsequent Transfer Date; and

(d) the price paid (or, in the case of a contemporaneous conveyance of a
Substitute Loan pursuant to this Agreement, deemed paid) by the Issuer for any
Substitute Loan shall be an amount equal to the Outstanding Loan Balance thereof
plus accrued interest thereon, if applicable.

 

- 50 -



--------------------------------------------------------------------------------

“Substitution Event” shall have occurred if a Loan then held by the Issuer and
identified in the related Addition Notice is either (a) a Delinquent Loan, (b) a
Defaulted Loan, (c) a Loan that has a covenant default, (d) a Materially
Modified Loan, (e) the subject of a breach of a representation or warranty under
this Agreement or other provision, which breach or other provision, in the
absence of the substitution of a Substitute Loan for such Loan pursuant to
Section 2.04, would require the payment of the Transfer Deposit Amount to the
Issuer in respect of such Loan pursuant to Section 11.01, or (f) the terms of a
Loan are subsequently amended in a manner not permitted by this Agreement,
including a Loan that has become subject to a Specified Amendment; provided
however, that the occurrence of a Substitution Event with respect to a Loan
shall be subject to the limits set forth in Section 2.09; and provided further
that in the case of clause (e) above, the Trust Depositor and Originator will be
required to repurchase such Loan (or, at their option, substitute for such
Loan).

“Substitution Period” has the meaning given to such term in Section 2.04(a)(ii).

“Successor Backup Servicer” has the meaning given to such term in
Section 5.25(a).

“Successor Servicer” has the meaning given to such term in Section 8.02(b).

“Swap” has the meaning given to such term in the Indenture.

“Swap Breakage Costs” means, for any Swap Transaction, any amount (other than
Net Trust Swap Payments applicable thereto) payable by the Issuer for the early
termination of that Swap Transaction or any portion thereof, in accordance with
the provisions of the relevant Swap.

“Swap Breakage Receipts” means, for any Swap Transaction, any amount (other than
Net Trust Swap Receipts applicable thereto) payable to the Issuer for the early
termination of that Swap Transaction or any portion thereof, in accordance with
the provisions of the relevant Swap.

“Swap Counterparty” has the meaning given to such term in the Indenture.

“Swap Counterparty Collateral Account” means, with respect to each Swap, the
single, segregated trust account established by the Indenture Trustee in
accordance with the terms of such Swap.

“Swap Guaranty” means the Swap Guaranty, dated as of July 28, 2006 between ACAS
and Bank of Montreal, Toronto, as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time.

“Swap Transaction” means each interest rate swap or interest rate cap
transaction between the Issuer and a Swap Counterparty that is governed by a
Swap.

“Synthetic Obligation” means any swap transaction, senior unsecured debt
security, structured bond investment or other similar investment purchased from
or entered into with a synthetic security counterparty that is required to make
payments thereon based on the payments made with respect to the reference
obligation related to such swap transaction, senior unsecured debt security,
structured bond investment or other similar investment.

 

- 51 -



--------------------------------------------------------------------------------

“Tape” has the meaning given to such term in Section 5.22(b)(ii).

“Telerate Page 3750” means the display page currently so designated on the
Moneyline Telerate Service (or such other page as may replace that page on that
service for the purpose of displaying comparable rates or prices).

“Three-Month Index Maturity” has the meaning given to such term in Section 7.06.

“Transaction Documents” means this Agreement, the Indenture, the Trust
Agreement, the ACAS Transfer Agreement, the Swap Guaranty, any Subsequent
Transfer Agreement, any Subsequent Purchase Agreement, the Purchase Agreement,
any Swap, and all documents executed in connection with, or identified as
“Transaction Documents” in, any of the foregoing documents, all as the same are
amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time.

“Transfer Date” means the Business Day immediately preceding each Payment Date.

“Transfer Deposit Amount” means, with respect to each Ineligible Loan and any
other Loan to be repurchased at a time when it is eligible to be repurchased or
replaced by a Substitute Loan on any date of determination, the sum of the
Outstanding Loan Balance of such Loan, together with accrued interest thereon
through such date of determination at the Loan Rate provided for thereunder, and
any outstanding Servicer Advances thereon that have not been waived by the
Servicer entitled thereto.

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, physical property, book-entry securities, uncertificated securities or
otherwise), including, without limitation, the Reserve Fund Initial Deposit, and
all proceeds of the foregoing (excluding earnings on amounts held in any Swap
Counterparty Collateral Account).

“Trust Accounts” means, collectively, the Collection Account (including the
Interest Collection Account and Principal Collection Account), the Reserve Fund,
the Note Distribution Account, the Certificate Distribution Account and the Swap
Counterparty Collateral Account, or any of them.

“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
July 28, 2006, between the Trust Depositor and the Owner Trustee, as amended,
modified, restated, replaced, waived, substituted, supplemented or extended from
time to time.

“Trust Depositor” has the meaning given to such term in the Preamble, or any
successor entity thereto.

“Trust Estate” shall have the meaning given to such term in the Trust Agreement.

 

- 52 -



--------------------------------------------------------------------------------

“Trustees” means the Owner Trustee and the Indenture Trustee, or any of them
individually as the context may require.

“UCC” means the Uniform Commercial Code, as amended from time to time, as in
effect in the applicable jurisdiction.

“UCC Filing Locations” means the State of Delaware.

“Uncollectible Advance” means, with respect to any Determination Date and any
Loan, the amount, if any, advanced by the Servicer pursuant to Section 5.14
which the Servicer has, as of such Determination Date, determined in good faith
will not be ultimately recoverable by the Servicer.

“Underlying Note” means the promissory note of an Obligor evidencing a Loan
(excluding any Noteless Loan).

“United States” means the United States of America.

“Unreimbursed Servicer Advances” means, at any time, the amount of all previous
Servicer Advances (or portions thereof) as to which the Servicer has not been
reimbursed as of such time pursuant to Section 7.05 and which the Servicer has
determined in its sole discretion are Uncollectible Advances, and with respect
to which the Servicer has given a written certification to such effect to each
Trustee.

“Unused Proceeds” means the proceeds of the issuance and sale of the Notes
remaining after the Issuer has purchased the Initial Loans on the Closing Date
and has paid organizational expenses of the Issuer and the expenses of the
issuance and offering of the Notes and thereafter minus any amount of such funds
applied to purchase Additional Loans.

“USD-LIBOR-Reference Banks” has the meaning given to such term in
Section 7.06(a).

“VFCC CP Transaction” means the Third Amended and Restated Loan Funding and
Servicing Agreement, dated as of September 23, 2005, among ACS Funding Trust I,
the Servicer, each of the conduit lenders and institutional lenders from time to
time party thereto, each of the lender agents from time to time party thereto,
the VFCC Deal Agent, Wachovia Bank, National Association, as the swingline
lender, and Wells Fargo Bank, National Association, as the backup servicer and
as the collateral custodian, as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time, and all documents
executed in connection therewith and all transactions contemplated thereby.

“VFCC Deal Agent” means Wachovia Capital Markets, LLC, as deal agent under the
VFCC CP Transaction.

“Wachovia Unsecured Transaction” means the First Amended and Restated Credit
Agreement, dated as of May 25, 2006, among the Servicer, as borrower, Wachovia
Bank, National Association, as administrative agent and the lenders party
thereto, as amended, waived, modified, supplemented or restated from time to
time and all documents executed in connection therewith and all transactions
contemplated thereby.

 

- 53 -



--------------------------------------------------------------------------------

“Warehouse Transactions” means the Fairway CP Transaction, the VFCC CP
Transaction and the Wachovia Unsecured Transaction.

“Weighted Average Coupon” means, as of any Measurement Date, a fraction
(expressed as a percentage and rounded up to the next 0.001%), (a) the numerator
of which is the sum of the products determined by multiplying the Outstanding
Loan Balance of each Fixed Rate Loan (excluding Defaulted Loans and Delinquent
Loans) in the Loan Pool as of such Measurement Date by the Loan Rate for such
Loan, and (b) the denominator of which is the sum of the Outstanding Loan
Balances of all Fixed Rate Loans (excluding Defaulted Loans and Delinquent
Loans) in the Loan Pool as of such Measurement Date; provided that if the
foregoing amount is less than the Reference Rate for such Measurement Date, any
Floating Rate Excess as of such Measurement Date shall be added to such amount;
and provided further that, for purposes of this definition: (1) any stated
coupon shall exclude any portion of the interest that is currently being
deferred in violation of the terms of the related Loan Documents; and (2) Loans
that are Defaulted Loans and Delinquent Loans will be included in the
calculations described herein if, as of such Measurement Date, such Loans are
paying in full current interest pursuant to the terms of their respective
Underlying Note, or, in the case of a Noteless Loan, the Designated Loan
Agreement.

“Weighted Average Coupon Test” means a test that will be satisfied if the
Weighted Average Coupon exceeds the Reference Rate.

“Weighted Average Gross Coupon” means, as of any Measurement Date, a fraction
(expressed as a percentage and rounded up to the next 0.001%), (a) the numerator
of which is the sum of the products determined by multiplying the Outstanding
Loan Balance of each Fixed Rate Loan (excluding Defaulted Loans and Delinquent
Loans) in the Loan Pool as of such Measurement Date by the current Gross
Interest Rate on such Loan, and (b) the denominator of which is the sum of the
Outstanding Loan Balances of all Fixed Rate Loans (excluding Defaulted Loans and
Delinquent Loans) in the Loan Pool as of such Measurement Date; provided that if
the foregoing amount is less than the amount required to satisfy the Weighted
Average Gross Coupon Test for such Measurement Date, any Floating Rate Excess as
of such Measurement Date shall be added to such amount; and provided further
that, for purposes of this definition: (1) any stated coupon shall exclude any
portion of the interest that is currently being deferred in violation of the
terms of the related Loan Documents; and (2) Loans that are Defaulted Loans and
Delinquent Loans will be included in the calculations described herein if, as of
such Measurement Date, such Loans are paying in full current interest pursuant
to the terms of their respective Underlying Note, or, in the case of a Noteless
Loan, the Designated Loan Agreement.

“Weighted Average Gross Coupon Test” means a test that will be satisfied if the
excess of (i) the Weighted Average Gross Coupon over (ii) the Weighted Average
Coupon is equal to or greater than 1.75%.

“Weighted Average Life” means, as of any Measurement Date with respect to any
Loan, the number obtained by dividing (a) the sum of the products obtained by
multiplying (i) the Average Life at such time of each Loan (excluding Defaulted
Loans) by (ii) the Outstanding Loan Balance of such Loan by (b) the Loan Pool
Balance (excluding Defaulted Loans) as of such date.

 

- 54 -



--------------------------------------------------------------------------------

“Weighted Average Life Test” means a test that (a) will be satisfied during the
Replenishment Period, if the Weighted Average Life is less than the Maximum
Weighted Average Life and (b) will be deemed to be satisfied at all times after
the Replenishment Period.

“Weighted Average Spread” means, as of any Measurement Date, a fraction
(expressed as a percentage and rounded up to the next 0.001%), (a) the numerator
of which is the sum of the products determined by multiplying the Outstanding
Loan Balance of each Floating Rate Loan (excluding Defaulted Loans and
Delinquent Loans) in the Loan Pool as of such Measurement Date by the stated
current cash spread above or below the LIBOR rate, and (b) the denominator of
which is the sum of the Outstanding Loan Balances of all Floating Rate Loans
(excluding Defaulted Loans and Delinquent Loans) in the Loan Pool as of such
Measurement Date; provided that if the foregoing amount is less than the Minimum
Weighted Average Spread as of such Measurement Date, any Fixed Rate Excess as of
such Measurement Date shall be added to such amount; and provided further that
for purposes of this definition, (1) any Loan Rate shall exclude any portion of
the interest that is currently being deferred in violation of the terms of the
related Loan Documents; (2) in the case of a Loan with a Loan Rate based on the
Prime Rate, the stated spread to the LIBOR rate for such Loan shall be
calculated on any Measurement Date by the Servicer in its reasonable judgment on
behalf of the Issuer by subtracting the applicable LIBOR rate from the Prime
Rate and adding such amount to the spread of such Loan; and (3) Loans that are
Defaulted Loans and Delinquent Loans will be included in the calculations
described herein if, as of such Measurement Date, such Loans are paying in full
current interest pursuant to the terms of their respective Underlying Note or,
in the case of a Noteless Loan, the Designated Loan Agreement.

Section 1.02 Other Terms

All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles. The symbol “$”
shall mean the lawful currency of the United States. All terms used in Article 9
of the UCC in the State of New York, and not specifically defined herein, are
used herein as defined in such Article 9.

Section 1.03 Computation of Time Periods

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” each mean “to but excluding”,
and the word “within” means “from and excluding a specified date and to and
including a later specified date”.

Section 1.04 Interpretation

In this Agreement, unless a contrary intention appears:

(i) the singular number includes the plural number and vice versa;

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

 

- 55 -



--------------------------------------------------------------------------------

(iii) reference to any gender includes each other gender;

(iv) reference to day or days without further qualification means calendar days;

(v) unless otherwise stated, reference to any time means New York, New York
time;

(vi) references to “writing” include printing, typing, lithography, electronic
or other means of reproducing words in a visible form;

(vii) reference to any agreement (including any Transaction Document), document
or instrument means such agreement, document or instrument as amended, modified,
supplemented, replaced, restated, waived or extended and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

(viii) reference to any Requirement of Law means such Requirement of Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any Requirement of Law means
that provision of such Requirement of Law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such Section or other provision; and

(ix) references to “include” and “including” shall be deemed to mean “include,
without limitation” and “including, without limitation” respectively.

Section 1.05 Section References

All Section references (including in the Preamble), unless otherwise indicated,
shall be to Sections (and the Preamble) in this Agreement.

Section 1.06 Calculations

Except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360-day year and the
actual days elapsed in the relevant period and will be carried out to at least
three decimal places.

ARTICLE II

ESTABLISHMENT OF ISSUER; TRANSFER OF LOAN ASSETS

Section 2.01 Creation and Funding of Issuer; Transfer of Loan Assets

(a) The Issuer shall be governed pursuant to the terms and conditions of the
Trust Agreement upon the execution and delivery of the Trust Agreement and
created by the filing by the Owner Trustee of an appropriately completed
Certificate of Trust (as defined in the Trust

 

- 56 -



--------------------------------------------------------------------------------

Agreement) under the Statutory Trust Statute. The Trust Depositor, as settlor of
the Issuer, shall fund and convey assets to the Issuer pursuant to the terms and
provisions hereof. The Issuer shall be administered pursuant to the provisions
of this Agreement, the Administration Agreement and the Trust Agreement for the
benefit of the Holders and the Swap Counterparties. The Owner Trustee is hereby
specifically recognized by the parties hereto as empowered to conduct business
dealings on behalf of the Issuer in accordance with the terms hereof and of the
Trust Agreement.

(b) Subject to and upon the terms and conditions set forth herein, the Trust
Depositor hereby sells, transfers, assigns, sets over and otherwise conveys to
the Issuer, for a purchase price consisting of $436,000,000 in cash (less
placement expenses and certain other expenses associated with the initial offer
and sale of the Notes, the proceeds of which represent the consideration paid by
the Issuer herein), $64,000,000 of the Class E Note and the Certificate of the
Issuer in the original certificate balance of $10.00, all of the right, title
and interest of the Trust Depositor in and to the following (the items in
(i)-(vi) below, but in each case excluding the Retained Interest and Excluded
Amounts, being collectively referred to herein as the “Initial Loan Assets”):

(i) the Initial Loans and all Collections and other monies due or to become due
in payment of such Loans on and after the Closing Date, including any Prepayment
Amounts, any Prepayment Premiums, any Late Charges, any payments in respect of a
casualty or early termination, any Insurance Proceeds and any Liquidation
Proceeds received with respect to the foregoing;

(ii) the Collateral related to such Loans (to the extent the Originator, other
than solely in its capacity as collateral agent under any loan agreement with an
Obligor, has been granted a Lien thereon), including the security interest of
the Trust Depositor in such Collateral, all proceeds from any sale or other
disposition of such Collateral and all Insurance Policies;

(iii) the Loan Files and all documents and records (including computer records)
relating thereto;

(iv) all guarantees, indemnities, warranties and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

(v) the Trust Accounts and all Trust Account Property (to the extent of the
Trust Depositor’s interest if any therein); and

(vi) all income, payments, products, proceeds and other benefits of any and all
of the foregoing.

(c) The Originator and the Trust Depositor acknowledge that the representations
and warranties of the Originator and Trust Depositor in Sections 3.01, 3.02,
3.03, 3.04 and 3.05 will run to and be for the benefit of the Issuer, the
Trustees and the Swap Counterparties, and the Issuer and the Trustees may
enforce, directly without joinder of the Trust Depositor, the repurchase
obligations of the Originator with respect to breaches of such representations
and warranties as set forth herein and in Section 11.01.

 

- 57 -



--------------------------------------------------------------------------------

(d) The sale, transfer, assignment, set-over and conveyance of the Loan Assets
by the Trust Depositor to the Issuer pursuant to this Agreement does not
constitute and is not intended to result in a creation or an assumption by the
Trust Depositor or the Issuer of any obligation of the Originator in connection
with the Loan Assets, or any agreement or instrument relating thereto,
including, without limitation, (i) any obligation to any Obligor, if any, not
financed by the Originator, (ii) any taxes, fees, or other charges imposed by
any Governmental Authority and (iii) any insurance premiums that remain owing
with respect to any Loan at the time such Loan is sold hereunder. The Trust
Depositor also hereby assigns to the Issuer all of the Trust Depositor’s right,
title and interest (but none of its obligations) under the ACAS Transfer
Agreement, including but not limited to the Trust Depositor’s right to exercise
the remedies created by the ACAS Transfer Agreement.

(e) The Originator, the Trust Depositor and the Issuer intend and agree that
(i) the transfer of the Loan Assets to the Trust Depositor and the transfer of
the Loan Assets to the Issuer are intended to be a sale, conveyance and transfer
of ownership of the Loan Assets rather than the mere granting of a security
interest to secure a borrowing and (ii) such Loan Assets shall not be part of
the Originator’s or the Trust Depositor’s estate in the event of a filing of a
bankruptcy petition or other action by or against such Person under any
Insolvency Law. In the event, however, that notwithstanding such intent and
agreement, such transfers are deemed to be a grant of a mere security interest
to secure indebtedness, the Originator shall be deemed to have granted (and
hereby does grant) the Trust Depositor and the Trust Depositor shall be deemed
to have granted (and hereby does grant) the Issuer, as the case may be, a
perfected first priority security interest in such Loan Assets, and this
Agreement shall constitute a security agreement under Requirements of Law
securing the repayment of the purchase price paid hereunder, the obligations
and/or interests represented by the Securities and the obligations of the Issuer
under the Swap Transactions and the Swaps, in the order and priorities, and
subject to the other terms and conditions of, this Agreement, the Indenture, the
Trust Agreement and the Swaps, together with such other obligations or interests
as may arise hereunder and thereunder in favor of the parties hereto and
thereto.

(f) If any such transfer of the Loan Assets is deemed to be the mere granting of
a security interest to secure a borrowing, the Trust Depositor may, to secure
the Trust Depositor’s own borrowing under this Agreement (to the extent that the
transfer of the Loan Assets hereunder is deemed to be a mere granting of a
security interest to secure a borrowing) repledge and reassign (i) all or a
portion of the Loan Assets pledged to the Trust Depositor by the Originator and
with respect to which the Trust Depositor has not released its security interest
at the time of such pledge and assignment, and (ii) all proceeds thereof. Such
repledge and reassignment may be made by the Trust Depositor with or without a
repledge and reassignment by the Trust Depositor of its rights under any
agreement with the Originator, and without further notice to or acknowledgment
from the Originator. The Originator waives, to the extent permitted by
Requirements of Law, all claims, causes of action and remedies, whether legal or
equitable (including any right of setoff), against the Trust Depositor or any
assignee of the Trust Depositor relating to such action by the Trust Depositor
in connection with the transactions contemplated by this Agreement.

 

- 58 -



--------------------------------------------------------------------------------

Section 2.02 Conditions to Transfer of Initial Loan Assets to Issuer

On or before the Closing Date, the Originator or the Trust Depositor, as
applicable, shall deliver or cause to be delivered to the Owner Trustee and the
Indenture Trustee each of the following documents, certificates and other items:

(i) a certificate of an officer of the Originator substantially in the form of
Exhibit C hereto;

(ii) copies of resolutions of the Board of Directors of the Originator and the
Servicer or the Executive Committee of the Board of Directors of the Originator
and the Servicer approving the execution, delivery and performance of this
Agreement and the transactions contemplated hereunder, certified in each case by
the Secretary or an Assistant Secretary of the Originator, the Servicer and the
member of the Trust Depositor;

(iii) officially certified recent evidence of due incorporation and good
standing of the Originator, the Servicer and the Trust Depositor under the laws
of the State of Delaware;

(iv) the initial List of Loans, certified by an officer of the Trust Depositor,
together with an Assignment substantially in the form of Exhibit A (along with
the delivery of any instruments and Loan Documents as required under
Section 2.07 below);

(v) a certificate of an officer of the Trust Depositor substantially in the form
of Exhibit B hereto;

(vi) a letter from Ernst & Young LLP, or another nationally recognized
accounting firm, addressed to the Originator and the Trust Depositor, with a
copy to Moody’s, (a) stating that such firm has reviewed a sample of the Initial
Loans and performed specific procedures for such sample with respect to certain
loan terms and (b) identifying those Initial Loans that do not conform to the
procedures;

(vii) a letter from each applicable Rating Agency assigning ratings not lower
than those disclosed in the Offering Memorandum to each of the Class A Notes,
the Class B Notes, the Class C Notes and, the Class D Notes;

(viii) copies of resolutions of the Board of Directors of the Trust Depositor
approving the execution, delivery and performance of this Agreement and the
transactions contemplated hereunder, certified in each case by the Secretary or
an Assistant Secretary of the Trust Depositor;

(ix) evidence of proper filing with appropriate offices in the UCC Filing
Locations of UCC financing statements executed by the Originator, as debtor,
naming the Trust Depositor as secured party (and the Issuer as assignee) and
identifying the Loan Assets as collateral; and evidence of proper filing with
appropriate officers in the UCC Filing Locations of UCC financing statements
delivered by the Trust Depositor, as debtor, naming the Issuer as secured party
(and the Indenture Trustee as assignee) and

 

- 59 -



--------------------------------------------------------------------------------

identifying the Loan Assets as collateral; and evidence of proper filing with
appropriate officers in the UCC Filing Locations of UCC financing statements
delivered by the Issuer and naming the Indenture Trustee as secured party and
identifying the Indenture Collateral, as collateral;

(x) an Officer’s Certificate listing the Servicer’s Servicing Officers;

(xi) evidence of deposit in the Reserve Fund of the Reserve Fund Initial Deposit
by the Issuer;

(xii) a fully executed copy of each Transaction Document;

(xiii) opinions of counsel for the Originator and the Trust Depositor, in form
and substance satisfactory to the Initial Purchasers (and including as an
addressee thereof each Rating Agency);

(xiv) an opinion of Winston & Strawn LLP to the effect that, for federal income
tax purposes, the Offered Notes will be characterized as debt and the Issuer
will not be characterized as an association, taxable mortgage pool, or publicly
traded partnership taxable as a corporation; and

(xv) an opinion of Winston & Strawn LLP to the effect that the Issuer will not
be subject to income tax imposed by the State of Maryland, and Holders of the
Offered Notes that are not otherwise subject to State of Maryland income tax
jurisdiction will not become subject to income taxation by the State of Maryland
solely as a result of their ownership of the Offered Notes.

Section 2.03 Acceptance by the Issuer

On the Closing Date, if the conditions set forth in Section 2.02 have been
satisfied or waived, the Issuer shall issue to, or upon the order of, the Trust
Depositor the Certificate representing ownership of a beneficial interest in
100% of the Issuer and the Issuer shall issue, and the Indenture Trustee shall
authenticate, to, or upon the order of, the Trust Depositor the Notes secured by
the Indenture Collateral. The Owner Trustee hereby acknowledges its acceptance,
on behalf of the Issuer, of the Loan Assets, and declares that it shall maintain
such right, title and interest in accordance with the terms of this Agreement
and the Trust Agreement upon the terms herein and therein set forth.

Section 2.04 Conveyance of Substitute Loans

(a) (i) Subject to Sections 2.01(d) and (e) above and the satisfaction of the
conditions set forth in Section 2.04(c), the Originator may at its option (but
shall not be obligated to) (I) deposit to the Principal Collection Account the
Transfer Deposit Amount with respect to any Loan as to which a Substitution
Event has occurred and, then, prior to the expiry of the Substitution Period
convey to the Trust Depositor one or more Loans as described in the following
clause (II) in exchange for the funds so deposited or a portion thereof, or (II)
contemporaneously, sell, transfer, assign, set over and otherwise convey to the
Trust Depositor (by delivery of an executed Subsequent Purchase Agreement
substantially in the form attached

 

- 60 -



--------------------------------------------------------------------------------

as Exhibit J hereto), without recourse other than as expressly provided herein
and therein (and the Trust Depositor shall be required to purchase through cash
payment or by exchange of one or more related Loans released by the Issuer to
the Trust Depositor on the Subsequent Transfer Date), all of the right, title
and interest of the Originator in and to the following (the items in clauses
(i)-(vi) below, but in each case excluding the Retained Interest and the
Excluded Amounts, upon such transfer, the “Substitute Loan Assets”):

(1) the Substitute Loans identified in the related Addition Notice and all
Collections and other monies due or to become due in payment of such Substitute
Loans on and after the related Subsequent Cut-Off Date, including any Prepayment
Amounts, any Prepayment Premiums, any Late Charges, any payments in respect of a
casualty or early termination, any Insurance Proceeds and any Liquidation
Proceeds received with respect to the foregoing;

(2) the Collateral related to such Loans (to the extent the Originator, other
than solely in its capacity as collateral agent under any loan agreement with an
Obligor, has been granted a Lien thereon), including the security interest of
the Trust Depositor in such Collateral, all proceeds from any sale or other
disposition of such Collateral and all Insurance Policies;

(3) the Loan Files and all documents and records (including computer records)
relating thereto;

(4) all guarantees, indemnities, warranties and other agreements or arrangements
of whatever character from time to time supporting or securing payment of such
Loans;

(5) the Trust Accounts and all Trust Account Property (to the extent of the
Trust Depositor’s interest if any therein); and

(6) all income, payments, products, proceeds and other benefits of any and all
of the foregoing.

(ii) Any substitution pursuant to this Section 2.04 shall be initiated by
delivery of written notice (a “Notice of Substitution”) to the Indenture Trustee
from the Servicer that the Originator intends to substitute a Loan pursuant to
this Section 2.04 and shall be completed prior to the earliest of:

(1) the expiration of (A) during the Pre-Funding Period and the Replenishment
Period, 90 days after delivery of such notice and (B) following the
Replenishment Period, 180 days after delivery of such notice;

(2) delivery of written notice to the Indenture Trustee from the Servicer
stating that it does not intend to use any remaining deposit to acquire
Substitute Loans; or

(3) in the case of a Loan which has become subject to a material modification,
the effective date set forth in such material modification (such period
described in clause (ii)(1), (2) or (3), as applicable, being the “Substitution
Period”).

 

- 61 -



--------------------------------------------------------------------------------

Each Notice of Substitution shall specify the Loan to be substituted, the
reasons for such substitution and the Transfer Deposit Amount with respect to
the Loan.

(b) Subject to Sections 2.01(d) and (e) and the conditions set forth in
Section 2.04(c), the Trust Depositor shall sell, transfer, assign, set over and
otherwise convey to the Issuer, without recourse other than as expressly
provided herein and therein, (i) all the right, title and interest of the Trust
Depositor in and to the Substitute Loans purchased pursuant to Section 2.04(a),
and (ii) all other rights and property interests consisting of Loan Assets
related to such Substitute Loans (the property in clauses (i)-(ii) above, upon
such transfer, shall then be included in the term “Loan Assets”).

(c) The Originator shall transfer to the Trust Depositor and the Trust Depositor
shall transfer to the Issuer the Substitute Loans and the other property and
rights related thereto described in Section 2.04(a), in the case of the
Originator, or Section 2.04(b), in the case of the Trust Depositor, only upon
the satisfaction of each of the following conditions on or prior to the related
Subsequent Transfer Date (and the delivery of a related Addition Notice by the
Trust Depositor shall be deemed a representation and warranty by the Trust
Depositor and of the Originator that such conditions have been or will be, as of
the related Subsequent Transfer Date, satisfied):

(i) the Trust Depositor shall have provided the Issuer and the Indenture Trustee
with a timely Addition Notice complying with the definition thereof contained
herein, which notice shall be delivered no later than five days prior to the
date of addition;

(ii) there shall have occurred, with respect to each such Substitute Loan, a
corresponding Substitution Event with respect to one or more Loans then in the
Loan Pool;

(iii) the Substitute Loan(s) being conveyed to the Issuer satisfy the Substitute
Loan Qualification Conditions;

(iv) after giving effect to the inclusion of the applicable Substitute Loans in
the Loan Pool effected after the Pre-Funding Period, the Portfolio Criteria and
the Portfolio Acquisition and Disposition Requirements are satisfied; provided
that if any component of the Portfolio Criteria is not satisfied prior to giving
effect to the inclusion of a Substitute Loan, the Portfolio Criteria shall be
deemed satisfied with respect to such component if the component is maintained
or improved by the inclusion of such Substitute Loan.

(v) the Originator shall have delivered to the Trust Depositor a duly executed
written Subsequent Purchase Agreement, which shall include a Subsequent List of
Loans listing the Substitute Loans;

 

- 62 -



--------------------------------------------------------------------------------

(vi) the Trust Depositor shall have delivered to the Issuer a duly executed
written Subsequent Transfer Agreement, which shall include a Subsequent List of
Loans listing the Substitute Loans;

(vii) the Trust Depositor shall have deposited or caused to be deposited in the
Collection Account all Collections received with respect to the Substitute Loans
on and after the related Subsequent Cut-Off Date;

(viii) as of each Subsequent Transfer Date, neither the Originator nor the Trust
Depositor was insolvent nor will either of them have been made insolvent by such
transfer nor is either of them aware of any pending insolvency;

(ix) no selection procedures believed by the Originator or the Trust Depositor
to be adverse to the interests of the Holders or the Swap Counterparties shall
have been utilized in selecting the Substitute Loans; and

(x) each of the representations and warranties made by the Originator and Trust
Depositor pursuant to Section 3.02 (including without limitation that such
Substitute Loan is an Eligible Loan), Section 3.03(b) (except that any reference
therein to an Initial Loan shall be deemed a reference to a Substitute Loan) and
Section 3.04 applicable to the Substitute Loans shall be true and correct as of
the related Subsequent Transfer Date.

(d) The Originator shall, at its own expense, on or prior to the Subsequent
Transfer Date, indicate in its Computer Records that ownership of the Substitute
Loans identified on the Subsequent List of Loans in the Subsequent Transfer
Agreement has been sold to the Issuer through the Trust Depositor pursuant to
this Agreement.

(e) The Originator shall deliver prior written notice of any substitution of a
Substitute Loan to Moody’s.

(f) On (i) the last day of any Substitution Period or (ii) in the Servicer’s
discretion, the first Payment Date following the date of their deposit into the
Principal Collection Account, any amounts previously deposited in accordance
with the procedures for the substitution of Loans set forth in Section 2.04(a)
that have not been applied to purchase one or more Substitute Loans shall be
deemed to constitute Principal Collections and shall be transferred on the next
Payment Date to the Note Distribution Account and distributed in accordance with
the Priority of Payments, as applicable; provided that no such distribution
shall be made during the Replenishment Period if the Special Redemption criteria
are not satisfied with respect to such amount; provided further that prior to
the expiration of the related Substitution Period any such amounts shall not be
deemed to be Principal Collections and shall remain in the Principal Collection
Account until applied to acquire Substitute Loans or distributed in accordance
with the Priority of Payments. The price paid (or, in the case of a
contemporaneous conveyance of a Substitute Loan pursuant to
Section 2.04(a)(i)(II), deemed paid) by the Issuer for any Substitute Loan shall
be an amount equal to (x) in the case of a Loan originated by the Originator,
the Outstanding Loan Balance thereof, and (y) in the case of a Loan acquired by
the Originator from a third party, the purchase price paid for such Loan, plus,
in each case, accrued interest thereon.

 

- 63 -



--------------------------------------------------------------------------------

Section 2.05 Conveyance of Additional Loans

(a) The Issuer may, at any time during the Pre-Funding Period and the
Replenishment Period and subject to the conditions set forth in this
Section 2.05, apply Principal Collections and (solely during the Pre-Funding
Period) Unused Proceeds standing to the credit of the Principal Collections
Account to purchase from the Trust Depositor (by delivery of a Subsequent
Transfer Agreement in the form of Exhibit I hereto) Additional Loan Assets. Upon
the purchase of any Additional Loan Assets pursuant to and in accordance with
this Section 2.05, such Additional Loan Assets shall become part of the
Indenture Collateral subject to the Lien of the Indenture. The Servicer
represents and warrants in connection with the foregoing that it will not cause
the Issuer to purchase any Additional Loan pursuant to this Section 2.05 for the
primary purpose of recognizing gains or decreasing losses resulting from market
value changes.

(b) Within five Business Days after the Effective Date, the Servicer will
(i) engage Independent Accountants to determine the extent of compliance with
the Portfolio Criteria of the Loans included in the Collateral as of the
Effective Date, (ii) deliver to the Indenture Trustee and the Rating Agencies an
Officer’s Certificate certifying the compliance with the Portfolio Criteria of
the Loans included in the Collateral as of the Effective Date and appending
thereto the Quarterly Report and the Additional Loan Information Schedule, and
(iii) request that each Rating Agency confirm in writing within 60 Business Days
after the initial Payment Date (or such later date as each Rating Agency may
determine (in such case, the Servicer shall provide to the Indenture Trustee and
the Backup Servicer written notice of each such Rating Agency’s projected later
date)) that such Rating Agency has not reduced or withdrawn any of the ratings
assigned to the Offered Notes on the Closing Date (the “Effective Date Ratings
Confirmation”). Within 60 Business Days after the initial Payment Date, the
Servicer will deliver to the Indenture Trustee and the Rating Agencies a report
of the Independent Accountants certifying the results of the determination made
with respect to clause (ii) above. If (A) the Servicer fails to deliver the
Officer’s Certificate referenced in clause (ii) above, (B) any Rating Agency
notifies the Issuer or the Servicer on the Issuer’s behalf within 60 Business
Days after the initial Payment Date (or such later date as each Rating Agency
may determine) that its rating on any Class of Offered Notes will be reduced or
withdrawn, or fails to respond to the request for an Effective Date Ratings
Confirmation, or (C) the Servicer fails to deliver the report of the Independent
Accountants referenced above (any of such events, an “Effective Date Ratings
Downgrade”), the Servicer on behalf of the Issuer shall present a Proposed Plan
to the Rating Agencies to obtain an Effective Date Ratings Confirmation. If a
Proposed Plan has not been presented and accepted by the Rating Agencies,
resulting in an Effective Date Ratings Confirmation on or prior to the first
Payment Date following the applicable Effective Date Ratings Downgrade (a
“Ratings Confirmation Failure”), such Payment Date and any succeeding Payment
Date will be a Sequential Payment Date, until such date as each such Rating
Agency has delivered an Effective Date Ratings Confirmation or until the
Outstanding Principal Balance of each Class of Notes is reduced to zero.

(c) During the Pre-Funding Period and the Replenishment Period, each Additional
Loan to be purchased by the Issuer for inclusion in the Loan Pool will be
eligible for purchase by the Issuer and inclusion in the Indenture Collateral
only if, after giving effect to the inclusion of the applicable Additional Loans
in the Loan Pool, the Portfolio Criteria and the Portfolio Acquisition and
Disposition Requirements are satisfied; provided that if any component of the

 

- 64 -



--------------------------------------------------------------------------------

Portfolio Criteria is not satisfied prior to giving effect to the inclusion of
such Additional Loans, the Portfolio Criteria shall be deemed satisfied with
respect to such component if the component is maintained or improved by the
inclusion of such Additional Loans.

(d) [Reserved].

(e) The Originator shall transfer to the Trust Depositor and the Trust Depositor
shall transfer to the Issuer the Additional Loans and the other property and
rights related thereto described in Section 2.05(a) only upon the satisfaction
of each of the following conditions on or prior to the related Transfer Date
(and the delivery of a related Addition Notice by the Issuer shall be deemed a
representation and warranty by the Issuer, the Trust Depositor and the
Originator that such conditions are satisfied as of the related Subsequent
Transfer Date):

(i) the Trust Depositor shall have provided the Issuer and the Indenture Trustee
with a timely Addition Notice complying with the definition thereof contained
herein, which Addition Notice shall be delivered no later than five days prior
to the related Subsequent Transfer Date;

(ii) after giving effect to the inclusion of the applicable Additional Loans in
the Loan Pool during the Replenishment Period, the Portfolio Criteria and the
Portfolio Acquisition and Disposition Requirements are satisfied; provided that
if any component of the Portfolio Criteria is not satisfied prior to giving
effect to the inclusion of such Additional Loans, the Portfolio Criteria shall
be deemed satisfied with respect to such component if the component is
maintained or improved by the inclusion of such Additional Loans;

(iii) the Originator shall have delivered to the Trust Depositor and Indenture
Trustee a duly executed Subsequent Purchase Agreement in substantially the form
of Exhibit J hereto, which shall include a Subsequent List of Loans listing the
Additional Loans;

(iv) the Trust Depositor shall have delivered to the Issuer a duly executed
Subsequent Transfer Agreement, which shall include a Subsequent List of Loans
listing the Additional Loans;

(v) the Trust Depositor shall have deposited or caused to be deposited in the
Collection Account all Collections received with respect to the Additional Loans
on and after the related Subsequent Cut-Off Date;

(vi) as of each Subsequent Transfer Date, neither the Originator nor the Trust
Depositor was insolvent nor will either of them have been made insolvent by such
transfer nor is either of them aware of any pending insolvency;

(vii) no selection procedures believed by the Originator or the Trust Depositor
to be adverse to the interests of the Holders or the Swap Counterparties shall
have been utilized in selecting the Additional Loans; and

 

- 65 -



--------------------------------------------------------------------------------

(viii) each of the representations and warranties made by the Originator and
Trust Depositor pursuant to Section 3.02 (including without limitation that such
Additional Loan is an Eligible Loan), Section 3.03(b) (except that any reference
therein to an Initial Loan shall be deemed a reference to an Additional Loan)
and Section 3.04 applicable to the Additional Loans shall be true and correct as
of the related Subsequent Transfer Date.

(f) The Originator shall, at its own expense, on or prior to the Subsequent
Transfer Date, indicate in its Computer Records that ownership of the Additional
Loans identified on the Subsequent List of Loans in the Subsequent Transfer
Agreement has been sold to the Issuer through the Trust Depositor pursuant to
this Agreement.

(g) The Originator shall deliver prior written notice of the inclusion of an
Additional Loan to Moody’s, S&P and Fitch.

Section 2.06 Release of Released Amounts

(a) The Indenture Trustee hereby agrees to release to the Issuer from the Loan
Assets, and the Issuer hereby agrees to release to the Trust Depositor, an
amount equal to the Released Amounts immediately upon identification thereof and
upon receipt of an Officer’s Certificate of the Servicer, which release shall be
automatic and shall require no further act by the Indenture Trustee or the
Issuer; provided that, the Indenture Trustee or the Issuer shall execute and
deliver such instruments of release and assignment, or otherwise confirm the
foregoing release, as may reasonably be requested by the Trust Depositor in
writing. Upon such release, such Released Amounts shall not constitute and shall
not be included in the Loan Assets.

(b) Immediately upon the release to the Trust Depositor by the Indenture Trustee
of the Released Amounts, the Trust Depositor hereby irrevocably agrees to
release to the Originator such Released Amounts, which release shall be
automatic and shall require no further act by the Trust Depositor; provided
that, the Trust Depositor shall execute and deliver such instruments of release
and assignment, or otherwise confirming the foregoing release of any Released
Amounts, as may be reasonably requested by the Originator.

Section 2.07 Delivery of Loan Files

(a) The Originator and the Trust Depositor shall deliver possession of all
“instruments” (within the meaning of Article 9 of the UCC) not constituting part
of “chattel paper” (within the meaning of such Article 9) that evidence any
Loan, including all Underlying Notes (other than in the case of Noteless Loans),
and all other portions of the Loan Files to the Indenture Trustee on behalf of
the Issuer and the Swap Counterparties five Business Days prior to the
applicable Assignment Date, in each case endorsed in blank without recourse, and
shall deliver a copy of the Loan Register with respect to any Noteless Loan,
together with an Officer’s Certificate of the Servicer as to the accuracy
thereof, in accordance with the foregoing delivery requirements. Pursuant to
Section 3.06 of the Indenture, the Issuer is required to deliver such
instruments and Loan Files to the Indenture Trustee as pledgee under the
Indenture for the benefit of the Noteholders and the Swap Counterparties.
Accordingly, the Issuer hereby authorizes and directs the Originator and the
Trust Depositor to deliver possession of all such

 

- 66 -



--------------------------------------------------------------------------------

instruments and the Loan Files, along with the related Loan Checklists and List
of Loans, to the Indenture Trustee on behalf of and for the account of the
Issuer, and agrees that such delivery shall satisfy the condition set forth in
the first sentence of this Section 2.07. The Originator and the Trust Depositor
shall also identify on the List of Loans (including any deemed amendment thereof
associated with any Substitute Loans), whether by attached schedule or marking
or other effective identifying designation, all Loans that are or are evidenced
by such instruments.

(b) Prior to the occurrence of an Event of Default or a Servicer Default, the
Indenture Trustee shall not record the Assignments of Mortgage delivered
pursuant to Section 2.07(a) and the definition of Loan Documents. Upon the
occurrence of an Event of Default or a Servicer Default, the Indenture Trustee
shall cause to be recorded in the appropriate offices each Assignment of
Mortgage delivered to it with respect to all Loans except those Loans covered by
the proviso to the definition of Assignment of Mortgage. Each such recording
shall be at the expense of the Servicer; provided to the extent the Servicer
does not pay such expense, then the Indenture Trustee shall be reimbursed
pursuant to the provisions of Section 7.05.

Section 2.08 Certification by Indenture Trustee; Possession of Loan Files

(a) On or prior to the applicable Assignment Date, the Indenture Trustee shall
review the Loan Files required to be delivered pursuant to Section 2.07(a) on
the applicable Assignment Date and shall deliver to the Originator, the Trust
Depositor, the Swap Counterparties and the Servicer a certification in the form
attached hereto as Exhibit D-1 on or prior to such Assignment Date. Within 360
days after each Assignment Date, the Indenture Trustee shall deliver to the
Originator, the Servicer, the Trust Depositor, the Swap Counterparties and any
Noteholder who requests a copy from the Indenture Trustee a final certification
in the form attached hereto as Exhibit D-2 evidencing the completeness of the
Loan Files with respect to the Loans being transferred on such Assignment Date.

(b) If the Indenture Trustee, during the process of reviewing the Loan Files,
finds any document constituting a part of a Loan File which is not properly
executed, has not been received, is unrelated to a Loan identified in the List
of Loans, or is not listed on the Loan Checklist related to such Loan File, or
does not conform in a material respect to the requirements of the definition of
Loan File, or the description thereof as set forth in the List of Loans and the
related Loan Checklist, the Indenture Trustee shall promptly so notify the
Originator, the Trust Depositor and the Servicer. In performing any such review,
the Indenture Trustee may conclusively rely on the Originator as to the
purported genuineness of any such document and any signature thereon. It is
understood that the scope of the Indenture Trustee’s review of the Loan Files is
limited solely to confirming that the documents listed on the Loan Checklists
have been executed and received and relate to the Loans identified in the List
of Loans; provided with respect to the UCC financing statements referenced in
the definition of Loan File, the Indenture Trustee’s sole responsibility will be
to confirm that the Loan File contains UCC financing statements and not to make
determinations about the materiality of such UCC financing statements. The
Originator agrees to use reasonable efforts to remedy a material defect in a
document constituting part of a Loan File of which it is so notified by the
Indenture Trustee. If, however, within 30 days after the Indenture Trustee’s
notice to it respecting such material defect the Originator has not remedied the
defect and such defect materially and adversely affects the value of the related
Loan, such Loan will be treated as an “Ineligible Loan” and the Originator

 

- 67 -



--------------------------------------------------------------------------------

will (i) substitute in lieu of such Loan a Substitute Loan in the manner and
subject to the conditions set forth in Section 11.01 or (ii) repurchase such
Loan at a purchase price equal to the Transfer Deposit Amount, which purchase
price shall be deposited in the Collection Account within such 30 day period.

(c) Release of Entire Loan File Upon Substitution. Subject to Section 5.08(c),
upon receipt by the Indenture Trustee of a certification of a Servicing Officer
of the Servicer of such substitution or of such purchase and the deposit of the
amounts described in Section 2.08(b) in the Collection Account (which
certification shall be in the form of Exhibit E hereto), the Indenture Trustee
shall release to the Servicer for release to the Originator the related Loan
File and the Indenture Trustee and the Issuer shall execute, without recourse,
and deliver such instruments of transfer prepared by the Servicer necessary to
transfer all right, title and interest in such Loan to the Originator free and
clear of any Liens created by the Transaction Documents. All costs of any such
transfer shall be borne by the Servicer.

(d) Partial Release of Loan File and/or Collateral. Subject to Section 5.08(d),
if in connection with taking any action in connection with a Loan (including,
without limitation, the amendment to documents in the Loan File and/or a
revision to Collateral), the Servicer requires any item constituting part of the
Loan File, or the release from the Lien of the related Loan of all or part of
any Collateral, the Servicer shall deliver to the Indenture Trustee a
certificate to such effect in the form attached as Exhibit E hereto. Upon
receipt of such certification, the Indenture Trustee shall deliver to the
Servicer within two Business Days of such request (if such request was received
by 2:00 p.m., central time), the requested documentation, and the Indenture
Trustee shall execute, without recourse, and deliver such instruments of
transfer necessary to release all or the requested part of the Collateral from
the Lien of the related Loan and/or the Lien under the Transaction Documents.

(e) Annual Certification. On the Payment Date in January of each year,
commencing January 2007, the Indenture Trustee shall deliver to the Originator,
the Trust Depositor, each Swap Counterparty and the Servicer a report detailing
all transactions with respect to the Loans for which the Indenture Trustee holds
the Loan Files pursuant to this Agreement during the prior calendar year. Such
report shall list all Loan Files which were released by or returned to the
Indenture Trustee during the prior calendar year, the date of such release or
return and the reason for such release or return.

Section 2.09 Optional Repurchase by the Originator of Certain Loans; Limitations
on Substitution and Repurchase.

(a) Subject to the limitations set forth in Section 2.09(c), the Originator
shall have the right, but not the obligation, to repurchase any (i) Delinquent
Loan, (ii) Defaulted Loan, (iii) Loan that has a covenant default,
(iv) Materially Modified Loan, (v) Loan, the terms of which are subsequently
amended in a manner not permitted by this Agreement, including a Loan that has
become subject to a Specified Amendment or (vi) Discretionary Repurchased Loan.
In the event of such a purchase, the Originator shall deposit in the Collection
Account, on the next succeeding Determination Date, an amount equal to the
Transfer Deposit Amount for such Loan (or applicable portion thereof) as of the
date of such purchase. The Originator, the Issuer and the Indenture Trustee
shall execute and deliver such instruments, consents or other documents and
perform all acts reasonably requested by the Servicer in order to effect the
transfer and release of any of the Issuer’s interests in the Loans that are
being purchased.

 

- 68 -



--------------------------------------------------------------------------------

(b) [Reserved.]

(c) The aggregate Outstanding Loan Balance of all Loans repurchased pursuant to
Section 2.09(a) or substituted pursuant to Section 2.04 shall not exceed an
amount equal to, as of any date of determination, 20% of the Net Purchased Loan
Balance; provided that the foregoing limitation shall not apply to Loans
substituted by reason of the occurrence of a Substitution Event of the type
specified in clause (e) of the definition of such term.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Originator makes, and upon execution of each Subsequent Purchase Agreement
shall be deemed to make, the following representations and warranties, on which
the Trust Depositor will rely in conveying the Loan Assets on the applicable
Assignment Date to the Issuer, and on which the Issuer, the Holders and the Swap
Counterparties will rely. The Trust Depositor acknowledges that such
representations and warranties are being made by the Originator for the benefit
of the Issuer, the Holders and the Swap Counterparties.

Such representations and warranties speak as of the execution and delivery of
this Agreement and as of the applicable Assignment Date, but shall survive the
sale, transfer and assignment of the Loan Assets to the Issuer. The repurchase
obligation or substitution obligation of the Originator set forth in
Section 11.01 constitutes the sole remedy available for a breach of a
representation or warranty of the Originator set forth in Sections 3.01, 3.02,
3.03, 3.04 or 3.05 of this Agreement. Notwithstanding the foregoing, the
Originator shall not be deemed to be remaking any of the representations set
forth in Section 3.03 on a Subsequent Transfer Date with respect to the
Substitute Loans or Additional Loans, as applicable, as such representations
relate solely to the composition of the Initial Loans conveyed on the Closing
Date.

Section 3.01 Representations and Warranties Regarding the Originator

By its execution of this Agreement and each Subsequent Purchase Agreement, the
Originator represents and warrants that:

(a) Organization and Good Standing. The Originator is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the requisite corporate power to own or
lease its assets and to transact the business in which it is currently engaged.
The Originator is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction in which the character of the business
transacted by it or properties owned or leased by it requires such
qualification, except where the failure so to qualify would not reasonably be
expected have a material adverse effect on the business, properties, assets, or
condition (financial or otherwise) of the Originator or Trust Depositor. The
Originator is properly licensed in each jurisdiction to the extent required by
the laws of such jurisdiction in order to originate, and (if the Originator is
to be the Servicer) service the Loans in accordance with the terms of this
Agreement.

 

- 69 -



--------------------------------------------------------------------------------

(b) Authorization. The Originator has the corporate power and authority to make,
execute, deliver and perform this Agreement and the other Transaction Documents
to which the Originator is a party and all of the transactions contemplated
under this Agreement and the other Transaction Documents to which the Originator
is a party, and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which the Originator is a party.

(c) Valid Sale. This Agreement effects, and each Subsequent Purchase Agreement,
if any, shall effect, a valid sale, transfer and assignment of the Loan Assets
from the Originator to the Trust Depositor, enforceable against the Originator
in accordance with their terms, except as enforcement of such terms may be
limited by applicable Insolvency Laws and general principles of equity, whether
considered in a suit at law or in equity.

(d) Binding Agreements. This Agreement and the other Transaction Documents to
which the Originator is a party constitute the legal, valid and binding
obligation of the Originator enforceable in accordance with their terms, except
as enforcement of such terms may be limited by applicable Insolvency Laws and
general principles of equity, whether considered in a suit at law or in equity.

(e) No Consent Required. The Originator is not required to obtain the consent of
any other party or any consent, license, approval or authorization from, or
registration or declaration with, any Governmental Authority in connection with
the execution, delivery, performance, validity or enforceability of this
Agreement and the other Transaction Documents to which the Originator is a party
except for (i) the filing of the UCC financing statements and obtaining releases
from the Warehouse Transactions and (ii) such consents, licenses, approvals,
authorizations, registrations and declarations which have been obtained and are
in full force and effect.

(f) No Violations. The Originator’s execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Originator is a party
will not violate any provision of any Requirements of Law or any order or decree
of any court or the Certificate of Incorporation or Bylaws of the Originator, or
constitute (with or without notice or lapse of time or both) a breach of any
material mortgage, indenture, contract or other agreement to which the
Originator is a party or by which the Originator or any of the Originator’s
properties may be bound.

(g) Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or, to the knowledge
of the Originator, threatened, against the Originator or any of its respective
properties or with respect to this Agreement or any other Transaction Document
to which the Originator is a party that, if adversely determined, would, in the
reasonable opinion of the Originator, be expected to have a material adverse
effect on the business, properties, assets or condition (financial or other) of
the Originator or the transactions contemplated by this Agreement or any other
Transaction Document to which the Originator is a party.

(h) Name and Location; No Changes. The Originator’s name is as set forth in
Section 13.04 and its location (within the meaning of Article 9 of the UCC) is
the State of

 

- 70 -



--------------------------------------------------------------------------------

Delaware. The Originator has not changed its name, identity, structure,
existence or state of incorporation, whether by amendment of its certificate of
incorporation, by reorganization or otherwise, and has not changed its location
(within the meaning of Article 9 of the UCC) within the four months preceding
the Closing Date.

(i) No Bulk Sales. The execution, delivery and performance of this Agreement by
the Originator do not require compliance with any “bulk sales” laws by the
Originator.

(j) Solvency. The Originator on each date of, and after giving effect to, the
transfer of the Loans and any Substitute Loans or Additional Loans, as the case
may be, to the Trust Depositor pursuant to the ACAS Transfer Agreement is and
will be Solvent.

(k) Use of Proceeds. No proceeds of the sale of any Initial Loan, Additional
Loan or Substitute Loan hereunder received by the Originator will be used by the
Originator to purchase or carry any “margin stock” as such term is defined in
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

(l) An Investment Company. The Originator is properly registered as an
“investment company” within the meaning, and is, and after completion of the
transactions contemplated by the Transaction Documents will be, in compliance
with all requirements, of the Investment Company Act of 1940, as amended.

(m) Taxes. The Originator has filed or caused to be filed all tax returns that,
to its knowledge, are required to be filed and has paid all taxes shown to be
due and payable on such returns or on any assessments made against it or any of
its property and all other taxes, fees or other charges imposed on it or any of
its property by any Governmental Authority (other than any amount of tax due,
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with generally
accepted accounting principles have been provided on the books of the
Originator); no tax Lien has been filed and, to the Originator’s knowledge, no
claim is being asserted, with respect to any such tax, fee or other charge.

(n) Sale Treatment. The Originator has treated the transfer of Loan Assets to
the Trust Depositor for all purposes (other than for financial accounting
purposes) as a sale on all of its relevant books, records, financial statements
and other applicable documents, except to the extent applicable tax laws require
otherwise.

(o) Marking of Files. The Originator will have, at its own expense, prior to the
close of business on the Closing Date, indicated in its Computer Records that
ownership of the Loans transferred by it to the Trust Depositor and identified
on the List of Loans have been sold to the Trust Depositor.

(p) Security Interest.

(i) This Agreement creates a valid, continuing and enforceable security interest
(as defined in the applicable UCC) in the Loan Assets in favor of the Trust
Depositor, which security interest is prior to all other Liens (except for
Permitted Liens), and is enforceable as such against creditors of and purchasers
from the Originator;

 

- 71 -



--------------------------------------------------------------------------------

(ii) such Loans, along with the related Loan Files, constitute either a “general
intangible,” a “payment intangible,” an “instrument,” an “account,” “investment
property,” or “chattel paper,” within the meaning of the applicable UCC;

(iii) the Originator owns and has good and marketable title to such Loan Assets
free and clear of any Lien, claim or encumbrance of any Person (other than
Permitted Liens);

(iv) the Originator has received all consents and approvals required by the
terms of the Loan Assets to the sale of the Loan Assets under the ACAS Transfer
Agreement to the Trust Depositor;

(v) the Originator has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under Requirements
of Law in order to perfect the security interest in such Loan Assets granted to
the Trust Depositor under the ACAS Transfer Agreement;

(vi) other than the security interest granted to the Trust Depositor pursuant to
the ACAS Transfer Agreement and this Agreement, the Originator has not pledged,
assigned, sold, granted a security interest in or otherwise conveyed any of such
Loan Assets except in connection with the Warehouse Transactions, which security
interests will be terminated or released on or prior to the Closing Date or
Subsequent Transfer Date, as applicable. The Originator has not authorized the
filing of and is not aware of any financing statements against the Originator
that include a description of collateral covering such Loan Assets other than
any financing statement (1) relating to the security interest granted to the
Trust Depositor under the ACAS Transfer Agreement and this Agreement or (2) that
has been terminated or for which the underlying security interest has been
released. The Originator is not aware of the filing of any judgment or tax Lien
filings against the Originator;

(vii) all original executed copies of each Underlying Note, if any, that
constitute or evidence the Loan Assets have been delivered to the Indenture
Trustee;

(viii) the Originator has received a written acknowledgment from the Indenture
Trustee that the Indenture Trustee or its bailee is holding the Underlying
Notes, if any, that constitute or evidence the Loan Assets solely on behalf of
and for the benefit of the Noteholders and the Swap Counterparties; and

(ix) none of the Underlying Notes or, in the case of Noteless Loans, the
Designated Loan Agreements and Loan Registers, that constitute or evidence the
Loan Assets has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Issuer and the
Indenture Trustee, as assignees of the Trust Depositor.

(q) Value Given. The cash payments received by the Originator in respect of the
purchase price of each Loan sold under the ACAS Transfer Agreement constitutes
the face value of such Loan and reasonably equivalent value in consideration for
the transfer to the Trust Depositor of such Loan under the ACAS Transfer
Agreement, such transfer was not made for or on account of an antecedent debt
owed by the Originator to the Trust Depositor, and such transfer was not and is
not voidable or subject to avoidance under any Insolvency Law.

 

- 72 -



--------------------------------------------------------------------------------

(r) Mortgages. If a Loan is secured by real property and the Originator, other
than solely in its capacity as collateral agent under any Loan Document with an
Obligor, is the mortgagee, the mortgage has been assigned by the Originator to
the Trust Depositor and by the Trust Depositor to the Issuer and the Assignment
of Mortgage has been delivered to the Indenture Trustee.

(s) Selection Procedures. No selection procedures determined by the Originator
to be materially adverse to the interests of the Trust Depositor were utilized
by the Originator in selecting the Loans to be sold, assigned, transferred,
set-over and otherwise conveyed hereunder.

(t) Environmental. At the time of origination of each Loan where real property
that is material to the operations of the related business serves as Collateral
for such Loan, the related mortgaged property was free of contamination from
toxic substances or hazardous wastes requiring action under Requirements of Law
or is subject to ongoing environmental rehabilitation approved by the Servicer,
and, as of the Closing Date, the Originator has no knowledge of any such
contamination from toxic substances or hazardous waste material on any such real
property unless such items are below action levels.

The representations and warranties set forth in Section 3.01(p) shall survive
the termination of this Agreement and no breach of such representations and
warranties may be waived by any party hereto without the satisfaction of the
Rating Agency Condition with respect thereto. The Trust Depositor and the Issuer
shall provide S&P with prompt written notice upon obtaining knowledge of any
breach of the representations and warranties set out in Section 3.01(p).

Section 3.02 Representations and Warranties Regarding Each Loan and as to
Certain Loans in the Aggregate

The Originator represents and warrants (x) with respect to subsections
(a)-(b) below, as to each Loan to be transferred on the related Assignment Date
as of the applicable Cut-Off Date, and (y) with respect to subsections
(c)-(d) below, as to the Loan Pool in the aggregate as of the applicable Cut-Off
Date (after giving effect to the addition of any Substitute Loans and/or
Additional Loans, as applicable, to the Loan Pool), that:

(a) List of Loans. The information set forth in the List of Loans (as the same
may be amended or deemed amended in respect of a conveyance of Substitute Loans
and/or Additional Loans, as applicable, on a Subsequent Transfer Date) is true,
complete and correct as of the applicable Cut-Off Date.

(b) Eligible Loan. Such Loan satisfies the criteria for the definition of
Eligible Loan set forth in this Agreement as of the date of its conveyance
hereunder.

(c) No Fraud. Each Loan was originated without any fraud or material
misrepresentation by the Originator or, to the best of the Originator’s
knowledge, on the part of the Obligor.

 

- 73 -



--------------------------------------------------------------------------------

(d) Loans Secured by Real Property. Less than 40% of the Loan Pool Balance
consists of Loans principally secured by real property. For purposes of this
Section 3.02(d), a Loan shall be considered “principally secured by real
property” if (1) the fair market value of the interest in real property securing
the Loan (reduced by the amount of any lien on the real property interest that
is senior to the Loan and by a proportionate amount of any lien that is in
parity with the Loan) is at least 80% of the adjusted issue price of the Loan
(i.e., in general, the principal amount of the Loan) at the time the Loan was
originated or (2) substantially all of the proceeds of the Loan were used to
acquire, improve, or protect an interest in real property that, at the date the
Loan was originated, was the only security for the Loan.

Section 3.03 Representations and Warranties Regarding the Initial Loans in the
Aggregate

The Originator represents and warrants, as of the Cut-Off Date for the Initial
Loans, that:

(a) Amounts. The sum of (a) the Aggregate Outstanding Loan Balance of the
Initial Loans as of the Cut-Off Date and (b) the amount of any Unused Proceeds,
in each case as of such Cut-Off Date equals the aggregate principal balance of
the Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes and
the Class E Note.

(b) Characteristics. The Initial Loans as of the Closing Date have the following
additional characteristics: (i) the final Scheduled Payment on the Loan with the
latest maturity is not later than 36 months prior to the Legal Final Maturity
Date; and (ii) no Initial Loan was originated after its related Cut-Off Date.

Section 3.04 Representations and Warranties Regarding the Loan Files

The Originator represents and warrants as of the applicable Assignment Date that
(a) to the extent that any Loans were pledged as collateral for any of the
Warehouse Transactions, immediately prior to such date (as applicable), a
collateral custodian under the applicable Warehouse Transaction had possession
of each original Underlying Note, if any, and a copy of the Loan and the related
complete Loan File, and there were no other custodial agreements relating to the
same in effect except for a custodial agreement between ACAS and the applicable
borrower or seller, as the case may be with respect to each Warehouse
Transaction; (b) each of such documents which is required to be signed by the
Obligor has been signed by the Obligor in the appropriate spaces; (c) all blanks
on any form have been properly filled in and each form has otherwise been
correctly prepared; and (d) the complete Loan File for each Loan is in the
possession of the Indenture Trustee.

Section 3.05 Representations and Warranties Regarding Initial Loans and
Portfolio Criteria

The Originator represents and warrants as of the Closing Date, as to the
composition of the Initial Loans in the Loan Pool as of the Closing Date, that
the Portfolio Criteria are satisfied with respect to the Initial Loans.

 

- 74 -



--------------------------------------------------------------------------------

Section 3.06 Representations and Warranties Regarding the Trust Depositor

By its execution of this Agreement and each Subsequent Transfer Agreement, the
Trust Depositor represents and warrants to the Issuer, the Indenture Trustee,
the Holders and the Swap Counterparties that:

(a) Confirmation of the Originator’s Representations and Warranties. The
representations and warranties set forth in Section 3.01, Section 3.02,
Section 3.03, Section 3.04 and Section 3.05 of this Agreement and in the ACAS
Transfer Agreement are true and correct.

(b) Organization and Good Standing. The Trust Depositor is a limited liability
company duly organized, validly existing and in good standing under the laws of
Delaware and has the power to own its assets and to transact the business in
which it is currently engaged. The Trust Depositor is duly qualified to do
business as a foreign entity and is in good standing in each jurisdiction in
which the character of the business transacted by it or properties owned or
leased by it requires such qualification, except where the failure so to qualify
would not reasonably be expected have a material adverse effect on the business,
properties, assets, or condition (financial or other) of the Trust Depositor or
the Issuer.

(c) Authorization. The Trust Depositor has the limited liability company power
and authority to make, execute, deliver and perform this Agreement and the other
Transaction Documents to which it is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
it is a party, and to create the Issuer and cause it to make, execute, deliver
and perform its obligations under this Agreement and the other Transaction
Documents to which it is a party, and has taken all necessary corporate action
to authorize the execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party and to cause the Issuer to be
created.

(d) Valid Sale. This Agreement effects, and each Subsequent Transfer Agreement,
if any, shall effect, a valid sale, transfer and assignment of the Loan Assets
from the Trust Depositor to the Issuer, enforceable against the Trust Depositor
and creditors of and purchasers from the Trust Depositor, except as enforcement
of such terms may be limited by applicable Insolvency Laws and general
principles of equity, whether considered in a suit at law or in equity.

(e) Binding Agreements. This Agreement and the other Transaction Documents to
which the Trust Depositor is a party constitute the legal, valid and binding
obligation of the Trust Depositor enforceable in accordance with their terms,
except as enforcement of such terms may be limited by applicable Insolvency Laws
and general principles of equity, whether considered in a suit at law or in
equity.

(f) No Consent Required. The Trust Depositor is not required to obtain the
consent of any other party or any consent, license, approval or authorization
from, or registration or declaration with, any Governmental Authority in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement or the other Transaction Documents to which it is a party
except (i) for the filing of the UCC financing statements, (ii) the release of
security interests under the Warehouse Transactions and (iii) such consents,
licenses, approvals, authorizations, registrations and declarations which have
been obtained and are in full force and effect.

 

- 75 -



--------------------------------------------------------------------------------

(g) No Violations. The execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party by the Trust Depositor,
and the consummation of the transactions contemplated hereby and thereby, will
not violate any Requirement of Law applicable to the Trust Depositor, or
constitute a breach of any material mortgage, indenture, contract or other
agreement to which the Trust Depositor is a party or by which the Trust
Depositor or any of the Trust Depositor’s properties may be bound, or result in
the creation or imposition of any security interest, Lien, charge, pledge,
preference, equity or encumbrance of any kind upon any of its properties
pursuant to the terms of any such mortgage, indenture, contract or other
agreement, other than as contemplated by the Transaction Documents.

(h) Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or to the knowledge
of the Trust Depositor threatened, against the Trust Depositor or any of its
properties or with respect to this Agreement, the other Transaction Documents to
which it is a party or the Securities (i) that, if adversely determined, would
in the reasonable judgment of the Trust Depositor be expected to have a material
adverse effect on the business, properties, assets or condition (financial or
otherwise) of the Trust Depositor or the Issuer or the transactions contemplated
by this Agreement or the other Transaction Documents to which the Trust
Depositor is a party or (ii) seeking to adversely affect the federal income tax
or other federal, state or local tax attributes of the Certificate or Notes.

(i) Bulk Sales. The execution, delivery and performance of this Agreement do not
require compliance with any “bulk sales” laws by the Trust Depositor.

(j) Solvency. The Trust Depositor, at the time of and after giving effect to
each conveyance of Loan Assets hereunder, is and will be Solvent.

(k) Taxes. The Trust Depositor has filed or caused to be filed all tax returns
that, to its knowledge, are required to be filed and has paid all taxes shown to
be due and payable on such returns or on any assessments made against it or any
of its property and all other taxes, fees or other charges imposed on it or any
of its property by any Governmental Authority (other than any amount of tax due,
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with generally
accepted accounting principles have been provided on the books of the Trust
Depositor); no tax Lien has been filed and, to the Trust Depositor’s knowledge,
no claim is being asserted, with respect to any such tax, fee or other charge.

(l) Name and Location; No Changes. The Trust Depositor’s name is as set forth in
Section 13.04 and its location (within the meaning of Article 9 of the UCC) is
the State of Delaware. The Trust Depositor has not changed its name, identity,
structure, existence or state of formation, whether by amendment of its
certificate of formation, by reorganization or otherwise, and has not changed
its location (within the meaning of Article 9 of the UCC) within the four months
preceding the Closing Date.

 

- 76 -



--------------------------------------------------------------------------------

(m) Not an Investment Company. The Trust Depositor is not, and, after giving
effect to the transactions contemplated hereby and by the other Transaction
Documents, will not be required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended (or the
Trust Depositor is exempt from all provisions of such act).

(n) Sale Treatment. The Trust Depositor has treated the transfer of Loan Assets
to the Trust Depositor for all purposes (other than for financial accounting
purposes) as a sale and purchase on all of its relevant books, records,
financial statements and other applicable documents, except to the extent
applicable tax laws require otherwise.

(o) Security Interest.

(i) This Agreement creates a valid, continuing and enforceable security interest
(as defined in the applicable UCC) in the Loan Assets in favor of the Issuer,
which security interest is prior to all other Liens (except for Permitted
Liens), and is enforceable as such against creditors of and purchasers from the
Trust Depositor;

(ii) such Loans, along with the related Loan Files, constitute either a “general
intangible,” a “payment intangible,” an “instrument,” an “account,” “investment
property,” or “chattel paper,” within the meaning of the applicable UCC;

(iii) the Trust Depositor owns and has good and marketable title to such Loan
Assets free and clear of any Lien, claim or encumbrance of any Person (other
than Permitted Liens);

(iv) the Trust Depositor has received all consents and approvals required by the
terms of the Loan Assets to the sale of the Loan Assets hereunder to the Issuer;

(v) the Trust Depositor has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Requirements of Law in order to perfect the security interest in such Loan
Assets granted to the Issuer under this Agreement;

(vi) other than the security interest granted to the Issuer pursuant to this
Agreement, the Trust Depositor has not pledged, assigned, sold, granted a
security interest in or otherwise conveyed any of such Loan Assets;

(vii) the Trust Depositor has not authorized the filing of and is not aware of
any financing statements against the Trust Depositor that include a description
of collateral covering such Loan Assets other than any financing statement
(1) relating to the security interest granted to the Issuer under this
Agreement, or (2) that has been terminated or for which the underlying security
interest has been released;

(viii) the Trust Depositor is not aware of the filing of any judgment or tax
Lien filings against the Trust Depositor;

 

- 77 -



--------------------------------------------------------------------------------

(ix) all original executed copies of each Underlying Note, if any, that
constitute or evidence the Loan Assets have been delivered to the Indenture
Trustee;

(x) the Trust Depositor has received a written acknowledgment from the Indenture
Trustee that the Indenture Trustee or its bailee is holding the Underlying
Notes, if any, that constitute or evidence the Loan Assets solely on behalf of
and for the benefit of the Holders and the Swap Counterparties; and

(xi) none of the Underlying Notes, or, in the case of Noteless Loans, the
Designated Loan Agreements, that constitute or evidence the Loan Assets has any
marks or notations indicating that it has been pledged, assigned or otherwise
conveyed to any Person other than the Issuer and the Indenture Trustee.

(p) No Liens. The Trust Depositor owns each Loan Asset to be sold by it
hereunder free and clear of any Liens except as provided herein, and upon the
sale, transfer or assignment hereunder, the Issuer shall (i) become the owner of
each Loan Asset then existing or thereafter arising, free and clear of any Lien
except as provided herein or (ii) acquire a first priority perfected security
interest in such Loan Asset. No effective financing statement or other
instrument similar in effect covering any Loan Asset or the Collections with
respect thereto shall at any time be on file in any recording office except such
as may be filed in favor of the Issuer relating to this Agreement or otherwise
as provided under this Agreement.

(q) Value Given. The cash payments received by the Trust Depositor in respect of
the purchase price of each Loan sold hereunder or under any Subsequent Transfer
Agreement constitutes the face value of such Loan and reasonably equivalent
value in consideration for the transfer to the Issuer of such Loan under this
Agreement, such transfer was not made for or on account of an antecedent debt
owed by the Trust Depositor to the Issuer, and such transfer was not and is not
voidable or subject to avoidance under any Insolvency Law.

The representations and warranties in Section 3.01(o) shall survive the
termination of this Agreement and no breach of such representations and
warranties may be waived by any party hereto without the satisfaction of the
Rating Agency Condition with respect thereto. The representations and warranties
set forth in Section 3.01(o) shall survive the termination of this Agreement The
Trust Depositor and the Issuer shall provide S&P with prompt written notice upon
obtaining knowledge of any breach of the representations and warranties set out
in Section 3.01(o).

Section 3.07 Representations and Warranties Regarding the Servicer

The Servicer represents and warrants to the Owner Trustee, the Indenture
Trustee, the Holders and the Swap Counterparties that:

(a) Organization and Good Standing. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the corporate power to own its assets
and to transact the business in which it is currently engaged. The Servicer is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification, except where the
failure so to qualify would

 

- 78 -



--------------------------------------------------------------------------------

not reasonably be expected to have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of the Servicer or the
Issuer. The Servicer is properly licensed in each jurisdiction to the extent
required by the laws of such jurisdiction to service the Loans in accordance
with the terms hereof.

(b) Authorization. The Servicer has the power and authority to make, execute,
deliver and perform this Agreement and the other Transaction Documents to which
the Servicer is a party and all of the transactions contemplated under this
Agreement and the other Transaction Documents to which the Servicer is a party,
and has taken all necessary corporate action to authorize the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which the Servicer is a party.

(c) Binding Obligations. This Agreement and the other Transaction Documents to
which the Servicer is a party constitute the legal, valid and binding obligation
of the Servicer enforceable in accordance with their terms, except as
enforcement of such terms may be limited by Insolvency Laws and general
principles of equity, whether considered in a suit at law or in equity.

(d) No Consent Required. The Servicer is not required to obtain the consent of
any other party or any consent, license, approval or authorization from, or
registration or declaration with, any Governmental Authority in connection with
the execution, delivery, performance, validity or enforceability of this
Agreement and the other Transaction Documents to which the Servicer is a party
except (i) for the filing of the UCC financing statements and (ii) such
consents, licenses, approvals, authorizations, registrations and declarations
which have been obtained and are in full force and effect.

(e) No Violations. The execution, delivery and performance of this Agreement and
the other Transaction Documents to which the Servicer is a party by the Servicer
will not violate any Requirements of Law applicable to the Servicer, or
constitute a breach of any material mortgage, indenture, contract or other
agreement to which the Servicer is a party or by which the Servicer or any of
the Servicer’s properties may be bound, or result in the creation of or
imposition of any security interest, Lien, pledge, preference, equity or
encumbrance of any kind upon any of its properties pursuant to the terms of any
such mortgage, indenture, contract or other agreement, other than as
contemplated by the Transaction Documents.

(f) Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or to the knowledge
of the Servicer threatened, against the Servicer or any of its properties or
with respect to this Agreement or any other Transaction Document to which the
Servicer is a party that, if adversely determined, would, in the reasonable
judgment of the Servicer, be expected to have a material adverse effect on the
business, properties, assets or condition (financial or otherwise) of the
Servicer or the Issuer or the transactions contemplated by this Agreement or any
other Transaction Document to which the Servicer is a party.

(g) Reports. All reports, certificates and other written information furnished
by the Servicer with respect to the Loans are correct in all material respects.

 

- 79 -



--------------------------------------------------------------------------------

Section 3.08 Representations and Warranties of the Backup Servicer and the
Indenture Trustee

Each of the Backup Servicer and Indenture Trustee hereby represents and warrants
to the Issuer, the Originator, the Servicer, the Trust Depositor, the Owner
Trustee, the Holders and the Swap Counterparties, as follows:

(a) Organization. It is a national banking association duly organized, validly
existing and in good standing under the federal laws of the United States with
all requisite corporate power and authority to own its properties and to conduct
its business as presently conducted and to enter into and perform its
obligations pursuant to this Agreement.

(b) Good Standing. It is duly qualified to do business as a national banking
association and is in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of its property
and the conduct of its business requires such qualification, licenses or
approvals, except where the failure to so qualify or have such licenses or
approvals has not had, and would not be reasonably expected to have, a material
adverse effect on the interests of the Holders or the Swap Counterparties.

(c) Authorization. It has the corporate power and authority to execute and
deliver this Agreement and to carry out its terms, and it has duly authorized
the execution, delivery and performance of this Agreement by all requisite
action.

(d) No Violations. The consummation of the transactions contemplated by, and the
fulfillment of the terms of, this Agreement by it will not (i) conflict with,
result in any breach of any of the terms or provisions of, or constitute a
default under, its articles of association, bylaws or any Contractual Obligation
by which it or any of its property is bound, (ii) result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
Contractual Obligation (other than the Agreement), or (iii) violate any
Requirements of Law.

(e) No Consent Required. No consent, approval, authorization, order,
registration, filing, qualification, license or permit of or with any
Governmental Authority having jurisdiction over it or any of its respective
properties is required to be obtained in order for it to enter into this
Agreement or perform its obligations hereunder.

(f) Binding Obligation. This Agreement constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) applicable Insolvency Laws and (ii) general
principles of equity (whether considered in a suit at law or in equity).

(g) Litigation. There are no proceedings or investigations pending or, to the
best of its knowledge, threatened, against it before any Governmental Authority
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or
(iii) seeking any determination or ruling that might (in its reasonable
judgment) have a material adverse effect on the interests of the Holders or the
Swap Counterparties.

 

- 80 -



--------------------------------------------------------------------------------

ARTICLE IV

PERFECTION OF TRANSFER AND

PROTECTION OF SECURITY INTERESTS

Section 4.01 Custody of Loans

The contents of each Loan File shall be held in the custody of the Indenture
Trustee under the terms of this Agreement and the Indenture for the benefit of,
and as agent for, the Holders and the Swap Counterparties.

Section 4.02 Filing

On or prior to the Closing Date, the Originator, Trust Depositor and Servicer
shall cause the UCC financing statement(s) referred to in Section 2.02(ix)
hereof to be filed, and from time to time the Servicer shall take and cause to
be taken such actions and execute such documents as are necessary or desirable
or as the Owner Trustee or Indenture Trustee (acting at the direction of the
Required Holders) may reasonably request to perfect and protect the Indenture
Trustee’s first priority perfected security interest in the Loan Assets against
all other Persons, including, without limitation, the filing of financing
statements, amendments thereto and continuation statements, the execution of
transfer instruments and the making of notations on or taking possession of all
records or documents of title. Notwithstanding the obligations of the
Originator, the Trust Depositor and the Servicer set forth in the preceding
sentence, the Originator, the Trust Depositor and the Servicer hereby authorize
the Owner Trustee to prepare and file, at the expense of the Servicer, UCC
financing statements (including but not limited to renewal, continuation or in
lieu statements) and amendments or supplements thereto or other instruments as
the Owner Trustee may from time to time deem necessary or appropriate in order
to perfect and maintain the security interest granted hereunder in accordance
with the UCC.

Section 4.03 Changes in Name, Corporate Structure or Location

(a) During the term of this Agreement, none of the Originator, the Trust
Depositor or the Issuer shall change its name, structure, existence or location
(as defined in Article 9 of the UCC) without first giving at least 30 days’
prior written notice to the Owner Trustee, the Indenture Trustee and each Swap
Counterparty.

(b) If any change in the Originator’s, the Trust Depositor’s or the Issuer’s
name, structure, existence, location (as defined in Article 9 of the UCC) or
other action would make any financing or continuation statement or notice of
ownership interest or Lien relating to any Loan Asset seriously misleading
within the meaning of applicable provisions of the UCC, the Servicer, no later
than five Business Days after the effective date of such change, shall file such
amendments as may be required to preserve and protect the Indenture Trustee’s
security interest in the Loan Assets and the proceeds thereof. Promptly after
taking any of the foregoing actions, the Servicer shall deliver to the Owner
Trustee and the Indenture Trustee an Opinion of Counsel reasonably acceptable to
the Owner Trustee and the Indenture Trustee stating that, in the opinion of such
counsel, all financing statements or amendments necessary to preserve and
protect the Indenture Trustee’s security interest in the Loan Assets have been
filed, and reciting the details of such filing.

 

- 81 -



--------------------------------------------------------------------------------

Section 4.04 Chief Executive Office

During the term of this Agreement, and subject to the other terms and provisions
herein relating to changes in location, the Originator will maintain its chief
executive office in one of the States of the United States.

Section 4.05 Costs and Expenses

The Servicer agrees to pay all reasonable costs and disbursements in connection
with the perfection and the maintenance of perfection, as against all third
parties, of the Issuer’s and the Indenture Trustee’s right, title and interest
in and to the Loan Assets (including, without limitation, the security interest
in the Collateral related thereto and the security interests provided for in the
Indenture).

Section 4.06 Sale Treatment

The Trust Depositor shall treat the transfer of Loan Assets made hereunder for
all purposes (other than for financial accounting purposes) as a sale and
purchase on all of its relevant books, records, financial statements and other
applicable documents. Notwithstanding the preceding sentence, for federal income
tax purposes, the transfer of Loan Assets by the Trust Depositor hereunder shall
not be treated as a sale and purchase for federal income tax purposes so long as
(i) the Issuer is disregarded as a separate entity pursuant to Treasury
Regulations Section 301.7701-3(b)(l)(ii), or (ii) the Issuer is treated as a
partnership pursuant to Treasury Regulations Section 301.7701-3(b)(l)(i).

Section 4.07 Separateness from Trust Depositor

The Originator agrees to take or refrain from taking or engaging in with respect
to the Trust Depositor each of the actions or activities specified in the
“substantive consolidation” opinion of Winston & Strawn LLP (including any
certificates attached thereto), delivered on the Closing Date, upon which the
conclusions therein are based.

ARTICLE V

SERVICING OF LOANS

Section 5.01 Appointment and Acceptance; Responsibility for Loan Administration

(a) ACAS is hereby appointed as Servicer pursuant to this Agreement. ACAS
accepts the appointment and agrees to act as the Servicer pursuant to this
Agreement.

(b) The Servicer will have the sole obligation to manage, administer, service
and make collections on the Loans and perform or cause to be performed all
contractual and customary undertakings of the holder of the Loans to the
Obligor. The Owner Trustee, at the

 

- 82 -



--------------------------------------------------------------------------------

written request of a Servicing Officer, shall furnish the Servicer with any
powers of attorney or other documents necessary or appropriate in the opinion of
the Owner Trustee to enable the Servicer to carry out its servicing and
administrative duties hereunder. The Servicer is hereby appointed the Servicer
hereunder until such time as any Servicer Transfer may be effected under Article
VIII.

Section 5.02 General Duties

(a) The Servicer will service, administer and enforce the Loans in the Loan Pool
on behalf of the Issuer and will have full power and authority to do any and all
things in connection with such servicing and administration which it deems
necessary or desirable and as shall not contravene the provisions of this
Agreement. The Servicer will manage, service, administer, and make collections
on the Loans in the Loan Pool with reasonable care, using that degree of skill
and attention that the Servicer exercises with respect to all comparable loans
that it services for itself or others. The Servicer’s duties will include
collection and posting of all payments, responding to inquiries of Obligors
regarding the Loans in the Loan Pool, investigating delinquencies, accounting
for collections, furnishing quarterly and annual statements with respect to
collections and payments in accordance with Article IX hereof and with its
customary standards, policies and procedures, and using its best efforts to
maintain the perfected first priority security interest of the Indenture Trustee
in the Loan Assets. The Servicer will follow its customary standards, policies,
and procedures and will have full power and authority, acting alone (and
consistent with its customary standards, policies and procedures, in its own
name), to do any and all things in connection with such managing, servicing,
administration and collection, including, without limitation, litigation, that
it deems necessary or desirable.

(b) If the Servicer commences a legal proceeding to enforce a Defaulted Loan
pursuant to Section 5.15 or commences or participates in a legal proceeding
(including a bankruptcy proceeding) relating to or involving a Loan in the Loan
Pool, the Issuer will be deemed to have automatically assigned such Loan to the
Servicer immediately prior to the commencement of any such legal proceeding, for
purposes of commencing or participating in any such proceeding as a party or
claimant, and the Servicer is authorized and empowered by the Issuer, pursuant
to this Section 5.02(b), to execute and deliver, on behalf of itself and the
Issuer, any and all instruments of satisfaction or cancellation, or partial or
full release or discharge, and all other notices, demands, claims, complaints,
responses, affidavits or other documents or instruments in connection with any
such proceedings. If in any enforcement suit or legal proceeding it is held that
the Servicer may not enforce a Loan on the grounds that it is not a real party
in interest or a holder entitled to enforce the Loan, then the Owner Trustee
will, at the Servicer’s expense and direction, take steps on behalf of the
Issuer to enforce the Loan, including bringing suit in the Issuer’s name.

Section 5.03 Administration

The Servicer will act as administrator for the Issuer and the Owner Trustee
under the Transaction Documents and will provide the notices and perform all
other obligations required to be provided or performed by the Issuer and/or the
Owner Trustee under the Transaction Documents. The Servicer shall monitor the
performance of the Issuer and the Owner Trustee and shall advise the Owner
Trustee when action is necessary to comply with the Issuer’s or the

 

- 83 -



--------------------------------------------------------------------------------

Owner Trustee’s duties under the Transaction Documents. The Servicer shall
prepare for execution by the Owner Trustee or Issuer or shall cause the
preparation by other appropriate Persons of all such documents, reports,
filings, instruments, certificates and opinions as it shall be the duty of the
Issuer or the Owner Trustee to prepare, file or deliver pursuant to the
Transaction Documents. The Servicer will also perform the accounting functions
of the Issuer which the Owner Trustee is required to perform under the Trust
Agreement, including but not limited to maintaining the books of the Issuer,
filing tax returns for the Issuer and delivering tax-related reports to
Noteholders, except Forms 1099 and Schedules K-1, which shall be the
responsibility of the Indenture Trustee and Owner Trustee, respectively.

Section 5.04 Disposition upon Termination of Loan

Upon the termination of a Loan included in the Loan Pool as a result of a
default by the Obligor thereunder, and upon any such Loan becoming a Defaulted
Loan, the Servicer will use commercially reasonable efforts to dispose of any
related Collateral for a purchase price equal to the fair market value thereof
as reasonably determined by the Servicer.

Section 5.05 Subservicers

The Servicer may enter into servicing agreements with one or more subservicers
(including any Affiliate of the Servicer) to perform all or a portion of the
servicing functions on behalf of the Servicer; provided that, the Servicer shall
remain obligated and be liable to the Issuer for servicing and administering the
Loans in the Loan Pool in accordance with the provisions of this Agreement
without diminution of such obligation and liability by virtue of the appointment
of such subservicer, to the same extent and under the same terms and conditions
as if the Servicer alone were servicing and administering such Loans. The fees
and expenses of the subservicer (if any) will be as agreed between the Servicer
and its subservicer and neither the Owner Trustee, the Issuer, the Indenture
Trustee, the Swap Counterparties nor the Holders will have any responsibility
therefor. All actions of a subservicer taken pursuant to such a subservicer
agreement will be taken as an agent of the Servicer with the same force and
effect as though performed by the Servicer.

Section 5.06 Further Assurance

The Owner Trustee and the Indenture Trustee will, at the written request of the
Servicer, furnish the Servicer, and the Servicer will furnish any subservicer,
with any powers of attorney and other documents necessary or appropriate to
enable the Servicer or a subservicer, as applicable, to carry out its servicing
and administrative duties under this Agreement, the forms of which documents
shall be prepared by the Servicer and submitted for execution to the Owner
Trustee or the Indenture Trustee, as the case may be. The Servicer shall not,
nor shall the Servicer permit any subservicer to, initiate any action in the
Indenture Trustee’s name if such action were to require the Indenture Trustee to
become registered to do business in any state in which it was not already
registered and without both obtaining the Indenture Trustee’s written consent
and indicating the Servicer’s or such subservicer’s representative capacity.

 

- 84 -



--------------------------------------------------------------------------------

Section 5.07 Notice to Obligors

The Servicer will not be required to notify any Obligor that such Obligor’s
Loan, or any security interest in such Loan or related Collateral, has been
sold, transferred, assigned, or conveyed pursuant to this Agreement; provided
that, in the event that the Servicer is replaced, then if the place for payment
pursuant to any Loan is changed, the Successor Servicer must give each related
Obligor prompt written notice of the appointment of the Successor Servicer and
the place to which such Obligor should make payments pursuant to each such Loan.

Section 5.08 Collection Efforts; Modification of Loans; Release of Loan Files

(a) The Servicer will make reasonable efforts to collect all payments called for
under the terms and provisions of the Loans in the Loan Pool as and when the
same become due, and will follow those collection procedures which it follows
with respect to all comparable loans that it services for itself or others.

(b) The Servicer may, subject to Sections 5.09 and 5.10, at the request of an
Obligor and at the Servicer’s option, waive, modify or otherwise vary any
provision of a Loan (including Prepayment Premiums and Late Charges) in
accordance with its Credit and Collection Policy; provided that, (i) no such
waiver, modification or variance shall be used to circumvent the Required
Reserve Amount, (ii) except as provided in Sections 5.09, 5.10 and 5.15, no such
waiver, modification or variance shall have a material adverse effect on the
Noteholders or the Swap Counterparties, (iii) if any Loan is subject to a
material modification as a result of an Obligor’s inability to pay principal or
interest, then the Loan shall be treated as a Delinquent Loan as of the payment
date that would have been missed had such Loan not been so waived, modified or
varied, and (iv) the Servicer may not reduce the interest rate payable by the
Obligor with respect to a Loan unless (A) the Weighted Average Spread equals or
exceeds or would equal or exceed the Minimum Weighted Average Spread after
giving effect to the reduction, (B) the Weighted Average Coupon Test is
satisfied or would be satisfied after giving effect to the reduction or (C) the
Weighted Average Gross Coupon Test is satisfied or would be satisfied after
giving effect to the reduction, it being understood that a waiver of any Late
Charges is not such a reduction.

(c) Upon the payment in full of any Loan and the receipt by the Servicer of a
notification that payment in full will be escrowed in a manner customary for
such purposes or the deposit into the Collection Account of the purchase price
of any Loan purchased by the Trust Depositor, the Servicer or another Person
pursuant to this Agreement, or any other Transaction Document, the Servicer will
immediately notify the Indenture Trustee by a certification in the form of
Exhibit E attached hereto (which certification shall include a statement to the
effect that all amounts received or to be received in connection with such
payment which are required to be deposited in the Collection Account have been
or will be so deposited) of a Servicing Officer and shall request delivery to it
of the Loan File. Upon receipt of such certification and request, the Indenture
Trustee shall in accordance with Section 2.08(c) release, within two Business
Days (if such request was received by 2:00 p.m. central time), the related Loan
File to the Servicer. Expenses incurred in connection with any instrument of
satisfaction or deed of reconveyance shall be payable by the Servicer and shall
not be chargeable to the Collection Account or the Note Distribution Account.

 

- 85 -



--------------------------------------------------------------------------------

(d) From time to time and as appropriate for the servicing or foreclosure of any
Loan, the Indenture Trustee shall, upon request of the Servicer and delivery to
the Indenture Trustee of a certification in the form of Exhibit E attached
hereto signed by a Servicing Officer, release the related Loan File to the
Servicer within two Business Days (if such request was received by 2:00 p.m.
central time), and the Indenture Trustee shall execute such documents as shall
be necessary to the prosecution of any such proceedings. The Servicer shall
return the Loan File to the Indenture Trustee when the need therefor by the
Servicer no longer exists, unless the Loan has been liquidated and the
Liquidation Proceeds relating to the Loan have been deposited in the Collection
Account or the Loan File or such document has been delivered to an attorney, or
to a public trustee or other public official as required by the Requirements of
Law, for purposes of initiating or pursuing legal action or other proceedings
for the foreclosure or repossession of Collateral either judicially or
non-judicially, and the Servicer has delivered to the Indenture Trustee a
certificate of a Servicing Officer certifying as to the name and address of the
Person to whom such Loan File or such document was delivered and the purpose or
purposes of such delivery. Upon receipt of a certificate of a Servicing Officer
stating that such Loan was liquidated, the servicing receipt relating to such
Loan shall be released by the Indenture Trustee to the Servicer.

(e) The Indenture Trustee shall execute and deliver to the Servicer any court
pleadings, requests for trustee’s sale or other documents provided to it
necessary to the foreclosure or trustee’s sale in respect of Collateral or to
any legal action brought to obtain judgment against any Obligor on the
Underlying Note (if any) or other agreement securing Collateral or to obtain a
deficiency judgment, or to enforce any other remedies or rights provided by the
Underlying Note (if any) or other agreement securing Collateral or otherwise
available at law or in equity. Together with such documents or pleadings, the
Servicer shall deliver to the Indenture Trustee a certificate of a Servicing
Officer requesting that such pleadings or documents be executed by the Indenture
Trustee and certifying as to the reason such documents or pleadings are required
and that the execution and delivery thereof by the Indenture Trustee will not
invalidate or otherwise adversely affect the Lien of the agreement securing
Collateral, except for the termination of such a Lien upon completion of the
foreclosure or trustee’s sale. The Indenture Trustee shall, upon receipt of a
written request from a Servicing Officer, execute any document provided to the
Indenture Trustee by the Servicer or take any other action requested in such
request that is, in the opinion of the Servicer as evidenced by such request,
required or appropriate by any state or other jurisdiction to discharge the Lien
securing Collateral upon the satisfaction thereof and the Indenture Trustee will
sign and post, but will not guarantee receipt of, any such documents to the
Servicer, or such other party as the Servicer may direct, within five Business
Days of the Indenture Trustee’s receipt of such certificate or documents. Such
certificate or documents shall establish to the Indenture Trustee’s satisfaction
that the related Loan has been paid in full by or on behalf of the Obligor (or
subject to a deficiency claim against such Obligor) and that such payment has
been deposited in the Collection Account.

(f) Notwithstanding anything contained in this Section 5.08 to the contrary, in
no event may the Servicer possess in excess of 15 Loan Files (excluding Loan
Files for Loans which have been paid in full or repurchased) at any given time.

(g) The initial Servicer shall (i) provide each Rating Agency with a written
summary of any Specified Amendment and shall provide a copy of such Specified
Amendment to

 

- 86 -



--------------------------------------------------------------------------------

Moody’s, in each case promptly after its execution, and, (ii) promptly upon
request by either of S&P or Fitch, provide a copy of any such Specified
Amendment to S&P and/or Fitch, as applicable. Such summary shall set forth a
brief description of the reasons for, and the effect of, such Specified
Amendment.

(h) With respect to each of the modifications described in clauses (a)-(d) of
the definition of Specified Amendment, the initial Servicer may elect to submit
the modified Loan to S&P to be re-rated. If the initial Servicer does not elect
to have such Loan re-rated by S&P, then such Loan shall be deemed to be a
Delinquent Loan as of the date that is 60 days after the effective date of the
relevant Specified Amendment. Any Loan which is subject to a modification
described in clause (e) of the definition of Specified Amendment will be deemed
to be a Delinquent Loan upon the effectiveness of such Specified Amendment. If
the initial Servicer elects to have such Loan re-rated by S&P, then at any time
during such process, including up to 90 days after initial Servicer receives the
revised rating of the Loan, the initial Servicer may repurchase such Loan at a
repurchase price equal to the Transfer Deposit Amount. The provisions of this
Section 5.08(h) shall not apply to modifications, amendments or variances that
do not constitute Specified Amendments.

Section 5.09 Prepaid Loan

The Servicer may, at its option and in accordance with its Credit and Collection
Policy, agree to permit a Loan in the Loan Pool that is not otherwise
contractually prepayable by its terms to (a) prepay in part or (b) become a
Prepaid Loan; provided that, if the Originator is acting as the Servicer
hereunder, the Servicer will not permit the early termination or full prepayment
of such a Loan unless (i) such early termination or full prepayment would not
result in the Issuer receiving an amount (the “Prepayment Amount”) less than the
sum of (A) the Outstanding Loan Balance on the date of such prepayment, plus any
accrued and unpaid interest payments thereon and (B) any Unreimbursed Servicer
Advances thereon (unless effectively waived and released by the Servicer) or
(ii) if such early termination or full prepayment would result in the Issuer
receiving a Prepayment Amount less than the amount set forth in clause (i), the
Originator shall have agreed to pay the Issuer the difference between the
Prepayment Amount actually paid and the amount set forth in clause (i) (such
payment by the Originator also to be considered a Prepayment Amount).

Section 5.10 Acceleration

The Servicer, at its option and consistent with its Credit and Collection
Policy, may accelerate (or elect not to accelerate) the maturity of all or any
Scheduled Payments under any Loan in the Loan Pool under which a default under
the terms thereof has occurred and is continuing (after the lapse of any
applicable grace period); provided that, promptly after such Loan becomes a
Defaulted Loan, the Servicer shall either accelerate the Scheduled Payments due
under the Loan or take other action in accordance with the Originator’s past
practice, including foreclosing on the related Collateral, to realize upon the
value of such Loan and the related Collateral to the fullest extent permitted by
the terms of such Loan.

 

- 87 -



--------------------------------------------------------------------------------

Section 5.11 Taxes

To the extent provided for in any Loan in the Loan Pool, the Servicer will make
reasonable efforts to collect (or cause to be collected) all payments with
respect to amounts due for taxes and assessments relating to such Loans and
remit such amounts to the appropriate Governmental Authority on or prior to the
date such payments are due.

Section 5.12 Insurance Premiums

To the extent provided for in any Loan in the Loan Pool, the Servicer will make
reasonable efforts to collect (or cause to be collected) all payments with
respect to amounts due for insurance premiums relating to such Loans or the
Collateral and remit such amounts to the appropriate insurer on or prior to the
date such payments are due.

Section 5.13 Remittances

The Servicer will service all Collections in accordance with Section 7.01
hereof.

Section 5.14 Servicer Advances

For each Collection Period, if the Servicer determines that any Scheduled
Payment (or portion thereof) that was due and payable pursuant to a Loan in the
Loan Pool during such Collection Period was not received prior to the end of
such Collection Period, the Servicer has the right to elect, but is not
obligated, to make a Servicer Advance in an amount up to the amount of such
delinquent Scheduled Payment (or portion thereof) if the Servicer reasonably
believes that the advance will be reimbursed by the related Obligor. The
Servicer will deposit any Servicer Advances into the Collection Account on or
prior to 11:00 a.m. (New York City time) on the related Transfer Date, in
immediately available funds. The Servicer will be entitled to be reimbursed for
Servicer Advances in accordance with the Priority of Payments.

Section 5.15 Realization upon Defaulted Loan

The Servicer will use its reasonable best efforts consistent with its Credit and
Collection Policy in its servicing of Loans to repossess or otherwise comparably
convert the ownership of any Collateral relating to a Defaulted Loan and will
retain a sales agent to sell such Collateral consistent with its current
practices. The Servicer will follow such other practices and procedures as it
deems necessary or advisable and as are customary and usual in its servicing of
loans and other actions by the Servicer in order to realize upon such
Collateral, which practices and procedures may include reasonable efforts to
enforce all obligations of Obligors and foreclosing upon and selling such
Collateral at a public or private sale in such circumstances. Without limiting
the generality of the foregoing, the Servicer may not sell any such Collateral
without first using commercially reasonable efforts to obtain bids to purchase
such Collateral from at least three Persons (other than the Servicer or any of
its Affiliates). The Servicer may sell the Collateral to the highest bidder (if
any bids are received) or the Servicer or an Affiliate may purchase the
Collateral for a price equal to the highest bid, but in no event may the
Servicer sell any Collateral for less than the then fair market value of the
Collateral. If no bids are received and the Servicer has used commercially
reasonable efforts to obtain such bids, the Servicer or an Affiliate may
purchase the Collateral for a price equal to the then fair market

 

- 88 -



--------------------------------------------------------------------------------

value of such Collateral. Any such sale of the Collateral is to be evidenced by
a certificate of a Responsible Officer of the Servicer delivered to the
Indenture Trustee setting forth the Loan, the Collateral, the sale price of the
Collateral and certifying that such sale price is the fair market value of such
Collateral. In any case in which any such Collateral has suffered damage, the
Servicer will not expend funds in connection with any repair or toward the
repossession of such Collateral unless it reasonably determines that such repair
and/or repossession will increase the Liquidation Proceeds by an amount greater
than the amount of such expenses. The Servicer will remit to the Collection
Account the Liquidation Proceeds received in connection with the sale or
disposition of Collateral relating to a Defaulted Loan in accordance with
Section 7.01.

Section 5.16 Maintenance of Insurance Policies

(a) The Servicer will use its reasonable best efforts to ensure that each
Obligor maintains an Insurance Policy with respect to the related Collateral in
an amount at least equal to the original Outstanding Loan Balance of the related
Loan in the Loan Pool; provided that, the Servicer, in accordance with its
Credit and Collection Policy, may allow Obligors to self-insure.

(b) Additionally, the Servicer will require that each Obligor maintain property
damage insurance during the term of each Loan in the Loan Pool in amounts and
against risks customarily insured against. If an Obligor fails to maintain
property damage insurance, the Servicer may, but is under no obligation to,
purchase and maintain such insurance on behalf of, and at the expense of, the
Obligor in accordance with the Servicer’s Credit and Collection Policy. In
connection with its activities as Servicer of the Loans, the Servicer agrees to
present, on behalf of itself, the Issuer, the Indenture Trustee, the Swap
Counterparties and the Holders, claims to the insurer under each Insurance
Policy, and to settle, adjust and compromise such claims, in each case,
consistent with the terms of each Loan and the Servicer’s Credit and Collection
Policy.

Section 5.17 Other Servicer Covenants

The Servicer hereby covenants that:

(a) Loan Files. The Servicer will, at its own cost and expense, maintain copies
of all Loan Files in its possession in accordance with its customary procedures.
Without limiting the generality of the preceding sentence, the Servicer will not
dispose of any documents constituting the Loan Files in any manner that is
inconsistent with the performance of its obligations as the Servicer pursuant to
this Agreement and will not dispose of any Loan except as contemplated by this
Agreement.

(b) Compliance with Law. The Servicer will comply, in all material respects,
with all Requirements of Law applicable to the Servicer or the Loans in the Loan
Pool; provided that, the Servicer may contest any such Requirements of Law in
any reasonable manner that will not materially and adversely affect the value of
(or the rights of the Indenture Trustee, the Holders or the Swap Counterparties
with respect to) the Loan Assets.

(c) Obligations with Respect to Loans; Modifications. The Servicer will duly
fulfill and comply with, in all material respects, all obligations on the part
of the Trust Depositor to be fulfilled or complied with under or in connection
with each Loan in the Loan Pool and will do

 

- 89 -



--------------------------------------------------------------------------------

nothing to impair the rights of the Indenture Trustee, the Holders or the Swap
Counterparties in, to and under the Loan Assets. The Servicer will perform such
obligations under the Loans in the Loan Pool and will not modify, waive or vary
the Loans, except as otherwise permitted hereby. The Servicer will include in
the Quarterly Report a description of any modifications to any covenants with
respect to Loans in the Loan Pool.

(d) No Bankruptcy Petition. Prior to the date that is one year and one day (or,
if longer, the preference period then in effect plus one day) after the payment
in full of all amounts owing in respect of all outstanding Securities, the
Servicer will not institute against the Trust Depositor, or the Issuer, or join
any other Person in instituting against the Trust Depositor or the Issuer, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceedings under the laws of the United States or any state of
the United States. This Section 5.17(d) will survive the termination of this
Agreement.

(e) Location of Loan Files. The Loan Files shall remain at all times in the
possession of the Indenture Trustee unless the Servicer requests that a Loan
File be delivered to it in order to enforce the rights of the Issuer thereunder
or for other purposes related to the servicing of the Loans, to the extent
provided in Section 5.08.

(f) Regulatory Filings. The Servicer, on behalf of the Trust Depositor, shall
make any filings, reports, notices, applications and registrations with, and
seek any consents or authorizations from, the Commission and any state
securities authority as may be necessary or that the Trust Depositor deems
advisable to comply with any federal or state securities or reporting
requirements laws.

(g) Modification of Credit and Collection Policy. The Servicer shall not amend
or modify its Credit and Collection Policy in a manner that would have a
material adverse effect on the Holders or the Swap Counterparties.

(h) Swap Covenants. So long as any of the Notes are Outstanding, with the
exception of the initial Interest Accrual Period, the Trust shall maintain one
or more Swap Transactions with a Swap Counterparty and governed by a Swap. Such
Swap Transactions (i) shall have a schedule of periodic payment periods which
terminate as of February 27, 2013, (ii) on the Closing Date through the end of
the Replenishment Period, have an Aggregate Notional Amount equal to
$286,000,000 (which represents the Outstanding Principal Balance of the Offered
Notes as of the Closing Date minus the expected amount of Floating Rate Loans as
of the Effective Date) and, after the end of the Replenishment Period, have an
Aggregate Notional Amount amortizing based on an assumed 20% constant prepayment
rate per annum with respect to the Fixed Rate Loans, and (iii) be maintained so
that the Aggregate Notional Amount of any Swap Transactions hedging the Fixed
Rate Loans for any current or future calculation period will not be greater than
(A) during the Replenishment Period, $286,000,000 and (B) after the
Replenishment Period, the aggregate Outstanding Loan Balance of the Fixed Rate
Loans for the corresponding Collection Period, by more than the Fixed Rate
Permitted Excess Amount, and if the Aggregate Notional Amount of all Swap
Transactions as of any Determination Date exceeds (A) during the Replenishment
Period, $286,000,000 and (B) after the Replenishment Period, the aggregate
Outstanding Loan Balance of the Fixed Rate Loans for the corresponding
Collection Period, by more than the Fixed Rate Permitted Excess Amount, then,
not later than 1:00 p.m.

 

- 90 -



--------------------------------------------------------------------------------

(New York City time) on the date that is the second Business Day prior to the
next Payment Date, the Servicer will notify the Indenture Trustee, the Swap
Counterparties and the Rating Agencies of such event and one or more of the Swap
Transactions hedging the Fixed Rate Loans will be reduced or amended in
accordance with the terms of the applicable Interest Rate Swaps so that the
Aggregate Notional Amount of the Swap Transactions hedging the Fixed Rate Loans
will not exceed (A) during the Replenishment Period, $286,000,000 and (B) after
the Replenishment Period, the aggregate Outstanding Loan Balance of the Fixed
Rate Loans for the corresponding Collection Period, by more than the Fixed Rate
Permitted Excess Amount. For the avoidance of doubt, in making the determination
of any Aggregate Notional Amount as described in this Section 5.17(h) and in
determining the amount of any reduction or amendment of the Aggregate Notional
Amount of the Swap Transactions required to be made under this Section 5.17(h),
notional amounts of any interest rate caps purchased by the Issuer will be
excluded from any determination of the applicable Aggregate Notional Amount.

(i) Notice of Extension of Replenishment Period. Promptly following any
extension of the Replenishment Period, the Servicer shall give written notice
thereof to the Trustees, the Trust Depositor, the Rating Agencies and each Swap
Counterparty at the addresses described in Section 13.04 hereof.

Section 5.18 Servicing Compensation

As compensation for its servicing activities hereunder and reimbursement for its
expenses as set forth in Section 5.19, the Servicer shall be entitled to receive
a quarterly servicing fee in respect of any Collection Period (or portion
thereof) prior to the termination of the Issuer (with respect to each Collection
Period, the “Servicing Fee”) equal to the product of (a) the product of (i) 1%
multiplied by (ii) a fraction, the numerator of which is the number of days in
the related Collection Period and the denominator of which is 360; and (b) the
Loan Pool Balance as of the beginning of the related Collection Period. The
Servicing Fee is payable out of Interest Collections and from amounts on deposit
in the Reserve Fund.

Section 5.19 Payment of Certain Expenses by Servicer

The Servicer will be required to pay all expenses incurred by it in connection
with its activities under this Agreement, including fees and disbursements for
the Independent Accountants, the Owner Trustee (including with respect to an
administrator acting on behalf of the Owner Trustee and the Issuer), the
Indenture Trustee, taxes imposed on the Servicer, expenses incurred in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement to be for the
account of the Issuer or the Trust Depositor. The Servicer will be required to
pay all reasonable fees and expenses (including, without limitation, legal fees
and expenses) owing to the Owner Trustee or the Indenture Trustee in connection
with the maintenance of the Trust Accounts. The Servicer shall be required to
pay such expenses for its own account and shall not be entitled to any payment
or reimbursement therefor other than (i) the Servicing Fee, and (ii) the
reimbursement for Liquidation Expenses to the extent gross recoveries with
respect to a Loan are sufficient, after payment of all principal and finance
charges due with respect to such Loan, to cover such expenses.

 

- 91 -



--------------------------------------------------------------------------------

Section 5.20 Records

The Servicer shall, during the period it is Servicer hereunder, maintain such
books of account and other records as will enable the Owner Trustee and the
Indenture Trustee to determine the status of each Loan.

Section 5.21 Inspection

(a) At all times during the term hereof, the Servicer shall afford the Owner
Trustee and the Indenture Trustee and their respective authorized agents
reasonable access during normal business hours to the Servicer’s or any
subservicer’s records relating to the Loans and the Servicer’s performance or
observance of the terms of this Agreement. The Servicer and any subservicer will
cause its personnel to assist in any examination of such records by the Owner
Trustee or the Indenture Trustee, or such authorized agents, and allow copies of
the same to be made. The examination referred to in this Section 5.21(a) will be
conducted in a manner that does not unreasonably interfere with the Servicer’s
or subservicer’s normal operations or customer or employee relations. Without
otherwise limiting the scope of the examination, the Owner Trustee or the
Indenture Trustee may, using generally accepted audit procedures, verify the
status of each Loan and review the Computer Records and other records relating
thereto for conformity to Quarterly Reports prepared pursuant to Article IX and
compliance with the standards represented to exist as to each Loan in this
Agreement.

(b) At all times during the term hereof, the Servicer shall keep available a
copy of the List of Loans at its principal executive office for inspection by
Holders and Swap Counterparties.

(c) The Servicer shall, if given reasonable notice by the Indenture Trustee
after the end of any Collection Period, provide the Indenture Trustee with a
copy of the Computer Record.

(d) For so long as any of the Notes are Outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act,
(1) the Servicer will provide or cause to be provided to any Holder of such
Notes and any prospective purchaser thereof designated by such Holder, upon the
request of such a Holder or prospective purchaser, the information required to
be provided to such Holder or prospective purchaser by Rule 144A(d)(4) under the
Securities Act; and (2) the Servicer shall update such information from time to
time in order to prevent such information from becoming false and misleading and
will take such other actions as are necessary to ensure that the safe harbor
exemption from the registration requirements of the Securities Act under Rule
144A is and will be available for resales of such Notes conducted in accordance
with Rule 144A.

Section 5.22 The Backup Servicer

(a) The Issuer, the Indenture Trustee and the Trust Depositor hereby appoint
Wells Fargo Bank, National Association to act as Backup Servicer in accordance
with the terms of this Agreement. Wells Fargo Bank, National Association hereby
accepts such appointment and agrees to perform the duties and responsibilities
with respect thereto set forth herein.

(b) The Backup Servicer shall perform the following duties and obligations:

 

- 92 -



--------------------------------------------------------------------------------

(i) On or before the Closing Date, the Backup Servicer shall accept from the
Servicer delivery of the information required to be set forth in the Quarterly
Reports in hard copy and in an agreed upon electronic format.

(ii) Not later than 12:00 noon New York time two Business Days prior to each
Determination Date, the Servicer shall provide to the Backup Servicer and the
Backup Servicer shall accept delivery of tape in an agreed upon electronic
format (the “Tape”) from the Servicer, which shall include but not be limited to
the following information: (x) for each Loan, the (1) Loan number, (2) legal
name of the related Obligor, (3) state or country of the Obligor’s chief
executive office, (4) SIC Code, (5) outstandings at cost, (6) type of Loan
(i.e., term Loan or revolving Loan), (7) type of security interest (i.e., senior
or subordinated), (8) term payment type (i.e., amortizing or balloon),
(9) origination date, (10) maturity date, (11) benchmark for the Loan’s interest
rate, (12) margin, (13) frequency of Scheduled Payments, (14) controlling
interest, (15) the collection status, (16) the Loan status, (17) the Outstanding
Loan Balance and (18) the date the current S&P Rating with respect to such Loan
was issued and the date the current S&P Rating with respect to such Loan
expires, (y) the Aggregate Outstanding Loan Balance, and (z) the Loan Pool
Balance.

(iii) Prior to the related Payment Date, the Backup Servicer shall review the
Quarterly Report to ensure that it is complete on its face and that the
following items in such Quarterly Report have been accurately calculated, if
applicable, and reported: (A) the Aggregate Outstanding Loan Balance, (B) the
Backup Servicing Fee, (C) the Loans that are 30 or more days Delinquent (other
than Defaulted Loans), (D) the Defaulted Loans, (E) the portfolio yield, (F) the
principal and interest payments due to Noteholders and (G) the Loan Pool
Balance. The Backup Servicer shall notify the Indenture Trustee, the Initial
Purchasers and the Servicer of any disagreements with the Quarterly Report based
on such review not later than the Business Day preceding such Payment Date.

(iv) If the Servicer disagrees with the report provided under
Section 5.22(b)(iii) by the Backup Servicer or if the Servicer or any
subservicer has not reconciled such discrepancy, the Backup Servicer agrees to
confer with the Servicer to resolve such disagreement on or prior to the next
succeeding Determination Date and shall settle such discrepancy with the
Servicer, if possible, and notify the Indenture Trustee, the Swap Counterparties
and the Initial Purchasers of the resolution thereof. The Servicer hereby agrees
to cooperate, at its own expense, with the Backup Servicer in reconciling any
discrepancies herein. If, within 20 days after the delivery of the report
provided under Section 5.22(b)(iii) by the Backup Servicer, such discrepancy is
not resolved, the Backup Servicer shall promptly notify the Servicer, the
Indenture Trustee, the Swap Counterparties and the Initial Purchasers of the
continued existence of such discrepancy. Following receipt of such notice by the
Indenture Trustee, the Swap Counterparties and the Initial Purchasers, the
Servicer shall deliver to the Indenture Trustee, the Swap Counterparties, the
Initial Purchasers, and the Backup Servicer, no later than the related Payment
Date, a certificate describing the nature and amount of such discrepancies and
the actions the Servicer proposes to take with respect thereto.

 

- 93 -



--------------------------------------------------------------------------------

(c) After the Servicer’s and Backup Servicer’s receipt of an effective notice of
termination terminating the Servicer in accordance with this Agreement, all
authority, power, rights and responsibilities of the Servicer under this
Agreement, whether with respect to the Loans or otherwise, shall pass to and be
vested in the Backup Servicer, and the Backup Servicer shall be deemed the
successor Servicer, subject to and in accordance with the provisions of
Section 8.03, as long as the Backup Servicer is not prohibited by Requirements
of Law from fulfilling the same, as evidenced by an Opinion of Counsel.

(d) Any Person (i) into which the Backup Servicer may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Backup
Servicer shall be a party, or (iii) that may succeed to the properties and
assets of the Backup Servicer substantially as a whole, which Person in any of
the foregoing cases executes an agreement of assumption to perform every
obligation of the Backup Servicer hereunder, shall be the successor to the
Backup Servicer under this Agreement without further act on the part of any of
the parties to this Agreement.

(e) As compensation for its backup servicing activities hereunder, the Backup
Servicer shall be entitled to receive the Backup Servicing Fee from the
Servicer. The Backup Servicer’s entitlement to receive the Backup Servicing Fee
(other than due and unpaid Backup Servicing Fees owed through such date) shall
cease on the earliest to occur of: (i) it becoming the Successor Servicer,
(ii) its removal as Backup Servicer, or (iii) the termination of this Agreement.

(f) The Backup Servicer undertakes to perform only such duties and obligations
as are specifically set forth in this Agreement, it being expressly understood
by all parties hereto that there are no implied duties or obligations of the
Backup Servicer hereunder. Without limiting the generality of the foregoing, the
Backup Servicer, except as expressly set forth herein, shall have no obligation
to supervise, verify, monitor or administer the performance of the Servicer. The
Backup Servicer may act through its agents, attorneys and custodians in
performing any of its duties and obligations under this Agreement, it being
understood by the parties hereto that the Backup Servicer will be responsible
for any misconduct or negligence on the part of such agents, attorneys or
custodians acting on the routine and ordinary day-to-day operations for and on
behalf of the Backup Servicer. Neither the Backup Servicer nor any of its
officers, directors, employees or agents shall be liable, directly or
indirectly, for any damages or expenses arising out of the services performed
under this Agreement, other than damages or expenses that result from the gross
negligence or willful misconduct of it or them or the failure to perform
materially in accordance with this Agreement.

(g) The Backup Servicer shall not be liable for any obligation of the Servicer
contained in this Agreement or for any errors of the Servicer contained in any
Tape, certificate or other data or document delivered to the Backup Servicer
hereunder or on which the Backup Servicer must rely in order to perform its
obligations hereunder, and the parties hereto each agree to look only to the
Servicer to perform such obligations. With respect to Section 5.22(b), the
Backup Servicer, in the performance of its duties and obligations hereunder, is
entitled to rely conclusively, and shall be fully protected in so relying, on
the contents of each Tape, including, but not limited to, the completeness and
accuracy thereof, provided by the Servicer. The Backup Servicer shall have no
responsibility and shall not be in default hereunder or incur any liability

 

- 94 -



--------------------------------------------------------------------------------

for any failure, error, malfunction or any delay in carrying out any of its
respective duties under this Agreement if such failure or delay results from the
Backup Servicer acting in accordance with information prepared or supplied by a
Person other than the Backup Servicer or the failure of any such other Person to
prepare or provide such information. The Backup Servicer shall have no
responsibility, shall not be in default and shall incur no liability for (i) any
act or failure to act of any third party (other than any agent, attorney or
custodian acting on behalf of such Backup Servicer), including the Servicer
(ii) any inaccuracy or omission in a notice or communication received by the
Backup Servicer from any third party (other than any agent, attorney or
custodian acting on behalf of such Backup Servicer), (iii) the invalidity or
unenforceability of any Loan under Requirements of Law, (iv) the breach or
inaccuracy of any representation or warranty made with respect to any Loan, or
(v) the acts or omissions of any successor Backup Servicer.

Section 5.23 [Reserved]

Section 5.24 Covenants of the Backup Servicer

The Backup Servicer hereby covenants that:

(a) The Backup Servicer will comply in all material respects with all
Requirements of Law.

(b) The Backup Servicer will preserve and maintain its existence, rights,
franchises and privileges as a national banking association in good standing
under the federal laws of the United States.

(c) The Backup Servicer shall perform in all material respects all of its
obligations and duties under this Agreement.

Section 5.25 Appointment of Successor Backup Servicer; Successor Backup Servicer
to Act

(a) The Backup Servicer may be removed, with or without cause, by the Required
Holders or the Indenture Trustee, by notice given in writing to the Backup
Servicer (the “Backup Servicer Termination Notice”). The Backup Servicer shall
continue to perform all backup servicing functions under this Agreement until
the date specified in the Backup Servicer Termination Notice or, if no such date
is specified, until a date mutually agreed by the Backup Servicer and the
Indenture Trustee. The Indenture Trustee shall as promptly as possible after the
giving of a Backup Servicer Termination Notice appoint a Successor Backup
Servicer (the “Successor Backup Servicer”), and such Successor Backup Servicer
shall accept its appointment by a written assumption in a form acceptable to the
Indenture Trustee and Owner Trustee; provided that if such Successor Backup
Servicer is not an Affiliate of Wells Fargo Bank, National Association, the
Indenture Trustee shall deliver prior written notice to S&P of its intention to
appoint such Successor Backup Servicer.

(b) In the event that a Successor Backup Servicer has not been appointed and has
not accepted its appointment at the time when the then Backup Servicer has
ceased to act as Backup Servicer, the Indenture Trustee shall petition a court
of competent jurisdiction to appoint any

 

- 95 -



--------------------------------------------------------------------------------

established financial institution having a net worth of at least $200,000,000
and whose regular business includes the backup servicing of loans similar to the
Loans as the Successor Backup Servicer hereunder. The Successor Backup Servicer
shall be the successor in all respects to the Backup Servicer in its capacity as
Backup Servicer under this Agreement and the transactions set forth or provided
for herein, shall be subject to all the responsibilities, duties and liabilities
relating thereto placed on the Backup Servicer by the terms and provisions
hereof, and the terminated Backup Servicer shall be relieved of such
responsibilities, duties and liabilities arising after such backup servicer
transfer (the “Backup Servicer Transfer”); provided that the Successor Backup
Servicer shall not be liable for any acts or omissions of the Backup Servicer
occurring prior to such Backup Servicer Transfer or for any breach by the Backup
Servicer of any of its representations and warranties contained herein or in any
related document or agreement. As compensation therefor, the Successor Backup
Servicer shall be entitled to receive reasonable compensation equal to the
quarterly Backup Servicing Fee from the Servicer. Notwithstanding anything else
herein to the contrary, in no event shall the Issuer or the Indenture Trustee be
liable for any Backup Servicing Fee or for any differential in the amount of the
backup servicing fee paid hereunder and the amount necessary to induce any
Successor Backup Servicer to act as Backup Servicer under this Agreement and the
transactions set forth or provided for herein. The Issuer, the Indenture Trustee
and such successor shall take such action, consistent with this Agreement, as
shall be necessary to effectuate any such succession.

ARTICLE VI

COVENANTS OF THE TRUST DEPOSITOR

Section 6.01 Legal Existence

During the term of this Agreement, the Trust Depositor will keep in full force
and effect its existence, rights and franchises as a limited liability company
under the laws of the jurisdiction of its organization and will obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the other Transaction Documents and each other
instrument or agreement necessary or appropriate to the proper administration of
this Agreement and the transactions contemplated hereby. In addition, all
transactions and dealings between the Trust Depositor and its Affiliates will be
conducted on an arm’s-length basis.

Section 6.02 Loans Not to Be Evidenced by Promissory Notes

The Trust Depositor will take no action to cause any Loan not originally
evidenced by an Underlying Note to be evidenced by an instrument (as defined in
the UCC), except in connection with the enforcement or collection of such Loan.

Section 6.03 Security Interests

The Trust Depositor will not sell, pledge, assign or transfer to any other
Person, or grant, create, incur, assume or suffer to exist any Lien on any Loan
in the Loan Pool or related Collateral, whether now existing or hereafter
transferred to the Issuer, or any interest therein, except as expressly
contemplated by this Agreement. The Trust Depositor will promptly notify

 

- 96 -



--------------------------------------------------------------------------------

the Owner Trustee, each Swap Counterparty and the Indenture Trustee upon
obtaining knowledge of the existence of any Lien on any Loan in the Loan Pool or
related Collateral, and the Trust Depositor shall defend the right, title and
interest of the Issuer in, to and under the Loans in the Loan Pool and the
related Collateral against all claims of third parties; provided that nothing in
this Section 6.03 shall prevent or be deemed to prohibit the Trust Depositor
from suffering to exist Permitted Liens upon any of the Loans in the Loan Pool
or any related Collateral.

Section 6.04 Delivery of Collections

The Trust Depositor agrees to pay to the Servicer promptly (but in no event
later than two Business Days after receipt) all Collections received by the
Trust Depositor in respect of the Loans, for application in accordance with
Section 7.05 hereof.

Section 6.05 Regulatory Filings

The Trust Depositor shall make any filings, reports, notices, applications and
registrations with, and seek any consents or authorizations from, the Commission
and any state securities authority on behalf of the Issuer as may be necessary
or that the Trust Depositor deems advisable to comply with any federal or state
securities or reporting requirements laws.

Section 6.06 Compliance with Law

The Trust Depositor hereby agrees to comply in all material respects with all
Requirements of Law applicable to the Trust Depositor.

Section 6.07 Activities; Transfers of Notes or Certificates by Trust Depositor

The Trust Depositor shall not engage in any business or activity of any kind, or
enter into any transaction or indenture, mortgage, instrument, agreement,
contract, lease or other undertaking, which is not directly related to the
transactions contemplated and authorized by this Agreement or the other
Transaction Documents; provided that the Trust Depositor may purchase and sell
(or grant Liens in respect of) assets similar to the Loan Assets to other
Persons in securitization or other non-recourse financing transactions involving
the Originator or any of its Affiliates on terms and conditions (with respect to
liabilities and restrictions on its activities, as well as restrictions on its
interactions with the Originator or its Affiliates, relevant to the “bankruptcy
remoteness” or “substantive consolidation” analysis relating to the Trust
Depositor) substantially similar to the terms and conditions applicable to the
Trust Depositor under the Transaction Documents, so long as the Holders and the
Swap Counterparties are not materially and adversely affected thereby and the
Rating Agency Condition is satisfied. Notwithstanding anything to the contrary
contained herein, the Trust Depositor may assign, transfer, convey or finance
all or any portion of any Class of Notes or Certificates owned by it provided
such assignment, transfer, conveyance or financing is done in accordance with
the terms of Section 4.02 of the Indenture.

 

- 97 -



--------------------------------------------------------------------------------

Section 6.08 Indebtedness

The Trust Depositor shall not create, incur, assume or suffer to exist any
Indebtedness or other liability whatsoever, except (i) obligations incurred
under this Agreement and the other Transaction Documents, (ii) liabilities
incident to the maintenance of its corporate existence in good standing or
(iii) liabilities necessarily incurred to facilitate securitizations referred to
in the proviso in Section 6.07.

Section 6.09 Guarantees

The Trust Depositor shall not become or remain liable, directly or contingently,
in connection with any Indebtedness or other liability of any other Person,
whether by guarantee, endorsement (other than endorsements of negotiable
instruments for deposit or collection in the ordinary course of business),
agreement to purchase or repurchase, agreement to supply or advance funds, or
otherwise except in connection with the transactions described in Section 6.07.

Section 6.10 Investments

The Trust Depositor shall not make or suffer to exist any loans or advances to,
or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Person except (i) for purchases of Loans from the Originator or as otherwise
contemplated by the Transaction Documents, (ii) for investments in Eligible
Investments in accordance with the terms of this Agreement, (iii) as may be
necessary to facilitate securitizations referred to in the proviso in
Section 6.07 or (iv) for acquisition of the Class E Note and the Certificate.
Without limiting the generality of the foregoing, the Trust Depositor shall not:
(i) provide credit to any Holder for the purpose of enabling such Holder to
purchase any Securities or (ii) lend any money to the Issuer.

Section 6.11 Merger; Sales

The Trust Depositor shall not enter into any transaction of merger or
consolidation, liquidate or dissolve itself (or suffer any liquidation or
dissolution), acquire or be acquired by any Person, or convey, sell, lease or
otherwise dispose of all or substantially all of its property or business,
except as provided for in this Agreement.

Section 6.12 Distributions

The Trust Depositor shall not declare or pay, directly or indirectly, any
dividend or make any other distribution (whether in cash or other property) with
respect to the profits, assets or capital of the Trust Depositor or any Person’s
interest therein, or purchase, redeem or otherwise acquire for value any of its
member interests now or hereafter outstanding, except that, so long as no Event
of Default has occurred and is continuing, no Event of Default would occur as a
result thereof or after giving effect thereto, and the Trust Depositor would
continue to be Solvent as a result thereof and after giving effect thereto, the
Trust Depositor may declare and pay distributions to its members.

 

- 98 -



--------------------------------------------------------------------------------

Section 6.13 Other Agreements

The Trust Depositor shall not become a party to, or permit any of its properties
to be bound by, any indenture, mortgage, instrument, contract, agreement, lease
or other undertaking, except this Agreement, the other Transaction Documents to
which it is a party, any agreement relating to the Trust Depositor’s disposition
of any Notes or the Certificate which it holds and any agreement relating to
another securitization transaction permitted by Section 6.07; nor shall it amend
or modify without the prior satisfaction of the Rating Agency Condition the
provisions of its organizational documents which relate to its bankruptcy remote
nature or separateness covenants as required by the Rating Agencies or in
connection with the substantive non-consolidation opinion delivered on the
Closing Date, or issue any power of attorney except to the Owner Trustee, the
Indenture Trustee or the Servicer in accordance with the Transaction Documents.

Section 6.14 Separate Legal Existence

The Trust Depositor shall:

(i) Maintain its own deposit account or accounts, separate from those of any
Affiliate, with commercial banking institutions. The funds of the Trust
Depositor will not be diverted to any other Person or for other than authorized
uses of the Trust Depositor.

(ii) Ensure that, to the extent that it shares the same officers or other
employees as any of its members or Affiliates, the salaries of and the expenses
related to providing benefits to such officers and other employees shall be
fairly allocated among such entities, and each such entity shall bear its fair
share of the salary and benefit costs associated with all such common officers
and employees.

(iii) Ensure that, to the extent that it jointly contracts with any of its
members or Affiliates to do business with vendors or service providers or to
share overhead expenses, the costs incurred in so doing shall be allocated
fairly among such entities, and each such entity shall bear its fair share of
such costs. To the extent that the Trust Depositor contracts or does business
with vendors or service providers when the goods and services provided are
partially for the benefit of any other Person, the costs incurred in so doing
shall be fairly allocated to or among such entities for whose benefit the goods
and services are provided, and each such entity shall bear its fair share of
such costs. All material transactions between Trust Depositor and any of its
Affiliates shall be only on an arm’s-length basis.

(iv) To the extent that the Trust Depositor and any of its members or Affiliates
have offices in the same location, there shall be a fair and appropriate
allocation of overhead costs among them, and each such entity shall bear its
fair share of such expenses.

(v) Conduct its affairs strictly in accordance with its Certificate of Formation
and limited liability company operating agreement and observe all necessary,
appropriate and customary limited liability company formalities, including, but
not limited to,

 

- 99 -



--------------------------------------------------------------------------------

holding all regular and special members’ and managers’ meetings appropriate to
authorize all limited liability company action, keeping separate and accurate
minutes of its meetings, passing all resolutions or consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts.

(vi) Take or refrain from taking, as applicable, each of the activities
specified in the “substantive consolidation” opinion of Winston & Strawn LLP,
delivered on the Closing Date, upon which the conclusions expressed therein are
based.

Section 6.15 Liability of Trust Depositor and Others

The Trust Depositor shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Trust Depositor under this
Agreement. The Trust Depositor and any director, officer, employee or agent of
the Trust Depositor may rely in good faith on any document of any kind, prima
facie properly executed and submitted by any Person respecting any matters
arising hereunder. The Trust Depositor and any director, officer, employee or
agent of the Trust Depositor shall be reimbursed by the Indenture Trustee for
any liability or expense incurred by reason of the Indenture Trustee’s willful
misfeasance, bad faith or gross negligence (except errors in judgment) in the
performance of its duties hereunder, or by reason of the reckless disregard of
its obligations and duties hereunder. The Trust Depositor shall not be under any
obligation to appear in, prosecute or defend any legal action that shall not be
incidental to its obligations under this Agreement and that in its opinion may
involve it in any expense or liability.

Section 6.16 Bankruptcy Limitations

The Trust Depositor shall not, without the affirmative vote of a majority of the
managers of the Trust Depositor (which must include the affirmative vote of at
least one duly appointed Independent manager) (a) dissolve or liquidate, in
whole or in part, or institute proceedings to be adjudicated bankrupt or
insolvent, (b) consent to the institution of bankruptcy or insolvency
proceedings against it, (c) file a petition seeking or consent to reorganization
or relief under any applicable federal or state law relating to bankruptcy,
(d) consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the limited liability company or a
substantial part of its property, (e) make a general assignment for the benefit
of creditors, (f) admit in writing its inability to pay its debts generally as
they become due, or (g) take any limited liability company action in furtherance
of the actions set forth in clauses (a) through (f) above; provided that no
manager may be required by any member of the Trust Depositor to consent to the
institution of bankruptcy or insolvency proceedings against the Trust Depositor
so long as it is Solvent.

Section 6.17 Chief Executive Office

During the term of this Agreement, the Trust Depositor will maintain its chief
executive office in one of the States of the United States.

 

- 100 -



--------------------------------------------------------------------------------

ARTICLE VII

ESTABLISHMENT OF ACCOUNTS; DISTRIBUTIONS; RESERVE FUND

Section 7.01 Trust Accounts; Collections

(a) On or before the Closing Date, the Trust Depositor shall establish the
Collection Account (including two sub-accounts: the Interest Collection Account
and the Principal Collection Account), the Note Distribution Account and the
Reserve Fund, each with and in the name of the Indenture Trustee for the benefit
of the Holders and the Swap Counterparties. The Indenture Trustee, for the
benefit of the Noteholders and the Swap Counterparties, shall establish a
single, segregated trust account in accordance with the provisions of each Swap,
referred to as the “Swap Counterparty Collateral Account.” The Servicer and
Indenture Trustee are hereby required to ensure that each of the Trust Accounts
is established and maintained as an Eligible Deposit Account with a Qualified
Institution. If any institution with which any of the accounts established
pursuant to this Section 7.01(a) are established ceases to be a Qualified
Institution, the Servicer, or if the Servicer fails to do so, the Indenture
Trustee (as the case may be) shall within ten Business Days establish a
replacement account at a Qualified Institution after notice of such event. The
Indenture Trustee and the Servicer shall insure that each Qualified Institution
maintaining an Eligible Deposit Account agrees in writing to comply with all
instructions originated by the Indenture Trustee directing disposition of the
funds in such account without the further consent of the Trust Depositor or
Issuer. The Trust Depositor and the Issuer agree and acknowledge that the
Indenture Trustee is to have “control” (within the meaning of the UCC) of
collateral comprised of “Investment Property” (within the meaning of the UCC)
for all purposes of this Agreement. For all purposes of this Agreement, the
Indenture Trustee’s “jurisdiction” in respect of matters governed by the UCC
shall be the State of Minnesota.

(b) The Servicer shall deposit or cause to be deposited, without deposit into
any intervening account, into the Collection Account not later than two Business
Days following the actual receipt of such remittance by the Servicer, all
Collections on deposit with the Servicer in the form of available funds and all
Collections otherwise received by the Servicer. Collections constituting
Interest Collections shall be deposited in the Interest Collection Account, and
Collections constituting Principal Collections shall be deposited in the
Principal Collection Account.

(c) Notwithstanding Section 7.01(b), the Servicer shall deposit or cause to be
deposited, on the applicable Assignment Date, in immediately available funds
into the Collection Account all Collections received after the applicable
Cut-Off Date and through and including the date two days preceding the
applicable Assignment Date in respect of Loans being transferred to the Issuer
on such date. Such Collections constituting Interest Collections shall be
deposited in the Interest Collection Account, and those constituting Principal
Collections shall be deposited in the Principal Collection Account.

(d) [Reserved].

(e) Notwithstanding Sections 7.01(b) and (c), if (i) the Servicer makes a
deposit into the Collection Account in respect of a Collection of a Loan in the
Loan Pool and such Collection

 

- 101 -



--------------------------------------------------------------------------------

was received by the Servicer in the form of a check that is not honored for any
reason, or (ii) the Servicer makes a mistake with respect to the amount of any
Collection and deposits an amount that is less than or more than the actual
amount of such Collection, the Servicer shall appropriately adjust the amount
subsequently deposited into the Collection Account to reflect such dishonored
check or mistake. Any Scheduled Payment in respect of which a dishonored check
is received shall be deemed not to have been paid.

Section 7.02 Reserve Fund Deposit

On the Closing Date, the Owner Trustee, on behalf of the Issuer, shall deposit
the Reserve Fund Initial Deposit into the Reserve Fund from the net proceeds of
the sale of Securities.

Section 7.03 Trust Account Procedures

(a) If the Servicer so directs in writing, the Indenture Trustee shall accept
such directions as directions of the Issuer and shall invest the amounts in the
Trust Accounts in Qualified Eligible Investments of the type specified in such
written direction that mature or are withdrawable not later than one Business
Day prior to the next succeeding Payment Date, except in the case of investments
of Unused Proceeds, that mature not later than the date that is four months
following the Closing Date. Once such funds are invested, the Indenture Trustee
shall not change the investment of such funds. Funds in the Trust Accounts not
so invested must be insured to the extent permitted by law by the Bank Insurance
Fund or the Savings Association Insurance Fund of the Federal Deposit Insurance
Corporation. Subject to the restrictions herein, the Indenture Trustee may
purchase a Qualified Eligible Investment from itself or an Affiliate. Subject to
the other provisions hereof, the Indenture Trustee shall have sole control over
each such investment and the income thereon, and any certificate or other
instrument evidencing any such investment, if any, shall be delivered directly
to the Indenture Trustee or its agent, together with each document of transfer,
if any, necessary to transfer title to such investment to the Indenture Trustee
in a manner which complies with this Section 7.03. All Investment Earnings on
investments of funds in the Trust Accounts (other than any Swap Counterparty
Collateral Account) shall be deposited in the Collection Account pursuant to
Section 7.01 and distributed on the next Payment Date pursuant to Section 7.05.
The Trust Depositor and the Issuer agree and acknowledge that the Indenture
Trustee is to have “control” (within the meaning of Section 9-104 of the UCC as
enacted in New York) of collateral comprised of “Investment Property” (within
the meaning of Section 9-102 of the UCC as enacted in New York) for all purposes
of this Agreement. For all purposes of this Agreement, the Indenture Trustee’s
“jurisdiction” in respect of matters governed by the UCC shall be the State of
Minnesota. In the absence of timely written direction from the Servicer, the
Indenture Trustee shall invest amounts in the Trust Accounts in Qualified
Eligible Investments of the type specified in clause (vi) of the definition of
Eligible Investments herein.

(b) [Reserved].

(c) On each Determination Date, the Servicer shall instruct the Indenture
Trustee to, and on each Payment Date the Indenture Trustee shall, transfer to
the Note Distribution Account, for distribution as provided in Section 7.05, all
Interest Collections and Principal Collections on deposit in the Collections
Account, all funds on deposit in the Reserve Fund and all Investment Earnings
from the Trust Accounts.

 

- 102 -



--------------------------------------------------------------------------------

(d) During the Pre-Funding Period and the Replenishment Period, the Servicer may
instruct the Indenture Trustee to, and on the related Subsequent Transfer Date
the Indenture Trustee shall, withdraw Principal Collections from the Principal
Collection Account to be applied to the purchase of Additional Loans in
accordance with, and subject to compliance with the requirements set forth in,
Section 2.05.

(e) Prior to the expiration of the Substitution Period, the Servicer may
instruct the Indenture Trustee to, and on the related Subsequent Transfer Date
the Indenture Trustee shall, withdraw funds from the Principal Collection
Account to be applied to the acquisition of one or more Substitute Loans as
contemplated by Section 2.04(a), to the extent of funds deposited by the
Originator for such purpose.

Section 7.04 Holder Distributions

(a) Each Holder as of the related Record Date shall be paid on the next
succeeding Payment Date by check mailed to such Holder at the address for such
Holder appearing on the Note Register or Certificate Register, as the case may
be, or by wire transfer if such Holder provides written instructions to the
Indenture Trustee, or Owner Trustee, respectively, at least ten days prior to
such Payment Date.

(b) The Indenture Trustee shall serve as the Paying Agent hereunder and shall
make the payments to the Holders required hereunder. The Indenture Trustee
hereby agrees that all amounts held by it for payment hereunder will be held in
trust for the benefit of the Holders.

Section 7.05 Allocations and Distributions

(a) On each Determination Date, the Servicer shall instruct the Indenture
Trustee in writing to withdraw, and on the related Payment Date the Indenture
Trustee shall withdraw, from the Note Distribution Account the sum of (i) all
Interest Collections and (ii) all amounts from the Reserve Fund, to the extent
there are sufficient funds, to distribute to the following parties in the
following order of priority:

First, pro rata, based on the amounts owed to such Persons under this clause
First, to the Swap Counterparties, any Net Trust Swap Payments for the current
and any prior Payment Dates owing to the Swap Counterparties under the Interest
Rate Swaps (other than Swap Breakage Costs) together with interest accrued
thereon; provided that following the occurrence of an Event of Default, Swap
Breakage Costs shall be payable pursuant to this clause First in an amount not
to exceed $500,000 in the aggregate, together with interest accrued thereon;

Second, pro rata to each Person entitled to such payment, based on the amounts
payable under this clause Second, Administrative Expenses, subject to the
limitations set forth in the definition thereof;

 

- 103 -



--------------------------------------------------------------------------------

Third, to the Servicer, from Interest Collections received from the specific
Loans for which such Servicer Advances were made, reimbursement for the amount
of such Servicer Advances relating to interest on such Loans;

Fourth, to the Servicer an amount equal to the quarterly Servicing Fee, together
with any amounts in respect of the Servicing Fee that were due in respect of
prior Collection Periods that remain unpaid;

Fifth, to the Class A Noteholders, the Class A Interest Amount for the related
Interest Accrual Period and any Class A Interest Shortfall;

Sixth, to the Class B Noteholders, the Class B Interest Amount for the related
Interest Accrual Period and any Class B Interest Shortfall;

Seventh, to the Class C Noteholders, the Class C Interest Amount for the related
Interest Accrual Period and any Class C Interest Shortfall;

Eighth, to the Class D Noteholders, the Class D Interest Amount for the related
Interest Accrual Period and any Class D Interest Shortfall;

Ninth, (i) prior to the occurrence of an Event of Default, an amount equal to
the Additional Principal Amount, to be paid as follows:

(1) to the Class A Noteholders until the Outstanding Principal Balance of the
Class A Notes is reduced to zero;

(2) to the Class B Noteholders, the Class B Accrued Payable, if any;

(3) to the Class B Noteholders until the Outstanding Principal Balance of the
Class B Notes is reduced to zero;

(4) to the Class C Noteholders, the Class C Accrued Payable, if any;

(5) to the Class C Noteholders until the Outstanding Principal Balance of the
Class C Notes is reduced to zero;

(6) to the Class D Noteholders, the Class D Accrued Payable, if any;

(7) to the Class D Noteholders until the Outstanding Principal Balance of the
Class D Notes is reduced to zero; and

(ii) following the occurrence of an Event of Default, the Interest Distributable
Amount will be treated as funds available for principal distributions and will
be distributed pursuant to Section 7.05(c);

Tenth, to the Reserve Fund an amount, if any, which, when so deposited, causes
the balance of the Reserve Fund to equal the Required Reserve Amount;

 

- 104 -



--------------------------------------------------------------------------------

Eleventh, to the extent not paid by the Originator, any amounts due in respect
of listing, the Offered Notes on the Irish Stock Exchange;

Twelfth, to the Servicer, reimbursement for the amount of any Servicer Advances
relating to interest on Loans, to the extent not reimbursed pursuant to clause
Third above;

Thirteenth, pro rata, based on the amounts owed to such Persons under this
clause Thirteenth, to the Swap Counterparties, any unpaid Swap Breakage Costs
together with interest accrued thereon;

Fourteenth, pro rata, based on the amounts owed to such Persons under this
clause Fourteenth, to the Indenture Trustee, the Backup Servicer and the Owner
Trustee, to the extent not paid pursuant to clause Second due to the limitations
set forth therein, amounts owed to such parties for fees and expenses and other
amounts, including such amounts related to indemnification and, to a Successor
Servicer, any Additional Servicing Fee; and

Fifteenth, to the Owner Trustee for payment to the Certificateholder, any
remaining amounts.

(b) On each Determination Date which is a Pro Rata Payment Date, the Servicer
shall instruct the Indenture Trustee in writing to withdraw, and on the Payment
Date the Indenture Trustee shall withdraw, from the Note Distribution Account
all Principal Collections and funds remaining on deposit therein, to the extent
there are sufficient funds, to distribute to the following parties in the
following order of priority:

First, to the Servicer, from Principal Collections received from the specific
Loans for which Servicer Advances were made, reimbursement for the amount of
such Servicer Advances relating to the principal on such Loans;

Second, during the Pre-Funding Period and the Replenishment Period, all
remaining Principal Collections shall be deposited to the Principal Collection
Account to be used to purchase Additional Loans; provided that no Principal
Collections constituting the Special Redemption Amount shall be deposited to the
Principal Collection Account pursuant to this clause Second;

Third, after the Replenishment Period (or in the case of the Special Redemption
Amount, on any Payment Date), to the Class A Noteholders, the Class B
Noteholders, the Class C Noteholders, the Class D Noteholders and the Class E
Noteholder, pro rata until the Outstanding Principal Balance of each such Class
of Notes is reduced to zero;

Fourth, to the Servicer, reimbursement for the amount of any Servicer Advances
relating to principal (and, after the occurrence of an Event of Default,
interest) on the Loans, to the extent not previously reimbursed;

Fifth, to the Servicer, an amount equal to its accrued and unpaid quarterly
Servicing Fee, to the extent not previously paid;

 

- 105 -



--------------------------------------------------------------------------------

Sixth, pro rata, based on the amounts owed to such Persons under this clause
Sixth, to the Swap Counterparties, any unpaid Swap Breakage Costs together with
interest accrued thereon;

Seventh, pro rata, based on the amounts owed to such Persons under this clause
Seventh, to the Indenture Trustee, the Backup Servicer and the Owner Trustee, to
the extent not previously paid, amounts owed to such parties for fees and
expenses and other amounts, including such amounts related to indemnification
and, to a Successor Servicer, any Additional Servicing Fee;

Eighth, to the extent not paid by the Originator, any amounts due in respect of
the listing of the Offered Notes on the Irish Stock Exchange; and

Ninth, to the Owner Trustee for payment to the Certificateholder, any remaining
amounts.

With respect to pro rata payments of principal of the Notes as described in
Section 7.05(b), payments shall be made pro rata to the Classes of Notes then
Outstanding based on the respective original Outstanding Principal Balances of
such Classes of Notes with respect to which such payments are made. If on any
Pro Rata Payment Date the Outstanding Principal Balance of any Class of Notes
shall be reduced to zero after application of any payments in respect of
principal on such Payment Date, the amount remaining for distribution in respect
of principal on such date shall be distributed pro rata to the Classes of Notes
which then have Outstanding Principal Balances based on the respective original
principal amounts of such Classes of Notes.

(c) On each Determination Date relating to a Sequential Payment Date, the
Servicer shall instruct the Indenture Trustee in writing to withdraw, and on the
Payment Date the Indenture Trustee shall withdraw, from the Note Distribution
Account all Principal Collections and funds remaining on deposit therein, to the
extent there are sufficient funds, to distribute to the following parties in the
following order of priority:

First, to the Servicer, from Principal Collections received from the specific
Loans for which Servicer Advances were made, reimbursement for the amount of
such Servicer Advances relating to the principal on such Loans;

Second, to the Class A Noteholders, an amount equal to any unpaid Class A
Interest Amount for the related Interest Accrual Period and any unpaid Class A
Interest Shortfall;

Third, to the Class A Noteholders, until the Outstanding Principal Balance of
the Class A Notes equals zero;

Fourth, to the Class B Noteholders, first, an amount equal to any Class B
Interest Amount for the related Interest Accrual Period and any unpaid Class B
Interest Shortfall, and second, the Class B Accrued Payable, in each case to the
extent not previously paid;

Fifth, to the Class B Noteholders, until the Outstanding Principal Balance of
the Class B Notes equals zero;

 

- 106 -



--------------------------------------------------------------------------------

Sixth, to the Class C Noteholders, first, an amount equal to any Class C
Interest Amount for the related Interest Accrual Period and any unpaid Class C
Interest Shortfall, and second, the Class C Accrued Payable, in each case to the
extent not previously paid;

Seventh, to the Class C Noteholders, until the Outstanding Principal Balance of
the Class C Notes equals zero;

Eighth, to the Class D Noteholders, first, an amount equal to any Class D
Interest Amount for the related Interest Accrual Period and any unpaid Class D
Interest Shortfall, and second, the Class D Accrued Payable, in each case to the
extent not previously paid;

Ninth, to the Class D Noteholders, until the Outstanding Principal Balance of
the Class D Notes equals zero;

Tenth, to the Servicer, reimbursement for the amount of any Servicer Advances
relating to principal (and, after the occurrence of an Event of Default,
interest) on the Loans, to the extent not previously reimbursed;

Eleventh, to the Servicer, an amount equal to its accrued and unpaid quarterly
Servicing Fee, to the extent not previously paid;

Twelfth, pro rata, based on the amounts owed to such Persons under this clause
Twelfth, to the Swap Counterparties, any unpaid Swap Breakage Costs together
with interest accrued thereon;

Thirteenth, pro rata, based on the amounts owed to such Persons under this
clause Thirteenth, to the Indenture Trustee, the Backup Servicer and the Owner
Trustee, to the extent not previously paid, amounts owed to such parties for
fees and expenses and other amounts, including such amounts related to
indemnification and, to a Successor Servicer, any Additional Servicing Fee;

Fourteenth, to the extent not paid by the Originator, any amounts due in respect
of the listing of the Offered Notes on the Irish Stock Exchange;

Fifteenth, to the Holder of the Class E Note until the Outstanding Principal
Balance of the Class E Note is reduced to zero; and

Sixteenth, to the Owner Trustee for payment to the Certificateholder, any
remaining amounts.

(d) If on any Payment Date, the aggregate amounts on deposit in the Collection
Account and the Reserve Fund are greater than or equal to the sum of (i) the
Aggregate Outstanding Principal Balance, (ii) the interest accrued thereon,
(iii) any accrued and unpaid Servicing Fee, (iv) unreimbursed Servicer Advances
and (v) amounts owed to the Swap Counterparties, including Swap Breakage Costs,
the Indenture Trustee, the Backup Servicer and the Owner Trustee, the amounts on
deposit in the Reserve Fund will be deposited in the Collection Account and all
such amounts on deposit shall be used to redeem the Notes in full. The
redemption price will be equal to the unpaid principal amount of the Notes plus
accrued and

 

- 107 -



--------------------------------------------------------------------------------

unpaid interest through the date of redemption. It shall be a condition
precedent to such redemption that all Swap Transactions then outstanding under
any Swaps then in effect shall be terminated and all amounts payable to the Swap
Counterparties, including Swap Breakage Costs, upon such termination shall be
paid in full.

Section 7.06 Determination of LIBOR

(a) The Indenture Trustee will determine the interest rate for each Interest
Accrual Period by determining the rate for deposits in U.S. Dollars for a period
of three months (the “Three-Month Index Maturity”) which appears on Telerate
Page 3750 as of 11:00 a.m., London time, on the day that is two London Banking
Days preceding (i) in the case of the first Interest Accrual Period, the Closing
Date, and (ii) in the case of each subsequent Interest Period, the first day of
such Interest Accrual Period (“LIBOR”). If the Three-Month Index Maturity does
not appear on Telerate Page 3750 at such time, the rate for that Interest
Accrual Period will be determined as if the parties had specified
“USD-LIBOR-Reference Banks” as the applicable rate. “USD-LIBOR-Reference Banks”
means that the interest rate for an Interest Accrual Period will be determined
on the basis of the rates at which deposits in U.S. Dollars are offered by the
Reference Banks at approximately 11:00 a.m., London time, on the day that is two
London Banking Days preceding the beginning of that Interest Accrual Period to
prime banks in the London interbank market for the Three-Month Index Maturity
commencing on the beginning of that Interest Accrual Period and in a
Representative Amount. The Indenture Trustee will request the principal London
office of each of the Reference Banks to provide a quotation of its rate. If at
least two such quotations are provided, the rate for that Interest Accrual
Period will be the arithmetic mean of the quotations. If fewer than two
quotations are provided as requested, the rate for that Interest Accrual Period
will be the arithmetic mean of the rates quoted by major banks in New York City,
selected by the Indenture Trustee, at approximately 11:00 a.m., New York City
time, on the beginning of that Interest Accrual Period for loans in U.S. Dollars
to leading European banks for the Three-Month Index Maturity commencing at the
beginning of that Interest Accrual Period and in a Representative Amount.

(b) With respect to an Interest Accrual Period having a designated maturity
other than three months, LIBOR shall be determined through the use of a
straight-line interpolation by reference to two rates calculated in accordance
with Section 7.06(a), one of which shall be determined as if the maturity of the
U.S. Dollar deposits referred to therein were the period of time for which rates
are available next shorter than such Interest Accrual Period, and the other of
which shall be determined as if the maturity were the period of time for which
rates are available next longer than such Interest Accrual Period.

(c) The establishment of LIBOR by the Indenture Trustee and the Indenture
Trustee’s subsequent calculation of the rates of interest applicable to the
Notes, in the absence of manifest error, will be final and binding.

 

- 108 -



--------------------------------------------------------------------------------

ARTICLE VIII

SERVICER DEFAULT; SERVICER TRANSFER

Section 8.01 Servicer Default

“Servicer Default” means the occurrence of any of the following:

(a) any failure by the Servicer to make any payment, transfer or deposit, or to
give any instructions, notice or report to the Owner Trustee or the Indenture
Trustee pursuant to this Agreement on or before the date occurring two Business
Days after the date such payment, transfer or deposit, or such instruction,
notice or report, is required to be made or given, as the case may be, under the
terms of this Agreement;

(b) any failure on the part of the Servicer duly to observe or perform any other
covenants or agreements of the Servicer set forth in this Agreement that has a
material adverse effect on the Noteholders or the Swap Counterparties, which
continues unremedied for a period of 30 days after the first to occur of (i) the
date on which written notice of such failure requiring the same to be remedied
shall have been given to the Servicer by the Indenture Trustee, or to the
Servicer and the Indenture Trustee by the Noteholders, or the Indenture Trustee
on behalf of such Noteholders aggregating not less than 25% of the Outstanding
Principal Balance of any Class adversely affected thereby and (ii) the date on
which the Servicer becomes aware thereof;

(c) any representation, warranty or certification made by the Servicer in this
Agreement or in any certificate delivered pursuant to this Agreement shall prove
to have been incorrect when made, which has a material adverse effect on the
Noteholders or the Swap Counterparties and which continues to be incorrect in
any material respect for a period of 30 days after the first to occur of (i) the
date on which written notice of such incorrectness requiring the same to be
remedied shall have been given to the Servicer and the Owner Trustee by the
Indenture Trustee, or to the Servicer, the Owner Trustee and the Indenture
Trustee by Noteholders, or by the Indenture Trustee on behalf of Noteholders
aggregating not less than 25% of the Outstanding Principal Balance of any Class
adversely affected thereby and (ii) the date on which the Servicer becomes aware
thereof;

(d) an Insolvency Event shall occur with respect to the Servicer;

(e) the Servicer shall fail in any material respect to service the Loans in
accordance with the Credit and Collection Policy; or

(f) the Servicer alters or amends the Credit and Collection Policy in a manner
that has a material adverse effect on the Noteholders or the Swap
Counterparties.

Notwithstanding the foregoing, a delay in or failure of performance referred to
under clause (a) above for a period of five Business Days or referred to under
clause (b) or (c) for a period of 60 days (in addition to any period provided in
clause (a), (b) or (c)) shall not constitute a Servicer Default until the
expiration of such additional five Business Days or 60 days, respectively, if
such delay or failure could not be prevented by the exercise of reasonable
diligence by the Servicer and such delay or failure was caused by an act of God
or other events

 

- 109 -



--------------------------------------------------------------------------------

beyond the Servicer’s control. Upon the occurrence of any such event, the
Servicer shall not be relieved from using its best efforts to perform its
obligations in a timely manner in accordance with the terms of this Agreement
and the Servicer shall provide the Owner Trustee, the Indenture Trustee, the
Trust Depositor and each Swap Counterparty prompt notice of such failure or
delay by it, together with a description of its efforts to so perform its
obligations. The Servicer shall immediately notify the Indenture Trustee, the
Rating Agencies and each Swap Counterparty in writing of any Servicer Default.

Section 8.02 Servicer Transfer

(a) If a Servicer Default has occurred and is continuing, (x) the Required
Holders, or (y) the Indenture Trustee, may, by written notice (a “Termination
Notice”) delivered to the parties hereto and the Rating Agencies, terminate all
(but not less than all) of the Servicer’s management, administrative, servicing,
custodial and collection functions.

(b) Upon delivery of the notice required by Section 8.02(a) (or, if later, on a
date designated therein), and on the date that a successor Servicer shall have
been appointed pursuant to Section 8.03 (such appointment being herein called a
“Servicer Transfer”), all rights, benefits, fees, indemnities, authority and
power of the Servicer under this Agreement, whether with respect to the Loans,
the Loan Files or otherwise, shall pass to and be vested in such successor (the
“Successor Servicer”) pursuant to and under this Section 8.02; and, without
limitation, the Successor Servicer is authorized and empowered to execute and
deliver on behalf of the Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do any and all acts or things necessary
or appropriate to effect the purposes of such notice of termination. The
Servicer agrees to cooperate with the Successor Servicer in effecting the
termination of the responsibilities and rights of the Servicer hereunder,
including, without limitation, the transfer to the Successor Servicer for
administration by it of all cash amounts which shall at the time be held by the
Servicer for deposit, or have been deposited by the Servicer, in the Collection
Account, or for its own account in connection with its services hereafter or
thereafter received with respect to the Loans. The Servicer shall transfer to
the Successor Servicer (i) all records held by the Servicer relating to the
Loans in such electronic form as the Successor Servicer may reasonably request
and (ii) any Loan Files in the Servicer’s possession. In addition, the Servicer
shall permit access to its premises (including all computer records and
programs) to the Successor Servicer or its designee, and shall pay the
reasonable transition expenses of the Successor Servicer. Upon a Servicer
Transfer, the Successor Servicer shall also be entitled to receive the Servicing
Fee for performing the obligations of the Servicer.

Section 8.03 Appointment of Successor Servicer; Reconveyance; Successor Servicer
to Act

(a) Upon delivery of the notice required by Section 8.02(a) (or, if later, on a
date designated therein), the Servicer shall continue to perform all servicing
functions under this Agreement until the date specified in the Termination
Notice or, if no such date is specified, until a date mutually agreed by the
Servicer and the Indenture Trustee. The Indenture Trustee shall as promptly as
possible after the giving of or receipt of a Termination Notice, appoint a
Successor Servicer (which shall be the Backup Servicer, in accordance with
Section 5.22(c)), and such Successor Servicer shall accept its appointment by a
written assumption in a form acceptable to

 

- 110 -



--------------------------------------------------------------------------------

the Indenture Trustee and Owner Trustee and a copy of such written assumption
shall be provided promptly to Moody’s. If within 60 days of delivery of a
Termination Notice the Backup Servicer does not accept appointment as the
Successor Servicer, the Indenture Trustee is unable to obtain any bids from
eligible servicers and the Servicer shall have yet to cure the Servicer Default,
then the Indenture Trustee shall offer the Trust Depositor, and the Trust
Depositor shall offer the Originator, the right to accept retransfer of all the
Loan Assets, and such parties may accept retransfer of such Loan Assets in
consideration of the Trust Depositor’s delivery to the Collection Account on or
prior to the next upcoming Payment Date of a sum equal to the Aggregate
Outstanding Principal Balance of all Securities (other than the Certificate)
then outstanding, together with accrued and unpaid interest thereon through such
date of deposit and all other amounts due and owing to any Person under the
Transaction Documents, including amounts owing to each Swap Counterparty,
including Swap Breakage Costs, it being a condition precedent to such retransfer
that all Swap Transactions then outstanding under any Swaps then in effect shall
be terminated and all amounts payable to the Swap Counterparties, including Swap
Breakage Costs, upon such termination shall be paid in full; provided that, the
Indenture Trustee, if so directed by the Required Holders in writing, need not
accept and effect such reconveyance in the absence of evidence (which may
include valuations of an investment bank or similar entity) reasonably
acceptable to such Trustee or Required Holders that such retransfer would not
constitute a fraudulent conveyance of the Trust Depositor or the Originator.

(b) In the event that a Successor Servicer has not been appointed and has not
accepted its appointment at the time when the then Servicer has ceased to act as
Servicer, the Indenture Trustee, without further action, shall automatically be
appointed the Successor Servicer. Notwithstanding the foregoing, if the
Indenture Trustee is legally unable or prohibited from so acting, it shall
petition a court of competent jurisdiction to appoint any established financial
institution having a net worth of at least $200,000,000 and whose regular
business includes the servicing of loans similar to the Loans as the Successor
Servicer hereunder. On or after a Servicer Transfer, the Successor Servicer
shall be the successor in all respects to the Servicer in its capacity as
servicer under this Agreement and the transactions set forth or provided for
herein and shall be subject to all the responsibilities, duties and liabilities
relating thereto placed on the Servicer by the terms and provisions hereof, and
the terminated Servicer shall be relieved of such responsibilities, duties and
liabilities arising after such Servicer Transfer; provided that (i) the
Successor Servicer will not assume any obligations of the Servicer described in
Section 8.02, (ii) the Successor Servicer shall not be liable for any acts or
omissions of the Servicer occurring prior to such Servicer Transfer or for any
breach by the Servicer of any of its representations and warranties contained
herein or in any related document or agreement and (iii) the terminated Servicer
shall not be liable for any acts or omission of any Successor Servicer occurring
on and after such Servicer Transfer or for any breach by any Successor Servicer
of any of its representations and warranties contained herein or in any related
document or agreement. As compensation therefor, the Successor Servicer shall be
entitled to receive reasonable compensation equal to the quarterly Servicing
Fee. Notwithstanding anything else herein to the contrary, in no event shall the
Indenture Trustee or the Backup Servicer be liable for any Servicing Fee or for
any differential in the amount of the servicing fee paid hereunder and the
amount necessary to induce any Successor Servicer to act as Successor Servicer
under this Agreement and the transactions set forth or provided for herein. The
Owner Trustee, Holders and the Indenture Trustee and such successor shall take
such action, consistent with this Agreement, as shall be necessary to effectuate
any such succession. To the extent the terminated

 

- 111 -



--------------------------------------------------------------------------------

Servicer has made Servicer Advances, it shall be entitled to reimbursement of
the same notwithstanding its termination hereunder, in accordance with the
Priority of Payments, to the same extent as if it had continued to service the
Loans hereunder.

Section 8.04 Notification to Holders and Swap Counterparties

(a) Promptly following the occurrence of any Servicer Default, the Servicer
shall give written notice thereof to the Trustees, the Trust Depositor and each
Rating Agency at the addresses described in Section 13.04 hereof, to each Swap
Counterparty at its address as set forth in the applicable Swap, and to the
Holders at their respective addresses appearing on the Note Register and the
Certificate Register, respectively.

(b) Within ten days following any termination of a Servicer or appointment of a
Successor Servicer pursuant to this Article VIII, the Indenture Trustee shall
give written notice thereof to each Rating Agency and the Trust Depositor at the
addresses described in Section 13.04 hereof, to each Swap Counterparty at its
address as set forth in the applicable Swap and to the Holders at their
respective addresses appearing on the Note Register and the Certificate
Register, respectively.

Section 8.05 Effect of Transfer

(a) After a Servicer Transfer, the terminated Servicer shall have no further
obligations with respect to the management, administration, servicing, custody
or collection of the Loans and the Successor Servicer appointed pursuant to
Section 8.03 shall have all of such obligations, except that the terminated
Servicer will transmit or cause to be transmitted directly to the Successor
Servicer for its own account, promptly on receipt and in the same form in which
received, any amounts (properly endorsed where required for the Successor
Servicer to collect them) received as payments upon or otherwise in connection
with the Loans.

(b) A Servicer Transfer shall not affect the rights and duties of the parties
hereunder (including but not limited to the indemnities of the Servicer) other
than those relating to the management, administration, servicing, custody or
collection of the Loans.

Section 8.06 Database File

Upon reasonable request by the Indenture Trustee or the Backup Servicer, the
Servicer will provide the Successor Servicer with a magnetic tape containing the
database file for each Loan (a) as of the applicable Cut-Off Date,
(b) thereafter, as of the last day of the preceding Collection Period and on the
Determination Date prior to a Servicer Default and (c) on and as of the Business
Day before the actual commencement of servicing functions by the Successor
Servicer following the occurrence of a Servicer Default.

Section 8.07 Successor Servicer Indemnification

The original Servicer shall defend, indemnify and hold the Successor Servicer
and any officers, directors, employees or agents of the Successor Servicer
harmless against any and all claims, losses, penalties, fines, forfeitures,
legal fees and related costs, judgments and any other costs, fees, and expenses
that the Successor Servicer may sustain in connection with the claims

 

- 112 -



--------------------------------------------------------------------------------

asserted at any time by third parties against the Successor Servicer which
result from (i) any willful or grossly negligent act taken or omission by the
Servicer or (ii) a breach of any representations of the Servicer in Section 3.07
hereof. The indemnification provided by this Section 8.07 shall survive the
termination of this Agreement and the removal or resignation of the Successor
Servicer.

Section 8.08 Responsibilities of the Successor Servicer

(a) The Successor Servicer will not be responsible for delays attributable to
the Servicer’s failure to deliver information, defects in the information
supplied by the Servicer or other circumstances beyond the control of the
Successor Servicer.

(b) The Successor Servicer will make arrangements with the Servicer for the
prompt and safe transfer of, and the Servicer shall provide to the Successor
Servicer, all necessary servicing files and records, including (as deemed
necessary by the Successor Servicer at such time): (i) microfiche loan
documentation, (ii) servicing system tapes, (iii) Loan payment history,
(iv) collections history and (v) the trial balances, as of the close of business
on the day immediately preceding conversion to the Successor Servicer,
reflecting all applicable Loan information. The current Servicer shall be
obligated to pay the costs associated with the transfer of the servicing files
and records to the Successor Servicer.

(c) The Successor Servicer shall have no responsibility and shall not be in
default hereunder nor incur any liability for any failure, error, malfunction or
any delay in carrying out any of its duties under this Agreement if any such
failure or delay results from the Successor Servicer acting in accordance with
information prepared or supplied by a Person other than the Successor Servicer
or the failure of any such Person to prepare or provide such information. The
Successor Servicer shall have no responsibility, shall not be in default and
shall incur no liability (i) for any act or failure to act by any third party,
including the Servicer, the Trust Depositor or the Trustees or for any
inaccuracy or omission in a notice or communication received by the Successor
Servicer from any third party or (ii) which is due to or results from the
invalidity, unenforceability of any Loan under Requirements of Law or the breach
or the inaccuracy of any representation or warranty made with respect to any
Loan.

(d) If the Indenture Trustee or any other Successor Servicer assumes the role of
Successor Servicer hereunder, such Successor Servicer shall be entitled to the
benefits of (and subject to the provisions of) Section 5.05 concerning
delegation of duties to subservicers.

Section 8.09 Rating Agency Condition for Servicer Transfer

Notwithstanding the foregoing provisions relating to a Servicer Transfer, no
Servicer Transfer shall be effective hereunder unless prior written notice
thereof shall have been given to the Rating Agencies, and the Rating Agency
Condition shall have been satisfied with respect thereto.

 

- 113 -



--------------------------------------------------------------------------------

ARTICLE IX

REPORTS

Section 9.01 Quarterly Reports; Compliance with Portfolio Criteria

(a) With respect to each Payment Date and the related Collection Period, the
Servicer will provide to each Trustee, the Backup Servicer, each Rating Agency
and the Initial Purchasers on the related Determination Date, in hard copy and
in an agreed upon electronic format, a quarterly statement (a “Quarterly
Report”) substantially in the form of Exhibit H hereto, which shall include
reporting with respect to the Portfolio Criteria as applicable, as prepared by
the Indenture Trustee. On each Payment Date, the Indenture Trustee will forward
or make available to each Noteholder and each Swap Counterparty a copy of the
Quarterly Report.

(b) Following the Effective Date, the Servicer will determine and report to the
Indenture Trustee the extent of compliance of the Initial Loans with the
Portfolio Criteria as of the Effective Date.

Section 9.02 Officer’s Certificate

Each Quarterly Report delivered pursuant to Section 9.01 shall be accompanied by
a certificate of a Servicing Officer certifying the accuracy of the Quarterly
Report and that no Servicer Default or event that with notice or lapse of time
or both would become a Servicer Default has occurred, or if such event has
occurred and is continuing, specifying the event and its status.

Section 9.03 Other Data

(a) The Servicer shall, upon the request of any Trustee, the Backup Servicer or
any Rating Agency, furnish such Trustee, Rating Agency or the Backup Servicer,
as the case may be, such underlying data used to generate a Quarterly Report as
may be reasonably requested. The Servicer will also forward to the Indenture
Trustee, the Owner Trustee, each Swap Counterparty, each Rating Agency and the
Initial Purchasers (a) within 60 days after each calendar quarter (except the
fourth calendar quarter), commencing with the quarter ending September 30, 2006,
the unaudited quarterly financial statement of the Servicer and (b) within 90
days after each fiscal year of the Servicer, commencing with the fiscal year
ending December 31, 2006, the audited annual financial statement of the
Servicer, together with the related report of the independent accountants to the
Servicer. On the Payment Date following the receipt of each such financial
statements and report, the Indenture Trustee will forward to each Noteholder of
record a copy of such financial statements and report.

(b) The Servicer will forward to Moody’s and S&P within 30 days after receipt by
the Servicer, copies of all financial statements of Obligors then received by
the Servicer with respect to the prior fiscal year of each Obligor.

(c) The Servicer will forward to Moody’s and S&P promptly upon request any
additional financial information in the Servicer’s possession or reasonably
obtainable by the Servicer as Moody’s and S&P shall reasonably request with
respect to an Obligor as to which any Scheduled Payment is past due for at least
10 days.

 

- 114 -



--------------------------------------------------------------------------------

(d) Upon any Loan becoming Delinquent, and without any request therefore by
Moody’s and S&P, and promptly after receipt thereof by the Servicer, the
Servicer will forward to Moody’s and S&P updated financial information with
respect to the related Obligor.

(e) The Servicer will provide to the Rating Agencies such financial information,
documents and other materials in the Servicer’s possession or reasonably
obtainable by the Servicer as the Rating Agencies shall reasonably request in
connection with any annual review and/or re-grading of the Loans and the related
Obligors which the Rating Agencies may undertake.

(f) The Servicer will provide to each of (i) S&P, (ii) Moody’s and (iii) the
Indenture Trustee, contemporaneously with the delivery of the Quarterly Report,
an Additional Loan Information Schedule.

Section 9.04 Annual Report of Accountants

(a) The Servicer shall cause a firm of nationally recognized independent
certified public accountants (the “Independent Accountants”), who may also
render other services to the Servicer or its Affiliates (but, for the avoidance
of doubt, such accountants need not provide any audit or other services to the
Servicer or its Affiliates in order to qualify to provide the report described
herein), to deliver to the Indenture Trustee, the Owner Trustee, each Swap
Counterparty, the Backup Servicer and each Rating Agency, on or before March 31
(90 days after the end of the Servicer’s fiscal year) of each year, beginning on
March 31, 2008, a report addressed to the Board of Directors of the Servicer,
the Indenture Trustee and the Owner Trustee indicating that the Independent
Accountant has performed certain procedures as agreed by the Servicer, the
Indenture Trustee (subject to the provisions of this Section 9.04(a)) and the
Owner Trustee, whereby the Independent Accountant will obtain the Quarterly
Report for two Collection Periods with respect to the 12 months ended the
immediately preceding December 31 and, for each Quarterly Report, the
Independent Accountant will agree certain amounts in the Quarterly Report to the
Servicer’s computer, accounting and other reports, which will include in such
report any amounts which were not in agreement. In the event such firm of
Independent Accountants requires the Indenture Trustee to agree to the
procedures performed by such firm of Independent Accountants, the Servicer shall
direct the Indenture Trustee in writing to so agree; it being understood and
agreed that the Indenture Trustee will deliver such letter of agreement in
conclusive reliance upon the direction of the Servicer, and the Indenture
Trustee will not make any independent inquiry or investigation as to, and shall
have no obligation or liability in respect of, the sufficiency, validity or
correctness of such procedures.

(b) The Independent Accountant’s report shall also indicate that the firm is
independent of the Servicer within the meaning of the Code of Professional
Ethics of the American Institute of Certified Public Accountants.

 

- 115 -



--------------------------------------------------------------------------------

Section 9.05 Annual Statement of Compliance from Servicer; Obligor Financial
Statements

(a) The Servicer will deliver to the Trustees, each Swap Counterparty and each
of the Rating Agencies, within 90 days of the end of each fiscal year commencing
with the year ending December 31, 2007, an Officer’s Certificate stating that
(i) a review of the activities of the Servicer during the prior calendar year
and of its performance under this Agreement was made under the supervision of
the officer signing such certificate and (ii) to such officer’s knowledge, based
on such review, the Servicer has fully performed or caused to be performed in
all material respects all its obligations under this Agreement and no Servicer
Default has occurred or is continuing, or, if there has been a Servicer Default,
specifying each such default known to such officer and the nature and status
thereof and the steps being taken or necessary to be taken to remedy such event.
Any Holder may obtain a copy of such certificate by a request in writing to the
Indenture Trustee, with respect to any Noteholder, or the Owner Trustee, with
respect to any Certificateholder.

(b) The initial Servicer shall also provide to each Rating Agency the most
recently available annual financial statements for each Obligor of a Loan
included in the Loan Pool as promptly as practicable after the end of the fiscal
year of such obligor, until such time as the related Loan has been paid in full
or is no longer part of the Loan Pool. The Servicer shall provide to Fitch
summaries of each Additional Loan prior to its inclusion in the Loan Pool.

Section 9.06 Annual Summary Statement

Within 90 days of the end of each fiscal year, commencing December 31, 2007, the
Servicer shall prepare and provide to each Trustee, each Swap Counterparty and
each Rating Agency a cumulative summary of the information required to be
included in the Quarterly Reports for the Collection Periods ending during the
immediately preceding calendar year.

Section 9.07 Reports of Foreclosure and Abandonment of Mortgaged Property

Each year the Servicer shall make the reports of foreclosures and abandonment of
any mortgaged property included in the Collateral as and to the extent required
by § 6050J of the Code. Promptly after filing any such report with the Code, the
Servicer shall provide the Indenture Trustee with an Officer’s Certificate
certifying that such report has been filed.

Section 9.08 Notices

(a) The Servicer shall furnish to the Indenture Trustee and each Swap
Counterparty (i) promptly, copies of any material and adverse notices
(including, without limitation, notices of defaults, breaches, potential
defaults or potential breaches) given to or received from its other lenders and
(ii) immediately, notice of the occurrence of any Event of Default or Servicer
Default or of any situation which the Servicer reasonably expects to develop
into an Event of Default or Servicer Default.

(b) The Servicer also agrees to make available on a reasonable basis to any
Noteholder or Swap Counterparty a knowledgeable financial or accounting officer
for the purpose of answering reasonable questions respecting recent developments
affecting the Servicer

 

- 116 -



--------------------------------------------------------------------------------

or the financial statements of the Servicer and to permit any Noteholder or Swap
Counterparty, at such Holder’s or Swap Counterparty’s sole cost and expense,
upon reasonable advance notice and subject to reasonable confidentiality
restrictions, to inspect the Servicer’s servicing facilities during normal
business hours and in a manner that does not unreasonably interfere with the
Servicer’s normal operations or customer or employee relations for the purpose
of satisfying such Holder or Swap Counterparty that the Servicer has the ability
to service the Loans in accordance with this Agreement.

ARTICLE X

TERMINATION

Section 10.01 Optional Repurchase and Refinancing of Notes

(a) Optional Repurchase.

(i) At any time during the Call Period, the Holder of the Class E Note shall
have the option to direct the Issuer to repurchase for the Repurchase Price the
Offered Notes then Outstanding, on any Payment Date after the date on which the
Holder of the Class E Note provides notice of its election to cause the
repurchase of the Notes pursuant to the Indenture and the other Transaction
Documents. To exercise such option, the Holder of the Class E Note shall cause
the Issuer to deposit in the Note Distribution Account, on or prior to the
Payment Date upon which such Repurchase is to occur, an amount equal to the
Repurchase Price, and such repurchase shall otherwise comply with the
requirements of Section 10.02 of the Indenture.

(ii) Notice of any repurchase pursuant to Section 10.01(a)(i) shall be given by
the Holder of the Class E Note to the Issuer, the Indenture Trustee and the
Rating Agencies.

(iii) Following the satisfaction and discharge of the Indenture, the payment in
full of the principal of and interest on the Notes, the termination of all Swap
Transactions then outstanding under all Swap Agreements then in effect and the
payment in full of all amounts, including Swap Breakage Costs, payable to such
Swap Counterparties upon such terminations, the Certificateholders will succeed
to the rights of the Noteholders hereunder and the Owner Trustee will succeed to
the rights of the Indenture Trustee pursuant to this Agreement.

(b) Optional Refinancing.

(i) On any Payment Date following the end of the Replenishment Period, the
Holder of the Class E Note may cause the Issuer to effect a Refinancing of the
Offered Notes. The Holder of the Class E Note may cause a refinancing and
prepayment of the Offered Notes in whole but not in part by directing the Issuer
(with a copy of such direction to the Indenture Trustee and the Servicer) to
issue additional notes (the “Replacement Notes”), the proceeds of which will be
used to fully prepay all Classes of Offered Notes in accordance with the terms
of the Indenture. A Refinancing will be required to result in prepayment of all
of the Offered Notes.

 

- 117 -



--------------------------------------------------------------------------------

(ii) Notice of a Refinancing will be given by the Servicer or the Issuer to the
Indenture Trustee, the Owner Trustee and the Rating Agencies not less than ten
Business Days prior to the proposed Refinancing Date.

Section 10.02 Sale of Loan Assets

(a) Upon any sale of the assets of the Issuer pursuant to Section 9.02 of the
Trust Agreement, the Servicer shall instruct the Indenture Trustee in writing to
deposit the proceeds from such sale after all payments and reserves therefrom
have been made (the “Insolvency Proceeds”) in the Collection Account. On the
Payment Date on which the Insolvency Proceeds are deposited in the Collection
Account (or, if such proceeds are not so deposited on a Payment Date, on the
Payment Date immediately following such deposit), the Servicer shall instruct
the Indenture Trustee in writing to allocate and apply (after the application on
such Payment Date of Principal Collections and Interest Collections pursuant to
Section 7.05) the Insolvency Proceeds as if (and in the same order of priority
as) the Insolvency Proceeds were Principal Collections and Interest Collections
being allocated and distributed on such date pursuant to Section 7.05(d).

(b) As described in Article IX of the Trust Agreement, notice of any termination
of the Issuer shall be given by the Servicer to the Owner Trustee, the Indenture
Trustee and each Swap Counterparty as soon as practicable after the Servicer has
received notice thereof.

(c) Following the satisfaction and discharge of the Indenture, the payment in
full of the principal of and interest on the Notes, the termination of all Swap
Transactions then outstanding under all Swaps then in effect and the payment in
full of all amounts, including Swap Breakage Costs, payable to such Swap
Counterparties upon such terminations, the Certificateholders will succeed to
the rights of the Noteholders hereunder and the Owner Trustee will succeed to
the rights of the Indenture Trustee pursuant to this Agreement.

ARTICLE XI

REMEDIES UPON MISREPRESENTATION; REPURCHASE OPTION

Section 11.01 Repurchases of, or Substitution for, Loans for Breach of
Representations and Warranties

Upon a discovery by the Servicer, the Trust Depositor or the Trustees of a
breach of a representation or warranty of the Originator and the Trust Depositor
as set forth in Section 3.01, Section 3.02, Section 3.03, Section 3.04, or
Section 3.05, or as made or deemed made in any Addition Notice or any Subsequent
Purchase Agreement relating to Substitute Loans or Additional Loans, as
applicable, that materially and adversely affects the interest of the
Noteholders or any Swap Counterparty in a Loan (in either case without regard to
the benefits of the Reserve Fund) (an “Ineligible Loan”), the party discovering
the breach shall give prompt written notice to the other parties; provided that
the Trustees shall have no duty or obligation to inquire or to investigate the
breach by the Originator of any of such representations or warranties. The Trust
Depositor and the Originator shall repurchase each such Ineligible Loan at a
repurchase price equal to the Transfer Deposit Amount, not later than the next
succeeding Determination Date following the date the Trust Depositor or the
Originator becomes aware of,

 

- 118 -



--------------------------------------------------------------------------------

or receives written notice from any Trustee, the Servicer or the Trust Depositor
of, any such breach or inaccuracy and which breach or inaccuracy has not
otherwise been cured; provided that if the Trust Depositor and the Originator
are able to effect a substitution for any such Ineligible Loan in compliance
with Section 2.04, the Trust Depositor and the Originator may, in lieu of
repurchasing such Loan, effect a substitution for such affected Loan with a
Substitute Loan not later than the date a repurchase of such affected Loan would
be required hereunder; and provided further that, with respect to a breach of a
representation or warranty relating to the Loans in the aggregate and not to any
particular Loan, the Trust Depositor and the Originator may select Loans
(without adverse selection) to repurchase (or substitute for) such that, had
such Loans not been included as part of the Loan Assets (and, in the case of a
substitution, had such Substitute Loan been included as part of the Loan Assets
instead of the selected Loan), there would have been no breach of such
representation or warranty. Notwithstanding any other provision of this
Agreement, the obligation of the Trust Depositor and the Originator described in
this Section 11.01 shall not (a) terminate or be deemed released by any party
hereto upon a Servicer Transfer pursuant to Article VIII or (b) include any
obligation to make payment on account of a breach of a Loan by an Obligor
subsequent to the date on which such Loan was transferred to the Issuer. The
repurchase obligation described in this Section 11.01 is in no way to be
satisfied with monies in the Reserve Fund.

Section 11.02 Reassignment of Repurchased or Substituted Loans

Upon receipt by the Indenture Trustee for deposit in the Collection Account of
the amounts described in Section 2.04(a) or Section 11.01 (or upon the
Subsequent Transfer Date related to a Substitute Loan described in
Section 2.04(a) or Section 11.0l), and upon receipt of an Officer’s Certificate
of the Servicer in the form attached hereto as Exhibit E, the Indenture Trustee
and the Issuer shall assign to the Trust Depositor, and the Trust Depositor
shall assign to the Originator, all of the Issuer’s and the Indenture Trustee’s
(or Trust Depositor’s, as applicable) right, title and interest in the
repurchased or substituted Loan and related Loan Assets without recourse,
representation or warranty. Such reassigned Loan shall no longer thereafter be
included in any calculations of Outstanding Loan Balances required to be made
hereunder or otherwise be deemed a part of the Loan Pool.

ARTICLE XII

INDEMNITIES

Section 12.01 Indemnification by Servicer

The Servicer agrees to indemnify, defend and hold the Indenture Trustee (as such
and in its individual capacity), the Owner Trustee (as such and in its
individual capacity), the Backup Servicer (as such and in its individual
capacity), each Swap Counterparty (as such and in its individual capacity) and
each Noteholder and the Certificateholder harmless from and against any and all
claims, losses, penalties, fines, forfeitures, reasonable legal fees and related
costs, judgments, and any other reasonable costs, fees and expenses that such
Person may sustain as a result of the material failure of the Servicer to
perform its duties and service the Loans in compliance with the terms of this
Agreement, except to the extent arising from (a) the gross negligence, willful
misconduct or fraud by the Person claiming indemnification or (b) an

 

- 119 -



--------------------------------------------------------------------------------

Obligor’s financial difficulty. The Servicer shall immediately notify the
Indenture Trustee and the Owner Trustee if a claim is made by any party with
respect to this Agreement, and the Servicer shall assume (with the consent of
the indemnified party) the defense and any settlement of any such claim and pay
all expenses in connection therewith, including reasonable counsel fees, and
promptly pay, discharge and satisfy any judgment or decree which may be entered
against the indemnified party in respect of such claim.

Section 12.02 Indemnification by Trust Depositor

(a) The Trust Depositor agrees to indemnify, defend, and hold the Indenture
Trustee (as such and in its individual capacity), the Owner Trustee (as such and
in its individual capacity), the Backup Servicer (as such and in its individual
capacity), each Swap Counterparty (as such and in its individual capacity) and
each Noteholder and the Certificateholder harmless from and against any and all
claims, losses, penalties, fines, forfeitures, reasonable legal fees and related
costs, judgments, and any other reasonable costs, fees and expenses that such
Person may sustain as a result of the material failure of the Trust Depositor to
perform its duties in compliance with the terms of this Agreement and in the
best interests of the Holders and the Swap Counterparties, except to the extent
arising from (i) the gross negligence, willful misconduct or fraud by the Person
claiming indemnification or (ii) an Obligor’s financial difficulty. The Trust
Depositor shall immediately notify the Indenture Trustee and the Owner Trustee
if a claim is made by a third party with respect to this Agreement, and the
Trust Depositor shall assume (with the consent of the indemnified party) the
defense and any settlement of any such claim and pay all expenses in connection
therewith, including reasonable counsel fees, and promptly pay, discharge and
satisfy any judgment or decree which may be entered against the indemnified
party in respect of such claim.

(b) The Trust Depositor agrees to indemnify, defend and hold harmless the
Issuer, the Owner Trustee (as such and in its individual capacity), the
Indenture Trustee and the Servicer from and against any taxes and penalties that
may at any time be asserted against any such Person with respect to the
transactions contemplated herein and in the other Transaction Documents,
including any sales, gross receipts, general corporation, tangible personal
property, Maryland personal property replacement privilege or license taxes
(but, in the case of the Issuer, not including any taxes asserted with respect
to, and as of the date of, the sale of the Loans to the Issuer or the issuance
and original sale of the Securities, or asserted with respect to ownership of
the Loans, or federal or other income taxes arising out of distributions on the
Certificate or the Notes) and costs and expenses in defending against the same.

(c) The Trust Depositor shall indemnify, defend and hold harmless the Issuer,
the Owner Trustee (as such and in its individual capacity), and the Indenture
Trustee, their officers, directors, agents and employees, from and against all
costs, expenses, losses, claims, damages and liabilities arising out of or
incurred in connection with the acceptance or performance of the trusts and
duties herein and, in the case of the Owner Trustee, in the Trust Agreement and,
in the case of the Indenture Trustee, in the Indenture, and any other document
or transaction contemplated in connection herewith or therewith, except to the
extent that such cost, expense, loss, claim, damage or liability in the case of
(i) the Owner Trustee, shall be due to the willful misfeasance, bad faith or
gross negligence of the Owner Trustee, or shall arise from the breach by the
Owner Trustee of any of its representations or warranties set forth in
Section 7.03 of the Trust Agreement, or (ii) the Indenture Trustee, shall be due
to the willful misfeasance, bad faith or negligence of the Indenture Trustee.

 

- 120 -



--------------------------------------------------------------------------------

(d) The Trust Depositor shall be liable directly to and will indemnify any
injured party or any other creditor of the Issuer for all losses, claims,
damages, liabilities and expenses of the Issuer to the extent that the Trust
Depositor would be liable if the Issuer were a partnership under the Delaware
Revised Uniform Limited Partnership Act in which the Trust Depositor were a
general partner; provided that the Trust Depositor shall not be liable for any
losses incurred by a Certificateholder in the capacity of an investor in the
Certificate or a Holder in the capacity of an investor in the Notes. In
addition, any third party creditors of the Issuer (other than in connection with
the obligations described in the immediately preceding sentence for which the
Trust Depositor shall not be liable) shall be deemed third party beneficiaries
of this paragraph. The Certificate described in the Trust Agreement shall
evidence the obligations of the Trust Depositor under this paragraph.

(e) The Originator and the Trust Depositor shall indemnify, defend and hold
harmless the Owner Trustee (as such and in its individual capacity) and the
Indenture Trustee, their officers, directors, agents and employees, from and
against any loss, liability or expense incurred by reason of the Originator’s,
the Trust Depositor’s or the Issuer’s violation of federal or state securities
laws in connection with the offering and sale of the Notes.

Section 12.03 Liabilities to Obligors

No obligation or liability to any Obligor under any of the Loans is intended to
be assumed by the Trustees, the Issuer, the Holders or the Swap Counterparties
under or as a result of this Agreement and the transactions contemplated hereby.

Section 12.04 Tax Indemnification

(a) The Originator agrees to pay, and to indemnify, defend and hold harmless the
Trust Depositor, the Issuer, the Trustees (as such and in their individual
capacities), the Backup Servicer, the Holders and the Swap Counterparties from,
any taxes that may at any time be asserted with respect to, and as of the date
of, the transfer of the Loans to the Trust Depositor, the transfer by the Trust
Depositor of the Loans to the Issuer and the further pledge by the Issuer to the
Indenture Trustee, including, without limitation, any sales, gross receipts,
general corporation, personal property, privilege or license taxes (but not
including any federal, state or other taxes arising out of the creation of the
Issuer and the issuance of the Notes and Certificate), and costs, expenses and
reasonable counsel fees in defending against the same, whether arising by reason
of the acts to be performed by the Originator or the Servicer under this
Agreement or imposed against the Issuer, the Trustees, the Backup Servicer, a
Noteholder, a Certificateholder, a Swap Counterparty or otherwise.
Notwithstanding any other provision of this Agreement, the obligation of the
Originator under this Section 12.04 shall not terminate upon a Servicer Transfer
pursuant to Article VIII of this Agreement and shall survive any termination of
this Agreement.

(b) The Originator agrees to pay and to indemnify, defend and hold harmless the
Issuer, the Trustees (as such and in their individual capacities) and the Swap
Counterparties, on an after-tax basis (as hereinafter defined), from any state
or local personal property taxes, gross

 

- 121 -



--------------------------------------------------------------------------------

rent taxes, leasehold taxes or similar taxes that may at any time be asserted
with respect to the ownership of the Loans (including security interests
therein) and the receipt of rentals therefrom by the Issuer, and costs, expenses
and reasonable counsel fees in defending against the same, excluding, however,
taxes based upon or measured by gross or net income or receipts (other than
taxes imposed specifically with respect to rentals). As used in this Section,
the term “after-tax basis” shall mean, with respect to any payment to be
received by an indemnified Person, that the amount to be paid by the Originator
shall be equal to the sum of (i) the amount to be received without regard to
this sentence, plus (ii) any additional amount that may be required so that,
after reduction by all taxes imposed under any federal, state and local law, and
taking into account any current credits or deductions arising therefrom,
resulting either from the receipt of the payments described in both clauses
(i) and (ii) hereof, such sum shall be equal to the amount described in clause
(i) above.

Section 12.05 Adjustments

(a) The Originator agrees that, with respect to each Loan that provides for a
prepayment amount less than the amount calculated in accordance with the
definition of “Prepayment Amount”, the Originator shall indemnify the Trust
Depositor or the Issuer as assignee thereof in an amount at least equal to the
excess of the Prepayment Amount as calculated in accordance with the definition
thereof over the amount otherwise payable upon prepayment of such Loan.

(b) The Originator hereby further agrees that if any real property collateral
securing any Loan described in Section 3.02(d) hereof becomes the subject of any
claims, proceedings, Liens or encumbrances with respect to any material
violation or claimed material violation of any federal or state environmental
laws or regulations, such Loan shall for all purposes hereunder be, at and
following the time of discovery by the Originator, the Trust Depositor, the
Servicer or any Trustee (it being understood and agreed that such Trustee is
under no duty of investigation) of such fact, deemed an Ineligible Loan subject
to the same remedial and recourse provisions hereunder as other Loans determined
to be Ineligible Loans hereunder.

Section 12.06 Operation of Indemnities

Indemnification under this Article XII shall include, without limitation,
reasonable fees and expenses of counsel and expenses of litigation. If the
Servicer, Trust Depositor or Originator has made any indemnity payments pursuant
to this Article XII and the indemnified party thereafter collects any of such
amounts from others, the indemnified party will repay such amounts collected to
the Servicer, the Originator or the Trust Depositor, as applicable, except that
any payments received by the indemnified parties from an insurance provider as a
result of the events under which the Servicer’s, the Originator’s or the Trust
Depositor’s, as applicable, indemnity payments arose shall be repaid prior to
any repayment of the Servicer’s, the Originator’s or the Trust Depositor’s, as
applicable, indemnity payment.

 

- 122 -



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS

Section 13.01 Amendment

(a) This Agreement may be amended by the Originator, the Trust Depositor, the
Servicer, the Indenture Trustee and the Owner Trustee on behalf of the Issuer,
collectively, without the consent of any Holders, to cure any ambiguity, to
correct or supplement any provisions in this Agreement that are inconsistent
with the provisions herein, to add any other provisions with respect to matters
or questions arising under this Agreement that shall not be inconsistent with
the provisions of this Agreement, to make such changes as shall be necessary or
advisable in order for the Offered Notes to be listed on the Irish Stock
Exchange or, subject to the satisfaction of the Rating Agency Condition, to
modify the Portfolio Criteria; provided (i) that the consent of the Noteholders
shall be required unless the Issuer obtains an Opinion of Counsel stating that
the amendment does not adversely affect in any material respect the interests of
any Holder of the Offered Notes, (ii) the consent of each Swap Counterparty
shall be required for any amendments to Section 5.17(h), and (iii) for all other
such amendments, the consent of each Swap Counterparty shall be required unless
the Issuer obtains an Opinion of Counsel stating that the amendment does not
adversely affect in any material respect the interests of the Swap
Counterparties; provided further that notwithstanding the foregoing, any
amendment to this Agreement that would have the effect of amending or modifying
the Portfolio Criteria shall be subject to the following requirements and
restrictions: (i) only clauses (b) through (j) of the definition of Portfolio
Criteria may be amended, (ii) such amendment shall satisfy the Rating Agency
Condition, (iii) such amendment shall not, as evidenced by an officer’s
certificate of the Servicer delivered to the Indenture Trustee, materially
adversely affect the interests of any Noteholder or the Certificateholder and
(iv) the Issuer shall deliver (or cause the Indenture Trustee to deliver) to the
Noteholders the proposed amendment and the Required Holders shall not have
objected to such amendment within ten Business Days from the receipt thereof;
and provided further that any amendment that would have the effect of modifying
the calculation of clauses (b) through (j) of the definition of Portfolio
Criteria in order to correspond to written changes in the guidelines,
methodology or standards established by the Rating Agencies shall only be
subject to satisfaction of the Rating Agency Condition.

(b) This Agreement may also be amended from time to time by the Originator, the
Trust Depositor, the Servicer, the Indenture Trustee and the Owner Trustee on
behalf of the Issuer, with the consent of the Required Holders and the Swap
Counterparties, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Holders or the Swap Counterparties; provided that
no such amendment shall:

(1) increase or reduce in any manner the amount of, or accelerate or delay the
timing of, or change the method of calculating distributions which are required
to be made on any Note or the Certificate, the principal amount of the Notes or
the Certificate without the consent of each Holder affected thereby; or

 

- 123 -



--------------------------------------------------------------------------------

(2) change the manner in which the Reserve Fund is applied, without the consent
of each Noteholder affected thereby; or

(3) reduce the aforesaid percentage required to consent to any amendment
(including through amendment of related definitions) without the consent of each
Noteholder affected thereby; or

(4) modify, amend or supplement the provisions of this Agreement relating to the
allocation of collections on the Loans without the consent of each Noteholder
affected thereby; or

(5) make any security issued by the Issuer payable in money other than U.S.
dollars without the consent of each Noteholder affected thereby.

(c) Prior to the execution of any amendment or consent, the Indenture Trustee
shall furnish written notification of the substance of such amendment or
consent, together with a copy thereof, to each Rating Agency. In addition, prior
to the execution of any such amendment or consent, the Indenture Trustee shall
obtain written confirmation from S&P that entry into such amendment or consent
satisfies the S&P Rating Condition.

(d) Promptly after the execution of any such amendment or consent, the Owner
Trustee and the Indenture Trustee, as the case may be, shall furnish written
notification of the substance of such amendment or consent to each
Certificateholder and Noteholder, respectively. It shall not be necessary for
the consent of the Holders or the Swap Counterparties pursuant to
Section 13.01(b) to approve the particular form of any proposed amendment or
consent, but it shall be sufficient if such consent shall approve the substance
thereof. The manner of obtaining such consents and of evidencing the
authorization by the Holders and the Swap Counterparties of the execution
thereof shall be subject to such reasonable requirements as the Owner Trustee or
the Indenture Trustee may prescribe.

(e) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized and permitted by this Agreement. Such Trustee may, but shall not be
obligated to, enter into any such amendment that affects such Trustee’s own
rights, duties, indemnities or immunities under this Agreement or otherwise.

Section 13.02 Protection of Title to the Issuer

(a) The Servicer shall execute and file such financing statements, and cause to
be executed and filed such amendments or continuation statements, all in such
manner and in such places as may be required by Requirements of Law fully to
preserve, maintain and protect the interest of the Issuer, the Holders, the Swap
Counterparties, the Indenture Trustee and the Owner Trustee in the Loans and in
the proceeds thereof. The Servicer shall deliver (or cause to be delivered) to
the Owner Trustee and the Indenture Trustee file-stamped copies of, or filing
receipts for, any document filed as provided above, as soon as available
following such filing.

 

- 124 -



--------------------------------------------------------------------------------

(b) The Servicer shall maintain or cause to be maintained accounts and records
as to each Loan accurately and in sufficient detail to permit (i) the reader
thereof to know at any time the status of such Loan, including payments and
recoveries made and payments owing (and the nature of each) and
(ii) reconciliation between payments or recoveries on (or with respect to) each
Loan and the amounts from time to time deposited in or credited to the
Collection Account, including identifying amounts credited to the Interest
Collection Account and the Principal Collection Account in respect of each Loan.

(c) The Servicer shall maintain or cause to be maintained its computer systems
so that, from and after the time of sale under this Agreement of the Loans, the
Servicer’s master computer records (including any backup archives) that shall
refer to a Loan indicate clearly the interest of the Issuer and the Indenture
Trustee in such Loan and that such Loan is owned by the Issuer and has been
pledged to the Indenture Trustee. Indication of the Issuer’s ownership of and
the Indenture Trustee’s interest in a Loan shall be deleted from or modified on
the Servicer’s computer systems when, and only when, the related Loan shall have
been paid in full or repurchased or substituted for.

(d) The Servicer shall deliver to the Owner Trustee, the Indenture Trustee, each
Swap Counterparty and each Rating Agency promptly after the execution and
delivery of this Agreement and of each amendment hereto, an Opinion of Counsel
either (i) stating that, in the opinion of such counsel, all financing
statements and continuation statements have been executed and filed that are
necessary fully to preserve and protect the interest of the Issuer and the
Indenture Trustee and reciting the details of each filing or referring to prior
Opinions of Counsel in which such details are given, or (ii) stating that, in
the opinion of such counsel, no such action shall be necessary to preserve and
protect such interest.

Section 13.03 Governing Law

(a) THIS AGREEMENT, INCLUDING THE RIGHTS, DUTIES AND REMEDIES OF THE PARTIES
HERETO, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES).

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SUBSECTION 13.03(b).

 

- 125 -



--------------------------------------------------------------------------------

(c) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH SUCH PARTY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

Section 13.04 Notices

All notices, demands, certificates, requests and communications hereunder
(“notices”) shall be in writing and shall be effective (a) upon receipt when
sent through the U.S. mails, registered or certified mail, return receipt
requested, postage prepaid, with such receipt to be effective the date of
delivery indicated on the return receipt, (b) one Business Day after delivery to
an overnight courier, (c) on the date personally delivered to an Authorized
Officer of the party to which sent, (d) on the date transmitted by legible
telecopier transmission with a confirmation of receipt, or (e) subject to the
last paragraph of this Section 13.04, upon receipt (with receipt of automatic
electronic confirmation or written confirmation from the receiving party) when
sent by email, in all cases addressed to the recipient as follows:

 

  (i) If to the Servicer or the Originator:

 

       American Capital Strategies, Ltd.

       2 Bethesda Metro Center

       14th Floor

       Bethesda, Maryland 20814

       Attention: Compliance Officer

       Facsimile No.: (301) 654-6714

       email: sam.flax@americancapital.com

 

  (ii) If to the Trust Depositor:

 

       ACAS Business Loan LLC, 2006-1

       2 Bethesda Metro Center

       14th Floor

       Bethesda, Maryland 20814

       Attention: Compliance Officer

       Facsimile No.: (301) 654-6714

 

- 126 -



--------------------------------------------------------------------------------

  (iii) If to the Indenture Trustee:

 

       Wells Fargo Bank, National Association

       Sixth Street and Marquette Avenue

       MAC N9311-161

       Minneapolis, Minnesota 55479

       Attention: Corporate Trust Services/Asset Backed

                       Administration

       Facsimile No.: (612) 667-3464

 

  (iv) If to the Owner Trustee:

 

       M&T Trust Company of Delaware

       1220 Market Street, Suite 202

       Wilmington, Delaware 19801

       Attention: Robert D. Brown

       Facsimile No.: (302) 661-2266

 

  (v) If to the Issuer:

 

       ACAS Business Loan Trust 2006-1

       c/o M&T Trust Company of Delaware

       1220 Market Street, Suite 202

       Wilmington, Delaware 19801

       Attention: Robert D. Brown

       Facsimile No.: (302) 661-2266

 

       If to S&P:

 

       Standard & Poor’s Ratings Services,

       a division of The McGraw-Hill Companies, Inc.

       55 Water Street

       41st Floor

       New York, New York 10041

       Attention: Surveillance: CDO Surveillance

       Facsimile No.: (212) 438-2662

       with an electronic copy to:

cdo_surveillance@sandp.com (all Quarterly Reports and notices of payment
defaults)

clo_loans@standardandpoors.com (all notices of payment defaults)

 

  (vi) If to Moody’s:

 

       Moody’s Investors Service, Inc.

       99 Church Street

       New York, New York 10007

       Attention: CDO Monitoring Department

       Facsimile No.: (212) 553-3707

       email: cdomonitoring@moodys.com

 

- 127 -



--------------------------------------------------------------------------------

  (vii) If to Fitch:

 

       Fitch, Inc.

       One State Street Plaza

       New York, New York 10004

       Attention: CDO Surveillance

       Facsimile No.: (212) 514-6501

       email: cdo.surveillance@fitchratings.com

 

  (viii) If to the Initial Purchasers:

 

       Wachovia Capital Markets, LLC

       Citigroup Global Markets Inc.

       Banc of America Securities LLC

       BMO Capital Markets Corp.

       Credit Suisse Securities (USA) LLC

       Dresdner Kleinwort Wasserstein Securities LLC

       WestLB AG, London Branch

       c/o Wachovia Capital Markets, LLC

       One Wachovia Center, Mail Code: NC0610

       301 South College Street

       Charlotte, North Carolina 28288-0610

       Attention: Asset Securitization Division

       Facsimile No.: (704) 383-4012

 

  (ix) If to a Swap Counterparty:

 

       At the address set forth for such party in the applicable Swap.

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address (including
email address) to which subsequent notices shall be sent. Notices between
Wachovia Capital Markets, LLC and the Servicer or Originator may be delivered by
email to the addresses specified above, and notices as between the Servicer or
Originator and any other party may be made by email subject to the mutual
agreement of such parties.

Section 13.05 Severability of Provisions

If one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement,
the Notes, the Certificate or the rights of the Holders thereof, and any such
prohibition, invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenants, agreements, provisions or
terms in any other jurisdiction.

 

- 128 -



--------------------------------------------------------------------------------

Section 13.06 Third Party Beneficiaries

Except as otherwise specifically provided herein, the parties hereto hereby
manifest their intent that no third party, other than the Swap Counterparties
and the Owner Trustee (as such and in its individual capacity), shall be deemed
a third party beneficiary of this Agreement, and specifically that the Obligors
are not third party beneficiaries of this Agreement.

Section 13.07 Counterparts

This Agreement may be executed by facsimile signature and in several
counterparts, each of which shall be an original and all of which shall together
constitute but one and the same instrument.

Section 13.08 Headings

The headings of the various Articles and Sections herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

Section 13.09 No Bankruptcy Petition; Disclaimer

(a) Each of the Originator, the Indenture Trustee, the Servicer, the Issuer
acting through the Owner Trustee, each Swap Counterparty (by entering into a
Swap) and each Holder (by acceptance of the applicable Securities) covenants and
agrees that, prior to the date that is one year and one day (or, if longer, the
preference period then in effect and one day) after the payment in full of all
amounts owing in respect of all Outstanding Classes of Notes rated by any Rating
Agency, it will not institute against the Trust Depositor, or the Issuer, or
join any other Person in instituting against the Trust Depositor or the Issuer,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceedings under the laws of the United States or
any state of the United States; provided that nothing herein shall prohibit the
Indenture Trustee from filing proofs of claim or otherwise participating in any
such proceedings instituted by any other Person. This Section 13.09 will survive
the termination of this Agreement.

(b) The Issuer acknowledges and agrees that the Certificate represents a
beneficial interest in the Issuer and Loan Assets only and the Securities do not
represent an interest in any assets (other than the Loan Assets) of the Trust
Depositor (including by virtue of any deficiency claim in respect of obligations
not paid or otherwise satisfied from the Loan Assets and proceeds thereof). In
furtherance of and not in derogation of the foregoing, to the extent that the
Trust Depositor enters into other securitization transactions as contemplated in
Section 6.07, the Issuer acknowledges and agrees that it shall have no right,
title or interest in or to any assets (or interests therein), other than the
Loan Assets, conveyed or purported to be conveyed (whether by way of a sale,
capital contribution or by the granting of a Lien) by the Trust Depositor to any
Person other than the Issuer (the “Other Assets”).

(c) To the extent that, notwithstanding the agreements contained in this
Section 13.09, the Issuer, any Holder or any Swap Counterparty, either
(i) asserts an interest in or claim to, or benefit from any Other Assets,
whether asserted against or through the Trust Depositor or any other Person
owned by the Trust Depositor, or (ii) is deemed to have any interest, claim or

 

- 129 -



--------------------------------------------------------------------------------

benefit in or from any Other Assets, whether by operation of law, legal process
or pursuant to applicable provisions of Insolvency Laws or otherwise (including
without limitation pursuant to Section 1111(b) of the federal Bankruptcy Code,
as amended), and whether deemed asserted against or through the Trust Depositor
or any other Person owned by the Trust Depositor, then the Issuer, each Holder
by accepting a Note or Certificate and each Swap Counterparty further
acknowledges and agrees that any such interest, claim or benefit in or from the
Other Assets is and shall be expressly subordinated to the indefeasible payment
in full of all obligations and liabilities of the Trust Depositor that, under
the terms of the documents relating to the securitization of the Other Assets,
are entitled to be paid from, entitled to the benefits of, or otherwise secured
by such Other Assets (whether or not any such entitlement or security interest
is legally perfected or otherwise entitled to a priority of distribution under
Requirements of Law, including Insolvency Laws, and whether asserted against the
Trust Depositor or any other Person owned by the Trust Depositor), including,
without limitation, the payment of post-petition interest on such other
obligations and liabilities. This subordination agreement shall be deemed a
subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code. Each of the Issuer, the Holders and the Swap Counterparties is deemed to
have acknowledged and agreed that no adequate remedy at law exists for a breach
of this Section 13.09 and that the terms and provisions of this Section 13.09
may be enforced by an action for specific performance.

(d) The provisions of this Section 13.09 shall be for the third party benefit of
those entitled to rely thereon and shall survive the termination of this
Agreement.

Section 13.10 Jurisdiction

Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the United States for the Southern District of New York, and by
execution and delivery of this Agreement, each party hereto consents, for itself
and in respect of its property, to the non-exclusive jurisdiction of those
courts. Each such party irrevocably waives any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect of this Agreement or any document
related hereto.

Section 13.11 Tax Characterization

Notwithstanding the provisions of Section 2.01 and Section 2.04 hereof, the
Trust Depositor and Owner Trustee agree that, for federal and State of Maryland
income tax purposes and pursuant to Treasury Regulations Section 301.7701-3(b),
in the event that the Certificate and the Class E Note are owned by a single
Holder, the Issuer is to be disregarded as an entity separate from such Holder,
and in the event that the Certificate and Class E Note are owned by more than
one Holder, the Issuer is to be treated as a partnership the partners of which
are the Holders of the Certificate and Class E Note.

Section 13.12 Prohibited Transactions with Respect to the Issuer

The Originator shall not:

(a) provide credit to any Noteholder or Certificateholder for the purpose of
enabling such Noteholder or Certificateholder to purchase Notes or any
Certificate, respectively;

 

- 130 -



--------------------------------------------------------------------------------

(b) purchase any Notes or any Certificate in an agency or trustee capacity; or

(c) except in its capacity as Servicer as provided in this Agreement, lend any
money to the Issuer.

Section 13.13 Merger or Consolidation of the Originator or the Servicer

(a) Each of the Originator and the Servicer will keep in full force and effect
its existence, rights and franchise as a Delaware corporation, and each of the
Originator and the Servicer will obtain and preserve its qualification to do
business as a foreign corporation in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement and of any of the Loans and to perform its
duties under this Agreement.

(b) Any Person into which the Originator or the Servicer, as the case may be,
may be merged or consolidated, or any corporation resulting from such merger or
consolidation to which the Originator or the Servicer, as the case may be, is a
party, or any Person succeeding by acquisition or transfer to substantially all
of the assets and the business of the Originator or the Servicer, as the case
may be, shall be the successor to the Originator or the Servicer, as the case
may be, hereunder, without execution or filing of any paper or any further act
on the part of any of the parties hereto, notwithstanding anything herein to the
contrary.

(c) Upon the merger or consolidation of the Originator or the Servicer, as the
case may be, as described in this Section 13.13, the Originator or the Servicer,
as the case may be, shall provide the Indenture Trustee, each Swap Counterparty
and the Rating Agencies notice of such merger, consolidation or transfer of
substantially all of the assets and business within five Business Days after
completion of the same.

Section 13.14 Assignment or Delegation by the Originator

Except as specifically authorized hereunder, the Originator may not convey and
assign or delegate any of its rights or obligations hereunder absent the prior
written consent of the Trust Depositor, the Trustees and each Swap Counterparty,
and any attempt to do so without such consent shall be void.

Section 13.15 Limitation of Liability of Owner Trustee

M&T Trust Company of Delaware acts on behalf of the Issuer solely as Owner
Trustee hereunder and not in its individual capacity, and all Persons having any
claim against the Issuer by reason of the transactions contemplated by this
Agreement or any other Transaction Document shall look only to the Trust Estate
under the Trust Agreement for payment or satisfaction thereof. The Owner Trustee
makes no representations as to the validity or sufficiency of this Agreement,
any other Transaction Document, the Notes, or of any Loan or related documents.
The Owner Trustee shall at no time have any responsibility or liability for or
with respect to the legality, validity and enforceability of any Loan, the
perfection and priority of any security interest created by any Loan in any
Collateral, the maintenance of any such perfection and priority, or for or with
respect to the sufficiency of the Trust Estate under the Trust Agreement or its
ability to generate the payments to be distributed to the Certificateholders

 

- 131 -



--------------------------------------------------------------------------------

under the Trust Agreement or the Noteholders under the Indenture, including,
without limitation, (a) the existence, condition and ownership of any
Collateral; (b) the existence and enforceability of any insurance thereon;
(c) the existence and contents of any Loan on any computer or other record
thereof; (d) the validity of the assignment of any Loan to the Issuer or of any
intervening assignment; (e) the completeness of any Loan; (f) the performance or
enforcement of any Loan; (g) the compliance by the Issuer, the Trust Depositor
or the Servicer with any covenant, agreement or other obligation or the accuracy
of any warranty or representation made under any Transaction Document or in any
related document; or (h) any action of the Indenture Trustee or the Servicer or
any subservicer taken in the name of the Owner Trustee or the Issuer.

Section 13.16 No Partnership

Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto, and the services of the Servicer
shall be rendered as an independent contractor and not as agent for the Holders.

Section 13.17 Successors and Assigns

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

Section 13.18 Acts of Noteholders

Except as otherwise specifically provided herein, whenever Noteholder action,
consent or approval is required under this Agreement, such action, consent or
approval shall be deemed to have been taken or given on behalf of, and shall be
binding upon, all Noteholders if the Required Holders agree to take such action
or give such consent or approval.

Section 13.19 Duration of Agreement

This Agreement shall continue in existence and effect until terminated as herein
provided.

Section 13.20 Servicer Assignment and Resignation

The Servicer shall not assign its rights and duties under this Agreement (other
than in connection with a subservicing arrangement) nor resign from the
obligations and duties hereby imposed on it as Servicer except (a) by mutual
consent of the Servicer, the Indenture Trustee, the Swap Counterparties and the
Required Holders, (b) in connection with a merger, conversion or consolidation
permitted pursuant to Section 13.13 (in which case the Person resulting from the
merger, conversion or consolidation shall be the successor of the Servicer),
(c) in connection with an assignment permitted pursuant to Section 13.13 (in
which case the assignee shall be the successor of the Servicer), or (d) upon the
Servicer’s determination that its duties hereunder are no longer permissible
under Requirements of Law or administrative determination and such incapacity
cannot be cured by the Servicer. Any such determination permitting the
resignation of the Servicer shall be evidenced by a written Opinion of Counsel
to such effect delivered to the Indenture Trustee, which Opinion of Counsel
shall be in form and substance reasonably acceptable to the Indenture Trustee.
No such resignation shall become effective until a successor has assumed the
Servicer’s responsibilities and obligations hereunder in accordance with
Section 8.03.

 

- 132 -



--------------------------------------------------------------------------------

Section 13.21 Limited Recourse

The obligations of the Trust Depositor, the Originator and the Servicer under
this Agreement are solely the obligations of the Trust Depositor, the Originator
and the Servicer. No recourse shall be had for the payment of any amount owing
by the Trust Depositor, the Originator, and the Servicer under this Agreement or
for the payment by the Trust Depositor, the Originator and the Servicer of any
fee in respect hereof or any other obligation or claim of or against the Trust
Depositor, the Originator and the Servicer arising out of or based upon this
Agreement, against any employee, officer, director, Affiliate, shareholder,
partner or member of the Trust Depositor, the Originator and the Servicer or
against the employee, officer, director, shareholder, partner or member or any
Affiliate of such Person. The provisions of this Section 13.21 shall survive
termination of this Agreement.

Section 13.22 Non-Confidentiality of Tax Treatment

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to any of them relating to such tax treatment and tax structure.
“Tax treatment” and “tax structure” shall have the same meaning as such terms
have for purposes of Treasury Regulation Section 1.6011-4.

Section 13.23 Alternative Exchange Listing

In the event that the Issuer is required to prepare financial statements in
accordance with the International Financial Reporting Standards as a condition
of the continued listing of the Offered Notes on the Irish Stock Exchange, the
Issuer may terminate the listing of the Offered Notes on such exchange and, if
such listing is so terminated, the Issuer shall use its best commercially
reasonable efforts to obtain the listing of the Offered Notes on an exchange
that is a member of the International Federation of Stock Exchanges and is
organized or incorporated in a state that is a member of the Organization for
Economic Cooperation and Development; provided that the Issuer shall not be
required to obtain such a replacement listing if maintaining such a listing
would require the Issuer to restate its accounts or would otherwise be unduly
burdensome or costly to the Issuer.

[Remainder of Page Intentionally Left Blank.]

 

- 133 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

ACAS BUSINESS LOAN TRUST 2006-1,

as the Issuer

By:   M&T TRUST COMPANY OF DELAWARE, not in its individual capacity but solely
as the Owner Trustee on behalf of the Issuer By:  

/s/ Robert Brown

Name:   Robert Brown Title:   Vice President

ACAS BUSINESS LOAN LLC, 2006-1,

as the Trust Depositor

By:  

/s/ John Hooker

Name:   John Hooker Title:   Vice President AMERICAN CAPITAL STRATEGIES, LTD.,
as the Servicer and as the Originator By:  

/s/ John Hooker

Name:   John Hooker Title:   Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Indenture Trustee and the Backup Servicer

By:  

/s/ Benjamin J. Krueger

Name:   Benjamin J. Krueger Title:   Assistant Vice President

ACAS Business Loan Trust 2006

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

ANNEX A

Diversity Score Calculation

The Diversity Score for the Loans is calculated by summing each of the Industry
Diversity Scores, which are calculated as follows:

 

  (i) An “Obligor Par Amount” is calculated for each Obligor represented in the
Loan Pool by summing the Outstanding Loan Balance of each Loan in the Loan Pool
of that Obligor or any Affiliate of that Obligor.

 

  (ii) An “Average Par Amount” is calculated by summing the Obligor Par Amounts
and dividing by the number of Obligors represented. For purposes of calculating
the number of Obligors, any Obligors which are Affiliates will be considered one
Obligor.

 

  (iii) An “Equivalent Unit Score” is calculated for each Obligor represented in
the Loan Pool by taking the lesser of (a) one and (b) the Obligor Par Amount for
such Obligor divided by the Average Par Amount. For purposes of calculating the
Equivalent Unit Score, any Obligors which are Affiliates will be considered one
Obligor.

 

  (iv) An “Aggregate Industry Equivalent Unit Score” is then calculated for each
of the Moody’s industrial classification groups by summing the Equivalent Unit
Scores for each Obligor in the industry.

 

  (v) An “Industry Diversity Score” is then established by reference to the
Diversity Score Table shown below for the related Aggregate Industry Equivalent
Unit Score. If any Aggregate Industry Equivalent Unit Score falls between any
two scores then the applicable Industry Diversity Score will be the lower of the
two Industry Diversity Scores.

 

  (vi) Defaulted Loans shall be excluded from the calculation of the Diversity
Score.

 

-i-



--------------------------------------------------------------------------------

Diversity Score Table

 

Aggregate
Industry
Equivalent
Unit Score   Diversity
Score   Aggregate
Industry
Equivalent
Unit Score   Diversity
Score   Aggregate
Industry
Equivalent
Unit Score   Diversity
Score   Aggregate
Industry
Equivalent
Unit Score   Diversity
Score 0.0000   0.0000   5.0500   2.7000   10.1500   4.0200   15.2500   4.5300
0.0500   0.1000   5.1500   2.7333   10.2500   4.0300   15.3500   4.5400 0.1500  
0.2000   5.2500   2.7667   10.3500   4.0400   15.4500   4.5500 0.2500   0.3000  
5.3500   2.8000   10.4500   4.0500   15.5500   4.5600 0.3500   0.4000   5.4500  
2.8333   10.5500   4.0600   15.6500   4.5700 0.4500   0.5000   5.5500   2.8667  
10.6500   4.0700   15.7500   4.5800 0.5500   0.6000   5.6500   2.9000   10.7500
  4.0800   15.8500   4.5900 0.6500   0.7000   5.7500   2.9333   10.8500   4.0900
  15.9500   4.6000 0.7500   0.8000   5.8500   2.9667   10.9500   4.1000  
16.0500   4.6100 0.8500   0.9000   5.9500   3.0000   11.0500   4.1100   16.1500
  4.6200 0.9500   1.0000   6.0500   3.0250   11.1500   4.1200   16.2500   4.6300
1.0500   1.0500   6.1500   3.0500   11.2500   4.1300   16.3500   4.6400 1.1500  
1.1000   6.2500   3.0750   11.3500   4.1400   16.4500   4.6500 1.2500   1.1500  
6.3500   3.1000   11.4500   4.1500   16.5500   4.6600 1.3500   1.2000   6.4500  
3.1250   11.5500   4.1600   16.6500   4.6700 1.4500   1.2500   6.5500   3.1500  
11.6500   4.1700   16.7500   4.6800 1.5500   1.3000   6.6500   3.1750   11.7500
  4.1800   16.8500   4.6900 1.6500   1.3500   6.7500   3.2000   11.8500   4.1900
  16.9500   4.7000 1.7500   1.4000   6.8500   3.2250   11.9500   4.2000  
17.0500   4.7100 1.8500   1.4500   6.9500   3.2500   12.0500   4.2100   17.1500
  4.7200 1.9500   1.5000   7.0500   3.2750   12.1500   4.2200   17.2500   4.7300
2.0500   1.5500   7.1500   3.3000   12.2500   4.2300   17.3500   4.7400 2.1500  
1.6000   7.2500   3.3250   12.3500   4.2400   17.4500   4.7500 2.2500   1.6500  
7.3500   3.3500   12.4500   4.2500   17.5500   4.7600 2.3500   1.7000   7.4500  
3.3750   12.5500   4.2600   17.6500   4.7700 2.4500   1.7500   7.5500   3.4000  
12.6500   4.2700   17.7500   4.7800 2.5500   1.8000   7.6500   3.4250   12.7500
  4.2800   17.8500   4.7900 2.6500   1.8500   7.7500   3.4500   12.8500   4.2900
  17.9500   4.8000 2.7500   1.9000   7.8500   3.4750   12.9500   4.3000  
18.0500   4.8100 2.8500   1.9500   7.9500   3.5000   13.0500   4.3100   18.1500
  4.8200 2.9500   2.0000   8.0500   3.5250   13.1500   4.3200   18.2500   4.8300
3.0500   2.0333   8.1500   3.5500   13.2500   4.3300   18.3500   4.8400 3.1500  
2.0667   8.2500   3.5750   13.3500   4.3400   18.4500   4.8500 3.2500   2.1000  
8.3500   3.6000   13.4500   4.3500   18.5500   4.8600 3.3500   2.1333   8.4500  
3.6250   13.5500   4.3600   18.6500   4.8700 3.4500   2.1667   8.5500   3.6500  
13.6500   4.3700   18.7500   4.8800 3.5500   2.2000   8.6500   3.6750   13.7500
  4.3800   18.8500   4.8900 3.6500   2.2333   8.7500   3.7000   13.8500   4.3900
  18.9500   4.9000 3.7500   2.2667   8.8500   3.7250   13.9500   4.4000  
19.0500   4.9100 3.8500   2.3000   8.9500   3.7500   14.0500   4.4100   19.1500
  4.9200 3.9500   2.3333   9.0500   3.7750   14.1500   4.4200   19.2500   4.9300
4.0500   2.3667   9.1500   3.8000   14.2500   4.4300   19.3500   4.9400 4.1500  
2.4000   9.2500   3.8250   14.3500   4.4400   19.4500   4.9500

Annex A

 

Page ii



--------------------------------------------------------------------------------

Aggregate
Industry
Equivalent
Unit Score   Diversity
Score   Aggregate
Industry
Equivalent
Unit Score   Diversity
Score   Aggregate
Industry
Equivalent
Unit Score   Diversity
Score   Aggregate
Industry
Equivalent
Unit Score   Diversity
Score 4.2500   2.4333   9.3500   3.8500   14.4500   4.4500   19.5500   4.9600
4.3500   2.4667   9.4500   3.8750   14.5500   4.4600   19.6500   4.9700 4.4500  
2.5000   9.5500   3.9000   14.6500   4.4700   19.7500   4.9800 4.5500   2.5333  
9.6500   3.9250   14.7500   4.4800   19.8500   4.9900 4.6500   2.5667   9.7500  
3.9500   14.8500   4.4900   19.9500   5.0000 4.7500   2.6000   9.8500   3.9750  
14.9500   4.5000     4.8500   2.6333   9.9500   4.0000   15.0500   4.5100    
4.9500   2.6667   10.0500   4.0100   15.1500   4.5200    

Annex A

 

Page iii



--------------------------------------------------------------------------------

EXHIBITS TO

TRANSFER AND SERVICING AGREEMENT

 

EXHIBIT A    Form of Assignment EXHIBIT B    Form of Closing Certificate of
Trust Depositor EXHIBIT C    Form of Closing Certificate of Servicer/Originator
EXHIBIT D-1    Form of Initial Certification EXHIBIT D-2    Form of Final
Certification EXHIBIT E    Form of Request for Release of Documents EXHIBIT F   
Form of Additional Loan Information Schedule EXHIBIT G    List of Loans
EXHIBIT H    Form of Quarterly Servicer Report EXHIBIT I    Form of Subsequent
Transfer Agreement EXHIBIT J    Form of Subsequent Purchase Agreement EXHIBIT K
   Credit and Collection Policy EXHIBIT L    List of Subordinated Loans



--------------------------------------------------------------------------------

EXHIBIT A

to Transfer and

Servicing Agreement

FORM OF ASSIGNMENT

(ACAS Business Loan Trust 2006-1)

Pursuant to and in accordance with the Transfer and Servicing Agreement (as
amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time, the “Transfer and Servicing Agreement”), dated as of
July 28, 2006, made by and among ACAS Business Loan LLC, 2006-1, as the Trust
Depositor, American Capital Strategies, Ltd., as the Servicer and as the
Originator, Wells Fargo Bank, National Association, as the Indenture Trustee and
the Backup Servicer, and ACAS Business Loan Trust 2006-1 (the “Issuer”), as the
assignee thereunder, the undersigned does hereby sell, transfer, convey, assign,
set over and otherwise convey to the Issuer (i) the Initial Loans and all
Collections and other monies due or to become due in payment of such Loans on
and after the Initial Cut-Off Date, including any Prepayment Amounts, any
Prepayment Premiums, any Late Charges, any payments in respect of a casualty or
early termination, any Insurance Proceeds and any Liquidation Proceeds received
with respect to the foregoing, (ii) the Collateral related to such Loans (to the
extent the Originator, other than solely in its capacity as collateral agent
under any loan agreement with an Obligor, has been granted a Lien thereon),
including the security interest of the Trust Depositor in such Collateral, all
proceeds from any sale or other disposition of such Collateral and all Insurance
Policies, (iii) the Loan Files and all documents and records (including computer
records) relating thereto, (iv) all guarantees, indemnities, warranties and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Loans, (v) the Trust Accounts and all
Trust Account Property (to the extent of the Trust Depositor’s interest if any
therein), and (vi) all income, payments, products, proceeds and other benefits
of any and all of the foregoing.

Capitalized terms used but not defined herein shall have the meanings given such
terms in the Transfer and Servicing Agreement.

This Assignment is made pursuant to and in reliance upon the representations and
warranties on the part of the undersigned contained in Article III of the
Transfer and Servicing Agreement and no others.

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed this 28th day of July, 2006.

 

ACAS BUSINESS LOAN LLC, 2006-1

By:

 

 

Name:

 

 

Title:

 

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

to Transfer and

Servicing Agreement

FORM OF CLOSING CERTIFICATE OF TRUST DEPOSITOR

(ACAS Business Loan Trust 2006-1)

The undersigned certifies that [he] is the [Vice President] of ACAS Business
Loan LLC, 2006-1, a Delaware limited liability company, as the Trust Depositor
(the “Trust Depositor”), and that, in the capacity as such officer, is duly
authorized to execute and deliver this certificate on behalf of the Trust
Depositor in connection with the Transfer and Servicing Agreement (such
agreement as amended, modified, waived, supplemented or restated from time to
time, the “Agreement”), dated as of July 28, 2006, by and among ACAS Business
Loan Trust 2006-1, as the Issuer, the Trust Depositor, as the Trust Depositor,
Wells Fargo Bank, National Association, as the Indenture Trustee and as the
Backup Servicer, and American Capital Strategies, Ltd., as the Originator and as
the Servicer (all capitalized terms used herein without definition have the
respective meanings set forth in the Agreement), and further certifies in [his]
capacity as such officer as follows (it being understood that these
certifications are being relied upon by, among others, the Initial Purchasers
and their counsel in connection with the Initial Purchasers’ undertakings in
connection with the subject transactions):

1. Attached hereto as Annex I is a true and correct copy of the Certificate of
Formation of the Trust Depositor, together with all amendments thereto as in
effect on the date hereof, which documents were in full force and effect on July
[    ], 2006, and at all times subsequent thereto, and no other amendments have
been authorized by the members or managers of the Trust Depositor.

2. Attached hereto as Annex II is a Certificate of the Secretary of State of the
State of Delaware, dated July [    ], 2006, stating that the Trust Depositor is
duly formed under the laws of the State of Delaware and is in good standing, and
a Certificate of the State of Maryland, dated July [    ], 2006, stating that
the Trust Depositor is in good standing as a foreign limited liability company
in the State of Maryland.

3. Attached hereto as Annex III is a true and correct copy of the Limited
Liability Company Operating Agreement of the Trust Depositor, together with all
amendments thereto in effect on the date hereof, which documents were in full
force and effect on July 28, 2006, and at all times subsequent thereto.

4. Attached hereto as Annex IV is a true and correct copy of resolutions adopted
pursuant to the unanimous written consent of the Board of Managers of the Trust
Depositor relating to the authorization, execution, delivery and performance of
(among other things) the Agreement and the other Transaction Documents. Said
resolutions have not been amended, modified, annulled or revoked, and the same
were in full force and effect on July 28, 2006, and at all times subsequent
thereto, and said resolutions are the only resolutions relating to these matters
which have been adopted by the Board of Managers.

 

B-1



--------------------------------------------------------------------------------

5. Each person named on Annex V attached hereto is a duly elected, qualified and
incumbent officer of the Trust Depositor and the signature set forth opposite
his or her name on such Annex V is that person’s genuine signature.

6. No event with respect to the Trust Depositor has occurred and is continuing
that would constitute an Event of Default or an event that, with notice or the
passage of time or both, would become an Event of Default as defined in the
Transaction Documents.

7. All federal, state and local taxes of the Trust Depositor due and owing as of
the date hereof have been paid or adequate provisions for the payment thereof
have been made.

8. All representations and warranties of the Trust Depositor contained in the
Transaction Documents or any other related documents, or in any document,
certificate or financial or other statement delivered in connection therewith,
are true and correct in all material respects as of the date hereof.

9. There is no action, investigation or proceeding pending or, to our knowledge,
threatened against the Trust Depositor before any court, administrative agency
or other tribunal (a) asserting the invalidity of the Transaction Documents;
(b) seeking to prevent the consummation of any of the transactions contemplated
by the Transaction Documents; or (c) which is likely to materially and adversely
affect the Trust Depositor’s performance of its obligations under, or the
validity or enforceability of, the Transaction Documents.

10. No consent, approval, authorization or order of, and no notice to or filing
with, any governmental agency or body or state or federal court is required to
be obtained by the Trust Depositor for the Trust Depositor’s consummation of the
transactions contemplated by the Transaction Documents, except such as have been
obtained or made and such as may be required under the blue sky laws of any
jurisdiction in connection with the issuance and sale of the Securities.

11. The Trust Depositor is not a party to any agreements or instruments
evidencing or governing indebtedness for money borrowed or by which the Trust
Depositor or its property is bound (other than the Transaction Documents).

12. None of (a) the Originator’s transfer and assignment of the Loan Assets to
the Trust Depositor; (b) the Trust Depositor’s concurrent transfer and
assignment of the Loan Assets to the Issuer; (c) the Trust Depositor’s execution
and delivery of the Transaction Documents; nor (d) the Trust Depositor’s
consummation of any of the transactions contemplated by the Transaction
Documents, will violate or conflict with any agreement or instrument to which
the Trust Depositor is a party or by which it or its property is otherwise
bound.

13. In connection with the transfer of Loans and related Collateral contemplated
in the Transaction Documents, the Trust Depositor (a) is not making such
transfer with the actual intent to hinder, delay or defraud any creditor of the
Trust Depositor; (b) is not receiving less than a reasonably equivalent value in
exchange for such transfer; (c) is not on the date hereof insolvent (nor will it
become insolvent as a result thereof); (d) is not engaged (or about to engage)
in a business or transaction for which it has unreasonably small capital; and
(e) does not intend to incur or believe it will incur debts beyond its ability
to pay when matured.

 

B-2



--------------------------------------------------------------------------------

14. Each of the agreements and conditions of the Trust Depositor to be performed
on or before the Closing Date pursuant to the Transaction Documents have been
performed in all material respects.

15. The Trust Depositor has not executed for filing any UCC financing statements
listing the Loan Assets as collateral other than financing statements
(a) relating to the transactions contemplated in the Agreement or (b) filed in
connection with a Warehouse Transaction, which financing statements, with
respect to the Loan Assets, shall be released on or before the Closing Date.

16. To the best of my knowledge after reasonable investigation, since the
respective dates as of which information is given in the Offering Memorandum,
there has been no material adverse change in the condition, financial or
otherwise, or in the earnings, results of operations, business affairs or
business prospects of the Trust Depositor, whether or not arising in the
ordinary course of business, or in the ability of the Trust Depositor to perform
its obligations under the Purchase Agreement or under the Transaction Documents
or in the characteristics of the Loans.

17. Nothing has come to the attention of the Trust Depositor that would lead it
to believe that the Offering Memorandum, and any amendment thereof or supplement
thereto, or any Additional Offering Documents (as defined in the Purchase
Agreement), as of the date of such document and as of the Closing Date,
contained an untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

* * * *

IN WITNESS WHEREOF, I have affixed my signature hereto this 28th day of
July, 2006.

 

By:

 

 

Name:

 

 

Title:

 

 

 

B-3



--------------------------------------------------------------------------------

ANNEX I

to Closing Certificate of

Trust Depositor

CERTIFICATE OF FORMATION

 

Annex I-1



--------------------------------------------------------------------------------

ANNEX II

to Closing Certificate of

Trust Depositor

GOOD STANDING CERTIFICATES

 

Annex II-1



--------------------------------------------------------------------------------

ANNEX III

to Closing Certificate of

Trust Depositor

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

 

Annex III-1



--------------------------------------------------------------------------------

ANNEX IV

to Closing Certificate of

Trust Depositor

RESOLUTIONS

 

Annex IV-1



--------------------------------------------------------------------------------

ANNEX V

to Closing Certificate of

Trust Depositor

INCUMBENCY OF SIGNING OFFICERS

 

Name of Officer

  

Title

  

Signature

Malon Wilkus    President   

 

John R. Erickson    Vice President and Treasurer   

 

Samuel A. Flax    Vice President and Secretary   

 

Ira J. Wagner    Vice President   

 

Thomas A. McHale    Vice President and Assistant Secretary   

 

Richard E. Konzmann    Vice President and Assistant Secretary   

 

Cydonii V. Fairfax    Vice President and Assistant Secretary   

 

John J. Hooker    Vice President   

 

Michael Sarner    Vice President   

 

 

Annex V-1



--------------------------------------------------------------------------------

EXHIBIT C

to Transfer and

Servicing Agreement

FORM OF CLOSING CERTIFICATE OF SERVICER/ORIGINATOR

(ACAS Business Loan Trust 2006-1)

The undersigned certifies that he is the Executive Vice President, General
Counsel, Chief Compliance Officer and Secretary of American Capital Strategies,
Ltd. (“American Capital”), and that, in the capacity as such officer, he is duly
authorized to execute and deliver this certificate on behalf of American
Capital, as the Originator and as the Servicer, in connection with the Transfer
and Servicing Agreement (such agreement as amended, modified, waived,
supplemented or restated from time to time, the “Agreement”), dated as of
July 28, 2006, by and among American Capital, as the Originator and as the
Servicer, ACAS Business Loan LLC, 2006-1, as the Trust Depositor, Wells Fargo
Bank, National Association, as the Indenture Trustee and as the Backup Servicer,
and ACAS Business Loan Trust 2006-1, as the Issuer (all capitalized terms used
herein without definition having the respective meanings set forth in the
Agreement) and further certifies in his capacity as such officer as follows (it
being understood that these certifications are being relied upon by, among
others, the Initial Purchaser and its counsel in connection with the Initial
Purchaser’s undertakings in connection with the subject transactions):

1. Attached hereto as Annex I is a true and correct copy of the Second Amended
and Restated Certificate of Incorporation of American Capital (the “Certificate
of Incorporation”), together with all amendments thereto as in effect on the
date hereof, which documents were in full force and effect on July 28, 2006, and
at all times subsequent thereto, and no other amendments have been authorized by
the Board of Directors or shareholders of American Capital.

2. Attached hereto as Annex II is a Certificate of the Secretary of State of the
State of Delaware, dated July [    ], 2006, stating that American Capital is
duly incorporated under the laws of the State of Delaware and is in good
standing, and a Certificate of the State Department of Assessments and Taxation
of the State of Maryland, dated July [    ], 2006, stating that American Capital
Strategies, Ltd. is in good standing as a foreign corporation in the State of
Maryland.

3. Attached hereto as Annex III is a true and correct copy of the Second Amended
and Restated Bylaws of American Capital, dated as of August 12, 1997, together
with all amendments thereto, which are in full force and effect, and have been
at all times subsequent to their adoption.

4. Attached hereto as Annex IV is a true and correct copy of resolutions adopted
at a meeting of the Board of Directors of American Capital on July 28, 2006
relating to the authorization, execution, delivery and performance of (among
other things) the Agreement and the other Transaction Documents. Said
resolutions have not been amended, modified, annulled or revoked, and the same
were in full force and effect on July 28, 2006, and at all times subsequent
thereto, and said resolutions are the only resolutions relating to these matters
which have been adopted by the Board of Directors.

 

C-1



--------------------------------------------------------------------------------

5. Each person named on Annex V attached hereto is a duly elected, qualified and
incumbent officer of the American Capital and the signature set forth opposite
his or her name on such Annex V is that person’s genuine signature.

6. In connection with the sale of the Offered Notes, American Capital has
prepared a preliminary confidential offering memorandum dated July 19, 2006
(including any exhibits thereto and all information incorporated therein by
reference, the “Preliminary Memorandum”), as supplemented by a further
preliminary confidential offering memorandum dated July 24, 2006 (including any
exhibits thereto and all information incorporated therein by reference, the
“Preliminary Memorandum Supplement”), and a final confidential offering
memorandum dated the date hereof (including any exhibits, amendments or
supplements thereto and all information incorporated therein by reference, the
“Final Memorandum”, and each of the Preliminary Memorandum, the Preliminary
Memorandum Supplement and the Final Memorandum, a “Memorandum”) including a
description of the terms of the Offered Notes, the terms of the offering, and a
description of the Trust, and certain Additional Offering Documents (as defined
herein). It is understood and agreed that the opening of business on July 26,
2006 constitutes the time of the contract of sale for each purchaser of the
Offered Notes offered to the investors for purposes of Rule 159 under the
Securities Act (the “Time of Sale”) and that (i) the Preliminary Memorandum
Supplement, which supplements, amends and restates the Preliminary Memorandum,
and supplements any Additional Offering Documents delivered by or on behalf of
the Company to prospective purchasers of the Offered Notes, and (ii) the
information set forth on Schedule I of the Purchase Agreement dated July 26,
2006, by and among American Capital and the other parties named therein
constitute the entirety of the information conveyed to investors as of the Time
of Sale (the “Time of Sale Information”).

7. No event with respect to American Capital has occurred and is continuing that
would constitute an Event of Default or Servicer Default or an event that, with
notice or the passage of time, would constitute an Event of Default or Servicer
Default as defined in the Transaction Documents.

8. All federal, state and local taxes of American Capital due and owing as of
the date hereof have been paid or adequate provisions for the payment thereof
have been made.

9. All representations and warranties of American Capital contained in the
Transaction Documents or in any document, certificate or financial or other
statement delivered in connection therewith are true and correct in all material
respects as of the date hereof.

10. There is no action, investigation or proceeding pending or, to my knowledge,
threatened against American Capital before any court, administrative agency or
other tribunal (a) asserting the invalidity of any Transaction Document to which
American Capital is a party; (b) seeking to prevent the consummation of any of
the transactions contemplated by the Transaction Documents; or (c) that is
likely to materially and adversely affect American Capital’s performance of its
obligations under, or the validity or enforceability of, the Transaction
Documents.

 

C-2



--------------------------------------------------------------------------------

11. No consent, approval, authorization or order of, and no notice to or filing
with, any governmental agency or body or state or federal court is required to
be obtained by American Capital for its consummation of the transactions
contemplated by the Transaction Documents, except such as have been obtained or
made and such as may be required under the blue sky laws of any jurisdiction in
connection with the issuance and sale of the Securities.

12. None of (a) American Capital’s transfer and assignment of the Loan Assets to
the Trust Depositor; (b) American Capital’s entering into of the Transaction
Documents; nor (c) American Capital’s consummation of any of the transactions
contemplated in the Transaction Documents, will violate or conflict with any
agreement or instrument to which American Capital is a party or by which it or
its property is otherwise bound.

13. In connection with the transfers of Loans and related Collateral
contemplated in the Transaction Documents, American Capital (a) is not making
such transfer with actual intent to hinder, delay or defraud any creditor of
American Capital; (b) is not receiving less than a reasonably equivalent value
in exchange for such transfer; (c) is not on the date hereof insolvent (nor will
American Capital become insolvent as a result thereof); (d) is not engaged (or
about to engage) in a business or transaction for which it has unreasonably
small capital; and (e) does not intend to incur or believe it will incur debts
beyond its ability to pay when matured.

14. Each of the agreements and conditions of American Capital to be performed or
satisfied on or before the Closing Date under the Transaction Documents has been
performed or satisfied in all material respects.

15. American Capital has not executed for filing any UCC financing statements
listing the Loan Assets as collateral other than financing statements
(a) relating to the transactions contemplated in the Agreement or (b) filed in
connection with a Warehouse Transaction, which financing statements, with
respect to the Loan Assets, shall be released on or before the Closing Date.

16. To the best of my knowledge after reasonable investigation, since the
respective dates as of which information is given in the Offering Memorandum,
there has been no material adverse change in the condition, financial or
otherwise, or in the earnings, results of operations, business affairs or
business prospects of American Capital, whether or not arising in the ordinary
course of business, or in the ability of American Capital to perform its
obligations under the Purchase Agreement or under the Transaction Documents or
in the characteristics of the Loans.

17. Nothing has come to the attention of American Capital that would lead it to
believe that the Offering Memorandum, and any amendment thereof or supplement
thereto, or any Additional Offering Documents (as defined in the Purchase
Agreement), as of the date of such document and as of the Closing Date,
contained an untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

* * * *

IN WITNESS WHEREOF, I have affixed my signature hereto this 28th day of
July, 2006.

 

By:

 

 

Name:

 

 

Title:

 

 

 

C-3



--------------------------------------------------------------------------------

ANNEX I

to Closing Certificate of

Servicer/Originator

CERTIFICATE OF INCORPORATION

 

Annex I-1



--------------------------------------------------------------------------------

ANNEX II

to Closing Certificate of

Servicer/Originator

GOOD STANDING CERTIFICATES

 

Annex II-1



--------------------------------------------------------------------------------

ANNEX III

to Closing Certificate of

Servicer/Originator

BYLAWS

 

Annex III-1



--------------------------------------------------------------------------------

ANNEX IV

to Closing Certificate of

Servicer/Originator

RESOLUTIONS

 

Annex IV-1



--------------------------------------------------------------------------------

ANNEX V

to Closing Certificate of

Servicer/Originator

INCUMBENCY OF SIGNING OFFICERS

 

NAME

  

TITLE

  

SIGNATURE

Malon Wilkus    Chairman, Chief Executive Officer and President   


 

John R. Erickson    Executive Vice President and Chief Financial Officer   


 

Samuel A. Flax    Executive Vice President, General Counsel, Chief Compliance
Officer and Secretary   




 

Ira J. Wagner    Executive Vice President and Chief Operating Officer   


 

Thomas A. McHale    Senior Vice President, Finance   

 

Richard E. Konzmann    Senior Vice President, Accounting   

 

Cydonii V. Fairfax    Vice President, Associate General Counsel and Assistant
Secretary   


 

John J. Hooker    Vice President, Finance   

 

Michael Sarner    Vice President, Treasury and Analysis   

 

 

Annex V-1



--------------------------------------------------------------------------------

EXHIBIT D-1

to Transfer and

Servicing Agreement

FORM OF INITIAL CERTIFICATION

July 28, 2006

ACAS Business Loan LLC, 2006-1

2 Bethesda Metro Center

14th Floor

Bethesda, Maryland 20814

Attention: Compliance Officer

Facsimile No.: (301) 654-6714

American Capital Strategies, Ltd.

2 Bethesda Metro Center

14th Floor

Bethesda, Maryland 20814

Attention: Compliance Officer

Facsimile No.: (301) 654-6714

Bank of Montreal

as Swap Counterparty

130 Adelaide Street West, Suite 500

Toronto, Ontario M5H 4E1

Attention: Manager, Confirmations

 

Re: Transfer and Servicing Agreement - ACAS Business Loan Trust 2006-1

Ladies and Gentlemen:

In accordance with Section 2.08 of the above-captioned Transfer and Servicing
Agreement (such agreement as amended, modified, waived, supplemented or restated
from time to time, the “Agreement”), the undersigned, as the Indenture Trustee,
hereby certifies that, except as noted on the attachment hereto, if any (the
“Loan Exception Report”), it has received each of the documents required to be
delivered to it pursuant to Section 2.07 of the Agreement with respect to each
Loan listed in the List of Loans, and the documents contained therein appear to
bear original signatures, as applicable. Capitalized but undefined terms have
the meanings set forth in the Agreement.

The Indenture Trustee has made no independent examination of any such documents
beyond the review specifically required in the above-referenced Agreement.

The Indenture Trustee makes no representations as to: (i) the validity,
legality, sufficiency, enforceability or genuineness of any such documents or
any of the Loans identified on the List of Loans, or (ii) the collectibility,
insurability, effectiveness or suitability of any such Loan.

 

D-1-1



--------------------------------------------------------------------------------

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as the Indenture Trustee

By:  

 

Name:  

 

Title:  

 

 

D-1-2



--------------------------------------------------------------------------------

EXHIBIT D-2

to Transfer and

Servicing Agreement

FORM OF FINAL CERTIFICATION

July 28, 2006

ACAS Business Loan LLC, 2006-1

2 Bethesda Metro Center

14th Floor

Bethesda, Maryland 20814

Attention: Compliance Officer

Facsimile No.: (301) 654-6714

American Capital Strategies, Ltd.

2 Bethesda Metro Center

14th Floor

Bethesda, Maryland 20814

Attention: Compliance Officer

Facsimile No.: (301) 654-6714

Bank of Montreal

as Swap Counterparty

130 Adelaide Street West, Suite 500

Toronto, Ontario M5H 4E1

Attention: Manager, Confirmations

 

Re: Transfer and Servicing Agreement - ACAS Business Loan Trust 2006-1

Ladies Gentlemen:

In accordance with Section 2.08 of the above-captioned Transfer and Servicing
Agreement (such agreement as amended, modified, waived, supplemented or restated
from time to time, the “Agreement”), the undersigned, as the Indenture Trustee,
hereby certifies that, except as noted on the attachment hereto, as to each Loan
listed in the List of Loans (each as defined in the Agreement) (other than any
Loan paid in full or listed on the attachment hereto) it has reviewed the
documents delivered to it pursuant to Section 2.07 of the Agreement and has
determined that (i) all such documents are in its possession, (ii) such
documents have been reviewed by it and have not been mutilated, damaged, torn or
otherwise physically altered and relate to such Loan and (iii) based on its
examination, and only as to the foregoing documents, the information set forth
in the List of Loans respecting such Loan is correct. The Indenture Trustee has
made no independent examination or inquiry of such documents beyond the review
specifically required in the Agreement.

The Indenture Trustee makes no representations as to: (i) the validity,
legality, enforceability or genuineness of any such documents or any of the
Loans identified on the List of

 

D-2-1



--------------------------------------------------------------------------------

Loans, (ii) the collectibility, insurability, effectiveness or suitability of
any such Loan, or (iii) the compliance by such documents with statutory or
regulatory guidelines.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Indenture Trustee By:  

 

Name:  

 

Title:  

 

 

D-2-2



--------------------------------------------------------------------------------

EXHIBIT E

to Transfer and

Servicing Agreement

FORM OF REQUEST FOR RELEASE OF DOCUMENTS

(ACAS Business Loan Trust 2006-1)

 

To: Wells Fargo Bank, National Association, as the Indenture Trustee

 

Re: Transfer and Servicing Agreement (the “Transfer and Servicing Agreement”) -
ACAS Business Loan Trust 2006-1

In connection with the administration of the pool of Loans held by you, we
request the release, and acknowledge receipt, of the [Indenture Trustee’s
Document File/specify document] for the Loan described below, for the reason
indicated.

Capitalized but undefined terms have the meanings set forth in the Transfer and
Servicing Agreement.

Obligor’s Name, Address & Zip Code:

Loan Number:

Reason for Requesting Documents (check one):

 

             1.   

Loan paid in full

 

(Servicer hereby certifies that all amounts received in connection therewith
have been credited to the Collection Account.)

             2.   

Loan liquidated

 

(Servicer hereby certifies that all proceeds of foreclosure, insurance or other
liquidation have been finally received and credited to the Collection Account.)

             3.    Loan in foreclosure              4.   

Loan repurchased

 

(Servicer hereby certifies that the repurchase price to the extent required has
been credited to the Collection Account and/or remitted to the Indenture Trustee
for deposit into the Note Distribution Account pursuant to the Transfer and
Servicing Agreement.)

             5.   

Loan substituted

 

(Servicer hereby certifies that one or more Substitute Loan(s) has been provided
pursuant to the Transfer and Servicing Agreement.)

             6.    Other

 

E-1



--------------------------------------------------------------------------------

If box 1, 2, 4 or 5 above is checked, and if all or part of the Indenture
Trustee’s document file was previously released to us, please release to us any
additional documents in your possession relating to the above specified Loan.

If box 3 or 6 above is checked, we agree to return all of the above documents to
you when our need therefor no longer exists.

 

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Servicer

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

to Transfer and

Servicing Agreement

FORM OF ADDITIONAL LOAN INFORMATION SCHEDULE

[INTENTIONALLY OMITTED]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

to Transfer and

Servicing Agreement

LIST OF LOANS

[INTENTIONALLY OMITTED]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

to Transfer and

Servicing Agreement

FORM OF QUARTERLY SERVICER REPORT

(including Quarterly Loan Tape)*

AMERICAN CAPITAL STRATEGIES, LTD.

SERVICER’S CERTIFICATE

MIDDLE MARKET COMMERCIAL LOAN BACKED NOTES

SERIES 2006-1, CLASS A, CLASS B, CLASS C, CLASS D and CLASS E

 

Record Date       Determination Date    three business days prior to Payment
Date    Payment Date       Days during Accrual Period       Year Basis    360   

 

AGGREGATE PRINCIPAL BALANCE OF LOANS

           

Aggregate Outstanding Loan Balance, beginning of Collection Period

  

 

        

Less: Scheduled Principal Payments

  

 

        

Less: Prepayments

  

 

        

Less: Aggregate Principal Balance of Defaulted Loans that became

  

 

        

Defaulted Loans during the current Collection Period

  

 

        

Less: Repurchased Ineligible and Excess Loans

  

 

        

Less: Outstanding Loan Balance(s) to be Substituted

  

 

        

Add: Aggregate Principal Balance of Substitute Loan(s)

  

 

        

Aggregate Outstanding Loan Balance, end of Collection Period

  

 

         AGGREGATE PRINCIPAL BALANCE OF NOTES (post-distribution)            

Class A Principal Amount, end of Interest Accrual Period

  

 

  

% of O/S Notes

  

 

  

OC%

Class B Principal Amount, end of Interest Accrual Period

  

 

     

 

  

Class C Principal Amount, end of Interest Accrual Period

  

 

     

 

  

Class D Principal Amount, end of Interest Accrual Period

  

 

     

 

 

  

 

--------------------------------------------------------------------------------

* ADDITIONAL PRINCIPAL AMOUNT

The Quarterly Loan Tape includes fields for each Loan showing (i) the
Outstanding Loan Balance of the Loan, (ii) the current Risk Rating of the Loan,
(iii) the original Risk Rating of the Loan, and will include an electronic Excel
file containing the inputs for the Fitch CRS model (to the extent reasonably
available and to be updated on a quarterly basis) and, if the Servicer acquires
the Fitch CRS Model, an electronic Excel file containing the outputs for the
Fitch CRS Model. Nothing contained herein or any Transaction Document shall be
construed to obligate the Servicer to acquire the Fitch CRS Model.

 

H-1



--------------------------------------------------------------------------------

Class E Principal Amount, end of Interest Accrual Period

  

 

     

 

  

Aggregate Outstanding Principal Balance

  

 

         DELINQUENT LOANS            

1-29 DPD

  

 

        

30-59 DPD

  

 

        

60-89 DPD

  

 

        

90-119 DPD

  

 

        

120+ DPD

  

 

         DEFAULTED LOANS            

Cumulative Aggregate Principal Balance of Defaulted Contracts,beginning of
Collection Period

  

 

        

Aggregate Principal Balance of Defaulted Contracts that became Defaulted
Contracts during the current Collection Period

  

 

        

Cumulative Aggregate Principal Balance of Defaulted Contracts, end of Collection
Period

  

 

        

Total

  

 

         RESERVE FUND            

Reserve Fund balance, beginning of Collection Period

  

 

        

Required Reserve Amount

  

 

        

Three months interest on Class A, Class B, Class C and Class D

  

 

        

Aggregate Outstanding Loan Balance of Loans that are Delinquent

  

 

        

Total

  

 

        

Deposit from (release to) waterfall

  

 

        

Reserve Fund Balance, end of Collection Period

  

 

        

Servicing Fee

  

 

        

Unpaid Servicing Fee from prior Collection Periods

  

 

        

Total Servicing Fee due

  

 

        

Servicer Principal Advances

  

 

        

Principal Collections

  

 

        

Prepayments

  

 

        

Total Principal Collections/Advances

  

 

        

Servicer Interest Advances

  

 

        

 

H-2



--------------------------------------------------------------------------------

Interest Collections

           

Prepayments

  

 

        

Total Interest Collections/Advances

  

 

        

Prepayments

  

 

        

Class A Principal Amount, beginning of Interest Accrual Period

  

 

        

Class B Principal Amount, beginning of Interest Accrual Period

  

 

        

Class C Principal Amount, beginning of Interest Accrual Period

  

 

        

Class D Principal Amount, beginning of Interest Accrual Period

  

 

        

Class E Principal Amount, end of Interest Accrual Period

  

 

        

Aggregate Outstanding Principal Balance, beginning of Interest Accrual Period

  

 

        

Class A Note Interest Rate

  

 

        

Class B Note Interest Rate

  

 

        

Class C Note Interest Rate

  

 

        

Class D Note Interest Rate

  

 

        

Class A Interest Shortfall from previous Interest Accrual Period

  

 

        

Class B Interest Shortfall from previous Interest Accrual Period

  

 

        

Class C Interest Shortfall from previous Interest Accrual Period

  

 

        

Class D Interest Shortfall from previous Interest Accrual Period

  

 

        

Class A as a percent of Aggregate Outstanding Principal Balance

  

 

        

Class B as a percent of Aggregate Outstanding Principal Balance

  

 

        

Class C as a percent of Aggregate Outstanding Principal Balance

  

 

        

Class D as a percent of Aggregate Outstanding Principal Balance

  

 

         PORTFOLIO RATE/YIELD CALCULATION            

Interest Collections, balance as of the end of Collection Period

  

 

        

(annualized)

  

 

        

Aggregate Principal Amount of Class A, Class B, Class C and Class D as of last
day of Collection Period

  

 

        

Portfolio Rate, for Collection Period

  

 

        

Weighted Average Interest Rate

  

 

        

Portfolio Yield, current period

  

 

        

 

H-3



--------------------------------------------------------------------------------

INTEREST ALLOCATIONS

                  Wells
Fargo    American
Capital    Wachovia    Note
Holders    Total      Due    Paid    Shortfall                         

Interest Collections Account, balance as of end of Collection Period

  

 

              

Reserve Account balance

  

 

              

Total available for distribution

  

 

              

1       Any amounts owed to Swap Counterparties, other than swap breakage;
provided that following an Event of Default, Swap Breakage Costs shall be
payable hereunder in an amount not to exceed $500,000 in the aggregate, together
with interest accrued thereon

  

 

              

2       Prior to a Fee Event, Administrative Expenses, subject to the
limitations set forth in the definition thereof

  

 

              

3       Certain amounts to reimburse Servicer Advances relating to interest

  

 

              

4       Servicing Fee

  

 

              

5       Class A Interest Amount plus any Class A Interest Shortfall

  

 

              

6       Class B Interest Amount plus any Class B Interest Shortfall

  

 

              

7       Class C Interest Amount plus any Class C Interest Shortfall

  

 

              

8       Class D Interest Amount plus any Class D Interest Shortfall

  

 

              

9       Any Additional Principal Amount sequentially to the holders of the
Class A Notes until reduced to zero, the Class B Accrued Payable, the Class B
Notes until reduced to zero, the Class C Accrued Payable, the Class C Notes
until reduced to zero, the Class D Accrued Payable and the Class D Notes until
reduced to zero

  

 

              

10     Any amount to the Reserve Fund which will equal the Required Reserve
Amount

  

 

              

11     Amounts not paid by Originator and due in respect of Irish Stock Exchange
Listing

  

 

              

12     Any unpaid Servicer Advances relating to interest

  

 

              

 

H-4



--------------------------------------------------------------------------------

13     Any unpaid swap breakage cost to Swap Counterparties

  

 

              

14     Other amounts to the Indenture Trustee, Backup Servicer and Owner Trustee
plus Additional Servicing Fee

  

 

              

15     Excess Interest Collections to the Certificateholder

  

 

               PRINCIPAL ALLOCATIONS ON PRO RATA PAYMENT DATES   

 

              

         Excess Interest Collections after allocating payments

  

 

              

         Total

  

 

              

1       Certain amounts to reimburse Servicer Advances relating to principal

  

 

              

2       During the Pre-Funding Period and the Replenishment Period, all
Principal Collections other than Principal Collections constituting the Special
Redemption Amount shall be deposited to the Principal Collection Account for
reinvestment in Additional Loans

  

 

              

3       After the Replenishment Period (or in the case of the Special Redemption
Amount, on any Payment Date), to the Class A Notes, the Class B Notes, the Class
C Notes, the Class D Notes and the Class E Note, pro rata until the Outstanding
Principal Balance of each such class of Notes is reduced to zero

  

 

              

4       Any unpaid Servicer Advances relating to principal

  

 

              

5       Any unpaid quarterly Servicing Fee

  

 

              

6       Amounts to Swap Counterparties for unpaid breakage cost

  

 

              

7       Other amounts to the Indenture Trustee, Backup Servicer and Owner
Trustee plus Additional Servicing Fee to the extent not previously paid

  

 

              

8       Amounts not paid by Originator and due in respect of Irish Stock
Exchange Listing

  

 

              

9       All remaining amounts to the Certificateholder

  

 

               PRINCIPAL ALLOCATIONS ON SEQUENTIAL PAYMENT DATES   

 

              

         Excess Interest Collections after allocating payments

  

 

              

 

H-5



--------------------------------------------------------------------------------

Total

  

 

              

1       Certain amounts to reimburse Servicer Advances relating to principal

  

 

              

2       Amounts to the Class A Notes first, an amount equal to any unpaid
Class A Interest Amount for the related Interest Accrual Period and any unpaid
Class A Interest Shortfall

  

 

              

3       Amounts to the Class A Notes until the Outstanding Principal Balance is
reduced to zero

  

 

              

4       Amounts to the Class B Notes, first, an amount equal to any unpaid Class
B Interest Amount for the related Interest Accrual Period and any unpaid Class B
Interest Shortfall, second, the Class B Accrued Payable to the extent not
previously paid

  

 

              

5       Amounts to the Class B Notes until the Outstanding Principal Balance is
reduced to zero

  

 

              

6       Amounts to the Class C Notes, first, an amount equal to any unpaid Class
C Interest Amount for the related Interest Accrual Period and any unpaid Class C
Interest Shortfall, second, the Class C Accrued Payable to the extent not
previously paid

  

 

              

7       Amounts to the Class C Notes until the Outstanding Principal Balance is
reduced to zero

  

 

              

8       Amounts to the Class D Notes, first, an amount equal to any unpaid Class
D Interest Amount for the related Interest Accrual Period and any unpaid Class D
Interest Shortfall, second, the Class D Accrued Payable to the extent not
previously paid

  

 

              

9       Amounts to the Class D Notes until the Outstanding Principal Balance is
reduced to zero

  

 

              

10     Any unpaid Servicer Advances relating to principal, to the extent not
previously paid

  

 

              

11     Amounts to the Servicer for accrued and unpaid quarterly Servicing Fee,
to the extent not previously paid

  

 

              

12     Amounts to Swap Counterparties for unpaid swap breakage costs, together
with interest accrued thereon

  

 

              

13     Other amounts to the Indenture Trustee, Backup Servicer and Owner Trustee
plus Additional Servicing Fee to the extent not previously paid

  

 

              

 

H-6



--------------------------------------------------------------------------------

14     Amounts not paid by Originator and due in respect of Irish Stock Exchange
Listing

 

 

         

15     Amounts to the Class E until the Outstanding Principal Balance is reduced
to zero

 

 

         

16     All remaining amounts to the Certificateholder

 

 

         

 

Signature                                                       Title
                                                             

 

H-7



--------------------------------------------------------------------------------

DELINQUENT LOANS

 

Name

   Close
Date    Maturity
Date    2006-1
Original
Amount    2006-1
Current
Amount    Period of
Delinquency    Comments

1

                 

2

                 

DEFAULTED LOANS

 

Name

   Close
Date    Maturity
Date    2006-1
Original
Amount    2006-1
Current
Amount    Period
of
Default    Comments

1

                 

2

                 

3

                 

SUBSTITUTED LOANS

 

Name

   Close
Date    Maturity
Date    2006-1
Original
Amount    2006-1
Current
Amount    Period of
Substitution    Comments

1

                 

2

                 

3

                 

PREPAID LOANS

 

Name

   Close
Date    Maturity
Date    2006-1
Original
Amount    2006-1
Current
Amount    Period of
Prepayment    Comments

1

                 

2

                 

3

                 

LOANS WITH

CHANGES TO

COVENANTS*

 

Name

   Close
Date    Maturity
Date    2006-1
Original
Amount    2006-1
Current
Amount    Covenant
Changed
(Include
Section
Reference)    Description
of Change

1

                 

2

                 

3

                 

--------------------------------------------------------------------------------

* Note that information as to Loans with changes to covenants should be provided
on a cumulative basis for all Loans with changes to covenants from the Initial
Cut-Off Date to the date of this Quarterly Report.

MATERIALLY

MODIFIED LOANS**

 

Name

   Close
Date    Maturity
Date    2006-1
Original
Amount    2006-1
Current
Amount    Material
Modification
(Include
Reference to
portion of
Section 5.08
or 5.09
Breached)    Description
of Change

1

                 

2

                 

3

                 

--------------------------------------------------------------------------------

** Note that information as to Materially Modified Loans should be provided on a
cumulative basis for all Loans so modified from the Initial Cut-Off Date to the
date of this Quarterly Report.

LIQUIDATION

EXPENSES

 

Obligor Name

   Close
Date    Maturity
Date    2006-1
Original
Amount    2006-1
Current
Amount    Description
of
Liquidation
Expenses
(Itemize
and Provide
Breakdown)

1

              

2

              

3

              

 

H-8



--------------------------------------------------------------------------------

LOANS EXPECTED TO BE PAID IN FULL IN NEXT COLLECTION PERIOD

 

Name

   Close
Date    Maturity
Date    2006-1
Original
Amount    2006-1
Current
Amount    Expected
Date of
Payment
in Full    Comments

1

                 

2

                 

3

                 

Portfolio Criteria

The undersigned, a Responsible Officer of the Servicer hereby certifies that the
Portfolio Criteria are satisfied as of the Determination Date to which this
Quarterly Report relates, except as described below:

 

  (a) the S&P CDO Monitor Test is satisfied.

 

       [Reported Notes Loss Differential]:             

 

  (b) the Moody’s Weighted Average Rating Factor Test is satisfied;

 

       [Actual Weighted Average Rating Factor]:             

 

  (c) the Fitch Weighted Average Rating is less than or equal to 30%;

 

       [Actual Fitch Weighted Average Rating]:             

 

  (d) the Weighted Average Life is satisfied;

 

       [Actual Weighted Average Life]:             

 

  (e) the Weighted Average Spread is equal to or greater than the Minimum
Weighted Average Spread;

 

       [Actual Weighted Average Spread]:             

 

  (f) the Weighted Average Coupon Test is satisfied;

 

       [Actual Weighted Average Coupon]:             

 

  (g) the Weighted Average Gross Coupon Test is satisfied;

 

       [Actual Weighted Average Gross Coupon]:             

 

  (h) the Diversity Test is satisfied;

 

       [Actual Diversity Score]:             

 

  (i) the Moody’s Weighted Average Recovery Rate equals or exceeds 25%;

 

       [Actual Moody’s Weighted Average Recovery Rate]:             

 

H-9



--------------------------------------------------------------------------------

(j) the S&P Weighted Average Recovery Rate equals or exceeds 30%;

[Actual S&P Weighted Average Recovery Rate ]:             

(k) Not more than 70% of the Aggregate Outstanding Loan Balance may consist of
Fixed Rate Loans;

[Actual Fixed Rate Loan %]:         %

(l) Not more than 5% of the Aggregate Outstanding Loan Balance may consist of
Floating Prime Rate Loans;

[Actual Floating Prime Rate Loan %]:         %

(m) Not more than 70% of the Aggregate Outstanding Loan Balance may consist of
Subordinated Loans;

[Actual Subordinated Loan %]:         %

(n) Not more than 90% of the Aggregate Outstanding Loan Balance may consist of
Second Lien Loans and Subordinated Loans;

[Actual Second Lien Loan and Subordinated Loan %]:         %

(o) Not more than 5% of the Aggregate Outstanding Loan Balance may consist of
Loans that pay interest less frequently than quarterly but at least annually;

[Actual less frequent than quarterly pay %]:         %

(p) Not more than 20% of the Aggregate Outstanding Loan Balance may consist of
Loans (other than Defaulted Loans) with a Moody’s Rating of “Caa1” or lower;

[Actual Moody’s Rating below Caa1 %]:         %

(q) Not more than 30% of the Aggregate Outstanding Loan Balance may consist of
Loans (other than Defaulted Loans) with an S&P Rating of “CCC+” or lower;

[Actual S&P Rating below CCC+ %]:         %

(r) Not more than 30% of the Aggregate Outstanding Loan Balance may consist of
Loans (other than Defaulted Loans) with a Fitch Rating of “CCC+” or lower;

[Actual Fitch Rating below CCC+ %]:         %

(s) Not more than 10% of the Aggregate Outstanding Loan Balance may consist of
Loans to primary Obligors organized under the laws of, or all or substantially
all of the assets of which are located in, any country other than the United
States; provided that the full 10% may consist of Loans to primary Obligors
organized under the laws of, or all or substantially all of the assets are
located in, Canada;

[Actual Loan % to Obligors organized/assets located in country outside of U.S.]:
        %

(t) Not more than 5% of the Aggregate Outstanding Loan Balance may consist of
Loans to primary Obligors organized under the laws of, or all or substantially
all of the assets of which are located in, Group I Countries, Group II Countries
or Group III Countries;

[Actual Loan % to Obligors organized/assets located in Group I, Group II or
Group III Countries]:         %

 

H-10



--------------------------------------------------------------------------------

(u) Not more than 2.5% of the Aggregate Outstanding Loan Balance may consist of
Loans to a single primary Obligor organized under the laws of, or all or
substantially all of the assets of which are located in, a Group II Country or a
Group III Country;

[Largest Obligor organized/assets located in Group II Countries]:         %

[Largest Obligor organized/assets located in Group III Countries]:         %

(v) not more than 10% of the Aggregate Outstanding Loan Balance may consist of
Broadly Syndicated Loans; and

[Actual Broadly Syndicated Loans %]:         %

(w) not more than 5% of the Aggregate Outstanding Loan Balance may consist of
Loans to a single Obligor.

[Actual Loans to a single Obligor %]:         %

The undersigned, a Responsible Officer of the Servicer hereby certifies that the
Portfolio Acquisition and Disposition Requirements are satisfied as of the
Determination Date to which this Quarterly Report relates, except as described
below:

 

    

 

  

 

  

 

  

 

AMERICAN CAPITAL STRATEGIES, LTD.,

as Servicer

By:

 

 

Name:

 

Title:

 

 

H-11



--------------------------------------------------------------------------------

EXHIBIT I

to Transfer and

Servicing Agreement

FORM OF SUBSEQUENT TRANSFER AGREEMENT

(ACAS Business Loan Trust 2006-1)

SUBSEQUENT TRANSFER AGREEMENT (the “Agreement”), dated as of
[                    ] [    ], [        ] by and among ACAS Business Loan Trust
2006-1, as the Issuer (the “Issuer”), ACAS Business Loan LLC, 2006-1, as the
Trust Depositor (the “Trust Depositor”), Wells Fargo Bank, National Association,
as the Indenture Trustee (the “Indenture Trustee”) and as the Backup Servicer
(the “Backup Servicer”), and American Capital Strategies, Ltd., as the Servicer
(the “Servicer”) and as the Originator (the “Originator”), entered into pursuant
to the Transfer and Servicing Agreement referred to below.

WITNESSETH:

WHEREAS, the Issuer, the Trust Depositor, the Servicer, the Originator, the
Indenture Trustee and the Backup Servicer are parties to the Transfer and
Servicing Agreement, dated as July 28, 2006 (as amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time, the
“Transfer and Servicing Agreement”);

WHEREAS, pursuant to the Transfer and Servicing Agreement, the Trust Depositor
wishes to sell the [Substitute] [Additional] Loans to the Issuer, and the Issuer
wishes to purchase the same, for the consideration described in the Transfer and
Servicing Agreement; and

WHEREAS, the Servicer has timely delivered an Addition Notice related to such
conveyance as required in by the Transfer and Servicing Agreement;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Defined Terms.

Capitalized terms used herein shall have the meanings ascribed to them in the
Transfer and Servicing Agreement unless otherwise defined herein.

[“Additional Loans” shall mean, for purposes of this Agreement, the Additional
Loans listed in the Subsequent List of Loans attached hereto as Exhibit A.]

“Subsequent Cutoff Date” shall mean, with respect to the [Substitute]
[Additional] Loans transferred hereby, [                    ] [    ],
[        ].

[“Substitute Loans” shall mean, for purposes of this Agreement, the Substitute
Loans listed in the Subsequent List of Loans attached hereto as Exhibit A.]

 

I-1



--------------------------------------------------------------------------------

“Subsequent Transfer Date” shall mean, with respect to the [Substitute]
[Additional] Loans transferred hereby, [            ] [    ], [            ].

Section 2. Subsequent List of Loans.

The Subsequent List of Loans attached hereto as Exhibit A is an amendment to the
initial List of Loans attached as Exhibit G to the Transfer and Servicing
Agreement, as contemplated in the definition of List of Loans set forth therein.
The Subsequent List of Loans separately identifies the [Substitute] [Additional]
Loans to be transferred pursuant to this Agreement on the Subsequent Transfer
Date[.] [, and also further separately identifies the related Loan or Loans with
respect to which a Substitution Event has occurred and which Loans are being
deleted from the List of Loans by virtue of the delivery of the Subsequent List
of Loans.]

Section 3. Transfer of Substitute Loans.

Subject to and upon the terms and conditions set forth in [Section 2.04]
[Section 2.05] of the Transfer and Servicing Agreement and this Agreement, the
Trust Depositor hereby sells, transfers, assigns, sets over and otherwise
conveys to the Issuer all of the Trust Depositor’s rights, title and interest
in:

(i) the [Substitute] [Additional] Loans identified in the related Addition
Notice and all Collections and other monies received in payment of such
[Substitute] [Additional] Loans on and after the related Subsequent Cut-Off
Date, including any Prepayment amounts, any Prepayment Premiums, any Late
Charges, any payments in respect of a casualty or early termination, any
Insurance Proceeds and any Liquidation Proceeds received with respect to the
foregoing;

(ii) the Collateral related to such Loans (to the extent the Originator, other
than solely in its capacity as collateral agent under any loan agreement with an
Obligor, has been granted a Lien thereon), including the security interest of
the Trust Depositor in such Collateral, all proceeds from any sale or other
disposition of such Collateral and all Insurance Policies;

(iii) the Loan Files and all documents and records (including computer records)
relating thereto;

(iv) all guarantees, indemnities, warranties and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

(v) the Trust Accounts and all Trust Account Property (to the extent of the
Trust Depositor’s interest if any therein); and

(vi) all income, payments, products, proceeds and other benefits of any and all
of the foregoing.

It is the intention of the Trust Depositor and the Owner Trustee that the
transfer contemplated by this Agreement shall constitute an absolute assignment
and sale of the [Substitute] [Additional] Loans from the Trust Depositor to the
Issuer, conveying good title thereto free and clear of any Liens (other than
Permitted Liens).

 

I-2



--------------------------------------------------------------------------------

Section 4. Representations and Warranties of the Trust Depositor.

(a) The Trust Depositor hereby represents and warrants to the Issuer that the
representations and warranties of the Trust Depositor required by [Section 2.04]
[Section 2.05] of the Transfer and Servicing Agreement are true and correct as
of the date such representations and warranties are required to be made as of
the Subsequent Transfer Date.

(b) The Trust Depositor hereby represents and warrants that (i) the Outstanding
Loan Balance of the [Substitute] [Additional] Loans listed on the Subsequent
List of Loans and conveyed to the Trust Depositor pursuant to the ACAS Transfer
Agreement and by the Trust Depositor to the Issuer pursuant to this Agreement
and the Transfer and Servicing Agreement is $[            ] as of the Subsequent
Cutoff Date, and (ii) the conditions set forth in [Section 2.04] [Section 2.05]
of the ACAS Transfer Agreement and the Transfer and Servicing Agreement have
been satisfied as of the Subsequent Transfer Date.

Section 5. Ratification of Agreement.

As supplemented by this Agreement, the Transfer and Servicing Agreement is in
all respects ratified and confirmed and, as so supplemented by this Agreement,
shall be read, taken and construed as one and the same instrument.

Section 6. Counterparts.

This Agreement may be executed by facsimile signatures and in two or more
counterparts (and by different parties in separate counterparts), each of which
shall be an original but all of which together shall constitute one and the same
instrument.

Section 7. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York (including Section 5-1401 of the General Obligations Law
of the State of New York, but otherwise without regard to the conflicts of law
principles thereof), and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.

Section 8. Authorization of Owner Trustee.

By its execution hereof, the Trust Depositor hereby authorizes and directs the
Owner Trustee to execute and deliver this Agreement on behalf of the Issuer.

Section 9. Limitation of Liability of Owner Trustee.

M&T Trust Company of Delaware acts on behalf of the Issuer solely as Owner
Trustee hereunder and not in its individual capacity, and all Persons having any
claim against the Issuer by reason of the transactions contemplated by this
Agreement shall look only to the Trust Estate

 

I-3



--------------------------------------------------------------------------------

under the Trust Agreement for payment or satisfaction thereof. The Owner Trustee
makes no representations as to the validity or sufficiency of this Agreement or
of any Loan or related documents. The Owner Trustee shall at no time have any
responsibility or liability for or with respect to the legality, validity and
enforceability of any Loan, the perfection and priority of any security interest
created by any Loan in any Collateral, or the maintenance of any such perfection
and priority, including, without limitation, (a) the existence, condition and
ownership of any Collateral; (b) the existence and enforceability of any
insurance thereon; (c) the existence and contents of any Loan on any computer or
other record thereof; (d) the validity of the assignment of any Loan to the
Issuer or of any intervening assignment; (e) the completeness of any Loan;
(f) the performance or enforcement of any Loan; or (g) any action of the
Indenture Trustee or the Servicer or any subservicer taken in the name of the
Owner Trustee or the Issuer.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

I-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

ACAS BUSINESS LOAN LLC, 2006-1, as the Trust Depositor By:  

 

Name:  

 

Title:  

 

AMERICAN CAPITAL STRATEGIES, LTD., as the Servicer and as the Originator By:  

 

Name:  

 

Title:  

 

ACAS BUSINESS LOAN TRUST 2006-1, as the Issuer By:   M&T TRUST COMPANY OF
DELAWARE, not in its individual capacity but solely as Owner Trustee on behalf
of the Issuer By:  

 

Name:  

 

Title:  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Indenture Trustee and as Backup Servicer By:  

 

Name:  

 

Title:  

 

 

I-5



--------------------------------------------------------------------------------

EXHIBIT J

to Transfer and

Servicing Agreement

FORM OF SUBSEQUENT PURCHASE AGREEMENT

(ACAS Business Loan Trust 2006-1)

SUBSEQUENT PURCHASE AGREEMENT (the “Agreement”), dated as of
[                    ] [    ], [        ], by and among ACAS Business Loan LLC,
2006-1, a Delaware limited liability company (the “Trust Depositor”), and
American Capital Strategies, Ltd., a Delaware corporation (“American Capital” or
the “Originator”), entered into pursuant to the ACAS Transfer Agreement referred
to below.

WITNESSETH:

WHEREAS, the Trust Depositor and the Originator are parties to the ACAS Transfer
Agreement, dated as of July 28, 2006 (as amended, modified, restated, replaced,
waived, substituted, supplemented or extended from time to time, the “ACAS
Transfer Agreement”);

WHEREAS, pursuant to the ACAS Transfer Agreement, the Originator wishes to sell
the [Substitute] [Additional] Loans to the Trust Depositor, and the Trust
Depositor wishes to purchase the same, for the purchase price set forth in
Section 3 below; and

WHEREAS, the Originator has timely delivered an Addition Notice related to such
conveyance as required in the ACAS Transfer Agreement.

NOW, THEREFORE, the Originator and the Trust Depositor hereby agree as follows:

Section 1. Defined Terms.

Capitalized terms used herein shall have the meanings ascribed to them in the
Transfer and Servicing Agreement, dated as of July 28, 2006, by and among
American Capital, the Trust Depositor, ACAS Business Loan Trust 2006-1 and Wells
Fargo Bank, National Association (such agreement as amended, modified, waived,
supplemented or restated from time to time, the “Transfer and Servicing
Agreement”), unless otherwise defined herein.

[“Additional Loans” shall mean, for purposes of this Agreement, the Substitute
Loans listed in the Subsequent List of Loans attached hereto as Exhibit A.]

“Subsequent Cutoff Date” shall mean, with respect to the [Substitute]
[Additional] Loans transferred hereby, [                    ] [    ],
[        ].

[“Substitute Loans” shall mean, for purposes of this Agreement, the Substitute
Loans listed in the Subsequent List of Loans attached hereto as Exhibit A.]

 

J-1



--------------------------------------------------------------------------------

“Subsequent Transfer Date” shall mean, with respect to the [Substitute]
[Additional] Loans transferred hereby, [                    ] [    ],
[        ].

Section 2. Subsequent List of Loans.

The Subsequent List of Loans attached hereto as Exhibit A is an amendment to the
initial List of Loans attached as Exhibit G to the Transfer and Servicing
Agreement, as contemplated in the definition of List of Loans set forth therein.
The Subsequent List of Loans separately identifies (by attached schedule, or
marking or other effective identifying designation) the [Substitute]
[Additional] Loans to be transferred pursuant to this Agreement on the
Subsequent Transfer Date[.][, and also further separately identifies (by
attached schedule, or marking or other effective identifying designation) the
related Loan or Loans with respect to which a Substitution Event has occurred
and which Loans are being deleted from the List of Loans by virtue of the
delivery of the Subsequent List of Loans.]

Section 3. Transfer of Substitute Loans.

Subject to and upon the terms and conditions set forth in Section 2.04 of the
ACAS Transfer Agreement and this Agreement, the Originator hereby sells,
transfers, assigns, sets over and otherwise conveys to the Trust Depositor, in
consideration of the Trust Depositor’s [(x)] payment of $[            ] as the
purchase price therefor, [representing the prepayment proceeds received with
respect to the related Substitution Event (if applicable) or (y) release and
redelivery to the Originator of the related Loan Assets with respect to which a
Substitution Event has occurred (if applicable),] all of the Originator’s
rights, title and interests in:

(i) the [Substitute] [Additional] Loans identified in the related Addition
Notice and all Collections and other monies received in payment of such
[Substitute] [Additional] Loans on and after the related Subsequent Cut-Off
Date, including any Prepayment amounts, any Prepayment Premiums, any Late
Charges, any payments in respect of a casualty or early termination, any
Insurance Proceeds and any Liquidation Proceeds received with respect to the
foregoing;

(ii) the Collateral related to such Loans (to the extent the Originator, other
than solely in its capacity as collateral agent under any loan agreement with an
Obligor, has been granted a Lien thereon), including the related security
interest granted by the Obligor under such Loans, all proceeds from any sale or
other disposition of such Collateral and all Insurance Policies;

(iii) the Loan Files and all documents and records (including computer records)
relating thereto;

(iv) all guarantees, indemnities, warranties and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

(v) the Trust Accounts and all Trust Account Property (to the extent of the
Originator’s interest if any therein); and

 

J-2



--------------------------------------------------------------------------------

(vi) all income, payments, products, proceeds and other benefits of any and all
of the foregoing.

It is the intention of the Originator and the Trust Depositor that the transfer
contemplated by this Agreement shall constitute a sale of the [Substitute]
[Additional] Loans from the Originator to the Trust Depositor, conveying good
title thereto free and clear of any Liens (other than Permitted Liens), and that
the [Substitute] [Additional] Loans shall not be part of the Originator’s estate
in the event of the filing of a bankruptcy petition by or against the Originator
under any bankruptcy or similar law.

Section 4. Representations and Warranties of the Originator.

(a) The Originator hereby represents and warrants to the Trust Depositor that
the representations and warranties of the Originator required by [Section 2.04]
[Section 2.05] of the ACAS Transfer Agreement are true and correct as of the
date such representations and warranties are required to be made as of the
Subsequent Transfer Date.

(b) The Originator hereby represents and warrants that (i) the Outstanding Loan
Balance of the [Substitute] [Additional] Loans listed on the Subsequent List of
Loans and conveyed to the Trust Depositor pursuant to this Agreement and the
ACAS Transfer Agreement is $[            ] as of the Subsequent Cutoff Date, and
(ii) the conditions set forth in [Section 2.04] [Section 2.05] of the ACAS
Transfer Agreement have been satisfied as of the Subsequent Transfer Date.

Section 5. Ratification of Agreement.

As supplemented by this Agreement, the ACAS Transfer Agreement is in all
respects ratified and confirmed and, as so supplemented by this Agreement, shall
be read, taken and construed as one and the same instrument.

Section 6. Counterparts.

This Agreement may be executed by facsimile signatures and in two or more
counterparts (and by different parties in separate counterparts), each of which
shall be an original but all of which together shall constitute one and the same
instrument.

Section 7. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York (including Section 5-1401 of the General Obligations Law
of the State of New York, but otherwise without regard to the conflicts of law
principles thereof), and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

J-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

ACAS BUSINESS LOAN LLC, 2006-1 By:  

 

Name:  

 

Title:  

 

AMERICAN CAPITAL STRATEGIES, LTD. By:  

 

Name:  

 

Title:  

 

 

J-5



--------------------------------------------------------------------------------

EXHIBIT K

to Transfer and

Servicing Agreement

CREDIT AND COLLECTION POLICY

[INTENTIONALLY OMITTED]

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L

to Transfer and

Servicing Agreement

LIST OF SUBORDINATED LOANS

[INTENTIONALLY OMITTED]

 

L-1